DECEMBER 1989
COMMISSION DECISIONS
12-19-89
12-20-89
12-20-89

Mid-Continent Resources, Inc. (Order)
Westwood Energy Properties
Beaver Creek Coal Company

WEST 87-88
PENN 88-42-R
WEST 88-145-R

Pg. 2399
Pg. 2408
Pg. 2428

ADMINISTRATIVE LAW JUDGE DECISIONS
12-04-89
12-05-89
12-05-89
12-06-89
12-06-89
12-07-89
12-11-89
12-11-89
12-14-89
12-14-89
12-18-89
12-18-89
12-20-89
12-20-89
12-26-89
12-26-89
12-29-89
12-29-89

Mettiki Coal Company
Sec. Labor for Fred Bartley v. Adams Stone
Corporation (Correction)
Kelly Trucking Company
Island Construction Company, Inc.
Mid-Continent Resources, Inc.
Appalachian Builders Corporation
Tunnelton Mining Company
O'Neal Machine & Repair
Winston Madden v. Ronald Summers & Sumco
Medusa Cement Company
Rochester & Pittsburgh Coal Company
Robert Simpson v. Kenta Energy and Roy
Dan Jackson (Partial Decision)
Energy Fuels Coal, Inc.
Energy F.uels Coal, Inc.
David Thomas v. Ampak Mining and George
Issacs v. Ampak Mining
Cyprus Emerald Resources Corp.
California Portland Cement Company
Joseph Delisio v. Mathies Coal Company

Pg. 2435
YORK 89-28
KENT 89-102-DM Pg. 2440
CENT 89-13
SE
89-95-M
WEST 88-230
WEVA 89-112
PENN 89-108
WEVA 89-150
KENT 89-62-D
SE
89-109-M
PENN 89-64-R
KENT 83-155-D

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

2441
2448
2456
2520
2524
2528
2529
2531
2535
2543

WEST 88-332
WEST 89-28
KENT 89-13-D
KENT 89-14-D
PENN 89-194
WEST 88-243-M
PENN 89-8-D

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

2548
2550
2552
2552
2750
2621
2628

KENT 89-258-R
WEST 89-130-D
WEST 88-275-M

Pg. 2629
Pg. 2632
Pg. 2640

ADMINISTRATIVE LAW JUDGE ORDERS
11-17-89
12-19-89
12-27-89

Blue Diamond Coal Company
Rick Stevenson v. Beaver Creek Coal Co.
Sanger Rock & Sand

DECEMBER 1989
Review was granted in the following cases during the month of December:
Secretary of Labor, MSHA v. Midwest Minerals, Inc., Docket No. CENT 89-67-M.
(Judge Melick, November 1, 1989)
Secretary of Labor, MSHA v. ASARCO, Incorporated, Docket Nos. SE 88-82-RM,
SE 88-83-RM, SE 88-67-M. (Judge Weisberger, November 21, 1989)
Review was denied in the following cases during the month of December:
Buford Smith v. R.J.F. Coal Company, Docket No. KENT 88-201-D.
Weisberger, October 24, 1989)

(Judge

Secretary of Labor, MSHA v. Consolidation Coal Company, Docket No. WEVA 89-52.
(Judge Weisberger, November 15, 1989)
Reconsideration was denied in Secretary of Labor v. Dillingham Construction,
Docket No. SE 88-59-M, SE 89-23-M. (Commission denial on September 8, 1989)

CO~.MISSION

DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

December 19, 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 87-88

and
UNITED MINE WORKERS OF AMERICA
v.
MID-CONTINENT RESOURCES, INC.

BEFORE:

Ford B. Ford, Chairman; Backley, Doyle, and Lastowka,
Commissioners

ORDER
BY THE COMMISSION:
In this civil penalty proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982)("Mine Act"
or "Act"), the American Mining Congress ("AMC") and Mid-Continent
Resources, Inc. ("Mid-Continent") filed petitions for discretionary
review of a decision by Connnission Administrative Law Judge John Morris.
10 FMSHRC 881 (July 1988)(ALJ). The Commission granted both petitions
for review, briefing has been completed in the case, and oral argument
is scheduled for December 21, 1989. After review was directed, the
Secretary of Labor filed a motion seeking dismissal of the AMC's
petition for review. In addition, ASARCO, Inc. ("ASARCO") filed a
motion requesting leave to file an amicus curiae brief out of time in
support of the AMC's and Mid-Continent's positions as to the merits of
the case. For the reasons that follow, we grant the Secretary's motion
to dismiss the AMC's petition for discretionary review but conclude
that, under the circumstances, the AMC may continue its participation as
an amicus curiae and may participate in the scheduled oral argument in
this proceeding. We deny ASARCO's motion requesting leave to file an
amicus curiae brief out of time.

2399

I.

Background
This proceeding arises from a citation issued to Mid-Continent by
the Department of Labor's Mine Safety and Health Administration ("MSHA")
on May 13, 1986, charging the operator with a violation of section
103(f) of the Act, 30 U.S.C.§ 813(f). The citation alleged that on May
13, 1986, Mid-Continent had denied Robert Butera, a designated
representative of miners, access to Mid-Continent's Dutch Creek No. 1
Mine near Redstone, Colorado, for purposes of accompanying an MSHA
inspector on walkaround during the latter's inspection of the mine.
About one month earlier, the United Mine Workers of America ("UMWA") had
notified both MSHA and Mid-Continent, pursuant to the Secretary's
regulations at 30 C.F.R. Part 40, that it had been designated by two
employees at the Dutch Creek No. 1 Mine as these miners' representative
under the Mine Act. 1/ The notification designated Mr. Butera as the
specific representative of the miners. Shortly after issuance of the
citation, the inspector issued a withdrawal order to Mid-Continent,
pursuant to section 104(b) of the Act, 30 U.S.C. § 814(b), alleging that
Mid-Continent had continued to refuse Butera the right to accompany the
inspector during inspection of the mine.
On March 16, 1987, the Secretary filed a civil penalty petition
against Mid-Continent in connection with the citation. Mid-Continent
filed an answer and the matter was assigned to Judge Morris. In October
1987, the judge granted the UMWA party status as an intervenor, and the
AMC was permitted to appear as amicus curiae. On November 23, 1987, the
Secretary filed a motion with the judge seeking to withdraw the civil
penalty petition. The Secretary conceded that one of the two
individuals who had signed the designation form was not an active miner
at the time that the form was filed and, thus, that the designation did
not comply with the requirements of 30 C.F.R. § 40.l(b) (~ n.1). In
response to an order to show cause why the motion should not be granted,
Mid-Continent opposed the Secretary's motion and moved for declaratory
relief. Mid-Continent argued that a nominal number of employees should
not be permitted under color of 30 C.F.R. Part 40 to designate as the
miners' representative a union that did not also represent the employees
for collective bargaining purposes under the National Labor Relations
Act ("NLRA"). Mid-Continent contended that the Mine Act miners'
representative process was being improperly manipulated to facilitate
organizational activity for NLRA purposes.
On July 1, 1988, the judge entered an order of dismissal in which
he granted the Secretary's motion to withdraw the civil penalty
petition, vacated the proposed penalty, denied declaratory relief, and
dismissed the proceeding. 10 FMSHRC 881. The Commission received and
granted petitions for discretionary review from both Mid-Continent and
the AMC; which, as noted, had participated as amicus curiae below. The

ll

30 C.F.R. § 40.l(b) defines "representative of miners" as "[a]ny
person or organization which represents two or more miners at a coal or
other mine for the purposes of the Act •... "

2400

AMC also f ~led a motion to consolidate the two petitions, which the
Commission granted. Briefs of Mid-Continent and the AMC were received
by the Commission on September 16, 1988. Opposing briefs of the UMWA
and the Secretary were received by the Commission on November 1 and 7,
1988, respectively. On November 7, 1988, the Secretary filed a motion
to dismiss the AMC's petition for discretionary review and, on that same
date, ASARCO filed a motion for leave to file an amicus curiae brief out
of time.
Intervenor UMWA has filed a response in support of the Secretary's
dismissal motion, while the AMC and Mid-Continent have filed oppositions
to the motion. The AMC and Mid-Continent support ASARCO's motion to
file its amicus curiae brief, while the Secretary and the UMWA oppose
it. We turn first to consideration of the Secretary's motion to dismiss
the AMC's petition.
II.

AMC's Standing to Petition the Commission for Review
Section 113(d)(2)(A)(i) of the Mine Act provides that "[a]ny
person adversely affected or aggrieved by a decision of an
administrative law judge, may file and serve a petition for discretionary review by the Commission ••.. " 30 U.S.C. § 823(d)(2)(A)(i)
(emphasis added). The specific question presented is whether, in the
circumstances of this case, the AMC is a "person adversely affected or
aggrieved" by Judge Morris' decision and, hence, possessed of standing
to petition for review of that decision. We answer that question in the
negative.
In our view, the Mine Act does not contemplate that any nonparty
dissatisfied with a judge's decision is empowered to seek Commission
review merely by virtue of such dissatisfaction and the fact that the
Act uses the term "person" instead of "party" in section 113(d). We
conclude that, in order to petition the Commission for review under
section 113, an "adversely affected or aggrieved" nonparty must
demonstrate a sufficiently direct and concrete interest in the
proceedings below and show that the interest is adversely affected by
the outcome of the proceedings.
Our analysis begins with the language of the Mine Act and the
general federal law of appeal. Section 113(d) uses the term "person"
rather than "party" and the plain meaning of this terminology suggests
that circumstances may obtain where a nonparty may petition the
Commission for review of a judge's decision. Nothing in the text of
section 113 or the scant legislative history on the subject specifically
explains the intended scope of the language in question. However,
viewing the Act as an integral whole, we perceive two prominent
statutory themes that guide resolution of the issue.
First, appeals to the Commission from judges' decisions pursuant
to section 113(d) arise in an adjudicative context in which traditional
adversarial litigation, conducted in a two-tiered administrative arena
of trial-type hearings and discretionary review, is the vehicle for

2401

dispute resolution. Second, the Mine Act throughout mandates efficient
and expeditious litigation and adjudication. Within this general
framework, we discern no warrant for an interpretation of section
113(d)'s review procedure that is out of line with normal litigation
processes or that is likely to complicate or prolong the resolution of
disputes under the Act.
The general rule of federal appellate law is that only a litigant
who was a party to the proceedings below and who is aggrieved by the
judgment or order may appeal. lh.g., Hispanic Soc v. New York City, 806
F.2d 1147, 1152 (2d Cir. 1986); United States v. LTV Corp., 746 F.2d 51,
53-54 (D.C. Cir. 1984); SEC v. Lincoln Thrift Ass'n, 577 F.2d 600,.602 ·
(9th Cir. 1978). See generally 9 J. Moore, B. Ward & J. Lucas, Moore's
Federal Practice Par. 203.06 (2d ed. 1988). This rule protects both the
litigating parties' normal right to control the direction of litigation,
including appeal, and judicial management of an efficient appellate
process. The primary exception to this general rule is where a nonparty demonstrates a legally recognizable interest adversely affected by
the trial court's judgment. !:.&.:_,Hispanic Soc., supra, 806 F.2d at
1152.
..
. .
The AMC contends, however, that the Commission should apply to the
administrative appellate review structure of the Act the "zone of
interest" standing test developed by the Supreme Court in Clarke v.
Security Indus. Ass'n, 479 U.S. 388 (1987), and Ass'n of Data Processing
Service Organizations v. Camp, 397 U.S. 150 (1970). Stated simply, this
test requires that, to establish standing to challenge agency action in
the federal courts, a plaintiff must show injury in fact as a result of
the action and that the interest sought to be protected is arguably
within the zone of interests protected or regulated by the statute in
question. !:...&.:_, Clarke; supra, 479 U.S. at 394-400. We find this
approach inapposite in the context of section 113(d) of the Mine Act.
As the AMC acknowledges in its response to the Secretary's
dismissal motion, the zone of interest test was developed in the context
of the judicial review provisions of section lO(a) of the APA, 5 U.S.C.
§ 702. ~/ Section 702 addresses judicial review of agency action in the
federal courts in the first instance, often in circumstances where such
judicial review is the only available mechanism for challenge of agency
action. See, ~, Data Processing, supra, 397 U.S. at 156-58. The
test has been applied, for example, in contexts where the statute at
issue specifically incorporates section 702 within its judicial review
structure (~, Hazardous Waste Treatment Council v. Thomas, 885 F.2d
918, 921 (D.C. Cir. 1989)); where there is no other avenue of judicial
challenge to agency action, yet Congress did not intend to preclude
judicial review (~, Data Processing, supra); and for a multiplicity
~/

5 U.S.C. § 702 states:
A person suffering legal wrong because of agency
action, or adversely affected or aggrieved by agency
action within the meaning of a relevant statute, is
entitled to judicial r~view thereof.

2402

of challenges in the first instance to agency legislative-type
rulemaking actions (~, Calumet Indus. v. Brock, 807 F.2d 225 (D.C.
Cir. 1986)).
The AMC fails to recognize, however, the problems with incorporating these concepts into the section 113(d) administrative review
setting. First, the Mine Act provides that "[e)xcept as otherwise
provided in this Act, the provisions of sections .•. 701-706 of [the
APA) shall not apply to" proceedings under the Act. 30 U.S.C. § 956.
Section 113(d) of the Act does not otherwise incorporate section 702 of
the APA into the administrative mechanism of the Act. Thus, the
statutory basis underlying the zone of interest test is expressly
excluded from the Mine Act. Second, section 702 of the APA concerns
judicial review of agency action, not agency review of administrative
law judge decisions. Third, many of the applications of the "zone of
interest" principles have occurred in the legislative rulemaking arena.
By their very nature, legislative rules, as opposed to adjudications of
specific enforcement actions, often affect a universe of interested
persons.
In our judgment, allowing all nonparties that might satisfy a
"zone of interest" test to appeal judge's decisions to the Commission
would serve to strip the litigating parties of control of the litigation
in question and encumber the Commission's adjudicative process with
numerous appeals from a wide variety of persons, groups, or associations
"interested" in the development of the law. Accordingly, we find the
usual and general principles of federal appeal, summarized previously,
to be a preferable guide to resolution of the question of nonparty
administrative appeal under section 113(d) of the Mine Act.
Applying these principles to the case at hand, the question is
whether the AMC, a nonparty below, has shown a direct and concrete
interest in this litigation and demonstrated that the outcome below has
had an adverse impact on that interest. We stress at the outset that
not every disagreement with a judge's decision amounts to a legally
recognizable interest that is adversely affected. Rather, more
substantial involvements such as a direct stake in the property or
events that are the subject of the litigation, some' concrete involvement
in the controversy.between the parties, or some direct effect of the
judgment on a recognizable interest of the nonparty are required.
Here, literally speaking, there is not a "case or controversy"
involving the AMC under the Mine Act in the context of the present
proceeding. Nor has the AMC demonstrated how the judge's dismissal of
the Secretary's enforcement proceeding has had an adverse impact on it.
Instead, the AMC argues that it is "adversely affected or aggrieved"
because it has an interest in the legal principles involved in this
proceeding, i.e., the questions surrounding the identification of
miners' representatives under the Act. However, every Commission
proceeding, to some extent, involves an interpretation of the Mine Act,
a mandatory standard,-or some legal principle affecting the enforcement
or meaning of the Mine Act. Under the AMC's position, mining trade
associations, mine operators, and miners generally would have a
sufficient interest in Commission proceedings to bestow upon them the

2403

right to file a petition for review of most administrative law judge
decisions.. We are confident. that Congress, in enacting the Mine Act,
did not intend to create.such.a potential litigation "free-for-all" in
review pi;oceedings before the Commission. We therefore conclude that
the.AMC has not presented a specific and concrete legal interest
enabling i t to appeal the judge's decision.
This holding does not preclude the AMC or similar organizations
from participating in the Commission's adjudicatory processes. Amicus
participation is liberally granted in Commission proceedings. We note,
also, that our ruling on the Secretary's dismissal motion deals solely
with the problem of admitting new parties on appeal after trial, and we
intimate no view at this time as to the specific criteria that ought to
control intervention at trial• }/
In sum, we grant the Secretary's motion to dismiss the AMC's
petition for discretionary review and vacate that part of our Direction
for Review granting the AMC's petition as well as our subsequent order
of consolidation. Mid-Continent's petition remains for review.
However, in the circumstances presented, the AMC may continue in its
role as an amicus and we will permit it to participate in the oral
argument on the merits of this proceeding. The AMC's petition and
briefs will be considered as amicus briefs. AMC's request for oral
argument on the Secretary's motion to dismiss is denied.
III.

ASARCO's Motion to File an Amicus Brief Out of Time
We deny ASARCO's motion for leave to submit an amicus curiae brief
out of time. Although the Commission's rules do not address the time
for filing of an amicus brief, the Commission may properly look for
guidance to Fed. R. App. P. 29 ("Rule 29"). f!/ ASARCO recognizes that
3/
Further, even an intervenor may be required to demonstrate an
iiappealable interest" for purposes of seeking administrative or judicial
review in situations where all the other parties have decided not to
appeal. Cf. United States v. Imperial Irrigation Dist., 559 F.2d 509,
521 (9th Cir. 1977).
~/

Rule 29 provides:
Brief of an Amicus Curiae
A brief of an amicus curiae may be filed only if
accompanied by written consent of all parties; or by
leave of court granted on motion or at the request
of the court, except that consent or leave shall not
be required when the brief is presented by the
United States or an officer or agency thereof, or by
a State, Territory or Commonwealth. The brief may
be conditionally filed with the motion for leave. A
motion for leave shall identify the interest of the

2404

its brief has been tendered out of time. The fourth sentence of Rule 29
states that "[s]ave as all parties otherwise consent, any amicus curiae
shall file its brief within the time allowed the party whose position as
to aff irmance or reversal the amicus brief will support unless the court
for cause shown shall grant leave for later filing· •••• " ASARCO' s brief
was not submitted until almost two-months after the time allowed MidContinent (the party whose position it supports) to file its brief. The
Secretary and the UMWA oppose ASARCO's motion.
We conclude that ASARCO could reasonably have been expected to be
aware of the litigation in this proceeding and to have sought
participation on a more timely basis. Because ASARCO's brief was
tendered almost two months out of time, and both the Secretary and UMWA,
parties to the proceeding, oppose ASARCO's participation as an amicus,
ASARCO's motion is denied.

applicant and shall state the reasons why a brief of
an amicus curiae is desirable. Save as all parties
otherwise consent, any amicus curiae shall file its
brief within the time allowed the party whose
position as to aff irmance or reversal the amicus
brief will support unless the court for cause shown
shall grant leave for later filing, in which event
it shall specify within what period an opposing
party may answer. A motion of an amicus curiae to
participate in the oral argument will be granted
only for extraordinary reasons.

2405

IV.
Conclusion
For the reasons explained above, we grant the Secretary's motion
to dismiss the petition for discretionary review filed by the AMC. The
AMC may continue as an amicus on review and may participate in oral
argument on the merits of this proceeding. The caption of this
proceeding is revised to delete the AMC as a party. ASARCO's motion for
leave to file an amicus brief is denied. ASARCO's brief and any
reference to the brief are stricken from the record. 11

~~an

L~~
Richard V. Backley, Commissioner

~~yl~l!:::zf:~

11

Commissioner Nelson did not participate in the disposition of
these motions.

2406

Distribution
Charles W. Newcom, Esq.
Sherman & Howard
3000 First Interstate Tower North
633 Seventeenth St.
Denver, Colorado 80202
Edward H. Green, Esq.
Mark G. Ellis, Esq.
American Mining Congress
1920 N Street, N.W.
Suite 300
Washington, D.C. 20036
Mary Lu Jordan, Esq.
UMWA
900 15th St., N.W.
Washington, D.C. 20005
Colleen Geraghty, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Edward Mulhall, Jr., Esq.
Delaney & Balcomb
P.O. Drawer 790
818 Colorado Avenue
Glenwood Springs, Colorado

81602

Henry Chajet, Esq.
Doyle & Savit
919 18th Street, N.W.
Washington, D.C. 20006

2407

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C. 20006

December 20, 1989
Docket Nos. PENN 88-42-R
PENN 88-43-R

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

PENN 88-73-R thru
PENN 88-89-R

v.

PENN 88-148

WESTWOOD ENERGY PROPERTIES

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners

DECISION
BY:

Ford, Chairman; Backley, Lastowka and Nelson, Commissioners

This consolidated contest and civil penalty proceeding arises
under the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et
seg. (1982)("Mine Act" or "Act"), and involves the validity of
18 citations and one withdrawal order issued to Westwood Energy
Properties ("Westwood") concerning conditions at its refuse culm
bank. lf The question before us is whether the Secretary of Labor
("Secretary") properly issued the citations and the withdrawal order to
Westwood under the Mine Act. Commission Administrative Law Judge
James A. Broderick upheld the Secretary's action in proceeding against
Westwood under the Act. 11 FMSHRC 105 (January 1989)(ALJ). Westwood
petitioned for review of the judge's decision asserting that its
operations at the culm bank are but one component of the operation of an
electric generating facility subject to the Occupational Safety and
Health Act of 1970, 29 U.S.C. § 651 et seg. (1982)(the "OSHAct"), rather
than the Mine Act. We granted Westwood's petition and heard oral
argument. For the reasons that follow, we vacate the judge's decision
and remand for the taking of additional evidence on the important
question presented and for the entry of a new decision.

"Culm" is desc~ibed as "[t]he waste or slack of the Pennsylvania
anthracite mines, consisting of fine coal, more or less pure, and coal
dust and dirt .•.. " U.S. Department of the Interior, Dictionarv of
Mining. Mineral, and Related Terms 289 (1968).

ll

2408

Westwood is the owner of land near Tremont, Schuylkill County,
Pennsylvania. A culm bank is located on the land, in addition to an
electric generating station where electricity is generated by steamdri ven turbines. The steam is produced by the burning of material taken
from the culm bank. The culm bank consists of coal mine refuse,
including rock, wood, metal, and a small percentage of coal and other
carbonaceous material. 11 FMSHRC at 107. The culm bank is 4,500 feet
in circumference at the bottom, 350 feet at the top, and approximately
275 feet high. At the time of the hearing before the judge, Westwood
had removed 240,000 tons of material from the culm bank.
The land formerly was the site of the Westwood Colliery, an
underground anthracite coal mine and processing plant. Underground
mining and coal preparation had been conducted at the site for over 30
years, ending in 1947. The culm bank resulted from this mining
activity. When the underground mine closed, the coal processing plant
was demolished and its remains became part of the culm bank. Sometime
after Westwood Colliery had discontinued operations, a company named
Manbeck operated a plant at the site, separating fine coal from waste
material and selling the coal. Manbeck's operations were inspected by
the Secretary of Labor's Mine Safety and Health Administration ("MSHA")
and its predecessor agency.
Westwood began construction of its electric generating facility in
February 198-6, and the facility became fully operational in July 1988.
Electric power generated at the facility is sold to Metropolitan Edison
Company. Westwood bulldozes culm from the top of the bank, and the
material is then scooped by a front-end loader. The front-end loader
dumps the culm into one of two hoppers or into a truck, which hauls the
culm to the hoppers. After being dumped into a hopper, the culm passes
through a grid that filters out rock, wood, and other particles larger
than 12 inches by 12 inches. The culm next falls onto a conveyor which
carries it under a magnet and through metal detecting and removing
devices so that metal objects that would damage the equipment can be
removed. The culm is then transported by another conveyor to a fuel
storage silo where it is stored in bins. The stored material is
gradually released from the bins into two "primary crushers," which
break the culm into pieces approximately 3/4 inch to 1 inch in diameter.·
The crushed culm is then transported by conveyors to the power plant
where it is crushed to a particle size of 1/8 inch in diameter. After
crushing, the culm is transported by conveyors into the combustor, where
it is burned. ~/ Ash by-products remaining after burning are hauled by
truck to an ash pit.

On October 26, 1987, MSHA inspector Joseph Uholic arrived at
Westwood's facility to conduct an inspection of the culm bank site.
Westwood denied Uholic entry. On October 27, 1987, Uholic returned
accompanied by MSHA inspector Charles Rosini and, pursuant to
~/

Westwood's combustion process, known as the "circulating fluidized
bed process" is a developing technology. The process allows Westwood to
efficiently burn the culm without separating fine coal from the
remainder of the culm. Tr. 93-94, O.A. Tr. 5.

2409

instructi.ons from their supervisor, the inspectors sought admission to
the site. Westwood informed the inspectors that, on the advice of
counsel, an inspection would not be permitted because the operation was
not subject to MSHA jurisdiction. Uholic issued Westwood a citation
charging a violation of section 103(a) of the Mine Act for failure to
permit an MSHA inspector to enter. After approximately 40 minutes,
Uholic issued a withdrawal order to Westwood for failure to abate the
denial of entry violation alleged in the citation. 11
On November 13, 1987, the Secretary sought and obtained, with
Westwood's consent, a temporary restraining order from the United States.
District Court for the Eastern District of Pennsylvania. The order
permits MSHA inspectors to enter and inspect Westwood's facility pending
a final adjudication by the Commission of the issue of MSHA
jurisdiction.
On November 14, 1987, Uholic and Rosini returned and inspected
Westwood's culm bank site. They issued 17 citations charging violations
of various mandatory safety standards applicable to surface coal mines.
The withdrawal order and several of the citations also contained the
inspectors' findings, made pursuant to section 104(d) of the Mine Act,
that the violations were of a significant and substantial nature.
Westwood contested the validity of the withdrawal order and the
citations arguing that the culm bank site is not subject to Mine Act
jurisdiction. Westwood also contested the significant and substantial
findings and the Secretary's subsequently proposed civil penalties.
Following an evidentiary hearing, the administrative law judge
issued his decision upholding the Secretary's assertion of jurisdiction
}I

Section 103(a) of the Act states in part:
Authorized representatives of the Secretary
shall make frequent inspections and investigations
in coal or other mines each year for the purpose of
(1) obtaining, utilizing, and disseminating
information relating to health and safety
conditions, the causes of accidents, and the causes
of diseases and physical impairments originating in
such mines, (2) gathering information with respect
to mandatory health or safety standards,
(3) determining whether an imminent danger exists,
and (4) determining whether there is compliance with
the mandatory health or safety standards or with any
citation, order, or decision issued under this
[Act] .... For the purpose of making any inspection
or investigation under this [Act], the Secretary ...
with respect to fulfilling his responsibilities
under this [Act], or any authorized representative
of the Secretary •.• , shall have a right of entry
to, upon, or through any coal or other mine.

30 U.S.C. § 813(a).

2410

under the Mine Act. The judge stated that "the primary issue in the
case is whether Westwood's facility is a mine within the meaning of that
term in the Mine Act, and therefore subject to the jurisdiction of
MSHA." 11 FMSHRC at 107. The judge noted that while the culm bank
would not be considered a mine in ordinary parlance, the statutory
definition of "mine" is broad and includes "lands, ... facilities,
equipment, machines, tools, or other property including impoundments,
retention dams, and tailings ponds, on the surface or underground ...
resulting from the work of extracting ... minerals from their natural
deposits, ... or used in, or to be used in, the milling of such
minerals, or the work of preparing coal or other minerals •... "
11 FMSHRC at 110; 30 U.S.C. § 802(h)(l). The judge found that the
"Westwood culm bank clearly resulted from the work of extracting
anthracite coal from its natural deposit in the earth" and that a
"literal construction of the statutory language would seem to cover
Westwood's culm bank." 11 FMSHRC at 110.
The judge further noted that the statutory definition of "work of
preparing the coal" includes "the breaking, crushing, sizing, cleaning,
washing, drying, mixing, storing, and loading of bituminous coal,
lignite, or anthracite, and such other work of preparing such coal as is
usually done by the operator of the coal mine." 30 U.S.C. §§ 802(i);
11 FMSHRC at 110. The judge stated that the culm material contains
anthracite coal, that Westwood breaks, crushes, sizes, stores and loads
the coal in preparation for its use as fuel, and that a literal reading
of the statutory definition of "work of preparing the coal" would seem
to cover Westwood's operation. 11 FMSHRC at 111.
The judge rejected Westwood's argument that it is outside the
coverage of the Mine Act because it is a power plant burning fuel rather
than an operation engaged in the production of a marketable mineral.
The judge noted that "it is not uncommon for mine operators to
themselves consume the product of their mines" and that, in any event,
Westwood "does more than burn the culm material; it prepares it 'for a
particular use. 111 11 FMSHRC at 115. Finding that Westwood's facility
meets the Act's definition of a "coal or other mine" and that Westwood
engages in the "work of preparing the coal," the judge concluded that
Westwood's facility is subject to the Mine Act. 11 FMSHRC at 115.
The dispute before us concerns the judge's upholding of the
Secretary's assertion that the Mine Act applies to Westwood's culm bank
operations. The Secretary does not assert jurisdiction under the Mine
Act with respect to the working conditions inside the power generating
facility itself. The Secretary asserts that working conditions inside
the power generation facility are properly regulated by her under the
OSHAct. Westwood, on the other hand, asserts that the entire facility,
including the culm bank situated on the site, is properly regulated
under the OSHAct.
A similar type of question was before us recently in Pennsylvania
Electric Co., 11 FMSHRC 1875 (October 1989). In Pennsylvania Electric,
we concluded that while the Secretary of Labor properly could exercise
her authority to apply mine safety standards to the part of the utility
operation in dispute therein, the record was unclear as to whether the

2411

Secretary had, in fact, done so. Therefore, we remanded the matter to
the administrative law judge for further proceedings, including the
taking of additional evidence on the jurisdictional question and for the
entry of a new decision. 11 FMSlffiC at 1882-86. Here, for similar
reasons, we reach the same conclusion and order the same course of
procedure.
As in Pennsylvania Electric, a brief overview of the statutory
interplay between the Mine Act and the OSHAct is necessary to a proper
analysis of the issue. The OSHAct is the most broadly applicable
statute regulating the safety and health aspects of the working
conditions of American workers. The OSHAct, like the Mine Act, is
enforced by the Secretary of Labor. Although broadly applicable,
section 4(b)(l) of the OSHAct provides:
Nothing in this Act shall apply to working
conditions of employees with respect to which other
Federal agencies ... exercise statutory authority to
prescribe or enforce standards or regulations
affecting occupational safety or health.
29 U.S.C. § 653(b)(l). Therefore, OSHA standards pertaining to the
working conditions at the culm bank would be applicable unless another
federal agency, with a proper grant of jurisdiction over such working
conditions, exercises its authority in a manner displacing OSHA
coverage. See, ~, Southern Pacific Transportation Co. v. Usery, 539
F.2d 386, 389 (5th Cir. 1976), cert. denied, 434 U.S. 874, 98 S. Ct.
221, 54 L. Ed. 2d 154 (1977); S~ern Ry. Co. v. OSlffiC, 539 F.2d 335,
336 (4th Cir. 1976), cert. denied, 429 U.S. 999, 97 S. Ct. 525, 50 L.
Ed. 2d 609 (1976). Here, the Secretary claims that MSHA has properly
exercised its statutory authority to regulate the culm bank site and
that the withdrawal order and citations issued under the Mine Act must
therefore be upheld.
Section 4 of the Mine Act provides that each "coal or other mine"
affecting commerce is subject to the Act. 30 U.S.C. § 803. Section
3(h) of the Mine Act broadly defines "coal or other mine" as including
the area of land from which minerals are extracted, roads appurtenant to
such area, lands, facilities, equipment and machines used in, or
resulting from, the work of extracting such minerals from their natural
deposits, milling, or preparation of coal. ~/ More specifically, the
~/

Section 3(h), 30 U.S.C. § 802(h), states:
(1) "[C]oal or other mine" means (A) an area of
land from which materials are extracted in nonliquid
form or, if in liquid form, are extracted with
workers underground, (B) private ways and roads
appurtenant to such areas, and (C) lands,
excavations, underground passageways, shafts,
slopes, tunnels and workings, structures,
facilities, equipment, machines, tools, or other
property including impoundments, retention dams, and

2412

definition of "coal mine" in section 3(h)(2) includes "land ..• and
other property •.. resulting from, the work of extracting in such area
•.. anthracite from its natural deposits in the earth ..• and the work
of preparing the coal so extracted ••.• "
The parties agree that Westwood's culm bank is comprised of
materials resulting from Westwood Colliery's extraction of anthracite
coal from its underground coal mine. Accordingly, the culm bank
literally falls within the. statutory definition of "mine" since "it
result[s] from the work of extracting .•• minerals from their natural
deposits •... " 30 U.S.C. § 802(h)(l). See Consolidation Coal Co. v.
FMSHRC, 3 BNA MSHC 2135 (4th Cir. 1986)(coal refuse pile is a "mine").
The term "work of preparing the coal" is defined in section 3(i)
of the Mine Act as follows:
[1] "Work of preparing the coal" means the
breaking, crushing, sizing, cleaning, washing,
drying, mixing, storage and loading of bituminous
coal, Lignite, or anthracite, and [2] such other
work of preparing such coal as is usually done by
the operator of the coal mine.
30 U.S.C. § 802(i)(bracketed numbers added). The judge found that
Westwood in its use of the culm "breaks,. crushes, sizes, stores, and
loads anthracite" and therefore that Westwood's activities fall within
the literal definition of coal preparation set forth in clause [1] of
section 3(i). · 11 FMSHRC at 115. He further found that Westwood "does
other work of preparing coal usually done by the operator of a coal
mine" (Id.), therefore meeting clause [2]'s criterion. Westwood argues,
however, that the nature of an operation must also be examined when
applying the definition of "work of preparing the coal," and that the
judge erred in finding its activities to be the type of work usually
tailings ponds, on the surface or underground, used
in, or to be used in or resulting from, the work of
extracting such minerals from their natural deposits
in nonliquid form, or if in liquid form, with
workers underground, or used in, or to be used in,
the milling of such minerals, or the work of
preparing coal or other minerals, and includes
custom coal preparation facilities .•..
(2) For purposes of titles II, III, and IV, "coal
mine" means an area of land and all structures,
facilities, machinery, tools, equipment, shafts,
slopes, tunnels, excavations, and other property,
real or personal, placed upon, under, or above the
surface of such land by any person, used in, or to
be used in, or resulting from, the work of
extracting in such area bituminous coal, lignite, or
anthracite from its natural deposits in the earth by
any means or method, and the work of preparing the
coal so extracted, and includes custom coal
preparation facilities[.]

2413

I

I

done by the operator of a mine. Westwood particularly takes issue with
the judge's conclusion that it "prepares [the culm] 'for a particular
use,"' and is therefore subject to the Mine Act. 11 FMSHRC at 115.
In Oliver M. Elam, Jr., 4 FMSHRC 5, 7 (January 1982), the
Commission recognized that under clause '[2] of the definition of "work
of preparing the coal" considerations additional to mere performance of
the work activities specified in clause [1] come into play in
determining whether coal preparation is taking place. The Commission
concluded that inherent in the determination whether a company is
engaged in coal preparation is an inquiry "not only into whether the
operator performs one or more of the listed work activities [of section
3(i)] but also into the nature of the operation performing such
activities." Id. (Emphasis added). Accord, Donovan v. Inland
Terminals, 3 BNA MSHC 1893 (S.D. Ind. March 28, 1985). The Commission
held in Elam that "work of preparing the coal" signifies "a process
undertaken to make coal suitable for a particular use or to meet market
specifications." 4 FMSHRC at 8. Because the Elam operation was an allpurpose commercial dock facility at which coal was stored, broken and
crushed simply to facilitate the loading of the coal onto barges for
shipment, the Commission concluded that Elam did not make the coal
suitable for any particular use and was not engaged in the type of coal
preparation usually done by a mine operator. Id. Therefore, the Elam
loading dock was found to not be a mine.
Subsequently, in Alexander Brothers, 4 FMSHRC 541 (April 1982),
the Commission applied the Elam holding and found that the Secretary had
properly exercised jurisdiction under the Federal. Coal Mine Health and
Safety Act of 1969 (the "Coal Act"), 30 U.S.C. § 801 et seq. (1976)
(amended 1977), in a case involving the reclamation of materials from a
refuse pile. The refuse pile had been created during the operation of
an underground coal mine. After the mine had been abandoned, Alexander
Brothers reclaimed coal from the pile. It removed refuse material from
the pile by use of a front end-loader and trucked it to a screening
plant, where rocks, scrap metal, and other waste were removed. The
remaining refuse was then crushed and transported to a cleaning plant,
where the additional non-coal material was removed by various processes
and where further crushing took place. The resulting coal was then sold
to brokers.
The Commission found that the processes undertaken by Alexander
Brothers were those specified in the statutory definition of "work of
preparing coal." The Commission also found that Alexander Brothers
undertook those processes in order to make coal-bearing refuse
marketable. Consequently, the Commission concluded that Alexander
Brothers was subject to the 1969 Coal Act. 4 FMSHRC at 545. See also
Marshall v. Stoudt's Ferry Preparation Co., 602 F.2d 584 (3rd Cir. 1979)
cert. denied, 444 U.S. 1015 (1980)(operation that separates sand, gravel
and a low grade fuel from dredged refuse is subject to Mine Act).
We conclude that Westwood literally engages in the "work of
preparing the coal" in that the processes undertaken by Westwood on the
mine waste material, including coal, are among those specified in the
statutory definition. We further conclude that although Westwood does

2414

not undertake to prepare the coal contained in the mine ref use to meet
market specifications, it does engage in the enumerated processes, as
does the normal coal mine operator, for the purpose of making the mined
material suitable for a particular use; here, as a fuel to be consumed
at an electric generating facility.
Although Westwood further argues that it is exempt from Mine Act
jurisdiction because it does not prepare the culm for resale but rather
is the ultimate consumer of the culm, we rejected a similar "ultimate
consumer" argument in Pennsylvania Electric. 11 FMSHRC at 1881. We
noted that under the Mine Act consumers of coal who otherwise meet the
applicable definition of "mine" or "work of preparing the coal" are not
provided any per se exclusion from the Act's jurisdiction. We held
instead that the determination of Mine Act jurisdiction is governed by
the two part analysis first set forth in Elam and followed in subsequent
cases. ~/
Thus, we conclude that Westwood's activities fall within the Mine
Act's definitions and therefore that the Secretary of Labor possesses
statutory authority to make mine safety standards applicable to the
disputed area. As in Pennsylvania Electric, however, we are unable to
determine from the record presently before us whether the Secretary has,
in fact, chosen to exercise her authority to regulate Westwood's
operation under the Mine Act instead of the OSHAct.
Both OSHA and MSHA have asserted jurisdiction at Westwood's
facility. The extent of their respective assertions of authority and
the rationale behind them, however, are far from clear. Before the
judge, Westwood's counsel and Westwood's resident construction manager
asserted that OSHA had begun inspecting Westwood's facility in August
1986. Tr. 18-19, 104-05, 119. They stated that these inspections
resulted in citations for violations of OSHA regulations. Tr. 18, 105.
The construction manager further testified that each time OSHA conducted
an inspection, it inspected the whole project and did not limit the
~/

In support of its argument for Commission recognition of a
consumer exemption to Mine Act jurisdiction, Westwood refers us, as did
Pennsylvania Electric, to cases decided under the Black Lung Benefits
Act. 30 U.S.C. § 901 et seq. (1983). Westwood argues that in
interpreting the phrase "work of preparing the coal" for Black Lung
Benefits Act purposes, courts have generally held that the work of
processing coal done by the end-purchaser in connection with its own
consumption does not meet the statutory definition of coal preparation.
We concluded in Pennsylvania Electric, however, that the cited Black
Lung Benefits Act cases lack precedential value in resolving the type of
Mine Act jurisdictional dispute before us. 11 FMSHRC at 1881-82 n.7.
We noted the different purposes of the Black Lung Benefits Act and the
Mine Act, and we emphasized that, unlike the Black Lung Benefits Act,
the Mine Act has no statutory financial scheme logically requiring that
coal preparation activities be closely tied to a coal producer. Hence,
we conclude here, as we did in Pennsylvania Electric, that the Bl.ack
Lung cases provide no basis from which to extrapolate the exemption from
Mine Act coverage argued for by Westwood. Id.

2415

areas inspected except that OSHA never inspected the culm bank itself.
Tr. 18, 19, 104-105, 121, 140. The construction manager further
testified that since Westwood started removing materials from the culm
bank, there had apparently been only one inspection by OSHA and that
this inspection, in August 1988, involved the facility's ash silo. Tr.
120-21. Based on this testimony, the judge found that Westwood's
"operation had been previously inspected by OSHA," but he did not
delineate the precise scope of OSHA's inspections. 11 FMSHRC at 116.
The record further reflects that MSHA did not assert Mine Act
jurisdiction at Westwood's facility until Inspector Uholic's arrival
precipitated the events leading to this case. Uholic had been
conducting an inspection at a neighboring mine and, while there, had
been told that.Westwood was extracting material from the culm bank.
Uholic was asked when he was going to inspect Westwood's facility.
Uholic then proceeded to Westwood's facility and requested permission to
conduct an inspection under the Mine Act. Uholic told Westwood that
since Westwood was taking material from the culm bank, he was "supposed
to make an inspection." Tr. 33. Uholic did not specify the scope of
his intended inspection. It was not until the issuance of the
November 13, 1987, court order, which was consented to by Westwood, that
specific areas for MSHA inspection were delineated. Tr. 82-83, 85-86,
104. The areas include the culm bank and buildings and equipment, up to
the point where the fuel enters the "boiler building." Tr. 20-21, 82.
Within these areas are facilities over which OSHA apparently also
has asserted its authority, yet, nowhere in the record is there any
indication that MSHA and OSHA mutually determined the extent of each
agency's regulatory authority at the Westwood facility. The agencies
have formally published an MSHA-OSHA Interagency Agreement (the
"Agreement") setting forth a procedure for resolving general
jurisdictional questions between the two agencies. The Agreement states
in pertinent part:
When any question of jurisdiction between MSHA and
OSHA arises, the appropriate MSHA District Manager
and OSHA Regional Administrator or OSHA State
Designee in those states with approved plans shall
attempt to resolve it at the local level in
accordance with this Memorandum and existing law and
policy. Jurisdictional questions that can not be
decided at the local level shall be promptly
transmitted to the respective National Off ices which
will attempt to resolve the matter. If unresolved,
the matter shall be referred to the Secretary of
Labor for decision.
44 Fed. Reg. 22827, 22828 (1979). The Agreement itself does not
expressly address the question of MSHA-OSHA jurisdiction at facilities
using the fluidized-bed combustion process for the burning of mine waste
to generate electricity. This process is a relatively new technology
that may be more common in the future and that may require special
attention in terms of resolving potential overlapping areas of
jurisdiction. See American Mining Congress Journal, October 1989, at 20

2416

(describing construction of a cogeneration plant powered by burning of
coal mine refuse). Furthermore, no supplement to the Agreement has been
published addressing this specialized process. Compare, Interagency
Agreement; Revision Concerning Surface Retorting of Oil Shale, 48 Fed.
Reg. 7521 (1983).
The record contains no indication that the procedures specified in
the Agreement for the resolution of jurisdictional conflicts between
MSHA and OSHA were followed or even consulted. See, 44 Fed. Reg. 22827
(1979). In fact, MSHA Inspectors Uholic and Rosini testified that they
had never heard of the Agreement. Thus, the record does not reflect if
their inspection of Westwood's facility reflects a reasoned resolution
of the jurisdictional question by the Secretary and her agencies or
simply resulted from an ad hoc unilateral assertion of jurisdiction by
MSHA. Tr. 56, 83.
Without an interagency resolution of the question, the potential
for possible conflicts between OSHA and MSHA in the exercise of their
jurisdiction at Westwood's facility is great. Indeed, conflict has
already arisen in that both OSHA and MSHA have inspected Westwood's
trucking operations at the facility. Tr. 105,.Ex. G-14, 17, 18. OSHA
has asserted jurisdiction over trucks and drivers removing ash from the
ash silo, while MSHA has asserted jurisdiction over trucks and drivers
hauling and dumping culm, even though the same trucks and drivers
perform both operations over the same haulage roads and under the
supervision of the same employer. Tr. 105-06, 121-23.
Moreover, the reasons for MSHA 1 s decision to assert inspection
authority in the disputed area are not well explained. At oral argument
before us, counsel for the Secretary asserted that the inspection of
Westwood's culm bank operations reflects MSHA's policy of inspecting
those areas of a power plant that involve the preparation of coal and of
leaving to OSHA the inspection of those areas involving the handling of
already prepared coal. O.A. Tr. 17, 26. However, according to Rosini,
a power plant engaged in coal crushing operations would not be subject
to MSHA inspection nor would its use of front end loaders to load coal
into a hopper warrant an inspection. Tr. 84.
Also, as we noted in Pennsylvania Electric, the Commission was
advised (by a different Secretarial counsel in a prior case involving a
coal handling power plant) that MSHA traditionally has not inspected
power plants, that while MSHA has recognized part of the process
utilized to produce electric power from coal requires handling and
processing coal, it has determined that those activities are subsumed in
the specialized process utilized to produce electric power, and that the
overall power generating process is more feasibly regulated by·OSHA.
11 FMSHRC at 1884 (quoting Utility Fuels, Inc., Docket No. CENT 85-59
(Sec. Motion to Dismiss (November 29, 1985)).
Furthermore, the jurisdictional question presented in this case is
heightened by the fact that subsequent to the initiation of the
litigation before us, the Secretary, through OSHA, proposed new,
comprehensive safety standards applicable to the operation and
maintenance of electrical power generation facilities. 54 Fed. Reg.

2417

4974-5024. (1989). Westwood's facility generates electricity and
apparently is classified by the Federal Energy Regulatory Conunission as
a small power production facility. Tr. 95. The culm bank operation at
the facility is integral to Westwood's production of electricity.
Westwood's operation involves fuel handling and processing using
equipment such as conveyors and crushers. Proposed OSHA standard
29 C.F.R. § 1910.269(a)(l)(i) reads in part, "This section covers work
practices, installations, and equipment associated with the operation
and maintenance of electric power generation •••• These provisions apply
to •.. (A) Power generation, transmission, and distribution
installations .•. and (B) ..• (1) ..• Fuel and ash handling and
processing installations, such as coal conveyors and crushers." 54 Fed.
Reg. at 5009.
Far from recognizing a division of jurisdiction between OSHA and
MSHA, the proposed regulations appear to be all encompassing. As noted,
section 1910.269 states that it is applicable to "fuel and ash handling
and processing installations, such as coal conveyors and crushers." 29
C.F.R. § 1910.269(a)(l)(i)(B)(l). In summarizing the proposed rules,
the Assistant Secretary of Labor for Occupational Safety and Health
explained that fuel handling operations within an electric power
installation would be covered by the proposed regulations. 54 Fed. Reg.
at 4980. The OSHA Assistant Secretary's view of the effect of the
proposed regulations complements and coincides with the view of
OSHA/MSHA jurisdiction propounded to the Conunission in Utility Fuels,
supra. Thus, the proposed rules suggest that the Secretary of Labor may
still view electric generating operations such as Westwood's as subject
to OSHA jurisdiction or, at least, that coverage by OSHA, rather than
MSHA, may be more appropriate and effective.
These conflicting indications of Secretarial intent raise serious
questions as to which agency in the Department of Labor exercises safety
and health authority over the facilities at power generating stations
such as Westwood's. The answer is of great consequence to Westwood and
its employees. It also is of importance to a growing number of
similarly situated operators of facilities using the fluidized bed
combustion process to burn coal mine waste for the production of energy.
These companies, along with Westwood, must know which Department of
Labor safety and health standards must be complied with and which
statute prescribes the rights and duties to which they and their
employees must conform their conduct. £/
Section 113 of the Mine Act provides that "[i]f the Conunission
determines that further evidence is necessary on an issue of fact it
shall remand the case for further proceedings before the administrative
law judge." 30 U.S.C. § 823(d)(2)(C). Because of the pervasive

£/

The jurisdictional confusion generated in this case may not be
restricted to coal and coal mine waste-fired powerplants. Other coal
consuming entities may also be implicated in Mine Act coverage if they
engage in "the work of preparing coal." At oral ar,gument counsel for
the Secretary indicated that steel plants and aluminum plants may fall
into this category. O.A. Tr. pp. 22-23, 25-26.

2418

ambiguity· in the record on the question of whether the Secretary of
Labor, through MSHA, has properly exercised her authority to regulate
the cited working conditions at Westwood's power plant, and the
importance of this question, we find it appropriate to order further
proceedings. As we did in Pennsylvania Electric, we encourage the
Secretary to give serious consideration to the questions raised by this
case and to follow the procedures in the OSHA-MSHA Interagency Agreement
to resolve the conflicting positions taken on her behalf.
Accordingly, the judge's decision is vacated and the matter is
remanded to the judge for further proceedings consistent with this
opinion including the taking of further evidence on the jurisdictional
question presented and the entry of a new decision.

~_#f?Aij/~L

~r""m""'a-n_ _ _ __

,~4&
Richard V. Backley, Commissioner

L. Clair Nelson, Commissioner

2419

Commissioner Doyle, dissenting:
Westwood Energy Properties (Westwood) is a small electric power
generating plant that burns culm to generate electric power. It is
located adjacent to a culm bank or refuse pile that was produced by
Westwood Colliery, an unrelated entity, as a result of its mining operations between 1913 and 1947. Tr. 95. When the mine closed, the coal
preparation .plant was demolished and the remains added to the culm bank
which also contains rock, slate, shale, wood, metal, granite and quartz
along with a small percentage of coal and other carbonaceous material ..
11 FMSHRC 107. It is from that culm bank that Westwood produces electric
power and sells it to an electric utility. Tr. 95, 96.
In October, 1987, the Mine Safety and Health Administration
("MSHA") for the first time attempted to inspect Westwood's culm bank,
not as a result of a policy decision by the Secretary of Labor, nor of
a decision reached between the MSHA District Manager and the OSHA
District Manager pursuant to the MSHA-OSHA Interagency Agreement setting forth the procedure for resolving such jurisdictional questions,
nor of a decision by the District Manager that such action was within
MSHA's jurisdiction, but rather as a result of an individual inspector's decision to carry out the inspection after having been asked
about it while he was inspecting a nearby mine.
The majority of the Commission concludes that "
Westwood
literally engages in the 'work of preparing the coal' in that the
processes undertaken by Westwood ••• are among those specified in the
statutory definition." Slip. op. at 7. After finding that Westwood
does not prepare the culm to meet market specifications, as is usually
done by a mine operator, the majority bases its decision on the fact
that Westwood performs some of the enumerated processes in order to
make the material suitable for consumption, as fuel, in its power plant.
Slip. op. at 8. They discount any exemption for the ultimate consumer
of coal and conclude that the Secretary of Labor could properly exercise
her authority to apply mine safety standards to Westwood's power generating facility. Because of what they term the "pervasive ambiguity" in
the record as to whether the Secretary has, in fact, asserted Mine Act
jurisdiction, they remand the matter to the administrative law judge
for the taking of further evidence on the jurisdictional question and
the entry of a new decision.
I disagree with the majority's conclusion that Westwood's culm
bank is subject to the jurisdiction of the Mine Act, based on either
of its theories, i.e., that the culm bank "results from" the mining
activity of an unrelated entity some forty years earlier, or that
Westwood is engaged in "coal processing" because the culm passes over
a one foot by one foot grizzly (to remove timbers and large rocks),
passes over a magnet (to remove foreign objects such as spikes, mule
shoes and nails) and is then loaded, stored and crushed before it is
burned.

2420

I further believe that the case should be decided on the record before us, rather than being remanded for the taking of additional
evidence.
Section 3(h), 30 U.S.C. §802(h), states:
(1) "coal or other mine" means (A) an area of land from
which minerals are extracted in nonliquid form or, if in
liquid form, are extracted with workers underground, (B)
private ways and roads appurtenant to such area, and (C)
lands, excavations, underground passageways, shafts, ·
slopes, tunnels and workings, structures, facilities,
equipment, machines, tools, or other property including impoundments, retention dams, and tailings ponds, on the surface or underground, used in, or to be used in, or resulting
from, the work of extracting such minerals from their natural
deposits in nonliquid form, or if in liquid form, with workers
underground, or used in, or to be used in, the milling of such
minerals, or the work of preparing coal or other minerals, and
includes custom coal preparation facilities. In making a determination of what constitutes mineral milling for purposes
of this Act, the Secretary shall give due consideration to
the convenience of administration resulting from the delegation to one Assistant Secretary of all authority with
respect to the health and safety of miners employed at one
physical establishment;
(2) For purposes of titles II, III, and IV, "coal mine"
means an area of land and all structures, facilities,
machinery, tools, equipment, shafts, slopes, tunnels, excavations, and other property, real or personal, placed upon,
under, or above the surface of such land by any person, used
in, or to be used in, or resulting from, the work of extracting in such area bituminous coal, lignite, or anthracite from
its natural deposits in the earth by any means or method, and
the work of preparing the coal so extracted, and includes
custom coal preparation facilities.

The "work of preparing coal" is defined in section 3(i), 30 U.S.C.
§802(i), as follows:
[i] "work of preparing the coal" means the breaking, crushing,
sizing, cleaning, washing, drying, mixing, storing and loading
of bituminous coal, lignite, or anthracite, and such other
work of preparing such coal as is usually done by the operator
of the coal mine.
A portion of the legislative history pertaining to these sections
has been widely quoted in determining Mine Act coverage. That language
states that the definition of a mine is to be given the broadest pos-

2421

sible interpretation and that doubts should be resolved in favor of
inclusion. However, examination of that entire passage of the
legislative history indicates a context in which Congress was contemplating regulation of mines in a more traditional sense. The complete passage reads as follows:
Thus, for example, the definition of 'mine' is clarified
to include the areas, both underground and on the surface,
from which minerals are extracted (except minerals extracted
in liquid form underground), and also, all private roads and.
areas appurtenant thereto. Also included in the definition
of 'mine' are lands. excavations, shafts, slopes, and other
property including impoundments, retention darns, and tailings
ponds. These latter were not specifically enumerated in the
definition of mine under the Coal Act. It has always been the
Committee's express intention that these facilities be included
in the definition of mine and subject to regulation under the
Act, and the Committee here expressly enumerates these facilities within the definition of mine in order to clarify its intent. The collapse of an unstable darn at Buffalo Creek, West
Virginia, in February of 1972 resulted in a large nurnher of
deaths, and untold hardship to downstream residents, and the
Committee is greatly concerned that at that time, the scope
of the authority of the "Bureau of Mines to regulate such
structures under the Coal Act was questioned. Finally, the
structures on the surface or underground, which are used or
are to be used in or resulting from the preparation of the
extracted minerals are included in the definition of 'mine'.
The Committee .notes that there may be a need to resolve jurisdictional conflicts, but it is the Committee's intention that
what is considered to be a mine and to be regulated under this
Act be given the broadest possibly [sic] interpretation, and it
is the intent of this Committee that doubts be resolved in favor
of inclusion of a facility within the coverage of the Act." s.
Rep. No. 95-181, 95th Cong., 1st Sess. 14 (1977), reprinted in
U.S. Code Cong. & Admin. News 1977, 3401, 3414.
While that language is expansive, it is mine oriented, and it cannot be
forgotten that the Act was intended to establish a "single mine safety
and health law, applicable to all mining activity." S. Reµ. No. 461,
95th Cong., 1st Sess. 37 (1977) (emphasis added). "The statute is
aimed at an industry with an acknowledged history of serious accidents."
Marshall v. Stoudt's Ferry Preparation Co., 602 F.2d 589, 594 (3d Cir.
1979). There is no indication of any intention to regulate other industries using coal, such as electric power generating plants (or even
steel mills as only recently asserted by the Secretary). Or. Arg.,
Tr. 26. Indeed, the courts have recognized that it is "clear that
every company whose husiness brings it into contact with minerals is
not to be classified as a mine within the meaning of section 3(h)."
Donovan v. Carolina·Stalite Co., 734 F.2d 1547, 1551 (D.C. Cir. 1984).

I recognize that, in addition to considering Congress' concerns
as set forth in the legislative history, deference is generally to be
accorded interpretations by the agency charged with enforcing the law.
Here, however, the record contains no evidence that, since the Mine Act
became effective in 1978, the Secretary has made any previous attempts,
either by the issuance of regulations or otherwise, to include electric
power generating plants within the Act's coverage or to put the operators of such facilities on notice of liability under the Mine Act. Nor
does the record indicate that the efforts first of a single inspector
and subsequently of his district manager to bring Westwood's facility
within its coverage actually represent the Secretary of Labor's interpretation of the Mine Act.
It should be noted that the Secretary's counsel argued that
resolution of the jurisdictional issue rests solely on the language
of the Mine Act itself, which he asserted mandates coverage, and does
not involve deference to the Secretary's interpretation of the Mine
Act. 1/ It is not surprising that the Secretary eschews deference to
her interpretation of the Mine Act in this instance since the Secretary's policy with respect to whether electric power plants come within Mine Act coverage has been exhibited in a variety of ways as follows:
1. Her implied interpretation that coal handling at electric
power generating facilities does not come within the Mine Act, based
on her failure to assert such jurisdiction for almost ten years after
passage of the Mine Act.
2.

Her position, as set forth in an earlier Commission case, that:
MSHA traditionally has not inspected power plants. Although the Secretary is not able to cite to a particular
memorandum incorporating this policy, MSHA and its predecessors have consistently found the production of power
to be outside the jurisdiction of the agency.
MSHA has taken into account that a portion of the
process utilized to produce electric power from coal
requires handling and processing coal but has determined that those activities are subsumed in the
specialized process utilized to produce electric
power, and that the overall power plant process is
more feasibly regulated by OSHA.

Utility Fuels Inc., Docket No. CENT 8~-59 (Sec. Motion to Dismiss,
November 29, 1985).

1/
This position was advanced by the Secretary during oral argument
before the Commission in a similar case, Pennsylvania Electric Co., 11
FMSHRC 1875 (October 1989), Or. Arg. Tr. 32.

2423

3. Her position that an electric power generating facility's
handling of a product containing coal comes within coverage of the Mine
Act, as asserted in this case.
4. Her position that coal handling at electric power generating
facilities is governed by the OSHAct, as set forth in regulations
recently proposed by the Occupational Safety and Health Administration
("OSHA") for the operation and maintenance of electrical power generation facilities, which regulations include detailed provisions governing coal handling and processing at those facilities. 54 Fed. Reg.
4974-5024 (1989).
5. Her position that OSHA's proposed rules would apply only to
electric generating facilities using already processed coal and that
facilities using run-of-mine coal would be subject to Mine Act jurisdiction, as asserted by her counsel at oral argument before the Commission in Pennsylvania Electric Co., Or. Arg. Tr. 24, 29, 33.
Because her interpretations have been neither longstanding nor
consistent, any deference that would ordinarily be due to the Secretary in interpreting the Mine Act is not appropriate to this instance.
See, e.g., I.N.S. v. Cardozo-Fonseca, 480 U.S. 421 (1987); American
Mining Congress v. EPA, 824 F.2d 1177, 1182 (D.C. Cir. 1987); Sec. v.
BethEnergy Mines, 11 FMSHRC 1445, 1451 (August 1989); Sec. v. Florence
Mining Co., 5 FMSHRC 189, 196 (February 1983).
If literalism marked the beginning and end of our inquiry, I
would have to concede that Westwood's facility falls within the Mine
Act's coverage. Westwood's culm bank, having been created from the
waste products of a mine that ceased operation more than four decades
ago, does amount to property that "result[sJ from" the work of extracting minerals from their natural deposit and, therefore, in a
strictly literal sense, falls within the language used to define a
coal mine. Section 3(h), 30 U.S.C. §802(h). 2/ Similarly, although
very little is done to the culm bank material-before ft is burned, it
is undisputed that there is some loading, storing and crushing of the

2/
This type of literal translation could bring many diverse
facilities, including airports, within the coverage of the Mine Act.
As noted by the United States Court of Appeals for the District of
Columbia Circuit, statutes "must be interpreted in light of the spirit
in which they were written and the reasons for their enactment." General
Serv. Emp. U. Local No. 73 v. N.L.R.B._, 578 F. 2d 361, 366 (D.C. Cir.
1978). In the same vein, Judge Learned Hand observed that "the duty
of ascertaining [the) meaning [of a statute) is difficult at best and
one certain way of missing it is by reading it literally .•. "
See
Monarch Life Ins. Go. v. Loyal Protective Life Ins. Co., 326 F.M
841, 845 (2d Cir. 1963).

2424

culm, as is the case in most coal consumption. Tilose activities are,
in fact, among the items enumerated .in the definition of the "work
of preparing coal" set forth in section 3 (i), 30 U. S .C. §802(i).
The majority itself recognizes, however, that it is not sufficient
to simply check off whether the activities listed in section 3(i) are
being performed and the case of MSHA v. Oliver M. Elam. Jr., Co.,
requires that there be an examination into the nature of the operation
performing su_ch activities. 4 FMSHRC 5, 7 (January 1982), Slip. op. at
7, 8. No such examination is made by the majority, however.
Rather, the majority proceeds to examine Alexander Brothers, Inc.,
4 FMSHRC 541 (April, 1982), a case that involved a refuse pile, but as
part of a comprehensive coal processing operation in which material
was removed from a refuse pile, loaded on trucks, transported to a
screening plant, then screened and passed under a magnet. From
there, the material was again screened and hand picked. It was
then crushed, stockpiled and subsequently transported to a cleaning
plant where it was washed, separated, dried, crushed, remixed and
loaded into railroad cars for shipment to a broker. At issue in
Alexander Brothers was not whether the operator was preparing coal
within the definition set forth in the 1969 Coal Act, but whether
coal preparation facilities, in the traditional sense (and not just·
the refuse pile), were subject to the Coal Act where they had no
connection with any coal extractor. Tile Commission correctly found
jurisdiction, citing the test set forth in Elam to the effect that
the proper inquiry is not into whether the cited entity performs one
or more of the listed functions but rather into the nature of the
operation. 4 FMSHRC at 545. Accord Donovan v. Island Terminals, Irie.,
3 MSHC BNA 1983 (S.D. Ind. March 28, 1985). In the case at hand, however, the majority only compares the processes undertaken by Westwood
with some of those undertaken in Alexander Brothers and noting that,
like Alexander Brothers, Westwood engages in crushing and sizing of
material taken from the refuse pile, concludes that, because Westwood
performs some of the specifically enumerated processes carried out by
those who prepare coal and because this work is usually done by the
operator of a coal mine, the operation comes within the ambit of
section 3(i) of the Hine Act. At no point do they analyze and compare the nature of Westwood's operation (burning the culm as fuel for
its generating plant) with that in Alexander Brothers (cleaning and
processing material from a refuse pile for shipment, through a broker,
into the chain of commerce). I believe that Westwood's operation is
of an entirely different nature from the operation in Alexander
Brothers and is not a "coal mine" in the sense contemplated by Congress when it enacted the Mine Act. Had Congress wanted to regulate
not only mines but electric power generating plants, steel mills and
other coal consumers, I think it would surely have given some indication of that intent.

2425

The majority also briefly addresses Westwood's position that ultimate consumers of coal are exempt from Mine Act coverage, rejecting it
on the basis that there is no per se exclusion from the Mine's Act
jurisdiction and, thus, the inquiry need only address whether the
activity in question can be found among those listed in section 3(i)
and whether the work is usually performed by a coal mine operator.
Slip. op. at 8. In Pennsylvania Electric Co., I noted that the
Black Lung Benefits Act, 30 U.S.C. §901 et seq. (1982), also takes
its definition of "coal mine" from section 3(h) of the Mine Act and
I believe that the majority errs in dismissing those cases out of hand.
The Black Lung Benefits Act cases have used the point where coal enters
the stream of commerce or reached the ultimate consumer as the line of
demarcation for determining whether an operation is a coal mine. 11
FMSHRC 1875 (October 1989), dissent at 1894.
I am also of the view that the majority's opinion is in conflict
with itself. As identified by the judge, the primary issue in the
case is "whether Westwood's facility is a mine within the meaning of
that term in the Mine Act, and therefore subject to the jurisdiction
of HSHA." 11 FMSHRC at 107, Slip. op. at 4. After examining the Mine
Act's definition of the term "coal or other mine" set forth in section
3(h), 30 U.S.C. §802(h), the majority concludes that" ..• the culm bank
literally falls within the statutory definition of 'mine' since 'it result[sJ from the work of extracting •.• minerals from their natural
deposits' .•. " Slip. op. at 6. The majority further concludes that
Westwood "literally engages in the 'work of preparing coal'" and that
it "engage[s] in the enumerated processes, •.• for the purpose of
making the mined material suitable for a particular use; .•. as a fuel
to be consumed at an electric generating facility." Slip op. at 7, 8.
Thus, they "conclude that Westwood's activities fall within the Mine
Act's definitions and therefore that the Secretary of Labor possesses
statutory authority to make mine safety standards applicable to the
disputed area ." Slip. op. at 8. They remand the case for a determination of whether the Secretary has chosen to exercise that authority.
Slip op. at 8.
If, in fact, the majority is correct in its conclusion that
Westwood's operation falls clearly within the statutory definition
of a mine, any determination other than that the Mine Act applies to
Westwood's operation is, in my opinion, precluded. Section 4 of the
Mine Act provides that "[E]ach coal .•• mine ••• shall be subject
to the provisions of this Act." "If a court, employing traditional
tools of statutory construction, ascertains that Congress had an intention on the precise question at issue, that intention is the law
and must be given effect." Chevron U.S.A., Inc. v. l'\1atural Res. Def.
Council, Inc., 467 U.S. 837, 843 N. 9 (1984). Thus, coverage would be
mandated, not discretionary with the Secretary.

2426

For the reasons set forth above, I would reverse the judge and
dismiss the case against Westwood.

£~
Commissioner

Distribution
Joseph Mack. III, Esq.
Thorp, Reed and Armstrong
One Riverfront Center
Pittsburgh, Pennsylvania 15222
Carl C. Charneski, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge James A. Broderick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

2427

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

December 20, 1989
BEAVER CREEK COAL COMPANY
Docket No. WEST 88-145-R

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka, and Nelson,
Commissioners

DECISION

BY THE COMMISSION:
The questions presented in this contest proceeding are whether
Beaver Creek Coal Company ("Beaver Creek") is entitled to declaratory
relief under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seg. (1982) (the "Mine Act"), and to attorney's fees and costs.
Commission Administrative Law Judge John J. Morris concluded that Beaver
Creek was not entitled to either declaratory or monetary relief, and he
dismissed Beaver Creek's contest. 10 FMSHRC 758 (June 1988)(ALJ). For
the reasons that follow, we affirm the judge's decision.
Beaver Creek's application for declaratory relief involves a
dispute between Beaver Creek and the Department of Labor's Mine Safety
and Health Administration ("MSHA") regarding the revision of Beaver
Creek's roof control plan at its Trail Mountain No. 9 Mine located in
Emery County, Utah. l/ The plan permitted 140 feet of penetration on

ll

Pursuant to 30 U.S.C. § 862 and mandatory safety standard 30
C.F.R. § 75.200 (1987), an operator is required to adopt a roof control
plan suitable to the conditions and mining system of the mine. The plan
must be approved by the Secretary and must be reviewed at least every
six months. Once adopted and approved, the provisions of the plan are
enforceable as mandatory safety standards. See Zeigler Coal Co. v.
Kleppe, 536 F.2d 398, 409 (D.C. Cir. 1976); Jim Walter Resources, Inc.,

2428

development mining without installation of permanent roof support. It
also permitted continuous mining machines to make 10 foot cuts. By
letter dated January 13, 1988, Beaver Creek requested that MSHA approve
a modification of the roof control plan to allow remote controlled
continuous mining machines to make cuts of 20 feet during development
mining. By letter dated February 16, 1988, MSHA "tentatively" approved
the modification subject to various conditions, one of which stated that
"[t]he maximum depth of penetration is limited to 40 feet. If adverse
conditions are encountered or anticipated, the cut depth shall be
substantially reduced." Exhibit C. By letter mailed March 14, 1988,
Beaver Creek objected to this and other conditions.
On March 17, 1988, MSHA inspector Dick Jones conducted an
inspection at the mine. Jones found that a remote controlled continuous
mining machine had exceeded the 40 foot penetration limit set forth in
MSHA's letter. Jones therefore issued to Beaver Creek an order of
withdrawal pursuant to section 104(d)(2) of the Act, 30 U.S.C.
§ 814(d)(2), alleging a violation of section 75.200 for failure to·
comply with the approved roof control plan. Jones further found that
the violation significantly and substantially contributed to a mine
safety hazard and resulted from Beaver Creek's unwarrantable failure to
comply with the standard.
Beaver Creek personnel informed Jones that Beaver Creek had not
agreed to the 40 foot penetration condition stated in MSHA's letter.
They showed Jones a copy of Beaver Creek's letter to MSHA in which it
stated its objections to the condition MSHA sought to impose. Later
that same morning, MSHA terminated the withdrawal order and mining was
allowed to resume. MSHA, however, refused to vacate the withdrawal
order issued by Jones.
On March 22, 1988, Beaver Creek initiated this proceeding before
the Commission asserting that the order was improperly issued. Beaver
Creek argued that, because it had not agreed to the condition, it had
not violated section 75.200 by not complying with the condition. Beaver
Creek also requested the Commission to order the Secretary to reimburse
Beaver Creek for its attorney's fees and costs pursuant to Rule 11 of
the Federal Rules of Civil Procedure ("Fed. R. Civ. P. 11"), section
105(d) of the Mine Act, and the common law, asserting that MSHA's
defense of the contested withdrawal order was frivolous and in bad
faith. Notice of Contest 2-3. Beaver Creek also challenged the
inspector's unwarrantable failure finding.
On March 25, 1988, MSHA vacated the withdrawal order and in a
letter to Beaver Creek conceded that, because there had been no
agreement between MSHA and Beaver Creek regarding the stipulation,
penetration-by the remote controlled continuous mining machine beyond 40
feet did not violate the mine's roof control plan or section 75.200.
9 FMSHRC 903, 906-07 (May 1987). On March 28, 1988, the Secretary's
revised mandatory safety standards for roof, face, rib support, and roof
control plans became effective. The revised standards generally retain
the adoption, approval, and review requirements of section 75.200
(1987). See e.g., 30 C.F.R. § 75.220(a); 30 C.F.R. § 75.223(d)(l988).

2429

MSHA also.advised Beaver Creek that the roof control plan in effect on
January 13, 1988, would be enforced, conunencing March 30, 1988, absent
an agreement on the conditions proposed by MSHA.
On April 8, 1988, Beaver Creek filed an amended notice of contest,
requesting declaratory relief and charging that the Secretary's
practices and procedures for approving new and revised roof control
plans were improper. Beaver Creek also renewed its request for
attorney's fees and costs. On April 22, 1988, MSHA unconditionally
approved the roof control modification requested by Beaver Creek, and
moved to dismiss the notice of contest as amended. The Secretary
essentially argued that Beaver Creek's request for declaratory relief
was moot and that the principle of sovereign inununity barred Beaver
Creek's claims for attorney's fees and costs.
The administrative law judge granted the Secretary's motion to
dismiss. The judge concluded that, although the Conunission had
authority to grant declaratory relief, relief was not warranted because
the issues were moot. 10 FMSHRC at 764. The judge specifically noted
that the modification sought by Beaver Creek had been granted by the
Secretary. Id. The judge also denied Beaver Creek's request for an
award of attorney's fees and costs, concluding that Fed. R. Civ. P. 11
does not provide a basis for an award of fees and costs in Conunission
proceedings. 10 FMSHRC at 763. We granted Beaver Creek's petition for
review.
Beaver Creek submits that the Conunission should reverse the order
of dismissal and reinstate its contest. Beaver Creek asserts that,
despite MSHA's approval of Beaver Creek's proposed modification of the
roof control plan at the Trail Mountain No. 9 Mine, the relief Beaver
Creek seeks involves an interpretation of the proper procedures to be
followed in the roof control plan approval process and, therefore, that
the issues are not moot. PDR at 2, 16-19. Beaver Creek also argues
that it should be awarded the monetary sanctions it seeks.
The Conunission has previously recognized that it may grant
declaratory relief in appropriate proceedings where jurisdiction
otherwise exists. Climax Molybdenum Co., 2 FMSHRC 2748, 2751-52
(October 1980), aff'd sub nom. Climax Molybdenum Co. v. Secretary of
Labor, 703 F.2d 447, 452 (10th Cir. 1983); Kaiser Coal Corp., 10 FMSHRC
1165, 1170-71 (September 1988); See also Youghiogheny & Ohio Coal Co.,
7 FMSHRC 200, 203 (February 1985)( 11 Y&0 11 ) . The question is whether
declaratory relief is appropriate.
The primary purpose of declaratory relief is "to save parties from
unnecessarily acting upon their own view of the law. 11 Climax Molybdenum
Co., 2 FMSHRC at 2752. Beaver Creek instituted this case to challenge
the validity of the withdrawal order and the inspector's finding of
unwarrantable failure. Beaver Creek argued that MSHA had not approved,
and Beaver Creek had not adopted, the provision of the plan for which it
was cited and thus th~t it had not violated section 75.200. Shortly
after Beaver Creek initiated this proceeding MSHA itself vacated the
contested withdrawal order. MSHA admitted that the order had been
improperly issued because the inspector mistakenly believed that a

2430

limitation of 40 feet for the penetration of the remote controlled
continuous mining machine had been adopted and approved. Thus, MSHA
agreed with Beaver Creek th~t the company had not violated section
75.200.
In addition, MSHA approved without conditions and Beaver Creek
adopted the modification of the roof control plan originally sought by
Beaver Creek. The requirements of the roof control plan concerning the
advancement of remote controlled continuous mining machines inby
permanent roof supports during development mining are now clearly
understood by both Beaver Creek and MSHA. Accordingly, denial of
declaratory relief does not mean that Beaver Creek will have to act at
its peril regarding the meaning of this previously disputed provision.
Further, there are no allegations by Beaver Creek that there is a
present dispute between it and MSHA with respect to the approval or
review of the mine's roof control plan or of any proposed revisions to
it. See Tr. 15, 31-32. The prospect that the Secretary will take
similar enforcement action in the future is purely conjectural and
cannot be the basis for declaratory relief. See SEC v. Medical
Committee on Human Rights, 404 U.S. 403, 406 (1972).
Beaver Creek also requests that we declare invalid certain of the
practices and procedures used by MSHA in negotiating with operators with
respect to approval or revision of roof control plans, and that we issue
a declaratory ruling regarding the effect of the revised roof control
regulations upon MSHA's authority to review a roof control plan. See
Amended Notice of Contest 4; 53 Fed. Reg. 2354 (1988). The prospect of
future allegations of violations resulting from the Secretary's
practices and procedures for approval or revision of Beaver Creek's roof
control plan is entirely speculative. Indeed, the Secretary
acknowledges that MSHA's presently published roof control plan approval
and review policies "are largely consistent with the positions taken by
Beaver Creek and the declarations it seeks." See S. Br. 20-24. We
further find it inappropriate to consider declaratory relief in the
context of the revised roof control regulations. The revised
regulation~ were not in effect at the time of the Secretary's
enforcement action in this proceeding. It would be inadvisable,
therefore, to express an opinion as to the propriety of the revised
procedures,·absent a factually grounded controversy arising under those
procedures. Hence, we agree with the judge that, under the circumstances of this case, declaratory relief is not warranted.
We also agree with the judge that Beaver Creek is not entitled to
attorney's fees and litigation expenses. Subsequent to granting review
of this proceeding, we concluded that the provision of Fed. R. Civ. P.
11 providing for monetary sanctions does not apply to Commission
proceedings. Rushton Mining Co., 11 FMSHRC 759 (May 1989). ~/ We held

~/

Fed. R. Civ. P. 11 provides:
Signing of Pleadings, Motions, and Other Papers;

2431

that, absent specific statutory authority, the Commission cannot award
attorney's fees and costs against the Secretary. We noted that the
barriers to such relief "include the silence of the Mine Act on the
subject, the nature of the Federal Rules of Civil Procedure, the bar of
sovereign immunity, and the Equal Access to Justice Act (Pub. L. No. 96481, 94 Stat. 2325, reauthorized, Pub. L. 99-80, 99 Stat. 183)("EAJA")."
11 FMSHRC at 763. Beaver Creek raises no arguments causing us to
reconsider our decision in Rushton. Therefore, for the reasons set
forth in Rushton, we conclude that Beaver Creek is not entitled to
attorney's fees and reimbursement for costs under Fed. R. Civ. P. 11.
Sanctions
Every pleading, motion, and other paper of a party
represented by an attorney shall be signed by at
least one attorney of record in the attorney's
individual name, whose address shall be stated. A
party who is not represented by an attorney shall
sign the party's pleading, motion, or other paper
and state the party's address. Except when
otherwise specifically provided by rule or statute,
pleadings need not be verified or accompanied by
affidavit. The rule in equity that the averments of
an answer under oath must be overcome by the
testimony of two witnesses or of one witness
sustained by corroborating circumstances is
abolished. The signature of an attorney or party
constitutes a certificate by the signer that the
signer has read the pleading, motion, or other
paper; that to the best of the signer's knowledge,
information, and belief formed after reasonable
inquiry it is well grounded in fact and is warranted
by existing law or a good faith argument for the
extension, modification, or reversal of existing
law, and that it is not interposed for any improper
purpose, such as to harass or to cause unnecessary
delay or needless increase in the cost of
litigation. If a pleading, motion, or other paper
is not signed, it shall be stricken unless it is
signed promptly after the omission is called to the
attention of the pleader or movant. If a pleading,
motion, or other paper is signed in violation of
this rule, the court, upon motion or upon its own
initiative, shall impose upon the person who signed
it, a represented party, or both, an appropriate
sanction, which may include an order to pay to the
other party or parties the amount of the reasonable
expenses incurred because of the filing of the
pleading, motion, or other paper, including a
reasonable attorney's fee.
(As amended April 28, 1983, effective August 1, 1983.)
added.)

2432

(Emphasis

Beaver Creek also argues for an award of attorney's fees and costs
under section 105(d) of the Mine Act and under general principles of
American common law. It asserts that such fees and costs are warranted
when the government engages in frivolous or bad faith litigation.
However, as we observed in Rushton, the doctrine of sovereign immunity
bars the award of attorney's fees and costs against an agency of the
United States absent Congressional authorization. 11 FMSHRC at 765. As
we explained in Rushton, the EAJA is "the exclusive remedy provided by
Congress to prevailing litigants who seek reimbursement of their
litigation expenses from the Secretary in Commission contest and civil
penalty proceedings." 11 FMSHRC at 765. · Because Beaver Creek makes no
claim or showing of an entitlement to an award of fees and costs under
the EAJA, its request must be denied.
On the foregoing basis, we conclude that the judge properly denied
Beaver Creek's motion for declaratory relief and for monetary sanctions
against the Secretary, and we affirm the judge's decision dismissing
Beaver Creek's contest.

A&!~

~/./,___,- '/Jw~.

Richard V. Backley, Commissioner

L. Clair Nelson, Commissioner

2433

Distribution
Chalres W. Newcom, Esq.
Susan K. Grebeldinger. Esq.
Sherman & Howard
633 17th Street, Suite 3000
Denver, Colorado 80202
Thomas F. Linn, Esq.
Atlantic Richfield Co.
555 17th St .• 20th Floor
Denver, Colorado 80202
Steve Scovil, Miner Rep.

P.O. Box 1181
Castle Dale, Utah

84513

Dennis D. Clark, Esq.
Jerald S. Fingold. Esq.
U.S. Department of Labor
Office of the Solicitor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge John Morris
Federal Mine Safety & Health Review Commission
280 Colonnade Center
1244 Speer Blvd.
Denver, Colorado 80204

2434

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

~989

DEC 4
SECRETARY OF LABOR,
MINE SAFETY AND .HEALTH
ADMINISTRATION (MSHA),
Petitioner

.
.
.
.:
.

v.
METTIKI COAL COMPANY,
Respondent

CIVIL PENALTY PROCEEDING
Docket No. YORK 89-28
A. C. No. 18-00621-03663
Mettiki Mine

DECISION
Appearances:

Nanci A. Hoover, Esq., Office of the Solicitor,
U.S. Department of Labor, for the Secretary;
Timothy M. Biddle, Esq., and Susan E. Chetlin,
Esq., for the Respondent.

Before:

Judge Fauver

This case was brought by the Secretary of Labor for a civil
penalty under§ llO(a) of the Federal Mine Safety and Health Act
of 1977, 30 u.s.c. § 801 et seq.
After an evidentiary hearing on the citation and the filing
of post-hearing briefs, the Secretary moved to vacate the
citation. Respondent has requested that, if the motion is
granted the order "note that the standard at issue • • • ;s
§ 75.512 • • • and • • • that standard must be among those"
conceded by the Secretary to be "applicable only to
electric-powered equipment and not diesel-powered equipment."
Rather than exploring further the parties' interpretation of
§ 75.512, this Decision is being issued on the merits of the

issue that was originally tried and fully briefed. The Decision
was written and completed before receiving the Secretary's motion
to vacate.
Having considered the hearing evidence and the record 1/
as a whole, I find that a preponderance of the substantial,

1/ The transcript and exhibits are consolidated in Docket Nos.
YORK 89-10-R, YORK 89-12-R, YORK 89-5, YORK 89-6, YORK 89-16,
YORK 89-17, YORK 89-18, YORK 89-26, and YORK 89-28.

2435

reliable, and probative evidence establishes the following
Findings of Fact and additional findings in the Discussion below:
FINDINGS OF FACT
1. In January, 1989, the Mettiki Mine used diesel t~ack­
mounted locomotives underground to pull supply cars and mantrips.
2. The Nos. 2 and 3 diesel locomotives were diesel-powered
and nonpermissible. 2/ Their lights, gauges and starters were
operated off of a 12=volt electrical generator.
3. Company policy required that, at the start of each
shift, each diesel locomotive operator examine, inter alia, the
brakes, sanders and general condition of the locomotive-according
to a pre-operational checklist to be sure the locomotive was in
safe operating condition. In addition, each week a mechanic was
to make a thorough examination of each diesel locomotive "just to
try to keep the equipment in tiptop shape," as Mettiki Safety
Inspector Alan Rohrbaugh testified. Tr. 55,63.
4. Mettiki policy also required that a record of these
weekly maintenance examinations of diesel locomotives be
maintained; for convenience, the results of these examinations
were kept in the book in which the results· of the required
examinations of electrical equipment were recorded.
5. On January 5, 1989, MSHA Inspector Robert Calvert began
his regular quarterly inspection of the Mine by checking the
examination books.
6. He noted that no examination of the Nos. 2 and 3 diesel
locomotives nad been recorded for the week of December 24, 1988.
Based on this finding, he issued Citation 3110574, alleging a
violation of 30 C.F.R. § 75.512.
DISCUSSION WITH FURTHER FINDINGS
The controlling issue is whether Locomotives Nos. 2 and 3
are "electrical equipment" within the meaning of 30 C.F.R.
§ 75.512.
That regulation, which is a reprint of § 305(g) of the
Act, provides in pertinent part:
All electric equipment shall be frequently examined,
tested, and properly maintained by a qualified person
to assure safe operating conditions • • • • A record· of
such examinations shall be kept and made available to
an authorized representative of the Secretary and to
the miners in such mine.

'?:._/ In an underground coal mine, "nonpermissible" equipment may
not be used inby the last open crosscut in any working section.

2436

Section 75.512 refers only to electrical equipment, not to
diesel equipment or diesel equipment with electrical components.
The plain meaning of the language of § 75.512, as well as its
relationship to other regulations, does not indicate that a
diesel locomotive is covered by the regulation. For example,
§ 75.512-1 and § 75.153 require that, to be a "qualified person"
within the meaning of § 75.512, an individual must be a qualified
mine electrician. Unless expressly provided in a regulation, one
would not expect a mechanic to be additionally trained and
certified as a mine electrician in order to make a safety
inspection of a diesel locomotive. Also, § 75.512 is included in
Subpart F, entitled, "Electrical Equipment." , Subpart F is
extremely detailed and imposes numerous requirements with respect
to electrical devices, cables, wires and various types of
electrical equipment. See, ~, 30 C.F.R. Part 75, Subpart F,
App. A.
However, nowhere does Subpart F mention or require
periodic inspections of "diesel equipment" or nonpermissible
"electrical components on mobile diesel-powered transportation
equipment." Similarly, "diesel equipment" or "electrical
components on mobile diesel-powered transportation equipment" are
not mentioned in the explanation of § 75.512 in MSHA's Policy
Manual.
Moreover, the language in the Secretary's other regulations
indicates that where it is intended to apply a standard to
"mobile diesel-powered transportation equipment" or "electrical
components on mobile diesel-powered transportation equipment,"
those words are stated. See, for example, 30 C.F.R. §§ 36.2(a),
36.3 - 36.6, 36.9, 36.28 =36.31, 36.41 ("mobile diesel-powered
transportation equipment"), and 30 C.F.R. § 36.32 ("electrical
components on mobile diesel-powered equipment"). Where Congress,
or an administrative agency, has included a term in one
regulation and excluded it in another, it should not be implied
where excluded. Marshall v. Western Union Telegraph Co., 621
F.2d 1246, 1251 (3d Cir. 1980). Thus, because the Secretary used
terms relating to "diesel equipment" elsewhere in her
regulations, such terms are not reasonably implied in § 75.512.
••• [I]n statutory construction the primary dispositive source
of information is the wording of the statute itself."
International Union, United Mine Workers of America v. Federal
Mine Safety and Health Review Commission, 840 F. 2d 77, 81 (D.C.
Cir. 1988) (quoting Association of Bituminous Contractors v.
Andrus), 581 F. 2d 853, 861 (D.C. Cir. 1978). See also Asarco,
Inc.-Northwestern Mining Department v. Federal Mine Safety and
Health Review Commission, 868 F.2d 1195 (10th Cir. 1989). In
matters of statutory and regulatory construction, non-technical
terms "'are to be given their usual, natural, plain, ordinary and
commonly understood meaning.'" Western Fuels-Utah, Inc., 11
FMSHRC 278, 283 (1989) (quoting Old Colony R.R. v. Commissioner,
284 U.S. 552, 560 (1932)). Where the meaning of language in a

2437

regulation is plain, "the ordinary meaning of its words prevails,
and it cannot be expanded beyond its plain meaning." Western
Fuels-Utah, supra (citing Old Colony R.R., 284 U.S. at 560). ~
also Emery Mining Corp. v. Secretary of Labor, 783 F.2d 155, 159
(10th Cir. 1986). In coal mines, there are two basic kinds of
mobile equipment -- equipment powered by electric engines and
equipment powered by diesel engines. Although the words
"electric equipment" in § 75.512 are not defined, their meaning
is plain from the context of the regulation. Mobile "electric
equipment" reasonably means equipment driven by an
electric engine1 ll those words do not reasonably imply equipment
powered by a diesel engine.
Even if one looks beyond the plain language of the
regulation, the Secretary has provided no indication that when
she said "electric equipment" in § 75.512 she meant to include
"diesel equipment." There is no reference to "diesel equipment"
in § 75.512, or, indeed, anywhere in 30 C.F.R. Part 75. 4/ The
Secretary has produced no legal authority, MSHA policy memoranda
or MSHA training instruction to its inspectors indicating that
electrical examinations required by § 75.512 must be performed on
nonpermissible diesel equipment. The Secretary may not enforce a
regulation based on what she intended to, but did not say. Gates
& Fox, 790 F.2d at 156.
Finally, I note that on October 4, 1989, the .Secretary
issued proposed rules regarding, inter alia, the use of diesel
equipment in underground coal mines. 54 Fed. Reg. 40950 (1989).
These proposed rules are inconsistent with the position which the
Secretary has taken in this case -- that 30 C.F.R. § 75.512
applies to diesel-powered equipment.
The proposed regulation requires that "all diesel-powered
equipment [in underground coal mines] shall be examined and
tested weekly • • • • " 54 Fed. Reg. at 40S95 (proposed
§ 75.1914).
By proposing such a regulation the Secretary has

ll

The legislative history of the 1969 Act confirms that
Congress was concerned about the kind of equipment driven by
electricity. It explained the purpose of Subpart F of the
regulations: "New and iinproved standards have been provided to
reflect the growing sophistication of electrical systems in
underground coal mining and the higher voltages used on machines
that become larger each year." Legislative History at 1126
(emphasis added).
4/ As noted, Part 36 of the regulations addresses the use of
permissible diesel equipment, but only in gassy noncoal mines and
tunnels. 30 C.F.R. § 36.1.

2438

effectively conceded that no regulation currently exists to
require the weekly inspection of diesel equipment. Indeed, in
the preamble to these proposed rules, the Secretary states:
The proposed rules would also seek to amend certain
equipment safety standards in existing part 75 that are
now applicable only to electric-powered equipment
so that such standards would apply, where necessary, to
diesel powered equipment as well.
Because the locomotives at issue were diesel-powered, the
requirements of § 75.512 did not apply to them and no violation
of that regulation occured. If the Secretary desires to include
diesel-powered locomotives in § 75.512, she must use the
rulemaking procedures in § 101 of the Act, not litigation.
CONCLUSION OF LAW
1.

The judge has jurisdiction over this proceeding.

2. Section 75.512 does not apply to the two
locomotives cited in Citation 3110574.
§

diesel-powered

3. The Secretary failed to prove a violation of 30 C.F.R.
75.512.
ORDER

WHEREFORE IT IS ORDERED that Citation 3110574 is VACATED and
this proceeding is DISMISSED.

rJJJ,.,;.,.':::r~ ~fA.

William Fauver
Administrative Law Judge

Distribution:
Nanci A. Hoover, Esq., Office of the Solicitor, U.S. Department
of Labor, 3535 Market Street, Philadelphia, PA 19104 (Certified

Mail)

Susan E. Chetlin, Esq., Crowell and Moring, 1001 Pennslyvania
Ayenue, N.W., Washington, D.C. 20004-2505 (Certified Mail.)

iz

2439

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 5 1989
SECRETARY OF LABOR,
on behalf of
F~ED BARTLEY,
Petitioner
v .•

DISCRIMINATION PROCEEDING
Docket No. KENT 89-102-DM
Jenkins Quarry

ADAMS STONE CORPORATION,
Respondent
CORRECTION TO SUPPLEMENTAL DECISION
Appearances:

Before:

Thomas.• A. Grooms, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
for Complainant; David Adams, Esq., Vice-President,
Adams Stone Corporation, Pikeville, Kentucky, for
Respondent.

Judge Broderick

On November 13, 1989, I issued a Supplemental Decision in
tnis case ordering, inter alia, the payment of back wages and
other benefits to Complainant Bartley. The order was based on
my misunderstanding the Secretary's Statement of Back Wages
dated October 16, 1989, and received by the Commission October 23,
1989.
Therefore, IT IS ORDERED that the Supplemental Decision
of November 13, 1989, is SET ASIDE.
IT IS FURTHER ORDERED that the Secretary submit on or
before December 22, 1989, a statement of back wages due Bartley
pursuant to my Decision and order issued October 18, 1989.
IT IS FURTHER ORDERED that Respondent shall reply to the
Secretary's statement on or before January 12, 1990. The
decision is not final until a corrected supplemental decision
is issued following receipt of the above submissions.

)J

ftWi1h A-f1mrlvvz(/_
James A. Broderick
Administrative Law Judge

Distribution:
Thomas A. Grooms, Esq., U.S. Department of Labor, Office of
the Solicitor, 2002 ~ichard Jones Road, Suite B-201, Nashville,
TN 37215 (Certified Mail)
David H. Aaams, Vice Presiaent, Adams Stone Corporation,
P.O. Box 2320, Pikeville, KY 41501 (Certified Mail)
slk
2440

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 5 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEED!NG

.

Docket No. CENT 89-13
A.C. No. 03-00278-03502 J3E
Sugarloaf Mine No. 1

KELLY TRUCKING COMPANY,
Respondent
DECISION
Appearances:

Jerome T. Kearney, Esq., U.S. Department of Labor,
Office of the Solicitor, Dallas, Texas, for the
Petitioner;
Curtis Kelly, Kelly Trucking Company, Hodgen,
Oklahoma, for the Respondent.

Before:

Judge.Maurer

This case is before me upon the petition for .civil penalty
filed by the Secretary of Labor pursuant to section lOSCd) of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et
seq., the "Act," for alleged violations of regulatory standards.
The general issues before me are whether the Kelly Trucking
Company has violated the cited regulatory standards and, if so,
what is the appropriate civil penalty to be assessed in accordance with section llOCi> of the Act. Additional issues are also
addressed in this decision as they relate to specific citations
or orders.
The case was heard in Little Rock, Arkansas on July 6, 1989.
Both parties declined to file post-hearing proposed findings of
fact and conclusions of law, however, I have considered their
oral arguments made on the record during the course of the
hearing in my adjudication of this case.
Section 104(g)(l) Withdrawal Order No. 2929232 was issued on
July 5, 1988, and states as follows:
Ronnie. Bennett, observed pe.rforming duties on and
around the dragline has not received the requisite
safety training as stipulated in section 115 of the Act.
Mr. Bennett has been determined to be a new miner hired

2441

by this Company on 07-04-88, and has received little or
none of the required 24 hours of new miner training.
In the absence of this training Ronnie Bennett dragline
operator is declared to be a hazard to himself and
others and is to be immediately withdrawn from the mine
until he has received the required training.
Citation No. 2929233, issued in conjunction with the above
Order and pursuant to section 104Cd)(l) of the Act, alleges a
violation of the regulatory standard at 30 C.F.R. § 48.25(a) and
charges as follows:
Ronnie Bennett, determined to be a new miner was
observed performing duties around the Koehring dragline.
A discussion with Mr. Bennett revealed that he had
received none of the required 24 hours of new miner
training. A later discussion with the foreman revealed
Mr. Bennett had received no training as stipulated in
the Company's approved training plan.
Section 104(g)(l) Withdrawal Order No. 2929236 was also
issued on July 5, 1988, and states as follows:
Paul Wells (Contractor} was observed performing duties
on and around the dragline has not received the
requisite safety training as stipulated in section 115
of the Act. Mr. Wells has been determined to be a new
miner hired by the Company on 06-29-88, and has
received none of the required 24 hours of new miner
training. In the absence of this training, Paul Wells
Contractor and foreman is declared to be a hazard to
himself and others and is to be immediately withdrawn
from the mine until he has received the required
training.
Issued in conjunction with Order No. 2929236 was section
104(d)(l} Order No. 2929237, alleging another violation of the
regulatory standard at 30 C.F.R. § 48.25(a) and charging as
follows:
Paul Wells, determined to be a new miner was observed
performing duties on and around the Koehring dragline.
A discussion with Mr. Wells revealed that he had not
received any of the required 24 hours of new miner
training that is stipulated in the Company approved
training plan.

2442

Finally, section 104(a) Citation No. 2929235 was issued on
July 5, 1988, alleging a violation of 30 C.F.R. § 77.1713(c) and
charging as follows:
The results of the daily examination were not being
recorded.
There is no factual dispute whatsoever that the cited
employees did not have the required training under the pertinent
regulation or that the results of the daily examinations were not
being recorded as charged. The respondent's "defense" is that he
contacted Inspector Coleman prior to the July, 5 inspection Con
July 3 or 4) and told him that he wanted to take coal fines out
of a pond or ponds at the Sugarloaf Mine near Midland, Arkansas.
He explained to the inspector that he was unfamiliar with the
coal mining regulations. He didn't know what he needed to do to
be legal and he asked the inspector to meet with him or "one of
his people" at the mine site to tell him or them what they needed
to do in order to be legal. The inspector remembers the
conversation but his recollection is that the respondent was
concerned about making the dragline legal. He maintains that the
subject of personnel training was never mentioned.
In any event
he testified that:
"We cannot go and just give an inspection ••• o
When I go to a mine, my supervisor sends me to a mine and
whenever I see a violation, I have to issue a citation" (Tr. 25).
On July 5, 1988, when Inspector Coleman arrived at the mine
site, there were two persons present, Paul Wells and Ronnie
Bennett. They both stated they were working for Mr. Kelly. At
the time, they were both performing maintenance on the dragline.
When asked, Mr. Bennett stated that he had no miner's training
and was unfamilar with the dragline he was working on. When the
inspector asked Mr. Wells what he was doing, he replied that he
was there fixing the dragline and that they were going to take
some coal fines out. He also stated that he had no miner's
training and had never been around a mine. He was, however,
familiar with the equipment. He owned the dragline in question.
The inspector was and is of the opinion that the dragline
had been there for several days and had taken out several hundred
tons of coal fines already. Mr. Bennett also told the inspector
that he had been there for three or four days, and there is no
factual dispute that several tons of material (coal fines) had
been taken out and laid up on the side. The question is who took
them out.
During the inspector's conversation with Mr. Bennett, he
also determined that no one was doing any kind of pre-shift
inspections, checking the equipment out or anything. There was
no one there that was certified to do pre-shift inspections and
no records whatsoever were being kept at this mine.

2443

Mr. Kelly testified to the effect that he didn't even know
that Mr. Wells had Mr. Bennett at the mine site. It is Kelly's
position that Bennett was just being tried out for a position as
dragline operator and was not on the payroll of either Kelly
Trucking or Mr. Wells at the time of the inspector's visit.
The arrangement between Kelly Trucking and Wells was that
Wells was to furnish his dragline and an operator to Kelly
Trucking for so much a ton of coal fines recovered. Kelly
Trucking in turn had been hired by Earl Powers, who had the mine
leased, to take out coal fines.
,.

Mr. Kelly also takes the position that the 300 tons of coal
fines out on the bank on July S, 1988, were taken out by someone
else, not him. So, the upshot of this testimony was that the
pile of coal fines the inspector saw was taken out by the HHH
Mining Company using a different dragline. The significance of
this evidence being that neither the Kelly Trucking Company nor
Messrs. Wells and Bennett were responsible for "mining" this
material. I accept this evidence as credible and I do credit it.
However, what Mr. Kelly describes as "experimenting" does amount
to operating a mine in my opinion. He admits to being on the
mine property on two previous occasions trying to take out some
of these coal fines with small bulldozers. Additionally, Bennett
told the inspector on July 5 1988, that he had already been on
the mine property for three or four days-Working with this truck
mounted dragline that belonged to Wells. The inspector further
noted that the dragline was all set up. It had coal dirt all
over it where it had been worked and Bennett told him he had been
working it. Mr. Kelly even candidly allows that Bennett may have
swung his bucket out there and taken out some piles of material,
but not the 300 tons that the inspector assumed he did.
On the basis of the entire record herein, I fin~ that the
respondent was operating a "mine" on July S, 1988, and that Wells
and Bennett were "miners" within the meaning of the Act on that
date. Accordingly, since they admittedly did not have the
required training, the Secretary has proven the two training
violations of 30 C.F.R. § 48.25(a) alleged herein. With regard
to the alleged violation of 30 C.F.R. § 77.1713Cc), the
inspector's testimony stands unrebutted and therefore, I find
that violation proven as well.
· I do not find, however, on the facts of this case that the
training violations were the result of the "unwarrantable
failure" of Kelly Trucking to comply with the law.
"Unwarrantable failure" means aggravated conduct constituting
more than ordinary negligence by a mine operator in relation to a
violation of the Act. Emery Mining Corp., 9 FMSHRC 1997 (1987).

2444

In the Emery case the Commission compared ordinary negligence as
being conduct that is "inadvertent", "thoughtless", or
"inattentive" with conduct constituting an unwarrantable failure
i.e. conduct that is "not justifiable" or "inexcusable".
In this case, I believe Mr. Kelly made a good faith attempt
to comply with the regulations. His efforts just amounted to a
case of too little, too late, to avoid being in a violative
posture at the mine site. On his own, he contacted the MSHA
inspector before the inspection and told him what he intended to
do and that he wanted to operate the mine site in a legal manner.
He specifically requested assistance from the, inspector to
achieve compliance. A fair reading of the record in this case
shows that the inspector was not too helpful to Mr. Kelly in this
regard.
Both the inspector and Mr. Kelly knew the inspector was
coming to the mine site on the day in question, but each had a
different purpose in mind. The difference is that the inspector
was coming on a previously scheduled inspection and if he found
violations he intended to write citations. Kelly, on the other
hand, thought this visit was at his behest, "to get him legal",
in his words.
Under the circumstances, I find Kelly's negligence to be
ordinary negligence, attributable to his ignorance of the
regulations and inattention to detail. Therefore, Citation
No. 2929233 and Order No. 2929237 must be modified to citations
issued under section 104Ca) of the Act.
The Secretary also alleged that the violations were
"significant and substantial". In order to find that a
violation is "signficant and substantial" the Secretary has the
burden of proving an underlying violation of a mandatory safety
standard, a discrete safety hazard (a measure of danger to
safety) contributed to by the violation, a reasonable likelihood
that the hazard contributed to will result in an injury, and a
reasonable likelihood that the injury in question will be of a
reasonably serious nature. See Mathies Coal Co., 6 FMSHRC 1
(1984).
According to the undisputed testimony of Inspector Coleman,
the retaining ponds at this mine differ significantly. In some
of them, the material is very consolidated and in some it is very
liquified, and there is an elevated roadway that goes around
these ponds that has water on one side. In the opinion of the
inspector there could likely be a fatal accident if the operator
turned a vehicle over into one of these ponds. The inspector
also opined that just being on this property would be a very
dangerous situation for an untrained person who was not familiar
with that environment. Under these circumstances, I conclude and

2445

find that the two individuals in question were exposed to the
hazards inherent in such activities and that their lack of
training presented a reasonable likelihood of an injury or
accident of a reasonably serious nature. Within the framework of
this evidence, I conclude that the training violations were
"significant and substanti~l" and serious.
In assessing a civil penalty in this case, I have also
considered the size of this operation, its history of violations
Cone other training violation two years prior), its good faith
abatement of the violations found herein and the consequences
payment of a penalty would have on the future, of the company.
Counsel for petitioner was given 30 days subsequent to the
hearing to put the computer printout of the respondent's
violation history into the record. He has neglected to do so and
therefore I assume there were no prior violations of the
regulations by the Kelly Trucking Company within the 24 months
preceding the violations found to exist herein. That is the gist
of the operator's testimony and I accept it as being credible.
By independent research of the Commission's records, I have
determined that the respondent did pay a $100 civil penalty in
1987 for a training violation which arose in 1986.
Under the circumstances, I find that a civil penalty of $225
for each of the training violations found herein and a civil
penalty of $20 for the recordkeeping violation are appropriate.
ORDER
1. In accordance with the foregoing findings and
conclusions, including the rejection of the inspector's
unwarrantable failure findings, section 104(d)(l) Citation
No. 2929233 and Order No. 2929237 each citing a violation of
30 C.F.R. § 48.25(a) for the failure to provide training for the
two cited individuals are modified to section 104(a) citations,
with "S & S" findings, and affirmed as such.
2. Section 104(a) non-"S & S" Citation No. 2929235, citing
a violation of 30 C.F.R. § 77.1713Cc> for a recordkeeping
violation is affirmed as issued.
3. The respondent is ordered to pay a civil penalty of $470
within 30 days of this decision and order.

/~~

Roy
Admi

2446

urer
strative Law Judge

Distribution:
Jerome T. Kearney, Esq., Office of the Solicitor, U.S. Department
of Labor, 525 Griffin Street, Suite 501, Dallas, TX 75202
(Certified Mail)
Mr. Curtis Kelly, P.O. Box 10, Hodgen, OK 74939
/ml

2447

(Certified Mail)

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 6 1989
SECRETARY OF LABOR,
:
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner :

.
.

v.

CIVIL PENALTY PROCEEDING
Docket No. SE 89-95-M
A.C. No. 38-00595-05506

:

ISLAND CONSTRUCTION CO.,
INC.,
Respondent

.
.

Yaupon Plantation Pit

DECISION
Appearances:

Before:

Michael K. Hagan, Esq., Office of the Solicitor,
U.S. Department of Labor, Atlanta, Georgia, for
the Secretary of Labor (Secretary>;
John B. Bailey, President, Island Construction
Co., Inc., Charleston, South Carolina, for
Respondent, Island Construction Co., Inc. (Island).

Judge Broderick

STATEMENT OF THE CASE
The Secretary seeks civil penalties for nine alleged
violations of mandatory safety standards at Island's Yaupon
Plantation Pit, all cited on January 18, 1989. Island denies
that the operations at the Yaupon Plantation Pit are subject to
the Mine Safety Act, and denies that its operation affects
interstate commerce. It denies that the violations alleged took
place, and contests the proposed penalties.
Pursuant to notice, the case was called for hearing in
Charleston, South Carolina, on November 1, 1989. Merle Slaton
and Kelly Fulz testified on behalf of the Secretary. The
Secretary also called John Bailey as an adverse witness. Bailey
testified on behalf of Island.
At the close of the hearing, the parties argued their
positions on the record and waived their rights to file
posthearing briefs. I have considered the entire record and the
contentions· of the parties, and make the following decision.

2448

FINDINGS OF FACT
I

Island's primary business is the grading of land for new
residential subdivisions, for shopping centers and for roads and
highways. The Yaupon Plantation Pit is apparently slated to
become a residential subdivision at some future time. The annual
gross receipts of Island are approximately 2 to 3 million dollars.
Island also sells sand to customers--private contractors and
governmental agencies. This part of its business brings in gross
annual receipts of more than $100,000. In pexcentage terms about
5 to 10 percent of its gross annual income is received from the
sale of sand to the general public. Such sales are made to
trucking companies, construction companies, road building
agencies, and water and sewer construction agencies. The sand is
used for filling and grading. It is apparently not fit for
making concrete or for use in construction activities, other than
as a fill.
Island does not excavate or produce gravel. It removes the
overburden, then removes the sand which is used in its grading
operations and sold to the general public. Sand is of course
nonliquid.
Sand is defined in A Dictionary of Mining, Mineral, and
Related Terms, (U.S. Dept. of the Interior, 1968) as:
a. Separate grains or particles of detrital rock
material, easily distinguishable by the unaided eye,
but not large enough to be called pebbles; also, a
loose mass of such grains, forming an incoherent
arenaceous sediment.

*

*

*

*

*

*

*

b. In geology, any loose or moderately consolidated bed
consisting chiefly of sand; often used in the plural,
even in the name of a single deposit.

*

*

*

*

*

*

*

I find that in excavating sand, Island is extracting a
mineral from the earth's surface.
In January 1989, the Yaupon Plantation Pit was composed of
two separate facilities: the Mt. Pleasant Pit and the Johns
Island Pit. The Mt. Pleasant facility is no longer producing
sand. Island had 50 to 60 pieces of equipment, including trucks,
loaders, graders, dozers and a pump. The equipment includes a

2449

Caterpillar Motor Grader manufactured in Illinois, an
Allis-Chalmers loader and an International dozer, both
manufactured outside of South Carolina.
Island also had a
Mercedes-Benz fuel truck and a pump, both manufactured outside of
South Carolina. Since 1984, MSHA has made 18 to 20 regular and
follow-up inspections .at Island's facilities.
II
On January 18, 1989, MSHA Metal/Nonmetal supervisory
inspector Merle Slaton and inspector Kelly Fulz inspected the
Yaupon Plantation Pit. Fulz at the time was an training. He
became a designated representative of the Secretary on
September 27, 1989. As a result of the inspection, 9 citations
were issued.
A.
Inoperative Service Brakes. Citations 2856484 and
2856485 charged violation$ of 30 C.F.R. § 56.14101Ca>
because of inoperatiave services brakes on a
Caterpillar motor grader and an Allis-Chalmers front
end loader, both located at the Johns Island facility.
The grader appeared to have been recently operated and
the vehicle operator said it had been used that morning.
When the inspector (Fulz) pushed the brake pedal with
his hand, it offered no resistance but went all the way
to the floor.
The foreman said that there was a leak
in the hydraulic system. The front end loader was in
operation during the inspection. The inspector noticed
that the loader operator stopped it by dropping his
bucket. When he was questioned the vehicle operator
said that the brakes on the machine were inoperative.
30 C.F.R. § 56.1410(a) provides in part:
(a) Minimum requirements. Cl> Self-propelled
mobile equipment shall be equipped with a service brake
system capable of stopping and holding the equipment
with its typical load on the maximum grade it travels.

*

*

*

(3) All braking systems installed on the equipment
shall be maintained in functional condition.
Inspector Slaton issued the citations involved in this
proceeding.
I find as a fact that the braking systems on the
Caterpillar Motor Grader and the Allis-Chalmers front end loader
were not maintained in functional condition.
I further find that
the violations were serious and resulted from Island's
negligence.

2450

B. Inoperative Parking Brakes. Citations 2856487 and
2856504 were issued charging violations of 30 C.F.R.
§ 56.1410l(a)(2) because of inadequate parking brakes
on a Terex front end loader and a Mercedes-Benz fuel
truck. The front end loader was being operated at the
Mt. Pleasant facility, and the fuel truck at both
locations.
30 C.F.R. § 56.1410l(a)(2) provides:
(2)
If equipped on self-propelled mobile equipment,
,parking brakes shall be capable of holding the
equipment with its typical load on the maximum grade it
travels.
I find as a fact that the parking brakes on the loader and
the fuel truck were inoperative. The vehi'.cles were used on level
ground, and the violations were considered nonserious.
C. Seat Belt violations. Citation 2856483 was issued
charging a violation of 30 C.F.R. § 56.14130Cf)(2)
because an International Dozer, equipped with roll over
protection, did not have seat belts. Citations 2856486
and 2856506 charged violations of 30 C.F.R.
§ 56.14130Cg) because operators of two differ~nt
loaders were operating their vehicles and not using
seat belts. 30 C.F.R. § 56.14130Ca) requires ROPS and
seat belts on crawler tractors Cdozers).
30 C.F.R. § 56.14130(f)(2) provides:
Cf) Exemptions.

*

*

(2) Self-propelled mobile equipment manufactured prior
to October 24, 1988, that is equipped with ROPS and
seat belts that meet the installation and performance
requirements of 30 C.F.R. § 56.9088 • • • shall be
considered in compliance with paragraphs (b) and Cc> of
this section.
30 C.F.R. 14130(g) requires that seat belts be worn by
equipment operators.
I find·as a fact that the International dozer cited was not
equipped with seat belts.
I further find that the loader
operators cited were not wearing seat belts. The violations were
considered nonserious.

2451

D. Back-up Alarm and Horn. Citation 2856503 charged a
violation of 30 C.F.R. § 56.14132 because the audible
signalling device (horn) and reverse signal alarm were
inoperative. 30 C.F.R. § 56.14132(a) requires all
self-propelled mobile equipment to have horns in
functional condition. Section 14132(b) requires such
equipment to have a functioning back-up alarm when the
equipment operator has an obstructed view to the rear.
I find as a fact that the cited fuel truck did not have an
operative horn or back-up alarm. I find that, the operator of the
truck had an obstructed view to the rear. Persons were in the
area on foot. The absence of the alarms was a serious violation.
E. BERMS. Citation 2856505 charged a violation of 30
C.F.R. § 56.9300 because there was no berm at an open
ditch by the roadway on the pit property. The length
of the roadway was about 500 feet. The ditch was about
15 feet deep and the drop off was vertical. 30 C.F.R.
§ 56.9300 requires berms or guardrails on the banks of
roadways where a drop-off exists of sufficient grade or
depth to cause a vehicle to overturn or endanger
persons in equipment.
I find as a fact that no berm or guardrail wa,s provided on
the bank of the roadway cited. I find that a drop off existed of
such grade and depth that a vehicle could overturn. I find that
the violation was serious and was evident to visual observation.
ISSUES
1. Was Island subject to the jurisdiction of the Mine Act
in the operation of the Yaupon Plantation Pit?
2. If so, did the violations charged in the citations
involved herein occur?
3.

If they did, what are the appropriate penalties?

CONCLUSIONS OF LAW
I.

JURISDICTION

Section 3(h)(l) of the Mine Act defines a "coal or other
in part as "(A) an area of land from which minerals are
extracted in nonliquid form • • • " I have found that sand is a
mineral, and that Island extracts it from an area of land. I
conclude, therefore, that Island ooerates a mine as that term is
used in the Act.
~
~ine"

In 1979, the Mine Safety and Health Administration and the
Occupational Safety and Health Administration, both in the
department of Labor, entered into an Interagency Agreement.
44
F.R. 22827, April 17, 1979, effective March 29, 1979. The
purpose of the agreement was to guide the agencies and affected
employers and employees of the general principle and procedures
to be followed in determining the jurisdiction of the two
statutes (Mine Act and OSHAct). The general principle is set out
as follows:
" • • • as to unsafe and unhealthful working
conditions on mine sites • • • , the Secretary will apply the provisions of the Mine Act and standards promulgated thereunder •
" The agreement refers (B.5) to "Congress' intention that
doubts be resolved in favor of inclusion of a facility within the
coverage of the Mine Act."
Paragraph B.7 refers to "borrow pits." It states that
borrow pits are subject to OSHA jurisdiction except when located
on mine property or related to mining. It defines a borrow pit
as "an area of land where the overburden, consisting of
unconsolidated rock, glacial debris, or other earth 'material is
extracted from the surface. Extraction occurs on a one-time only
basis or intermittently as need occurs, for use as fill materials
by the extracting party in the fonn in which it is extracted
• • • the material is used by the extracting party more for its
bulk than its extrinsic qualities on land which is. relatively
near the borrow pit."
Island's operation is located on mine property and is
related to mining (the extraction of sand). The extraction is
not on a one-time basis or intermittently. The extraction is
used in the form in which it is extracted as fill material, but
not exclusively by the extracting party, since some of the
extracted material is sold to the general public.
I conclude that under the MSHA-OSHA Interagency Agreement,
Island's facility is not made subject to OSHA jurisdiction.
Section 4 of the Act provides that each mine, the products
of which enter commerce, or the operations or products of which
affect commerce is subject to the Act. The evidence indicates
that Island's sales of sand are made to customers within the
State of South Carolina. This does not remove it from the Act's
requirements.
It used substantial amounts of equipment
manufactured in other states or countries.
Its products were
sold intrastate but clearly affected interstate commerce. See
Wickard v. Filburn, 317 U.S. 111 (1942); Marshall v. Bosack, 463
F.Supp. 800 CE.D. Pa. 1978); Marshall v. Kilgore, 478 F.Supp. 4
(E.D. Tenn. 1979); Secretary v. R&S Coal Company, 8 FMSHRC 1333

2453

(1986 ALJ).
I conclude that Island's operations and products
affected interstate commerce.
II.

VIOLATIONS

I conclude that each of the violations cited in this
proceeding has been established by the preponderance of the
evidence to have occurred. Mr. Bailey stated on the record:
"Brought down to a direct yes or no, I would have to say that
what I got a citation for more than likely did exist at the time
the inspectors looked at it, but I think it's more to it than
just the yes or no."
CR. 151). He then discussed the specific
citations more in terms of gravity than in terms of the existence
of the violations. Island is a small mine operator and has a
favorable history of prior violations. All the violations
involved herein were abated promptly in good faith.
Citations 2856483, 2856486, 2856487, 2856504 and 2856506
were considered nonserious by the inspectors. I accept their
determination as to these violations. Twenty dollars ($20) is an
appropriate penalty for each of these violations.
Citation 2856484 charges a violation of 30 C.F.R.
§ 56.1410Ca) because of the absence of brakes on a caterpillar

motor grader; Citation 2856485 charges a violation of the same
standard because of the absence of brakes on an ALlis-Chalmers
front end loader. These are very large machines. The absence of
brakes is a serious safety hazard and therefore a serious
violation. The inspector rates Island's negligence as moderate.
The foreman told the inspector that with respect to the grader,
he was aware of a hydraulic leak in the braking system. There is
no factual evidence of negligence with respect to the front end
loader. One hundred fifty dollars ($150) is an appropriate
penalty for the violation cited in 2856484; $75 for that cited in
2856485.
Citation 2856503 charges a violation of 30 C.F.R. § 56.14132
because of the absence of a horn and a back-up alarm on a fuel
truck. There were persons in the area on foot. The violation
was serious and should have been obvious to Island. Seventy five
dollars ($75) is an appropriate penalty.
Citation 2856505 charges a violation of 30 C.F.R. § 56.9300
because of the absence of a berm at an open ditch. The ditch was
about 15 feet deep and the drop off was verticle. The violation
was serious in that a vehicle could overturn which would result
in serious injuries. The absence of the berm was evident and
resulted from Island's negligence. One hundred fifty dollars
($150) is an appropriate penalty.

2454

ORDER
Based on the above findings of fact and conclusions of law
and considering the criteria in section llQ(i) of the Act, IT IS
ORDERED:
1. Citations 2856483, 2856484, 2856485, 2856486, 2856487,
2856503, 2856504, 2856505, and 2856506 are AFFIRMED.
2. Respondent Island Construction Co., Inc. shall within 30
days of the date of this decision pay the following penalties:
CITATION

PENALTY

2855483
2856484
2856485
2856486
2856487
2356503
2856504
2856505
2856506

$

TOTAL

20.00
150.00
75.00
20.00
20.00
75.00
20.00
150.00
20.00
$ 550.00

j

~ k(.Jv-a~--James A. Broderick
Administrative Law Judge

Distribution:
Michael K. Hagan, Esq., U.S. Department of Labor, Office of the
Solicitor, Room 339, 1371 Peachtree Street, N.W., Atlanta, GA
90367 (Certified Mail)
Mr. John B. Bailey, President, Island Construction Co., Inc.,
P.O. Box 60190, Charleston, SC 29419-0190 (Certified Mail)
slk

2455

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

DEC 6 1989
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Doc.ket No. WEST 88-230
A.C. No. 05-00301-03548

v.

Docket No. WEST 88-231
A.C. No. 05-00301-03549

MID-CONTINENT RES OUR.CBS I
INC. I
"Respondent

Dutch Creek No. 1 Mine
DECISION

Appearances:

Before:

James H. Barkley, Esq., Margaret A. Miller, Esq.,
Office of the Solicitor, U.S. Department of Labor,
Denver, Colorado,
For Petitioner;
Edward Mulhall, Jr., Delaney & Balcomb, Glenwood
Springs, Colorado,
For Respondent.

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, CMSHA), charged respondent Mid-Continent
Resources, Inc., (Mid-Continent), with violating various regulations promulgated under the Federal Mine Safety and Health .Act,
30 u.s.c. § 801 et seq., (the "Act").
After notice to the parties a hearing on the merits was
held in Glenwood Springs, Colorado.
Mid-Continent filed a post-trial brief.
Introduction
These cases involve the following alleged violations of
30 C.F.R., Part 75.
Docket No. WEST 88-231
104(d)(2) 1/
Order No.

Date

30 C.F.R.
Regulation
Section

3223449
2832627

1-20-88
1-26-88

§ 75.1110-3
§ 75.305

1/

All of the orders in these cases were issued under section
104(d)(2) of the Act.
The parties further stipulated the orders
were written while the (d) series was in effect. ·
2456

Docket No. WEST 88-230
104Cd)C2)
Order No.

Date

2832624
2832625
3076182
3076185
3076189
3076190
3076193
3076194
3076195
3223121
3223122
3223124
3223125
3223159
3223185
3223207
3223220
3223445
3223446
3223447

10-24-87
10-24-87
12-10-87
12-11-8 7
12-11-87
12-11-87
12-12-87
12-12-87
12-12-87
12-12-87
12-12-87
12-13-87
12-13-87
12-28-87
12-29-87
1-12-88
1-15-88
1-20-88
1-20-88
1-20-88

30 C.F.R.
Regulation
Section
§
§
§
§
§
§
§
§
§
§
§
§
§
§
§

§
§
§
§
§

75.305
75.305
75.316
75.400
75.316
75.316
75.110 5
75 .110 5
75 .110 5
75.200
75.1704
77.502
75.400
75.316
75.316
75.1100-3
75.403
75.400
75.403
75.316

Transcripts of Proceedings
The evidentiary hearings in the foregoing proceedings were
conducted in separate hearings over periods of several days each.
The hearings in Docket No. WEST 88-231 were conducted on
November 29 and December 1, 1988. These transcripts are in two
volumes and consist of pages 1-205 and 206-288, respectively.
For convenience of reference these two volumes are consolidated
and they will be ref erred to as Volume I in the following manner;
i.e., "CTr. 1-266)." [Illustrative emphasis supplied.]
The hearings in Docket No. WEST 88-230 were conducted in
two sets of hearings. The first of these was held Novenber 30,
December 1 and December 2, 1988. The transcripts in this first

2457

evidentiary hearing are in three volumes and consist of pages
1-230 and 231-320 and 321-412 respectively. For convenience
of reference these three volumes are consolidated and they
will be referred to as volume 2 in the following manner;
i.e., "(Tr. 2-411)."
[Illustrative emphasis supplied.]
The final hearings in Docket No. WEST 88-230 were conducted January 17, 18 and 19, 1989.
The transcripts in the
second evidentiary hearing are in three volumes and consist
of pages 321-514, 515-733 and 734-778.
For convenience of
reference these three volumes are consolidated and they will
be referred to as Volume 3 in the following manner; i.e.,
"(Tr. l-758)."
[Illustrative emphasis supplied.]
-By these groupings of the transcripts into three consolidated volumes, according to hearing dates and docket numbers,
the potential confusion resulting from duplicated pagination
should be avoided.
Mid-Continent's Legal Position
Mid-Continent's legal position is straightforward. Except
for three alleged violations (Order No. 3076189, Order No.
3223122 and Order No. 3223185) Mid-Continent does not deny the
existence of the conditions described by the Secretary in the
foregoing orders or that such conditions constituted violations
of the applicable sections of 30 C.F.R. Part 75.
Instead, MidContinent disputes the "unwarrantable failure" characterization,
the alleged violation of section 104(d)(2), and the corresponding
special penalty assessment for such violations. 2/
Structure of the Decision
Several of the alleged violations are related to type of
circumstances or by date of occurrence.
Accordingly, several
of the individual orders have been grouped when logic indicates
the grouping is warranted.
The review of these orders in this
decision is neither consecutive nor chronological.

ll

Post-trial Brief at 3.

2458

Frozen Waterlines in Rock Tunnels Project
North Adit During Winter Weather
Order No. 3223449
(Issued January 20, 1988)
This portion of the decision addresses two 104(d)(2) orders
alleging violations of 30 C.F.R. § 75.1100-3. 3/
The narrative allegations of Order No. 3223449, alleging
a violation of 30 C.F.R. § 75.1100-3, are as follows:
The firefighting equipment (waterlines)
along the No. 1 and the No. 2 belt conveyors in the Rock Tunnel Project were
not being maintained in a usable and operative condition.
The waterlines did
not contain water.
Order No. 3223207
(Issued January 12, 1988)
The narrative allegations of Order No. 3223207, alleging
a violation of 30 C.F.R. § 75.1100-3, are as follows:
The waterlines and the f irehose outlet
Cf ire fighting equipment) installed
along No. 1 belt conveyor Cin the north
adit) were not maintained in a.usable
and operative condition. The waterlines
and the firehose outlets were frozen
beginning at the portal and extending
inby for 4 crosscuts, about 1,300 linear
feet.

ll

The cited regulation provides as follows:
§ 75.1100-3 Conditions and examination of

firefighting equipment.
All firefighting equipment shall be
maintained in a usable and operative condition. Chemical extinguishers shall be
examined every 6 months and the date of
the examination shall be written on a permanent tag attached to the extinguisher.

2459

The belt conveyor was in use when this
condition was observed.
The air used in this belt entry is used
to ventilate active working sections.
The Evidence
PHILLIP R. GIBSON, JR., a person experienced in mining, is a
safety and health inspector at MSHA's Glenwood Springs, Colorado
off ice.
Order No. 3223449
After completing an inspection on the longwall unit he
went to the No. 1 mine intercept located at the No. 34 crosscut.
At the intercept he entered the belt conveyor entry and began
walking to the surf ace. At the intercept he saw a waterspray
that was not emitting water as required by the operator's
ventilation plan.
After issuing a citation for lack of a waterspray, he
opened an inby water hydrant. The waterline runs the length
of the conveyor but there was no water in it.
The fire hydrant
is the only means available for fighting fires in this area.
A man was stationed at this transfer point so a preshift examination should have been done.
Firefighting equipment is subject
to a preshift examination.
The order was abated by turning on a high pressure pump
3000 feet above the hydrant. The inspector would have issued
this order even if the line was frozen because MSHA regulations
require, as a minimum, 60 psi and 50 gallons of water per minute.
Fire hydrants are required at 300 feet intervals. As a result
o·f this condition, about 1200 feet of the entry lacked firefighting protection. If a fire occurred it could extend into
the working section. Also the smoke could migrate with the intake air into the entry.
Several sources of ignition included
coal on the conveyor belt, power cables, electrical control
boxes and a transformer of 72,000 volts.
Inspector Gibson did not know the temperature on the date
he issued the order. But he agreed the base elevation of the
mine is about 10,000 feet. water freezes at 32 degrees F.
On this particular day there were miners in the longwall
section but the section was not operating.

2460

The inspector discussed various choices available to the
company. He indicated he would recommend that the operator apply
for a modification. However, the inspector did not know if
Mid-Continent had filed a modification in Docket No. M-86-226-C.
Nor did he know if there was a modification order in affect when
he wrote his 104(d) order.
Inspector Gibson didn't recall any other freezing problems
in January [1988] but Order No. 3223207 involves frozen waterlines and it was written on January 12, 1988 [in Docket No.
WEST 88-230].
Order No. 3223207
Inspector Gibson wrote Order No. 3223207 on January 12, 1988.
The order refers to waterlines that are adjacent to the belt
conveyor suspended from the mine roof.
On the date of this order the inspector saw several sections
of dismantled waterlines. For a distance of about 1600 feet
there was no source of water for firefighting.
This belt entry was located in the intake air; the entry
contained ignition sources.
The inspector did not observe
anyone in the area nor anyone working on the waterlines. He
considered the violation to be S&S because of the unavailability
of firefighting capability.
In the two years before this order was written, MidContinent had been cited for some 36 citations and orders dealing
with the maintenance of firefighting equipment. Because of its
repetitive nature and seriousness, he believed the violation was
unwarrantable.
In addition, management necessarily had prior
knowledge that the lines had been dismantled.
The inspector acknowledged that Mid-Continent had filed
petitions for modification involving firefighting equipment
(Ex. R-3 in Docket No. 88-231).
Further Findings
For the reasons hereafter discussed the judge declines
to rule on several threshold issues that are raised by MidContinent' s evidence. However, it is appropriate to review the
evidence relating to these issues.-

2461

RICHARD REEVES, Assistant Superintendent for Mid~Continent,
indicated the mine portals are located at an elevation of approximately 8500 feet.
Coal Basin, near Redstone, Colorado,
is probably one of the coldest places in the state. About
80,000 to 100,000 feet of air is ventilated through the north
adit beltline entry. A 20 to 30 degree wind chill factor exists.
Everything freezes and breaks in the beltline entries during
the winter months.
In January 1988 temperatures in the Coal
Basin exceeded the freezing point eight times (Tr. 1-114 - 1-117,
3-439, 3-440, Ex. R-11).
In view of such "freeze and break" conditions it had been
the ·practice at Mid-Continent to maintain empty or "dry waterlines" during the winter months.
Such lines could have been
quickly pressurized in the event water is needed 4/ (Tr. 1-242).
This practice was accepted until 1986 when MSHA indicated
dry lines would no longer be acceptable (Tr. 1-242). After
MSHA's change in policy Mid-Continent was required to formalize
its dry waterline practice by filing a petition for modification
under section lOl(c) of the Act (Tr. 1-242, 1-243). The proposed
decision and order C"PDO") or modification, Docket No. M-86-226-C
was issued September 1.
It allowed such dry waterlines in the
slope section beltline entries of both the Dutch Creek No. 1 and
No. 2 mines (Exhibit P-3, WEST 88-231).
The Rock Tunnel Project was driven as a "slope or shaft"
under 30 C.F.R. § 77.1900 [through§ 77.1919].
The latter
portion, Subpart T, does not contain a counterpart provision
like 30 C.F.R. 75.1100-2(a) requiring waterlines in beltline
entries (Tr. 1-189, 1-190). Mid-Continent, according to its
witness DAVID POWELL, withdrew its application because·under
Part 77 a waterline was not required. Accordingly, the company didn't believe the petition for modification was needed
(Tr. 1-189, Ex. R-4).
MSHA interpreted Mid-Continent's dismissal request as
also negating the modification's application to the Rock
Tunnels Project upon its completion, when it intercepted the
coal seams -- the entire purpose for which the RTP adits were
being developed. This interpretation was formally communicated
on February 9, 1988. On that date Mid-Continent received a

4/ A valve, protected from freezing, was located near the pump
that can put water into the system (Tr. 1-242).

2462

memorandum drafted by MSHA District Manager John M. DeMichiei
(Ex. R-6).
According to Mr. DeMichiei, the maintenance of dry
waterlines within the beltline entry of the Rock Tunnels Project
would not be allowed unless procedures supplemental to those
already incorporated by the MSHA Administrator for Coal Mine
Safety and Health in the PDQ were instituted.
Mid-Continent argues that it is difficult to understand
MSHA's actions in this situation. The Rock Tunnels Project (RTP)
was· a multimillion dollar endeavor which took over 5 years to
complete.
The project, which links with the underground mining
sections as well as an extensive overland surface conveyor system
in advance of the coal preparation plant, was undertaken for the
express purpose of providing a more efficient coal transportation
system. The project also improves ventilation and worker transportation (Tr. 1-240).
Following its installation, the beltline in the north adit
of the Rock Tunnels Project replaced the mainline belts in the
slope sections as the only facility to transport coal out of the
Dutch Creek No. 1 and No. 2 Mines. As with the slope sections,
Mid-Continent would need an additional modification of 30 C.F.R.
§ 75.1100-2(a} to properly run a beltline through this adit.
Mr. DeMichiei, according to Mid-Continent, erroneously
considered the PDQ to be inadequate for the RTP beltline. As
with the beltlines which preceded it, and to which the PDQ
in Modification No. M-86-226-C was unquestionably applicable,
the north adit beltline is located in the intake air which is
isolated from other intake air going into the working sections
(Tr. 3-356). As with all beltlines at Mid-Continent, this
beltline is constructed of a fire-resistant conveyor belt with
metal supporting hardware (Tr. 3-451).
In fact, the only
difference of a substantial nature between these belts is that
the RTP north-adit beltline is surrounded by solid rock and
not coal (Tr. 1-37, 3-451).
Mid-Continent contends Mr. DeMichiei's treatment of the
Rock Tunnels Project in this instance as an entity separate
and distinct from that of the Dutch Creek-No. 1 Mine is grossly
inconsistent with MSHA's historical treatment of these entities.
Since the inception of the Rock Tunnels Project, the north and
south adits have been considered and treated by MSHA as a part
of the Dutch Creek No. 1 Mine. Whenever a citation or order was
issued for a violative condition in the Rock Tunnels Project,
the Dutch Creek No. 1 Mine was the entity named in the citation
and order. When the additional penalty point assessments were

2463

determined for such violations under 30 C.F.R. § 100.3(b), MSHA
used tonnage figures derived from the Dutch Creek No. 1 Mine's
production. Effective July 1, 1988, the Dutch Creek No. 1 Mine,
the Dutch Creek No. 2 Mine, and the Rock Tunnels Project were all
consolidated into a single operating entity.
Under Mr. DeMichiei's view, it would appear that numerous
citations and orders have been erroneously issued and numerous
assessments erroneously calculated -- an error involving thousands of dollars which should be reimbursed if the Rock Tunnels
Project is not inextricably tied to the Dutch Creek No. 1 Mine
(Exhibit R-7).
Mid-Continent asserts there is nothing in either the
1977 Mine Act or the regulations that allow Mr. DeMichiei's
unilateral, rule-making alteration of a PDO which has become
final.
Under 30 C.F.R. Part 40, the authority to issue a
modification is a power vested exclusively in the Assistant
Secretary and the Administrator.
Once a proposed decision and
order becomes final, any further amendments, corrections and
revisions by anyone, including the Assistant Secretary or the
Administrator, is ended. 5/ As such, Mid-Continent contends
that Mr. DeMichiei's substantive addition to the Proposed
Decision and Order, Docket No. M-86-226-C would appear to be
entirely ultra vires and unenforceable.
(See Ex. R-7 wherein
Mid-Continent in a letter to Mr. DeMichiei protests MSHA's
actions.)
As a result of this action by MSHA, Mid-Continent found
itself, going into the winter months of 1987-88, in the anomalous position of apparently being without a dry waterline
modification for the RTP north-adit beltline where it was
needed but with an effective modification for 1-Mine and 2Mine where there was a lesser need (Tr. 1-241). Despite its
opinion that MSHA's position was incorrect, management at
Mid-Continent was hesitant to implement the dry waterlines
modification under PDO Modification No. M-86-226-C. 6/

5/

See section lOl(c) of the 1977 Mine Act, and 30 C.F.R.

§ 44.13 which expressly states, "The proposed decision shall
become final upon the 30th day after service thereof unless a
request for hearing has been filed ••.• " [Emphasis added].
~/

Management felt that such an implementation would further
agitate what was then already perceived as a hostile and
adversary relationship with MSHA. (Tr. 1-247, 1-267).

2464

Instead, management attempted unsuccessfully to comply with
30 C.F.R. § 75.1101-2(b) and maintain a charged or "wet"
waterline in the RTP north adit beltline. 7/
Order No. 3223207 was issued during this time period of
attempted compliance.
On the date the instant order was issued the Coal Basin was
in the midst of a severe cold snap. While reaching a recorded
low of -14 degrees Fahrenheit, temperatures in the basin never
exceeded 16 degrees Fahrenheit (Exhibit R-11).
Faced with the
certainty that the waterline in the north adit beltline would
freeze, and most likely be damaged, and perhaps rendered useless,
management at Mid-Continent had no choice but to drain the water
from the line. 8/
Care was taken to drain and maintain this waterline in a
manner substantially in compliance with the petition incorporated
in the PDO, Modification No. M-86-226-C (Tr. 1-133). At the time
the order was issued, a heat-activated fire suppression system
was in place and operational at the No. 2 belt-drive of the RTP.
Additionally, a CO monitoring and early warning CO detection
system was in place and operational along the entire length of
the RTP beltline. Also, two workers trained and experienced in
the operation of the beltline and the various fire detection and
suppression systems and devices were assigned to and patrolled
the beltline (Tr. 1-123, 1-162). Finally, as demonstrated during
the abatement of this order, the waterline could be successfully
charged in under five minutes (Tr. 1-119).
Mid-Continent argues the waterline was drained and maintained in the "dry" state under conditions which did not present

21

Various methods were attempted by management to achieve compliance with 30 C.F.R. § 75.1101-2(b).
In this time period, the
water in the line was left running.
When that proved to be unsuccessful, an antifreeze solution was added to the running water.
Although these measures helped, portions of the waterline still
froze during the colder weather (Tr. 1-267, 1-268).

~/

Permitting the water to be left running works as long as
there is an underground supply of water.
After the water supply
is exhausted there is a very pragmatic question of what do you do
for water to put into the firefighting line and for respirable
dust suppression on the mining machinery.

2465

a danger to the miners. With the safety devices then in place
the possibility of an ignition or a fire occurring, much less
propagating to the point creating a danger was infinitesimal.
There is nothing in the RTP north adi t which could support
or facilitate combustion.
The RTP north adit is one of two
entries driven through sedimentary rock formations, shale and
sandstone, to points of interception with the Dutch Creek No. 1
and No. 2 Mines (Tr. 1-107). Nothing exists in this adit
other than a fire-resistant synthetic conveyor belt, its
supporting steel hardware and incombustible rock CTr. 3-451).
Mid-Continent argues that Inspector Gibson's testimony indirectly reflected these conditions. When asked what condition
or conditions existed in this area which presented a source
for combustion, the inspector limited his answer to the coal
being transported on the conveyor belt (Tr. 1-30).
Mid-Continent contends that Inspector Gibson's analysis of
the hazard presented by this coal does not adequately take into
account the incombustible nature of Coal Basin's coal.
Coal
Basin coal is a medium volatile metallurgical coal used to make
coke which is used in the manufacture of steel.
This coal is
not, as contrasted with other types of coal, susceptible to
spontaneous combustion.
In fact, Coal Basin coal will not burn
without encouragement (Tr. 1-114).
In his years as a resident
field inspector in the Glenwood Springs office, Mr. Gibson has
neither experienced nor heard of an instance in which Coal Basin
coal has been ignited underground.
Further, Mid-Continent states that even if this coal was
susceptible to combustion there is nothing in the RTP which
could ignite it.
In his hazard assessment, Gibson identified
the electrical systen as ~resenting a probable source of ignition (Tr. 1-28, 1-29). I
Finally, in support of the proposition that no hazard
existed, a carbon monoxide CCO) fire detection system was installed along the entire length of the beltline. Computer

9/ This system consists of a power center (transformer) and
belt-drive (electrical motor) located at crosscut No. 27.
A
high voltage cable extending fran 1-Mine for an approximate
distance of 2,000 feet supplies power to this electrical system
(Tr. 1-111).

2466

controlled, this system consisted of a series of CO sensors
placed on approximated 2,000 foot intervals which monitor
the ambient environment along the beltline on a continual
basis (approximately 2 to 3 times per second). Upon measuring
an ambient level of 18 parts per million carbon monoxide, an
audible alarm sounds in the lamphouse located outside the
line.
Along with sounding an alarm, the system locates and
informs lamphouse personnel of the area where the carbon
monoxide was detected. Following this warning, lamphouse
personnel notify the miners underground in the affected
sections.
They in turn take appropriate action (Tr. 1-163,
1-165).
Discussion
Several threshold issues are presented here: do the facts
establish that Mid-Continent violated 30 C.F.R. § 75.1100-3 and
what was the affect of Mid-Continent's petition for modification
filed in M-86-226-C.
I decline to rule on these issues since Mid-Continent
admits the conditions described by the Secretary constituted
violations of the applicate sections of 30 C.F.R. Part 75
(See Mid-Continent brief at page 3). As to the second issue:
the company voluntarily withdrew its petition for modification.
In view of these factors these violations should be affirmed.
Accordingly, it is now appropriate to consider the unwarrantable failure characterization here.
The issue of whether Mid-Continent unwarrantably failed
to comply with a cited regulation is raised throughout the orders
involved in these cases. In view of the sometimes elusive nature
of what facts constitute an unwarrantable failure it is appropriate to review some leading cases on this subject.
In the leading decision concerning the interpretation and
application of the term the Commission has concluded that the
term in the statute means "aggravated conduct, constituting more
than ordinary negligence by a mine operator in relation to a
violation of the Act."
The underlying facts in some leading cases are these: In
Emery Mining Corporation, 9 FMSHRC 1997 (December 1987) four
roof bolts had popped on a bearing plate. Further, this violation had existed for at least a week in an area where the
operator's safety personnel should have known of the condition.

2467

In viewing the factual situation the Commission stated that
the popped bearing plate was a matter involving only ordinary
negligence.
As a result, in Emery the Commission vacated the
finding of unwarrantable failure and modified the section
104(d)(l) order to a 104(a) citation.
In Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007, issued
the same day as Emery, the Commission upheld two unwarrantable
failure findings.
Specifically, the operator had been cited for
a violation of its roof control plan (30 C.F.R. 75.200).
Three
days before the contested violation a similar order had been
issued. Preshift examinations had been conducted but violative
conditions had not been reported.
The Commission concluded as
follows: "Given the prior violation of section 7 5. 20 0 in the same
area .•• only days before the violation at issue occurred and the
extent of the violative condition, we find that Y & O's conduct
in relation to the violation was more than ordinary negligence
and .•• resulted from Youghiogheny & Ohio's unwarrantable
failure.
In Youghiogheny & Ohio the Commission further upheld an
unwarrantable failure regarding a "hole through" violation.
Specif icaily' the Commission observed that II even if the I hole
through' was accidental, the roof control plan clearly prohibits
cutting through into areas of unsupported roof and the section
foreman is responsible for compliance with the plan," 9 FMSHRC
at 2011.
In Rushton Mining Company, 10 FMSHRC 249 (1988), the
Commission reversed the judge's conclusion that the company's
failure to detect the broken wires was due to its inadequate
procedure for examining the rope.
The procedures followed by
the operator were extensive and they are recited in the decision.
In short, the Commission found no aggravated conduct within the
meaning of Emery.
In Quinlan~ Coals, Inc., 10 FMSHRC 705 (1988), the
Commission upheld an unwarrantable failure violation of a roof
control plan.
After reviewing the underlying facts the Commission concluded that "(g) iven the extensive and obvious nature
of the condition, the history of similar roof conditions and
[the operator's] admitted knowledge of the conditions, we find
that [the operator's] failure to adequately support the roof was
the result of more than ordinary negligence and that substantial
evidence supports the judge's conclusion that the violation
resulted from ••• unwarrantable failure," 10 FMSHRC at 7 09.

2468

In The Helen Mining Company, 10 FMSHRC 1672 (1988), the
Commission determined the operator's failure to comply was not
due to the operator's unwarrantable conduct.
In finding a lack
of such evidence the Commission relied on evidence involving
the design and function of the operator's shield system.
Other
factors supporting the operator included a lack of previous
MSHA citations relating to the forepole pads of the shields.
Further, even after the roof control plan was revised forepole
pads were not required by MSHA.
Finally, the operator reasonably believed that if cribbing was installed the miners involved
in the installation would be placed at considerable risk.
In the case at bar, on the issue of unwarrantable failure,
I credit Mid-Continent's uncontroverted evidence.
The operator
was seriously hampered by the freezing weather but nevertheless,
and by several means, attempted to comply with the regulation
and furnish firefighting capability as well as water in the lines.
In fact, in Order No. 3223207 the waterlines had been frozen for
1,300 feet.
The allegations of unwarrantable failure should be stricken
and both violations should be affirmed under section 104Ca) of
the Act.
Additional facts also impinge on an evaluation of civi 1
penalties.
I find the negligence of the operator to be low since
it was faced with a freeze and break situation.
On the other
hand, the gravity is high: I credit the inspector's testimony
and conclude there were combustibles along the conveyor lines.
A fire, if it occurred, could spread and affect miners in the
area.
In the two years ending January 19, 1988, Mid-Continent
was assessed and paid 13 citations asserting a violation of
§ 75.1100-3.
In the period before January 20, 1986, MidContinent was assessed and paid 34 citations alleging a violation of the same standard (Ex. C-1 in WEST 88-231).
At the hearing Mid-Continent objected to any proof of
history extending for a period greater than two years before
any contested citation.
In other cases before the judge the Secretary has limited
her proof of history to the two years before the citation or
order in contest. However, the Act merely recites "prior
history" shall be a criteria in assessing a penalty. Accordingly, any prior history is admissible. However, the Secretary has
not articulated why Mid-Continent should be singled out from
other operators and assessed for its history back to the enactment of the Act. In view of this factor, in assessing a

2469

civil penalty the judge will only consider evidence of prior
history within the two-year period before the order in contest.
The parties stipulated that the violations here are significant and substantial CS&S) if the violations are established.
Since I have found the facts to be as stated by the inspector
the allegations of S&S should be affirmed.
Weekly Examination of Seals
This portion of the decision addresses Order No. 2832627
issued on January 26, 1988.
The narrative portion of the order, which alleges a violation of 30 C.F.R. § 75.305, 10/ reads as follows:
The weekly examination for hazardous conditions
was not being conducted at the seals located on
the No.'s 1 and 2 slopes of the mine.
The last
dates and initials placed at the Nos. 2, 3, 3!,
4, and 5 South seals were 01-15-88 G.B. The
times ranged from 7:32 A.M. to 8:47 A.M. This
is a time period greater than seven days. According to the recorded results of the weekly
examinations this exam was completed on 01-22-88
which would be within the required time frame.

10/

The cited regulation provides as follows:
§ 75.305

Weekly examinations for
hazardous conditions.

[Statutory Provisions]
In addition to the preshift and daily examinations required by this Subpart D, examinations for
hazardous conditions, including tests for methane,
and for compliance with the mandatory health or
safety standards, shall be made at least once each
week by a certified person designated by the operator in the return of each split of air where it
enters the main return, on pillar falls, at seals,
in the main return, at least one entry of each intake and return aircourse in its entirety, idle
workings, and insofar as safety considerations permit, abandoned areas.
Such weekly examinations

2470

The Evidence
LEE SMITH, an MSHA supervisor, wrote Order No. 2832627 when
he, in the company of Mid-Continent's David Powell, inspected
sealed areas numbered 2, 3, 3!, 4 and 5 in the No. 1 and No. 2
slope at the Dutch Creek Mine (Exhibit R-1).
The purpose of the
wooden seals is to prohibit air from migrating out of the minedout sections. Mid-Continent uses squeezed seals.
As the seals
are squeezed they become more efficient.
The inspector looked at every entry that contained a seal.
This was approximately 19 seals.
Every seal was inspected where
it was safe to travel to it.
The regulation, 30 C.F.R. § 75.305, ·requires that the person
doing the examination on behalf of the operator place the date,
the time and his initials, (D,T&I), on the seals. The D,T&I can
be located in several places.
The examiner usually tries to do
this in a sequential order and it is entered on a metal pan some
12 inches by 8 foot long, or on the face of the seal itself.
Any suitable surface is satisfactory and they are placed so that
they can be readily found.
Normally, the dates are entered in a
straight line, grouped in chronological order. A fire boss would
normally inspect the seals and the length of the examination depends upon the size of the mine. A fire boss has other duties.
10/ Continued from previous page.
need not be made during any week in which the mine
is idle for the entire week, except that such examination shall be made before any other miner returns to
the mine. The person making such examinations and
tests shall place his initials and the date and time
at the places examined, and if any hazardous condition is found, such condition shall be reported to
the operator promptly.
Any hazardous condition shall
be corrected immediately. If such condition creates
an imminent danger, the operator shall withdraw all
persons from the area affected by such condition to
a safe area, except those persons ref erred to in section 104(d) of the Act, until such danger is abated.
A record of these examinations, tests, and actions
taken shall be recorded in ink or indelible pencil in
a book approved by the Secretary kept for such purpose
in an area on the surf ace of the mine chosen by the
mine operator to minimize the danger of destruction
by fire or other hazard, and the record shall be open
for inspection by interested persons.

2471

On January 26, the date of this inspection, the inspector
found that the date of the last examination was 11 days prior to
January 26. He did not find any notation within the seven days.
The D,T&I in several locations have been in place for many years.
The entries are usually made on a pan. When the pan is used the
examiner returns to the top and starts over.
The inspector and the company's representatives in the
inspection party looked and didn't see any timely D, T&I.
This
same condition existed at seals 3, 3!, 4 and 5.
In the inspector's opinion the violation was established
because he could not find the DT&I.
If they were found at
a later time this would be a basis to vacate the citation.
Based on the inspector's experience the DT&I would be in close
proximity to the seals and grouped in about the same location.
The inspector examined seals in 19 entries.
on most of the seals were "GB."

The initials

The purpose of the weekly examination is to be sure that the
seals are performing their intended purpose; that is, to separate
the abandoned areas from the active air.
If the areas are not separated, gasses from the other areas
could enter the active workings. The hazard is that some of
these gasses can displace oxygen and severely injure a miner.
At Mid-Continent seals are routinely inspected. The order
was abated when David Powell began to conduct examinations as
required and he placed his D,T&I on the seals.
When the inspector observed the seal the last date on it
was January 15, 1988. The initials he saw were GB, which is
Gary Bellington, a Mid-Continent fire boss.
Inspector Smith agreed there was no evidence the return aircourse was migrating into the gob area.
The inspector further
rated the seals as in good to fair condition.
They were performing their function.
JIM KISER, Mid-Continent's safety director, testified that
following the issuance of the present order, Mid-Continent
conducted an in-house investigation to determine whether the

2472

fire boss responsible for the questiqned examinations had been
derelict in his duty (Tr. 1-140). 11/ The Mid-Continent safety
director instructed a company safety inspector, Oviatt, to accompany mine examiner Billington on his subsequent examination
of the permanent seals located at the 2, 3, 3t 4 and 5 south
sections. During this investigation, Oviatt went into the areas
and Billington remained outby and described the locations in
which he had placed his initials. During this investigation,
all of the allegedly missing initials were found.
According to
OViatt, the initials were located in random locations within
the general area of the seals. 12/
Given the conditions and procedures then used at these
locations in the Dutch Creek No. 1 Mine it was not unusual that
Smith could not find Billington's initials. At the time this
order was issued, the general areas surrounding these seals, had,
over the years, accumulated literally hundreds of mine examiner's
times, dates and initials. Powell, who assisted Smith in his
inspection testified that dates were found which went back to
1981 (Tr. 1-273). Furthermore, Mid-Continent had not, at that
time, implemented a program providing specified locations at
which mine examiners could place their times, dates and initials
at the 2, 3, 3!, 4 and 5 south seals (Tr. 1-148). Finally, as
can be inferred from the above investigation, Billington was in
the habit of scattering his times, dates and initials randomly
around the area he was examining. 13/
Discussion
In connection with this order Mid-Continent has clearly articulated that it does not believe that a violation occurred.14/

11/ Mid-Continent urges that this investigation was not, as it
could appear, conducted in preparation for litigation.
Instead,
this investigation was conducted by the Mid-Continent Safety
Department in performance of its duty to ensure compliance with
the 1977 Mine Act. Had this investigation revealed that the
required examinations had not in fact been made, the examiner,
Billington, would have been discharged (Tr. 1-143).
12/ The results of this investigation were later telephoned to
Smith by Mid-Continent Manager, David A. Powell (Tr. 1-88).
13/ While conducting the joint search with Smith, neither Powell
nor Smith (neither of whom had a day-to-day familiarity with this
mine area) could discern any regular pattern or sequence from
Billington's prior examination times, dates and initials (Tr. 1244).
14/

Mid-Continent's brief at 20.
2473

The judge believes Mid-Continent's statement on page 3 of its
post-trial brief addresses only the two orders involving the
"freeze and break" of the waterlines.
So, it is in order to
proceed to the merits: Mid-Continent claims weekly examinations
of the seals were in fact conducted and the mine examiner's
(D,T&I) were placed in the general area in which this inspection
was conducted. Mid-Continent further asserts that this examination was conducted properly and that Inspector Smith's inability
to find these initials, standing alone, fails to constitute a
violation of 30 C.F.R. § 75.305. Finally, Mid-Continent asserts
that Smith's inability to locate these initials is neither
unusual nor extraordinary.
The regulation, 30 C.F.R. § 75.305, in its relevant portion
simply requires any seals examiner to place his D,T&I at the
places examined.
There is no requirement that the DT&I be located in any
specified location other than in the "area" examined.
There
are no limitations on the proximity of the 11 area. 11
I inf er from the evidence here that company examiner Bellington marked his DT&I at the seals.
I base this on the fact
that at a number of seals the timely DT&I were observed by the
inspector.
Further, Bellington recorded his inspections in the
operator's book.
The Secretary, by Inspector Smith, offered evidence that
mine examiners generally group their DT&I in the general area
of the examination and readily visible to a person following him.
I am not persuaded.
Mr. Smith's qualifications do not disclose that he possesses
the requisite knowledge to properly describe an industry custom
and practice.
Inspector Smith, a supervisor, is a specialist
in roof control (Tr. 1-52). On the other hand witness Kiser, a
safety specialist for 15 years, has worked underground operations
in Virginia, West Virginia and Colorado.
It has not been his
experience that mine examiners group their DT&I at all times in
a chronological order at specified locations.
In fact, he has
found that the placement of DT&I varies from one mine examiner to
another.
For the foregoing reasons Order No. 2832627 should be
vacated.

2474

Failure To Make Face-to-Face
Examination of Inaccessible Seals
This portion of the decision considers two orders alleging
violations of 30 C.F.R. § 75.305, supra, page 15.
The narrative portion of Order No. 2832624 reads as follows:
The fourteen (14) seals (immediately inby
the #7 slope entry), in the 3rd North
section were not being examined.
The seal
in the east entry (up dip) was being
examined as was other portions of 3rd
North except the west entry along which
the seals in question are located.
This
area was being evaluated rather then performing the required examinations of
seals.
The narrative portion of Order No. 2832625 reads as follows:
The 6 North upper and lower seals were
not being adequately examined. Caprock
had fallen and the area adjacent to the
two seals had heaved, making little, if
any, of each of the seals visible to
perform an adequate examination of their
integrity.
The Evidence
WILLIAM CROCCO, an MSHA inspector experienced in mining,
inspected Mid-Continent's mine in October 1987.
Due to unsafe ground conditions it was not possible to
inspect the seals in the 3rd north section. The roof was loose,
hanging and broken; it was unsafe to travel the area.
These
conditions in No. 1 entry involved 14 seals for a distance of
1100 to 1200 feet.
Mr. Crocco inquired about how the seals were being examined.
Company representative Bishop stated that due to impassibility of
traveling they made an evaluation of the air at the mouth of the
entry.
In Mr. Crocco's view such an evaluation was not ~uiva­
lent to a physical examination of each seal.
In this situation
the company could support the roof or put up new seals at the
mouth of the entry.
It would take three such installations to
isolate the 3rd North in this fashion.

2475

The inspector determined the violation was unwarrantable
as well as S&S.
The company knew of the requirements of the
regulation as other seals are dated and signed weekly. The
company also indicated some of the seals had not been inspected
for a number of years.
Order No. 2832624 was issued for the described conditions.
Order No. 2832625
In the 6th North area (Order No. 2832625) the inspector
could neither examine nor see three seals.
The entries were
blocked due to heaving and roof control problems.
Mid-Continent's representatives Bishop and Wright confirmed that the seals were being evaluated at the mouth of the
entry.
In the inspector's opinion this was insufficient to
comply with the regulation.
The inspector considered the condition unwarrantable because the conditions existed for many years and the company
knew the requirements of the regulation.
If Mid-Continent had wished to inspect the seals they
could have removed the obstruction and graded out the area.
However, the inspector agreed that grading the area can cause
bumps or bounces to occur.
The mine has both concrete block and wooden squeeze-type
seals.
If the floor heaves, the wooden seals have the best
chance of surviving. The seals examined by the inspector were
outby the active workings.
The witness has seen petitions for modification concerning
section § 75.305.
The petitions are granted when there is no
diminution of safety and when the alternative is safe. Modifications of inaccessible seals usually involve evaluation
points.
Inspector Cr.occo felt there was a good possibility the
seals had been breached and he thought they had detected a little
leakage but he could not specifically identify any such leaking
seals.

2476

The operator installed wooden structures which were designed
to address the rock burst and heaving 15/ conditions which are
endemic to the mine (Tr. 2-61).
~
DAVID POWELL, Mid-Continent's engineer, testified that
under the company program it is possible from an engineering
standpoint to perform outby examinations compared to nose-tonose examinations.
This is done at the outby point by evaluat~ng
the air that had passed the sealed area (Tr. 3-754, 3-755). 16/
The seals which isolate the old 3 North and 6 North mining
sections are located in areas commonly termed barrier pillars.
Such pillars separate a mined-out area from the active areas. ·
They incur abatement pressures from the mine-out sections
(Tr. 2-275).
The floor heave which prevented access to these seals is the
natural result of the redistribution of overburden pressures as a
mine area moves toward a re-stabilized configuration (Tr. 3-754).
The grading described by Inspector Crocco would upset this restabilization. As the evidence indicates, workers have been
injured by severe rock burst or outbursts in the past while performing such grading (Tr. 2-94, 3-753).
Discussion
The thrust of Mid-Continent's position is that the company
may inspect its seals at an outby point.
Such inspections were
Mid-Continent's previous policy and MSHA has previously concurred in such procedures.
In short, the issue is whether MidContinent may monitor the condition of its seals by testing the
ventilating air.

15/ Floor "heave" or "heaving" is a mining term which refers
to the convergence of the mine roof and floor.
Rock and/or coal
bursts are incidents of sudden and large scale convergence between the roof and floor as a result of overburden pressures on
the mined seam. Heaving is normally incident to deep mines such
as the Dutch Creek mines of Mid-Continent.
16/ In making an examination from a remote location the inspector can rely on a number of things. These include 1) the
smell from the gob area, 2) whistling sounds, 3) line brattice
flapping, 4) flame resistant devices, 5) rattling members,
6) floor heave possibly causing buckling in the seal, 7) methane
methometer and flame detector.

2477

Mid-Continent argues that nothing in the regulation mandates
face-to-face examinations of seals.
The regulation, 30 C.F.R.
provides that

§

75.305, in its relevant part

[E]xaminations for hazardous conditions,
including tests for methane, and for compliance with the mandatory health or
safety standards, shall be made at least
once each week by a certified person
designated by the operator in the return
of each split of air where it enters the
main return, on pillar falls, at seals,
in the main return, at least one entry of
each intake and retu.rn aircourse in its
entirety, idle woikings, and, insofar as
safety considerations permit, abandoned
areas .••• [Emphasis added.]
Th_e regulation simply requires examinations "at seals."
I agree the words are not otherwise defined but the expression
"at seals" is grouped with other words indicating specific
locations in the mine.
I reject the concept urged by Mid-Continent. Compliance
with ·s 7 5. 30 5 does not permit an examination of seals from some
remote outby location.
I further reject witness Powell's op1n1on that a sealed
area can be tested by checking its ventilating air at a point
not in close proximity to the seal itself. One of the stated
purposes of the regulation is to test for methane. If methane
leaked from a sealed area it could be easily diluted with other
air before reaching the point where the air was being monitored.
Mid-Continent raises a legitimate concern that grading the
entries to gain access to the seals will disturb a stable area.
Such disturbances could result in dangerous bounces, heaves and
outbursts.
In effect, Mid-Continent is seeking a modification under
section lOl(c) of the Act. However, the Commission lacks
jurisdiction to grant relief under that section.
As Inspector Crocco suggested, Mid-Continent has the option
of erecting new seals. In fact, he testified three seals would
isolate the 3rd North section.
The inspector also considered these violations to be significant and substantial.

2478

The Commission has indicated a "significant and substantial"
violation is a violation "of such nature as could significantly
and substantially contribute to the cause and effect of a coal or
other mine safety or health hazard." A violation is properly
designated significant and substantial "if, based upon the particular facts surrounding the violation there exists a reasonable
likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature." Cement
Division, National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
Further, in Mathies Coal Co., 6 FMSHRC 1, 3-4 (January
1984), the Commission further explained its interpretation of
the term as follows:
In order to establish that a violation of a mandatory safety standard is significant and substantial
under National Gypsum the Secretary of Labor must prove:
(1) the underlying violation of a mandatory safety standard; (2) a discrete safety hazard--that is, a measure
of danger to safety -- contributed to by the violation;
(3) a reasonable likelihood that the hazard contributed
to will result in an injury and (4) a reasonable likelihood that the injury in question will be of a reasonably
serious nature.
In connection with these two orders the credible evidence
establishes the seals were intact and not leaking.
Such a
finding precludes a finding under (3) and (4) of Mathis Coal.
The S&S designation should be stricken.
The Secretary's evidence also fails to establish that the
violation was a result of the operator's unwarrantable failure
to comply.
The evidence so often relied on by the Secretary
is that the operator knew of the regulation and knew of the
violative condition over a period of time.
But more is required.
In particular, the Secretary must show aggravated conduct, see
Emery Mining Company, supra. Since the record fails to shoW-aggravated conduct, it necessarily follows that the allegations
of unwarrantability should be stricken from these two orders.
These orders should be affirmed as 104(a) citations.
In considering a civil penalty I conclude the negligence
of the operator as moderate. Mid-Continent could have erected
additional seals outby the inaccessible seals. Such outby seals
could have effectively sealed off the areas in question. Since
the credible evidence indicates the seals were intact and not
leaking I consider the gravity of the violations to be low.
Mid-Continent's prior history is favorable to the operator.
It
was assessed and paid for one violation of § 75.305 in the two
years ending January 19, 1988. Before January 20, 1986, it was
assessed and paid for seven violations of the same regulation.
2479

Aluminum Overcasts, Sufficiency of Pyrochem Applications
This portion of the decision reviews Order No. 3076190 which
alleges a violation of 30 C.F.R. § 75.316. 17/
The narrative portion of the order reads as follows:
The operator failed to comply with his
approved ventilation plan at the overcasts
between 6 slope and crosscut No. 48, 5 slope
and crosscut No. 48, 4 slope and crosscut 48
and 3 slope and crosscut 48 in that aluminum
overcasts had been installed at the above
locations which do not meet the requirements
of substantial incombustible material [sic]
testing has shown that in case of a fire,
aluminum has been shown to fail rapidly.
The operator was required to have the overcasts fireproofed by November 30, 1987.

17/

The cited regulation reads as follows:
§ 75.316 Ventilation system and methane

and dust control plan.
[Statutory Provisions]
A ventilation system and methane and dust
control plan and revisions thereof suitable
to the conditions and the mining system of
the coal mine and approved by the Secretary
shall be adopted by the operator and set out
in printed form on or before June 28, 1970.
The plan shall show the type and location of
mechanical ventilation equipment installed
and operated in the mine, such additional or
improved equipment as the Secretary may require, the quantity and velocity of air
reaching each working face, and such other
information as the Secretary may require.
Such plan shall be reviewed by the operator
and the Secretary at least every 6 months.

2480

The Evidence
DOUGLAS ELSWICK, an electrical specialist for MSHA,
issued Order No. 2076190 because four aluminum overcasts had
not been installed at certain locations in the Mid-Continent
mine (Tr. 2-165, Bx. P-4).
The aluminum overcasts were the
subject of the order is~ued Decenber 11, 1987.
The company
agreed the overcasts would be coated by Novenber 30, 1987,
(Tr. 2-174).
The work was in progress on some of the overcasts at the time the order was issued (Tr. 2-175).
A brief review of certain historical facts is appropriate:
Aluminum ventilation controls, including overcasts, have been
used in the coal industry for more than 10 years.
In western
mines, aluminum overcasts, the type presently at issue, had
been the standard for years (Tr. 2-345).
As a result of the Wilburg Mine fire disaster 18/ MSHA
instituted a policy change concerning the acceptability of
aluminum overcasts in mines (Tr. 2-349). Under the new policy
all aluminum devices had to either be replaced with devices of
incombustible construction or coated with a layer of incombustible material.
Operators of mines possessing aluminum
ventilation controls had to submit, under this new policy,
detailed plans which included a timetable with specific completion dates showing how these devices would be either coated
with a fire-proofing material or replaced (Exhibit P-4(a)).
On November 6, 1987, Mid-Continent submitted for final
approval its plan for the coating of aluminum overcasts then
present in the Dutch Creek No. 1 and No. 2 mines with a fireproofing material termed Pyrochem (Exhibit P-4Ce)).

On November 20, 1987, MSHA Inspector James B. Denning issued
an order under the authority of section 103(k) of the 1977 Mine
Act which took all diesel equipment in the Dutch Creek Mines out
of service 19/ (Tr. 2-328, 329). Under the 103(k) order, no
diesel equipment could be operated until thoroughly inspected

18/ An underground coal mine fire that occurred on December 19,
1984, in Emery County, Utah.
Investigation at Wilberg revealed
the fire propagated due to the lower heat tolerance of aluminum
ventilation controls as contrasted to other controls such as
steel or block and mortar (Tr. 2-180).
19/ The diesel Eimco matter is discussed, infra, in connection
with Order Nos. 3076185, 3223125 and 3223159.

2481

by MSHA.
During these subsequent inspections, Mid-Continent
received a total of 19 orders and citations involving the Eimco
fire (Exhibit R-16).
The aluminum overcasts, the subject matter of the present
order, were located in older sections of the Dutch Creek No. 1
Mine commonly ref erred to as the slope section or slopes en.tries.
With the completion of the Rock Tunnels Project this area of the
mine, while not abandoned, was limited to minimal miner activity.
At the time the present order was issued, there were no facilities in the area by which electrical equipment could be operated
(Tr. 3-605). As a result, diesel-powered Eimcos were the only
m,achines which could provide the required power for the sprayer.
unit to coat the overcasts.
Following the period of the Eimco fire inspection and
abatement, Mid-Continent was left with approximately three days
in which to finish the required spraying on its original schedule
(Tr. 3-587).
Given the difficulties experienced during this application
process, compliance with the MSHA timetable was simply not
possible. MSHA, however, was not inclined to enlarge its timetable for the aluminum overcast coating although the policy
target-date was another six months away.
(See Exhibit R-24.)
Because there was no need to maintain roadways in the area,
Mid-Continent had to grade significant amounts of roadway to
reach the overcasts with its diesel machinery (Tr. 3-572). ~/
Upon reaching these overcasts, Mid-Continent's efforts for
timely completion were further hindered by the spraying process
itself.
In order for the Pyrochem to properly adhere, only thin
layers could be applied to the overcasts at one time (Tr. 3-561).
According to foreman STARZEL, in order to reach the required
one-inch thickness, more than five applications of Pyrochem had
to be applied (Tr. 3-606).

20/ The grading of the roadway resulted in the issuance of
Orders Nos. 3076185 and 3223125, infra.

2482

Discussion
Mid-Continent contends that the company's conduct was not
aggravated as defined in Emery (Brief at 29).
I agree.
It is uncontroverted that Mid-Continent had
started to treat the overcasts with fireproofing material when
Order No. 3076190 was issued.
The company's attempts to comply,
complicated by the withdrawal of the diesel equipment, negate
any finding of aggravated conduct as defined by the Commission.
For these reasons the allegations of unwarrantability
should be stricken and the order should be affirmed as a 104(a)
citation.
Based on the uncontroverted evidence and in assessing a
civil penalty I conclude that Mid-Continent's negligence was low.
The circumstances simply precluded the operator from completing
the work.
On the other hand the gravity was moderate. Given these
circumstances here a mine fire could adversely affect the safety
of the miners.
The operator's prior history indicates it was assessed
and paid for 79 violations of § 75.316 for the two-year period
ending January 19, 1988. For the period before January 20,
1986, the operator was assessed and paid for 125 violations of
that section.
I consider this history to be moderately adverse
especially when a ventilation plan can involve a myriad of
agreed regulations.
Bimco Emergency Fuel Cut-Off Blocked in
While Pyrocheming Slope Section Overcasts
This portion of the decision deals with Order No. 3076182.
The order originally alleged a violation of 30 C.F.R. § 75.316,
cited, supra. During the hearing the Secretary was granted leave
to allege a violation of 30 C.F.R. § 75.1725(a), 21/ (Tr. 2-112).
21/

This standard reads as follows:
§ 75.1725 Machinery and equipment;

operation

and maintenance
(a) Mobile and stationery machinery and equipment shall be maintained in safe operating condition
and machinery or equipment in unsafe condition shall
be removed from service immediately.

2483

The narrative portion of the order reads as follows:
The operator failed to comply with his
approved ventilation and dust control
plan on the 915-0923 Eimco C no approval
plate) between slopes 4 & 5 at crosscut
48 in that the fuel (emergency cut off)
on the machine was blocked in with a
paper rag. The temp. gage [sic] indicated about 215 degrees. The anti-freeze
was boiling in the machine with machine
running.
The Evidence
MSHA Inspector DOUGLAS ELSWICK, a person experienced in
mining, observed a 915-0923 Eimco loader on December 10, 1989.
The loader has an emergency shut-down device if the machine
overheats. A paper rag prevented the shut-down device from
functioning. This defeated the low level water capabilities of
the machine. The temperature gauge read between 2100 F. and
215° F. The temperature should not exceed 185° F.
The exhaust of this diesel equipment at times emits
red-hot particles. These particles are eliminated by passing
them through water. By defeating the safety device the temperature of the Eimco could reach 8000 to 1000° F.
The inspector considered this was a safety hazard. The
condition could cause a mine fire with possible fatalities.
Inspector Elswick considered the violation was due to the
unwarrantable failure of the operator. The rag was in plain
view and Stargel, Mid-Continent's foreman, was ten feet from
the machine.
JOHN REEVES, assistant superintendent at the Dutch Creek
Mine, testified that when the order was issued the Eimco was
being used as a power source to apply Pyrochem to the surfaces
of an aluminum overcast (Tr. 2-126). During this application
process, the Eimco's engine reached a temperature at which the
Eimco engine would shutdown. A shut down of the engine automatically shuts off the sprayer.

2484

LOUIS STARZEL, Mid-Continent's crew foreman, testified that
during the application both the sprayer and approximately 75 feet
of hoses contained Pyrochem. Had the Eimco been given the time
required to cool off before being restarted, the Pyrochem would
have solidified and this equipment would have been, for all
intents and purposes, ruined.
Once overheated, it takes approximately 1 to l! hours for a diesel Eimco of this type to cool to
the point where it can be restarted (Tr. 3-602). To prevent
ruining the machine and equipment, Starzel overrode the automatic fuel shut-off so the systen could be purged with water
(Tr. 3-563, 3-564).
Before restarting the Eimco, however, Starzel had rock dust
and a fire extinguisher brought into the area where this machine
was parked. During the time the Eimco was running in this
blocked-in condition, it remained stationary. Starzel and members
of his crew were present at all times with firefighting equipment
(Tr. 3-564).
Discussion
Mid-Continent does not dispute the facts as alleged by MSHA
Inspector Elswick in the narrative portion of Order No. 3076182.
At the time this order was issued, the emergency fuel shutoff was
blocked in or bypassed and the Eimco was running at a temperature
above that allowed under manufacturer specifications for normal
operations. 22/ However, Mid-Continent contends the present facts
do not justify the aggravated conduct established by the Commission in Emery.
In support of its position the operator relies
on the action of the crew in obtaining firefighting equipment,
the lack of combustibility of Coal Basin coal, and the likelihood that a shut-down of the Eimco would cause the Pyrochem to
solidify and thereby ruin the equipment.
I am not persuaded by Mid-Continent's arguments~
In the
instant case the foreman's actions were neither justifiable
nor excusable.
In the course of his activities the foreman
plugged a shut-off safety device with a rag.
This permitted
the equipment to operate at highly excessive temperatures.
In
fact, the antifreeze was boiling in the Eimco. The foreman's
acts of bringing firefighting equipment into the area shows
he recognized the possibility of a fire.
In addition, he was
within ten feet of the Eimco. The assertion the equipment could
have been ruined if the Eimco was shut off indicates the Eimco
itself was inadequate for the job.

22/

Brief at 30.

2485

The issue of lack of combus tibi 1 i ty of coal in the coal
basin does not reduce the hazard.
Other sources of combustibility were in this area of the mine. 23/
The acts of Mid-Continent's foreman were clearly aggravated.
Starzel deliberately overrode the automatic fuel shutoff and the
regulation, 30.C.F.R. § 75.1725, was violated. As foreman, he is
responsible for complying with the regulation and he cannot
ignore it by bringing in firefighting a;ruipment.
I conclude the deliberate disregard of a safety regulation
by a foreman constitutes aggravated conduct within the meaning
of Emery.
The facts here are akin to those in Youghiogheny &
Ohio Coal Company, supra, 9 FMSHRC at 2011.

For the foregoing reasons the allegations of unwarrantable
failure should be sustained.
On the issue of assessing a civil penalty: both the negligence and gravity of the operator are high.
The high negligence
was determined by the deliberate decision of a supervisor to
disregard a safety regulation.
The high gravity is apparent
since an overheated machine can easily cause a mine fire.
Mid-Continent's prior history is quite favorable to the
operator.
There were no assessments in the two-year period
ending January 19, 1988. In the period before January 20, 1986,
there was only a single assessment for a violation of § 75.1725.
Accumulations, Roadway Compaction During
Overcast Spraying Operations
This portion of the decision involves three orders.
The
first two orders allege violations of 30 C.F.R. § 75.400 24/

23/

See the orders re accumulations, this page, et seg.

24/

The cited standard reads:
§ 75.400 Accumulation of combustible

materials
[Statutory Provision]
Coal dust, including float coal dust deposited
on rock-dusted surfaces, loose coal, and other
combustible materials, shall be cleaned up and
not be permitted to accumulate in active workings,
or on electric e}Uipment therein.

2486

The narrative allegations of Order No. 3076185 are as
follows:
The operator allowed combustible
material in the form of coal to
accumulate in crosscut 47 between
5 and 4 slope. The accumulation of
coal were [sic] about 30 feet long
10 feet wide and 4 feet deep.
In
addition to coal accumulations there
was [sic] wooden pallets, plastic
lids, rock dust bags and glue boxes
in the crosscut.
Order No. 3223125 reads as follows:
The operator allowed loose dry coal,
paper, plastic and wood to accumulate
in the #49 crosscut between 4 and 5
slope. The dry loose coal was about
20 feet long, 8 feet wide and four
feet deep.
Order No. 3223159 alleges a violation of 30 C.F.R. § 75.316,
cited supra, page 25.
Order No. 3223159 reads as follows:
The operator's approved ventilation
system and methane and dust control
plan was not being followed in No. 5
slope, intake aircourse and haulageway. The floor, from No. 55 crosscut
to No. 62 crosscut - about 700 feet,
in the haulageway was not maintained
compacted with calcium chloride or
water.
The dust on the mine floor
ranged from one inch to 4 inches in
depth.
The Evidence
Order No. 3076185
On December 11, 1987, MSHA Inspector DOUGLAS ELSWICK
observed loose coal at crosscut 47 between slopes 4 and 5.
The coal was 30 feet by 10 feet and 4 feet deep.
There were
plastic lids and dust bags on top of the coal. Upon inquiry
a company representative stated he didn't know. why this was
stored in the area.

2487

The inspector did not observe any effort being made to clean
up the area.
Unwarrantabi 1 i ty, in the inspector's op1n1on, was the proper
designation of this violation because a foreman was working 100
feet above this area.
Also, the area must have been pre-shifted
as miners were working on the overcasts.
The fire boss and management should also have been aware of this condition.
Inspector
Elswick identified a letter dated December 1, 1987, which discusses the operator's clean-up plan.
If a mine fire occurred, injuries could be serious.
In the
inspector's opinion it was reasonably likely that a fire could
occur.
Diesel e:;ruipment and power lines were within five to six
feet of the accumulation.
Order No. 3223125
On December 13, 1987, MSHA Inspector Elswick inspected
crosscut 49 between 4 and 5 slopes.
At this point he observed
a quite visible accumulation of loose coal and plastic material.
The loose coal was 20 feet long by 8 feet wide and 4 feet deep.
The inspector thought the accumulation had been there three or
four days.
If the coal caught fire in this intake air entry the smoke
would spread to the working area.
This area was not normally
pre-shifted.
The inspector expressed the view that this violation was due
to the unwarrantable failure of the operator since e:;ruipment cannot move this amount of coal with out a foreman knowing about it.
Also, there was a foreman 100 feet away.
Order No. 3223159
PHILLIP R. GIBSON, JR., an MSHA inspector, considered the
lack of calcium chloride and water on the roadway to be a violation of the ventilation plan.
The inspector considered the violation to be unwarrantable
because the area had to be pre-shifted.
It was also outby a
working section.
In addition, the operator had been cited a
number of times for this condition.
The inspector agreed the diesel equipment was hauling in
gear to be used in coating the overcasts.

2488

GEORGE PREWITT, a m6nber of Mid-Continent's safety department, testified that after the interception of the Rock Tunnels
Project with the Dutch Creek No. 1 Mine CB-seam, or lower of
the two coal seams, see Exhibit R-2), all material haulage, coal
haulage and personnel transportation which had been conducted
in the slope section were transferred to the twin adits of the
Rock Tunnels Proje·ct. Since the RTP interception of the coal
seams, worker activity in the slope entries has been reduced to
a minimum (Tr. 3-618, 3-619).
In fact, at the time these orders
were issued, mine examiners Ccommonly called "fire bosses") were
the only personnel regularly present in the slope-section of
the mine (Tr. 3-566).
The accumulations which were the subject matter of two of
Inspector Elswick's orders were a by-product of the aluminum
overcast coating operation.
Similarly, the roadway conditions
which were the subject of Inspector Gibson's order were caused
by equipment traveling in the area due to the overcast coating
operation.
In order to reach the overcasts with the needed equipment, a significant amount of road grading had to be performed.
When the grading was being done there were no facilities for
the removal of the graded material (Tr. 3-572).
The nearest
beltline was approximately 1500 feet away from the area where
the grading was being done. Because of recent inspections which
had taken the majority of its diesel equipment out of service,
Mid-Continent was in a position where it was extremely difficult
to perform the required fire-proofing of overcasts within the
schedule deadline mandated by MSHA (Tr. 3-573, 3-582). As such,
Mid-Continent had neither the time nor the equipment required
to haul all the graded material to a point where it could be
taken out of the mine.
Instead, this graded material had to be
stored in inactive crosscuts.
This was the focus of Inspector
Elswick'~ Orders Nos. 3076185 and 3223125 (Tr. 3-572).
To reach these particular aluminum overcasts, all machinery
travel had to be routed up-dip via the No. 5 entry (Tr. 3-421).
Because of the soft nature of Mid-Continent coal and the coal
floors, the Eimco equipment tore and ground up the No. 5 entry
floor and formed the accumulations which are the subject matter
of Order No. 3223159 (Tr. 3-620). Because of the winter's dryness of the mine air, Mid-Continent's attempts to control this
problem with the application of calcium chloride were largely
frustrated. 25/

25/ For a discussion of the effect of ambient humidity upon
calcium chloride see the discussion concerning Orders Nos.
3223445, 3223446 and 3223447.

2489

A conflict in the evidence exists as to whether the accumulations were located near or on a roadway well traveled by
diesel machinery.
In this conflict Mid-Continent's witness
STARZEL (Tr. 3-574) would be in a better position than Inspector
Elswick to know the extent of the travel on the roadway.
In
short, at the time these orders were issued, the only equipment
which traveled on this road was the single Eimco used in the
application of Pyrochem (Tr. 3-574). Under this operation,
the Eimco was required to pass the ordered accumulations only
twice -- upon entering the area at the start of shift and upon
leaving that area at the end of the shift.
In the interim,
this machine would remain in a stationary position away from
the accumulations (Tr. 3-574).
Inspector Elswick identified an ignition source as a 7200volt cable which fed power to the section and which ran across
the accumulations (Tr. 2-141).
I credit Elswick's testimony
over Starzel's contrary view (Tr. 3-574). A 7200-volt cable is
a large and obvious object. Further, Starzel admits the Eimco
used to spray the aluminum overcasts was a source of ignition
(Tr. 3-574).
Discussion
Mid-Continent does not dispute the existence of the accumulatioqs or the fact that the 5 slope roadway was dry and
dusty. 26/ But Mid-Continent argues its conduct did not constitute-an unwarrantable failure to comply with the regulation.
Further, the operator was attempting to cope with a mandate
created by MSHA.
In short, Mid-Continent argues it should
have been granted additional time to complete the coating of
the aluminum overcasts and to complete the attendant housekeeping as well.
Bmery, discussed supra, requires aggravated conduct more
than ordinary negligence.
The evidence fails to show such
aggravated conduct in connection with these three orders.
Accordingly, allegations of unwarrantable failure should be
stricken.
The failure of MSHA to grant Mid-Continent additional time
to abate these violative conditions could form a basis to vacate
the violation. However, I am not persuaded by Mid-Continent's
argument, particularly where a 104(d)(2) order is involved.

~/

Post-trial brief at 37.

2490

In assessing civil penalties for the initial two viola~
tions I believe the operator was moderately negligent in permitting combustibles to accumulate.
The pressure of other
work does not excuse an operator from complying with mandatory
standards.
Concerning the lack of calcium chloride on the
mine floor I consider the operator's negligence was low.
A certain amount of coal dust on the mine floor can be anticipated.
An accumulation of one to five inches appears to
be minimal.
Further, Mid-Continent's efforts to control the
problem was, to a degree, frustrated by the winter's dry air.
As to all three orders I consider the gravity to be high.
Accumulations of coal and coal dust can readily contribute to
a coal mine fire.
It is commonly acknowledged that an underground fire can easily lead to a mine disaster.
Mid-Continent's prior history appears to be moderate.
In
the two years ending January 19, 1988, the company was assessed
and paid 48 violations of § 75.400. Prior to January 20, 1986,
the company was assessed and paid 111 violations of the regulation.
As to§ 75.316 (ventilation plan), in the two years
ending January 19, 1988, the company was assessed and paid
for 79 violations. Prior to January 20, 1986, the company was
assessed and paid for 125 violations.
Eimco Examinations
Place of Maintaining Records
This portion of the decision addresses Order No. 3076189
alleging a violation of 30 C.F.R. § 75.316, supra, page 25.
Mid-Continent denies 27/ it violated its ventilation plan,
and the related regulation-.The narrative portion of the order reads as follows:
The operator failed to comply with
his approved ventilation and dust
control on the 935-0031 being operated at crosscut 47 between 4 and 5
slope in that the last date recorded
was 11/3/87.

27/

Brief at 38.

2491

Section 21.5 of the approved ventilation plan (Exhibit P-2)
provides:
A record of all diesel examinations
will be kept in a book for that purpose,
which will include the date and results
of the examination.
Section 21.4 of the approved ventilation plan further
provides:
All diesel equipment used for coal
haulage, or any other diesel equipment
used in or inby the last open crosscut
on a regular basis, will be examined
at least once every twenty-four hours
of service to insure the equipment is
in proper operating condition. Other
diesel equipment, such as supply and
mantrip vehicles will be examined once
every seven (7) days of operation to
insure the equipment is in proper opera ting condition.
The Evidence
MSHA Inspector Douglas Elswick issued this order on
December 11, 1987.
There was no notation "on board" the Eimco indicating the
date of its last inspection. There had been previous problems
as the inspection books were lost when the machines were washed.
Generally, the books for weekly checks are now maintained on the
surface.
In the inspector's opinion the ventilation plan requires
that diesel equipment be examined every seven days.
Mid-Continent's bull gang supervisor STARZEL testified
that due to the repeated destruction of these inspection records
during the operation and cleaning of these machines, the storage ·
location had been chang~d in the approved ventilation plan
(Tr. 3-579).
At the time the present order was issued, the storage of all
required diesel examination records had been moved to a location
at the 1 Mine intercept in the outside lamphouse (Tr. 3-580). On
the date of the present order, starzel had conducted the required
CO and NO 2 examinations and had entered the results in a. record
located in the lamphouse (Tr. 3-590, 3-591).

2492

Discussion
It appears Inspector Elswick issued this order because the
record book was not located on the diesel equipment.
It is
understandable how such an error could be made particularly in
view of the previous custom of storing the bo9ks on the machines
themselves.
In view of the unrebutted testimony of STARZEL that
the inspections were in fact made and entered elsewhere, I conclude Mid-Continent did not violate its ventilation plan.
The
plan itself does not require the inspection books to be maintained "on board" the diesel equipment.
Mid-Continent also argues that Inspector Elswick erroneously
concluded that the examinations must be weekly regardless of the
number of days the machine is in operation. ~/ Since the order
is to be vacated it is not necessary to cqnsider this secondary
issue.
For the reasons stated herein, Order No. 3076189 should be
vacated.
Powercenter Crosscut No. 27 RTP
Failure to Record Weekly Notations
This portion of the decision involves three related orders.
The orders, all non-S&S and written orr December 12, 198 7, allege
violations of 30 C.F.R. § 75.1105. ~/
28/ The Eimco 9 35 was not a machine operated inby the last open
crosscut (Tr. 2-341).
~/

The cited regulation reads as follows:
Housing of underground transformer
stations, battery-charging stations,
substations, compressor stations,
shops, and permanent pumps.
[Statutory Provisions]
Underground transf orrner stations, batterycharging stations, substations, compressor
stations, shops, and permanent pumps shall
be housed in fireproof structures or areas.
Air currents used to ventilate structures or
areas enclosing electrical installations shall
be coursed directly into the return. Other
underground structures installed in a coal
mine as the Secretary may prescribe shall be
of fireproof construction.

2493

The narrative portion of Order No. 3076193 reads as follows:
The operator failed to comply with
petition for modification Docket
#M-86-182-C dated Sep. 1, 1987,
stipulation #4 in that the last
date recorded for the required examination of the fire suppression
system was 11/28/87.
The narrative portion of Order No. 3076194 reads as follows:
The operator failed to comply with
petition for modification Docket
# M-86-182-C dated Sep. 1, 1987,
stipulation #7 in that the last
date recorded in the book for required electrical examination was
11/28/87.
The narrative portion of Order No. 3076195 reads as follows:
The operator failed to comply with
petition for modification Docket
# M-86-182-C dated Sept. 1, 1987,
stipulation #8 in that there is no
record of daily examinations as
required.
The Evidence
Order No. 3076193
MSHA Inspector Douglas Elswick testified a petition for
modification had been issued to Mid-Continent involving the
ventilation of a power center (Ex. P-5).
The company was required to inspect and record weekly notations of the inspections.
In fact, 14 days had elapsed and no entry appeared in the books.
After an examination and entry of that fact in the book, the
books are countersigned by the chief electrician or maintenance
foreman.
Inspector Elswick didn't recall if the books had been
countersigned.
The hazard presented here is that if the recording is not
done then other persons are not aware of hazards that might be
involved.
Inspector Elswick considered this violation to be unwarrantable because the examinations must be done by a certified
person.

2494

MSHA has issued 10 or 12 record-keeping citations against
Mid-Continent.
The power center in crosscut 26 was between the intake
entry and the beltline drive.
It was identified in the surface
book as "No. 2 drive or center."
Order No. 3076194
This order involved the power center in crosscut 26.
had been no record made for 14 days.

There

The petition for modification had been posted so everyone
should have been aware of the recording requirements.
Inspector Elswick considered this violation was due to
Mid-Continent's unwarrantable failure to comply because the
operator knew it was required to record the inspection.
In
addition, the company had been cited for 10 or 12 record-keeping
violations.
It is important to examine the power center to see if
anything is wrong with the e;iuipment.
The high voltage transformer reduces incoming power of 4,160 volts to 480 volts.
This equipment was located in a rock room off the beltline.
Order No. 3076195
This order was written because Mid-Continent failed to
comply with stipulation 8 in M-86-182-C.
The stipulation
requires the equipment be examined daily and recorded in a
record book.
The power center is located in a cinder block
structure. The equipment must be examined daily and the
examination recorded in a book.
If a fire occurs in the power center the door automatically
closes and the incoming power is deenergized.
The inspector asked for the records but the mine superintendent offered no excuses and he could not find the records.
Under paragraph 8 an examination must be made daily. The inspector did not know when the last examination had taken place.
Such examinations are important because fire and smoke
can enter the working face.
Inspector Elswick agreed that he was aware the required
examination had indeed been made, but not recorded, when Orders
Nos. 3076193 and 3076194 were issued CTr. 2-350, 2-356).

2495

The facility which is -the subject matter of the present
orders is located at crosscut 27 of the north-adit beltline
entry of the Rock Tunnels Project.
This facility is a part of
the new RTP conveyor belt system which had replaced the former
mainline coal haulage facilities located in the slope sections
of the Dutch Creek No. 1 and No. 2 Mines.
Discussion
Mid-Continent does not deny the violations described by
Inspector Elswick. 30/ Specifically, the recorded entries
were not made but the inspections had been made at least as
to Orders Nos. 3076193 and 3076194.
But Mid-Continent disputes the unwarrantable feature of the
orders.
In this situation Mid-Continent asserts its personnel
were adjusting to the new facility and the examination procedures.
All of the examinations were not required under electrical regulations but were required under the Proposed Decision
and Order in modification Docket No. M-86-182-C which became
effective on November 19, 1987 (Ex. P-5}.
These three orders merely show ordinary negligence and
not aggravated conduct as required by Emery. Accordingly, the
allegations that the violations were due to the unwarrantable
failure of the operator to comply should be stricken.
Otherwise
the three orders should be affirmed under section 104(a} of the
Act.
Concerning the assessment of civil penalties I consider the
negligence in recording violations to be low since the PDQ became
effective less than a month before the orders were written.
Likewise, I consider the gravity to be low since these
recording violations woµld not likely contribute to a serious
injury.
I note the examination in connection with Orders
No. 3076193 and No. 3076194 had, in fact, been made but not
recorded.
The record reflects a favorable prior history.
In the twoyear period ending January 19, 1988, Mid-Continent was assessed
and paid 12 violations of § 75.1105. Prior to January 20, 1986,
the company was assessed and paid 13 violations of the same
regulation.

30/

Brief at 43.

2496

103 Longwall Return Escapeway
Whether Passable
This portion of the decision reviews Order No. 3223122
alleging a violation of 30 C.F.R. § 75.1704. 31/
The narrative portion of the order reads as follows:
The operator failed to maintain the return
escapeway from the 103LW in safe condition
in that a water hole about 75 feet outby the
shields blocked the escapeway. The water
hole was about 20 feet long, 12 feet wide
and from 8 to 19 inches deep.
The Evidence
MSHA Inspector DOUGLAS ELSWICK issued this order. At a
point 75 feet outby the shields he observed ·a water hole 20 feet
long.
Its depth, measured by a ruler, varied from 8 to 19 inches.
A drop-off of 8 to 19 inches was hidden by the murky water.
These conditions would hinder anyone evacuating any persons.

31/

The cited regulation provides as follows:
§ 75.1704

Escapeways

[Statutory Provisions]
Except as provided in §§ 75.1705 and 75.1706,
at least two separate and distinct travelable passageways which are maintained to insure passage at all
times of any person, including disabled persons, and
which are to be designated as escapeways, at least
one of which is ventilated with intake air, shall be
provided from each working section continuous to the
surface escape drift opening, or continuous to the
escape shaft or slope facilities to the surface, as
appropriate, and shall be maintained in safe condition
and properly marked.
Mine openings shall be adequately
protected to prevent the entrance to the underground
area of the mine of surface fires, fumes, smoke and
floodwater. Excape facilities approved by the Secretary
or his authorized representative, properly maintained
and frequently tested, shall be present at or in each
escape shaft or slope to allow all persons, including
disabled persons, to escape quickly to the surface
in the event of an emergency.

2497

This particular escapeway was in return air; as such, one
would expect it to become filled with smoke if a fire occurred.
Any miner attempting to crawl out would get water in his selfrescuer which is worn on a miner's chest.
The inspector felt
a miner could die if his self-rescuer became inoperable.
Inspector Elswick considered this violation was due to the
unwarrantable failure of the operator to comply.
This escapeway
was in a working section and the area must be examined every
four hours.
On his way out of the area a company mine examiner stated
a waterline had broken and drained into the area about a week
before. The area must be pre-shifted; also, as an escapeway,
the area must be inspected weekly.
Discussion
Mid-Continent does not deny prior knowledge of the described
condition 32/ but the operator denies it vi elated the regulation.
In support of its motion to vacate this order, MidContinent contends § 75.1704 consists of three distinct and
separate sentences. Each sentence deals with a separate aspect
of mine escape.
The first sentence deals with the maintenance
of passageways, the second with the protection of mine entrances
and the third with the approval and maintenance of escape facilities. Of these three portions, only the third sentence, which
addresses "escape facilities," requires "quick escape." Under
the regulation Mid-Continent states that passageways such as the
103 tailgate return are subject only to the requirements that
they be properly marked and maintained, be in a condition which
is safe and which will insure passage of all persons including
disabled persons.
Mid-Continent also asserts that no evidence was presented
indicating the 103 return air escapeway was improperly marked,
impassible or unsafe. At no time in his inspection did Inspector
Elswick conduct any test to determine the actual passability of
this escapeway.
Judging from the description of his inspection,
it did not appear the inspector was prevented from safely
traveling through this escapeway. Finally, Mid-Continent
argues that, as developed from Inspector Elswick's description
of the area, there was a three-foot walkway on the up-dip side
of the water hole which would have allowed passage through the
area by miners or miners carrying a stretcher, without coming
into contact with the water hole {Tr. 2-290).

~/

Brief at 44, 45.
2498

Mid-Continent further points out that on direct examination
Inspector Elswick testified that, "An escapeway is designed for
safe, quick exit of persons from the section in case of emergency
.•.• ", (Tr. 2-291). ·Later on cross-examination, he stated that
he interpreted 30 .C.F.R. § 75.1704 to require escapeways to be
maintained in such condition as to facilitate quick escapes
(Tr. 2-378).
In describing the hazard presented by the allegedly
violative condition, Mr. Elswick stated that the water present in
the 103 return entry escapeway would hinder such a quick escape
(Tr. 2-299). Contrary to this interpretation, however, nothing
in the first sentence of this regulation section requires that an
escapeway be maintained in a condition to facilitate a "quick"
escape.
Mid-Continent's threshold arguments were considered and
denied in Mid-Continent Resources, Inc., 11 FMSHRC 1015 (1989).
I reaffirm that decision for the reasons stated therein:
"[T)he
plain words of § 75.1704 require that travelways be maintained to
"insure" passage.
"Insure," according to Webster, 33/ means "to
make certain esp. by taking necessary measures and precautions,"
11 FMSHRC at 1052.
The testimony of Inspector Elswick is unrebutted.
Such
unrebutted evidence establishes that the passageway was not
maintained to "insure passage".
Mid-Continent states that miners or miners carrying a
stretcher could pass through a three-foot walkway on the up-dip
side of the water hole without coming into the contact with
the water hole.
I reject the operator's views: escapeways can
often be filled with smoke and involve confused miners.
And
what of a miner crawling the escapeway.
Is he to somehow find
a three-foot walkway on the up-dip side?

On the issue of escapeways generally Mid-Continent is invited to read the recent Commission decision entitled Utah Power
& Light Company, WES~ 87-211-R (October 1989).
Mid-Continent further states that the violative condition
was not due to its unwarrantable failure to comply.

33/

Webster's New Collegiate Dictionary at 595.

2499

I agree.
At best, the evidence indicates this condition
existed for a week because of water seepage.
Such evidence is
similar to the situation found in Emery.
In short, the record
fails to disclose any aggravated conduct.
In view of this
conclusion the allegations of unwarrantable failure should be
stricken and the violation affirmed under section 104Ca) of
the Act.
In considering a civil penalty for this violation I conclude
the operator was moderately negligent in that it failed to remedy
this condition after a week.
However, the gravity is moderate
since the described condition was for a distance of only 75 feet.
I consider Mid-Continent's prior history to be moderately
adverse.
In the two years ending January 19, 1988, the company
was assessed and paid for 12 violations of § 75.1704.
In the
period before January 20, 1986, the operator was assessed and
paid for 46 such violations.
Maintenance of Robert Shaw Valve
on Diesel Eimco
This portion of the decision involves Order No. 3223185,
which alleges a violation of 30 C.F.R. § 75.316, supra, page 25.
The narrative portion of the order reads as follows:
The operators approved ventilation
system and methane and dust control
plan was not being followed for the
913-0368, approved machine, dieselpowered load-haul-scoop. The low
water level float switch did not shut
off the machine when the water was
drained from the cooling box.
Two
loads of muck had been transported
by this vehicle from the 103 longwall
return entry on this dayshift.
This
machine was observed being operated
in the return entry of the 103 longwall section.
The Evidence
PHILLIP R. GIBSON, JR., an MSHA inspector, issued Order
No. 3223185 on December 29, 1987.

2500

On that occasion he observed a diesel-powered scoop in
the return-air tailgate entry.
The scoop, being used to pickup
debris, was beyond the last open crosscut.
In such a location it
is a permissible type machine, equipped with a 2 percent methane
monitor.
The exhaust gases from the scoop are quenched by passing
them through a water reservoir.
In his investigation Inspector
Gibson discussed the low water float with the equipment operator.
He also drained the water level to four or five inches. But the
equipment did not automatically shut off as it is required to do.
The valve was disassembled and repaired within the time allowed
by the inspector.
If the water level is not functioning then the hot gasses
can enter the atmosphere (See para. 21.l of Ex. P-9).
This Eimco must be ·examined every 24 hours.
The records
indicated it had, in fact, been examined the previous day.
Inspector Gibson considered this an S&S violation because
the switch would not shut off the power automatically.
As a
result a fire could occur outby the equipment.
Prior to issuing this citation and in the two prior years,
Inspector Gibson had written citations to Mid-Continent concerning diesel equipment.
Other inspectors had also written
similar citations regarding the maintenance of diesel equipment.
Concerning violations relating to diesel equipment, the
inspector had checked the records.
There were some 35 violations for two years prior to the time this citation was issued.
Inspector Gibson believed the violation of this order was
unwarrantable because of the repetitious nature of the violation.
GEORGE FAGUNDES, Mid-Continent's master mechanic of diesel machinery, explained that the Robert Shaw valve is part
of a safety device fitted on diesel Eimcos, in this case, a
913 Eimco scoop serial number 0368.
The purpose of the Robert
Shaw valve is to assure that such machinery is not o~erated with
an inadequate level of water in its scrubber tank. 3 I In performing its safety function, the Robert Shaw valve has absolutely
no relationship to the actual operation of the scrubber tank
(Tr. 3-531).
34/ A scrubber tank is a stainless steel water tank affixed to
the machine.
The engine exhaust of the machine is routed through
this water tank to cool the exhaust fumes to the point where they
will not present the hazard of a possible coal and/or methane
ignition (Tr. 3-338).

2501

Up to the time when Inspector Gibson halted work to test
the Robert Shaw valve, the Eimco scoop was operating with
water in the scrubber tank (Tr. 3-341). Also, this Eimco was
equipped with an methanometer which shuts down power to the
machine upon encountering a methane percentage of 2.0 percent
or more (Tr. 3-433).
A brief description of the Robert Shaw valve is necessary:
the valve operates much in the same manner as a float system
in a bathroom commode.
In the diesel system a metallic float
is in a cylindrical metal tube which extends into the scrubber
tank.
This captive float rides up and down in its tube according
to the water level in the scrubber tank. Upon reaching a set
low water level, the float activates a magnetic shunt device
which disconnects power to the machine (Tr. 3-532).
Mid-Continent, in accordance with schedule 31 requirements,
has been required over the years to equip all diesel-powered
equipment operated inby the last open crosscut with Robert Shaw
valves. Diesel Superintendent Fagundes has, over the years, had
the opportunity of working on hundreds of such valves. During
the course of his experience, Fagundes has come to consider the
Robert Shaw valve, "a big nuisance i tern" (Tr. 3-5 40) •

..

The problem presented by this valve results from the operation of the float device within its confining cylinder on the
steep slope conditions of the Dutch Creek Mines. According to
Fagundes, the approximate 13 degree pitch of these coal seams
causes the float valve to bind within its confining cylinder
even when the machine is in a stationary position (Tr. 3-534,
3-535). Fagundes has found that this problem can usually be
alleviated simply by moving the machine and this "unsticks"
the float in its cylinder.
In short, the movement or vibration
of the machine while being moved is enough to overcome the
binding effect on the float valve (Tr. 3-534, 3-535).
Discussion
Mid-Coqtinent states its valves involve a common occurring
problem: 35/ when the machine was operating it had water in the

~/

Brief at 49.

2502

scrubber tank.
After the water was drained the machine was
not equipped to determine whether or not the float valve had
temporarily bound up. Because of the nature of the safety
device it is quite probable that the valve was in an operable condition when the required weekly examination had been
performed the day before the order was issued by Inspector
Gibson.
Mid-Continent's argument is misdirected. The violation
exists here because the low level water float switch did not
shut off the Eimco when the water was drained. Mid-Continent's
evidence does not rebut that issue.
Concerning the issue of unwarrantable failure: The inspector's testimony of violations relating to diesel equipment and the issuance of similar citations is simply too
broad to clearly establish unwarrantable failure by repetitious conduct.
In short, in the absence of more specific
and detailed evidence as to this equipment, I conclude MidContinent' s conduct only constituted ordinary negligence and
not aggravated conduct as required by Emery.
For the foregoing reasons, the allegations of unwarrantable failure should be stricken. Further, Order No. 3223185,
as amended, should be affirmed under section 104(a).
In assessing a civil penalty I consider both the operator's negligence and the gravity of the violation to be low.
Concerning negligence, it appears some water was in the reservoir. Further, the equipment had been checked the previous
day. The presence of some water in the reservoir also essentially negates a probability of a fire.
In view of this factor
I also deem the gravity to be low.
Mid-Continent's prior history indicates the company was
assessed and paid 79 violations of § 75.316 in the two years
ending January 19, 1988.
In the period before January 30,
1986, the company was assessed and paid 125 violations of the
regulation.
I consider the operator's prior history to be only
moderately adverse inasmuch as ventilation plans can involve
a myriad of circumstances.

2503

Rock Dusting in 103 Longwall on
Non-Producing Shift
This portion of the decision considers Order No. 3223220
alleging a violation of 30 C.F.R. § 75.403. 36/
The narrative of the order reads as follows:
The rock dust applied to the lower rib
and the floor of the lower tail gate
entry of the active 103 longwall section
was not maintained in such quantity that
the combined mine dusts was at least
80 percent.
The substandard rock dust
began at survey station 7250 and extended outby (toward the face> for 40
feet. Water was not squeezed from a
handful of the combined mine dusts.
One
spot mine dust sample was collected to
substantiate this condition.
The Evidence
MSHA Inspector PHILLIP R. GIBSON, JR. issued this order in
the return air entry of the longwall section on January 15, 1988.
At the time there was a mining crew of eight to ten miners in the
area.
The inspector observed float coal dust in the air, on the
coal ribs as well as on the mine floor.
The area he observed
appeared to be dark. Generally operators use rock dust when
working. There were small amounts of rock dust on the ribs and
floor.

36/ The cited regulation, in its relevant part, provides as
follows:
§ 75.403 Maintenance of incombustible
content of rock dust.
[Statutory Provision]
Where rock dust is required to be applied, it shall
be distributed upon the top, floor, and sides of all
underground areas of a coal mine and maintained in
such quantities that the incombustible content of the
combined coal dust, rock dust and other dust shall be
not less than 65 per centum, but the incombustible content in the return aircourses shall be no less than
80 per centum ••••

25Q4

The purpose of rock dust is to render coal dust inert.
The rock dust can be applied by hand or by using a high pressure
hose and a water mix.
Upon entering the area, Inspector Gibson concluded that
the activities being conducted in the longwall were preparatory
to mining. The mining process itself generates coal dust
(Tr. 3-367).
.
Inspector Gibson further agrees the cited location was
directly inby the 103 longwall tailgate (Tr~ 3-456). 37/
The inspector also indicated that the 40 foot area located
in this entry was not maintained to an incombustible level of
80 percent. This condition presented a reasonably likely
hazard in the event of a mine fire or explosion. According
to the inspector, if incombustibility of coal is not maintained it can contribute to the propagation of a fire and/or
explosion (Tr. 3-381).
GEORGE PREWITT, a member of Mid-Continent's safety department, testified that when the order was issued the company was
conducting a stress-relief program on the 103 longwall face
(Tr. 3-634, 3-635). By this program, areas of stress are
identified by drilling holes into the face and in the tailgate
area. Upon detection of such stress, the holes are loaded with
permissible explosives and detonated. Because of the severity
of past outbursts, no mining is performed in the 103 lon~all
section until all stress-relief operations are completed 38/
(Tr. 3-692, 3-695).
~

37/ The 103 mining section consists of an advancing longwall
panel. Under this unique system of mining no room and pillar
development is required.
Instead, the mechanized machinery
constituting the longwall equipment set advances directly into
the virgin coal creating, by packwalls in the headgate and
tailgate entries, ventilation, beltline and roadway entries as
the panel advances into the virgin block of coal (Tr. 3-633).
Because the 103 longwall utilizes the former 102· longwall
headgate as the 103 longwall tailgate, this "Zed" configuration,
uniquely, has areas inby the working face.
This inby area is a
de-stress drilling area, and the stress-relief work caused the
area complained of by the inspection (See, Ex. R-22).
38/ Because of the time requirements required in the stressrelief program, actual mining is conducted on only one shift.
In
the present case, this shift was the C-shif t or graveyard shift
(approximately 2300 to 0700 hours the next calendar day) (Tr. 3692).

The 40 foot area described in Inspector Gibson's order as
not properly maintained was the by-product of the approved
stress-relief program. This area had been created as a result of
coal detonated from the rib by the explosive de-stressing of the
area on a preceding shift (Tr. 3-501).
Discussion
Mid-Continent states 39/ the Secretary interprets her
regulation to mean that at-rio time can any area of a mine,
no matter how small, be allowed to exceed the incombustibility
requirements of the regulation.
This argument overstates the facts.
The record shows
only a three-foot area was without rock dust but a violation of
30 C.F.R. § 75.403 nevertheless existed.
I agree with Mid-Continent that the situations involved
here do not support the finding of unwarrantable failure as defined by the Commission in Emery.
The order was written between
the stress-relief detonation and the next scheduled production
shift. The allegation of unwarrantable failure should be
stricken.
In assessing a civil penalty the operator's negligence is
low since the small area lacking rock dust was the by-product
of the stress-relief program.
I consider the gravity to be
moderate. Mid-Continent's evidence shows its coal is not readily
combustible. However, float coal dust can clearly and quickly
propagate a fire.
The operator's prior history is favorable.
In the two
years ending January 19, 1988, the company was assessed and
paid 15 violations of § 75.403.
In the period before January 20,
1986, the company was assessed and paid for 27 violations of the
regulation.
Accumulations in and Compaction of
103 Longwall Headgate Roadway
During Non-Producing Shift
This portion of the decision considers three orders issued
on January 20, 1988.

~/

Brief at 51.

2506

Order No. 3223445 alleges a violation of 30 C.F.R. § 75.400
(accumulations, cited supra), page 31.
The narrative portion of the order reads as follows:
Fine, dry coal dust was not cleaned up but
allowed to accumulate on the floor of the
intake roadway of the 103 longwall section.
Beginning at the startline and extending
inby for 57 feet, 10 feet in width, and
ranging from 1 inch to • 5 inches in .depth
[sic] the accumulation lay on the mine floor.
Order No. 3223446 alleges a violation of 30 C.F.R. § 75.403
Crock dust, cited supra, page 49.
The narrative portion of the order· reads as follows:
The rock dust applied to the mine floor
of the intake roadway of 103 longwall
section, beginning at the startline
and extending inby for 57 feet, was not
maintained in such quantity that the
incombustible content of the combined
dry mine dusts was [sic] at least 65
percent.
One spot mine dust sample was collected
to substantiate this condition.
Order No. 3223447 alleges a violation of 30 C.F.R. § 75.316,
(ventilation plan), cited supra, page 25.
The narrative portion of the order reads as follows:
The operator's approved ventilation
system and methane and dust control
plan was not being followed in the
active intake roadway for 103 longwall
section. Beginning at No. 7 slope and
extending inby to the startline of 103
longwall, the roadway was not dampened
with water or calcium chloride so as to
promote compacting of the mine dusts.

2507

The Evidence
Order No. 3223445
PHILLIP R. GIBSON, JR., an MSHA inspector, issued this order
on January 20, 1988. As he stated in his order he observed dry,
finely pulverized coal dust on the coal floor.
The readily visible dust was one to five inches deep,
57 feet long and 10 feet in width.
Rubber-tired diesel equipment had used the roadway.
In
addition, there was foot traffic from the six to twelve-man
crew entering the 103 working section.
There was dust in the air.
The left rib had fallen to the mine floor.
The hazard here: accumulated coal dust could become airborne and enter the working section.
If an explosion occurred
at the face it would propagate as well as add fuel to the fire.
The inspector agreed that this violation involved the unwarrantable failure of the operator to comply because of the dryness, the fineness and the location of the coal dust. Also, the
area was subject to a pre-shift examination.
The pre-shift examiner stated no hazardous conditions were observed. The examiner
should have seen the conditions and taken corrective action.
Mr. Gibson argued there was no mining in progress but there
were jacketed power cables in the area.
There was no other
source that could have caused an explosion.
Exhibit R-16 shows all mine floor violations for 1987
involving accumulations. For the two-year period before Order
No. 3223445 was issued the inspector found 104 violations of
these orders, 33 related to this mine, so the remaining 77 must
have related to the Dutch Creek Mine.
Inspector Gibson interprets section 75.400 to the effect that there can never be an
accumulation of coal on the mine floor.
Order No. 3223446
This order, a violation of § 75.403, involves a failure
to apply rock dust.
It encompasses the exact location of the
previous order (No. 3223445).
The area in the intake air did not appear to be 65 percent
rock dust.
A sample was taken and sent to the lab at Mt. Hope,
Virginia.
The purpose of the rock dust requirement is to inert
combustibility of coal dust on the coal floor.
The hazard:
coal dust can help propagate a mine fire.
2508

This particular roadway on an intake escapeway is used by
diesel-powered equipment and miners traveling on foot.
Electrical power cables in the area could be a source of
ignition. The area has 80,000 CFM moving across the face.
Order No. 3223447
This order constitutes a violation of the company's ventilation plan as contained in paragraph 3.10 on Exhibit P-14,
involved an un-dampened roadway.
The cited area involved 250
feet of roadway ending in the areas involved in the two previous
orders.
On January 20, 1988, this area was dry, dusty and there
was no calcium chloride on it. 40/ Calcium chloride causes dust
particles to become compacted. When applied the mine dust is
less likely to become airborne and that reduces the possibility
of an explosion.
Cold weather inhibits the action of calcium chloride.
The inspector has issued previous citations concerning
the lack of calcium chloride on the operator's roadways.
This area is subject to a pre-shift examination.
violation had been noted by the pre-shifter.

But no

RICHARD REEVES and GEORGE PREWITT testified for MidContinent and indicated the attempted removal of the accumulations with equipment resulted in further tearing up and
deterioration of the mine floor.
In order to abate the order
to the satisfaction of the inspector, the accumulations had
to be removed by hand CTr. 3-640, 3-641).
To reduce any hazard Mid-Continent was in fact in the
process of applying calcium chloride to the accumulations 41/
but they were having a difficult time getting it to compact
(Tr. 3-707) •

.!Q/

Calcium chloride looks like large chunks of salt.

41/ Calcium chloride is a hydroscopic chemical which
absorbs water from the surrounding mine atmosphere. When
applied to the mine floor, this absorbed water bonds with
the floor material creating a more compact surface which is
less likely to generate dust which can become airborne in
ventilating currents (Tr. 3-649).

2509

Under the conditions at the Dutch Creek mines, treatment
with calcium chloride is the only feasible course of action
available to deal with accumulations such as these.
At the time
of this order there was, in the Rock Tunnels Project and the
Dutch Creek No. 1 and No. 2 mines, approximately 33,000 feet of
roadway (Tr. 3-719, 3-720). All of the roadways located in the
Dutch Creek No. 1 Mine consist of a coal floor. 42/ In the
course of transporting men and material through these entries
with rubber-tired equipment, areas of the soft coal floor will
be pulverized and accumulations will form (Tr. 3-620). 43/ To
require Mid-Continent in addition to their regularly scheduled
clean-up program, to remove all such accumulations by hand would,
as testified by Reeves, require that all miners be continuously
assigned to accumulation removal (Tr. 3-719).
At this time, however, the Coal Basin was experiencing a
cold weather snap ~/ whicp further reduced the already low
relative humidity of the mine air. With lower humidity, the
low temperatures adversely affected the effectiveness of the
calcium chloride by reducing the amount of moisture which the
chemical will absorb and by increasing the evaporative effect
the mine ventilation has on a roadway.
Under the activity schedule, material haulage is not usually
performed on the same shift as the de-stress drilling (Tr. 3-483).
At the time when these orders were issued there was no reason for
diesel machinery to be traveling on the 103 intake entry roadway.
During this time, the only diesel equipment observed by Gibson
was the machines subsequently brought into the section to attempt
to abate the orders (Tr. 3-644).
There were no power cables in the 103 intake. All electrical power cables entering the 103 longwall section were located
in the lower, conveyor belt entry (Tr. 3-646).
42/ The Dutch creek No. 1 Mine is located in a coal seam
approximately 10 feet thick. Generally, entries in this mine
are developed to a· height of 8 feet.
In order to take advantage
of the predominately good roof conditions in this seam, the
remaining coal is left on the floor rather than on the roof
CTr. 3-700).
43/ Contrary to the testimony of Inspector Gibson, Mid-Continent
Coal Basin coal is not a hard coal.
In fact, this coal is one of
the softest in the worldi under normal conditions, it is possible
to crush Coal Basin with the human hand.
44/ On the date the present orders were issued, temperatures in
the Coal Basin, while reaching a low of -14 degrees Fahrenheit,
·never exceeded a high of 16 degrees Fahrenheit (Exhibit R-11).

2510

Discussion
Mid-Continent argues the inspector's first two orders were
an unreasonable multiplication of charges.
It is clear from the record that the only aspect which can
be seen as differentiating Order No. 3223445 from No. 3223446
is the regulatory sections under which they were written.
However, I reject Mid-Continent's position: the purpose of
the Act is to provide for the safety of the miners.
It would be
contrary to the intent of the Act if an operator could avoid a
citation on the basis that it violated a different mandatory
standard.
The Commission has previously ruled that the Mine Act does
not permit an operator to shield itself from liability because it
violated a different, but related, mandatory standard.
El Paso
Rock Quarries, Inc., 3 FMSHRC 35, 40 (1981).
The company's view that the accumulations were de minimus is
rejected. The inspector's testimony indicates such accumulations
were, in fact, not minimal. The coal dust was one to five inches
deep for 57 feet.
Inspector Gibson believed these accumulations presented a
respirable dust hazard. Witness Prewitt, trained in respirable
dust, expressed a contrary view CTr. 3-652). It is clear no
respirable dust tests were taken.
Since Mid-Continent was
not cited for violating the respirable dust regulation, it is
unnecessary to explore this issue.
Concerning the allegations of unwarrantable failure:
the evidence as to the initial two orders fails to indicate
any aggravated conduct as required by Emery.
As to the third
order Mid-Continent was attempting to apply calcium chloride
but the operator was largely frustrated by the cold temperature.
All allegations of unwarrantable failure should be stricken
since Mid-Continent's attempt to comply negates a finding of
unwarrantability.
Mid-Continent's remaining views 45/ relate to assessing
a civil penalty.
In short, Mid-Continent claims there are no
significant health or other hazards in these orders. But I
reject Mid-Continent's position.
The foregoing summary of the
evidence indicate the violative conditions existed.

45/

Brief at 57.

2511

The negligence involved in each order is low since relatively small areas of the violative condition existed. But I
further consider the gravity high since the accumulations of
dry coal dust can readily propagate a mine fire.
It necessarily
follows that I am not persuaded by Mid-Continent's evidence
seeking to establish that its coal "needs help" to burn.
This
may be true of. the coal itself but coal dust is certainly a
more volatile product.
§

The operator's prior history as to violations of § 75.400,
75.403 and § 75.316 have been previously discussed.

For the foregoing reasons Order Nos. 3223445, 3223446
and 3223447 should be affirmed under section 104(a) of the Act.
Exposed Electrical Wiring in Lamphouse
This portion of the decision addresses Order No. 3223124
alleging a violation of 30 C.F.R. § 77.502 ~/
The narrative portion of the order reads as follows:
The energized llOVAC [sic] circuits
located in the wall about 4! feet about
the floor in hallway at old #1 mine lamp
house was [sic] not properly maintained
in that the recording gage had been removed creating an opening about 14 x 14
inches with the energized parts exposed .

.!§./ The cited regulation reads as follows:
§ 77.502 Electric equipment;

examination,
testing, and maintenance.

Electric equipment shall be frequently
examined, tested, and properly maintained
by a qualified person to assure safe operating conditions. When a potentially
dangerous condition is found on electric
equipment, such ·equipment shall be removed
from service until such condition is corrected. A record of such examinations
shall be kept.

2512

The Evidence
On December 18, 1987, Douglas Elswick, an MSHA electrical
specialist, inspected the old lamphouse.
Someone had removed an
amperage meter and left some of its energized parts exposed in
the hallway.
There were two bare wires 4! feet off the ground.
The hallway was in use and the wires had been exposed for three
and one-half weeks.
The 110 volts are hazardous and can cause a fatality.
The circuit should have been re~oved with the fixture.
The inspector concluded the violation was due to the unwarrantable failure of the operator to comply because of the
location of the bare wires.
On cross-examination, the inspector agreed only a few
miners would go into the area of the exposed wires {Tr. 2-369).
The wires were in a hallway to the old maintenance and superintendent's office {Tr. 2-368).
In addition, the Breeden 47/
House operator would have no reason to go in this hallway even
though he used the shop which was a part of the overall, old
1 - Mine lamphouse {Tr. 2-368).
Discussion
Mid-Continent states 48/ this is an example of poor workmanship but the operator argues the severity was misjudged by the
inspector.
In particular, as the inspector stated, the energized
110-volt wiring was almost flush with the wall {Tr. 2-302).
I am not persuaded by Mid-Continent's argument. Whether
the energized wires are "almost" flush or completely flush with
a wall does not reduce the hazard.
Mid-Continent further states the inspector misjudged the
Emery criteria relating to unwarrantable failure.
I agree. The record establishes only ordinarily negligence
on the part of Mid-Continent.
In the absence of aggravated conduct the allegations of unwarrantable failure should be stricken.
The violation should be affirmed under section 104{a) of the Act.

47/ The Breeden House is part of the aggregate handling system
which furnishes the cement material for the 103 longwall's packwalls.
48/

Brief at 58.
2513

In assessing a civil penalty I consider the operator's
negligence to be high.
The operator removed part of a fixture
but left exposed wires.
This condition was permitted to exist
for three and one-half weeks.
Electrical wiring that is "almost"
flush with the wall is still a potentially dangerous condition
within the meaning of § 77.502.
I further consider the gravity of the violation to be
high since energized wires of this type could cause a fatality
or severe burns to a miner.
Mid-Continent's prior history is favorable.
In the two
years ending January 19., 1988, the company was assessed and paid
for six violations of § 77.502.
Before January 20, 1986, the
company was assessed and paid for five such violations.
Distance Between 103 Longwall Face Shields
and No. 2 Headgate Packwall
This portion of the decision addresses Order No. 3223121
alleging a violation of 30 C.F.R. § 75.200.
In its brief, Mid-Continent states 49/ this order was
contested because of an erroneous belief~hat the inspector had
incorrectly measured the distance between the packwall and the
face shields.
However, the evidence at the hearing established
that the inspector correctly measured such distance.
Accordingly, Mid-Continent has withdrawn its request for a hearing.
For good cause shown, Mid-Continent's motion should be
granted.
The order and proposed civil penalty should be
affirmed.
Further Discussion of Civil Penalties
The criteria not heretofore discussed in connection with the
assessment of civil penalties involve the size of Mid-Continent,
the effect of penalties on the operator's ability to continue in
business and whether the operator demonstrated good faith in
attempting to achieve prompt abatement.
At the hearing the parties stipulated that Mid-Continent's
size is evidenced by the production tons contained in the Secretary's proposed assessment (Exhibit A attached to petition) •

.1,2/

Brief at 60.

2514

Based on the stipulation it appears the company is small since
it produces 666,582 tons of coal; the mine involved here produces
277,194 tons.
The record here indicates Mid-Continent demonstrated statutory good faith by promptly abating the violative conditions.
Whether the penalties assessed here would affect the operator's ability to continue in business was an issue presented in
the case. 50/
Mid-Continent's witness DAVID POWELL, financial planner and
engineer, testified the company had incurred an eleven and onehalf million dollar shortfall.
As a result of this shortfall the
company couldn't pay a $2500 penalty to MSHA but it could shift
funds within its operating accounts. However, the company had no
money in the bank (Tr. 17, 18, 37, In Camera, December 1, 1988),
Witness Powell's limited testimony also indicated other indicia
to the effect that the company was financially strapped.
Discussion
Mid-Continent's evidence does not persuade me that the
penalties assessed herein would affect the company's ability to
continue in business. As a threshold matter Powell's opinion is
based on a financial business plan and various coal contracts
(Tr. 4 - 8, In Camera (not sealed)).
I am not persuaded. As a threshold matter the financial
plan itself and its underlying documents were not offered in
evidence.
In addition, more persuasive evidence of inability
to continue in business would consist of such basic accounting
documents as income tax returns and profit and loss statements.
In sum, Mid-Continent's proof failed on this issue.

50/ This issue arose in two In Camera Proceedings held respectively on December 1, 1988 and January 19, 1989. Due to the
sensitive, proprietary and confidential evidence presented on
December 1, 1988, the Presiding Judge sealed certain portions of
the transcript (See order of March 22, 1989). Said evidence
remains sealed subject to further order of the Presiding Judge
or the Commission.
The In Camera aspect of the proceedings of January 19, 1989,
was dissolved by order of the Presiding Judge on November 20,
1989.

2515

The Secretary's proposed penalties for each of the violations range between a low of $1100 and a high of $1500.
In considering all of the statutory criteria herein I deem
the penalties as assessed in the order of this decision are
proper.
Brief
Mid-Continent has filed a detailed post-trial brief which
has been most helpful in analyzing and defining the issues.
I
have reviewed and considered this excellent brief. However, to
the extent it is inconsistent with this decision, it is rejected.
ORDER
Based on the findings of fact and conclusions of law as
stated herein I enter the following order:
WEST 88-231
1. Order No. 3223449 (Frozen waterlines during winter):
the allegations of unwarrantable failure are stricken.
This order is affirmed under Section 104(a) and a civil
penalty of $300 is assessed.
2. Order No. 2832627 (Weekly examination of seals and
placing date, time and initials): this order and all proposed
penalties therefor are vacated.
WEST 88-230
3. Order No. 2832624 (Failure to examine inaccessible
seals): the allegations of S&S as well as unwarrantable failure
are stricken.
This order is affirmed under Section 104Ca) and a civil
penalty of $225 is assessed.
4. Order No. 2832625 (Failure to examine inaccessible
seals): the allegations of S&S as well as unwarrantable failure
are stricken.
This order is affirmed under Section 104(a) and a civil
penalty of $225 is assessed.

2516

5.
Order No. 3076182 (Eimco emergency full cut-off
blocked with a paper rag): this order, as amended, is affirmed
and a civil penalty of $1,500 is assessed.
6.
Order No. 3076185 (Accumulations of coal in crosscut
47): the allegations of unwarrantable failure are stricken.
This order is affirmed under Section 104(a) of the Act and a
civil penalty of $200 is assessed.
I

7.
Order No. 3076189 (Eimco examinations, place of maintaining records): this order and all proposed penalties therefor
are vacated.
8.
Order No. 3076190 (Aluminum overcasts): the allegations
of unwarrantable failure are stricken.
This order is affirmed under section 104(a) and a civil
penalty of $175 is assessed.
9.
Order No. 3076193: (Power-center, failure to record
weekly notations): the allegations of unwarrantable failure are
stricken.
This order is affirmed under Section 104(a) and a civil
penalty of $50 is assessed.
10.
Order No. 3076194: (Power-center, failure to record
weekly notations): the allegations of unwarrantable failure are
stricken.
This order is affirmed under Section 104Ca) and a civil
penalty of $50 is assessed.
11.
Order No. 3076195: (Power-center. failure to record
weekly notations): the allegations of unwarrantable failure are
stricken.
This order is affirmed under Section 104(a) and a civil
penalty of $75 is assessed.
12.
Order No. 3223121 (Distance between longwall face
shields and headgate packwall): respondent has withdrawn its
request for a hearing.
This order is affirmed and the proposeQ civil penalty
of $1,100 is affirmed.

2517

13. Order No. 3223122 (Longwall return escapeway, whether
passable): the allegations of unwarrantable failure are stricken.
This order is affirmed under Section 104(a) and a civil
penalty of $275 is assessed.
14. Order No. 3223124 (Exposed electrical w1r1ng in lamphouse): the allegations of unwarrantable failure are stricken.
This order is affirmed under Section 104(a) and a civil
penalty of $250 is assessed.
15. Order No. 3223125 (Accumulations of loose dry coal in
Crosscut 49): the allegations of unwarrantable failure are
stricken.
This order is affirmed under Section 104(a) and a civil
penalty of $200 is assessed.
16. Order No. 3223159 (Lack of calcium chloride and water
on mine floor): the allegations of unwarrantable failure are
stricken.
This order is affirmed under Section 104(a) and a penalty of
$150 is assessed.
17. Order No. 3223185 (Maintenance of Robert Shaw valve):
the allegations of unwarrantable failure are stricken.
This order is affirmed under Section 104(a) and a civil
penalty of $125 is assessed.
18. Order No. 3223207 (Frozen waterlines during winter):
the allegations of unwarrantable failure are stricken.
This order is affirmed under Section 104(a) and a civil
penalty of $125 is assessed.
19. Order No. 3223220 (Rock dusting in longwall on nonproducing shift): the allegations of unwarrantable failure are
stricken.
This order is affirmed under Section 104(a) and a civil
penalty of $150 is assessed.

2518

20. Order No. 3223445 (Accumulations in and compaction of
103 longwall headgate roadway): the allegations of unwarrantable
failure are stricken.
This order is affirmed under Section 104(a) and a civil
penalty of $275 is assessed.
21.
Order No. 3223446 (Failure to apply rock dust on
in-take roadway): the allegations of unwarrantable failure are
stricken.
This order is affirmed under section 104(a) and a civil
penalty of $275 is assessed.
22.
Order No. 3223447 (Roadway not dampened with water or
calcium chloride): the allegations of unwarrantable failure are
stricken.
This order is affirmed under Section 104(a) and a civil
penalty of $275 is assessed.

Law Judge

Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, U.S. Department of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
CO 80294 (Certified Mail)
Edward Mulhall, Jr., Esq., Delaney & Balcomb, P.C., Post Office
Drawer 790, Glenwood Springs, CO 81602 (Certified Mail)
/ot

2519

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 7 1989
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA},
Petitioner

Docket No. WEVA 89-112
A.C. No. 46-05368-03501 A2L

v.
Prep Plant
APPALACHIAN BUILDERS
CORPORATION,
Respondent
DECISION
Appearances:

Glenn M. Loos, Esq., U.S. Department of Labor,
Off ice of the Solicitor, Arlington, VA, for the
Petitioner;
Charles s. Wickline, Appalachian Builders, Inc.,
Huntington, West Virginia, for the Respondent.

Before:

Judge Maurer

The Secretary of Labor filed a petition for the assessment
of civil penalties for four alleged violations of the mandatory
safety standards promulgated under the Federal Mine Safety and
Health Act of 1977 {the "Act"}.
Pursuant to notice, this case was heard on July 27, 1989, at
Morgantown, West Virginia.
Inspector Miller testified for the
government and Mr. Charles Wickline for the respondent.
At the hearing, prior to the taking of any testimony, the
Secretary moved for the approval of an agreed upon settlement
with respect to two citations, for the full amount of the
proposed penalties, which is $50 per each.
I thereafter approved
the settlement concerning Citation No. 3132750 and 3135815. The
remaining two citations to be considered, Citation Nos. 3135814
and 3135816 were tried before me and having considered the entire
record herein and the contentions of the parties, I make the
following decision.

2520

Citation No. 3135814
This citation alleges a "significant and substantial"
violation of the regulatory standard at 30 C.F.R. § 77.208Cd) and
alleges as follows:
The acetylene and oxygen bottles, on the ground
floor of the Bird Dryer Building were not stored and
secured in ~ safe manner, in that one oxygen bottle,
and thrae acetylene bottles were not tied off and secured.
The inspector found and the respondent ~ssentially admits
that the gas bottles were standing unsecured at the time the
inspector happened along and found them.
The respondent goes on
to state that these cylinders were empty and were being collected
for moving to the storage area.
They had been standing un3ecured
where the inspector found them for 10-30 minutes at that time and
most likely would have been transported to the storage area and
properly secured within the next half hour, according to the
respondent's witness.
This is a violation of the cited standard.
The next
question is what rea:3onably could have been the consequences of
this violative condition.
The inspector feels it was an "S & S"
violation in that the tanks could have been pushed over, ruptured
by penetration and exploded.
I find this to be an absolutely
incredible allegation.
To begin with, these are very substantial
metal cylinders standing on a dirt-packed Eloor.
They were
spent, having little or no internal gas pressure and they were
already capped.
The worst case scenario that I can imagine is
that one of these tanks would tic over and fall on someone's foot.
This is not inconsequential, but.I do not believe it will support
an "S & S" finding.
See, Mathies Coal Co., 6 FMSHRC 1, 3-4
(January 1984). .l\cco-rdingly, I find that Citation No. 3135814
was erroneously designated as an "S & S" violation.
Considaring the criteria for a civil penalty in Section llO(i)

of the Act, I find that a penalty of $20 is appropriate for this
violation.
Citation No.

3135816

This citation alleges a "significant and substantial"
violation of the cegulatory standard at 30 C.F.R. § 77.1104 and
alleges as follows:
Combustible materials such as oil and grease were
p ce~:;en t on tha frame, inotor and electrical coi!:lponents
on th8 Le-Roi A.ir Compressor, located beside the prep

plant.

2521

The in3pector testified that there was a fire hazard because
of the accumulation of oil, grease and grime on the motor and
electrical components of the cited air compressor. The inspector
further opined that this "mess" was both combustible and
Elammable, and there was an ignition source present. The
inspector believed this was an "S & S" violation because a fire,
resulting in burns to somebody, or resulting in an explosion of
the air compressor itself was reasonably likely to occur.
If
this fire and/or explosion did in fact occur, the inspector
believed a serious injury was "possible".
Respondent's testimony regarding this c\tation concerned the
type of grease and grime that was present. Mr. Wickline
testified that this compressor uses both motoc oil and pneumatic
oil. He points out that motor oil is not highly flammable, but
is combustible. Pneumatic oil, in his opinion, is either
inflammable or "almost nonflammable", and a lot of the leaking on
this air compressor is done by this pneumatic oil rather than the
motor oil. Respondent also disagreed with the amount of "grease
and grim~" present. Mr. Wickline stated:
"What I saw on the
compressor was no more than you would if I opened the hood of my
Blazer out there now, which was on a mine site yesterday"
(Tr. 61).
Reduced to its essentials, respondent's argument is that _
there was not enough grease, oil, dirt and grime covering the
compressor to create a hazard and secondly that the "mess" that
was there was not proven to be combustible.
30 C.F.R. § 77.1104 states:
Combustible materials, grease, lubricants, paints,
or flammable liquids shall· not be allowed to accumulate
where they can create a fire hazard.
Based on this record, I believe the inspector can identify
grease and lubricants when he sees them and I accept his opinion
that these had accumulated on the cited air compressor to the
point where they could create a fire hazard, and thus a violation
is proven. Howevec, in order to find that a violation is
"signiElcant and substantial" the Secretary also has the burden
of proving a discrete safety hazard Ca measure of danger to
safety) contributed to by the violation, a reasonable likelihood
that the hazard contributed to will result in an injury, and a
reasonable likelihood that the injury in question will be of a
r~asonably serious nature.
See Mathies Coal Co., supra.
~rom the de3cription the inspector gave of the violative
condition, I believe it is somewhat of a atretch to find that
this could create a fire hazacd.
To also find that a fire was a

2522

reasonably likely outcome of the violative condition is an
improbability in my opinion. Accordingly, I find that Citation
No. 3135816 was erroneously designated as an "S & S" violation.
Considering the criteria for a civil penalty in
Section llO(i) of the Act, I find that a penalty of $20 is
appropriate for this violation as well.
ORDER
1.
The designations of Citation Nos. 3135814 and 3135816
as significant and substantial violations ar9 hereby stricken.
2.
Citation Nos. 3135814 and 3135816 are af:Eirmed as
amended.
3.
issued.

Citation Nos. 3132750 and 3135815 are affirmed as

4. Respondent is ordered to pay the sum oE $140 within
30 days of the date of this decision and order.

ure.r
ative Law Judge
Distribution:
Glenn M. Loos, Esq., U.S. Department of Labor, Office of the
Solicitor, 4015 Wilson Boulevard, Room 516, Arlington, VA 22203
CCertif ied Mail}

S.M. Hood, Owner, Appalachian Builders, Inc., ?.O. Box 4083,
Huntington, WV 25729 {Certified Mail>
/ml

2523

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

DEC 111989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVI~

PENALTY PROCEEDINGS

Docket No. PENN 89-108
A.C. No. 36-00929-03650

v.
TUNNELTON MINING COMPANY,
Respondent

.

Docket No. PENN 89-109
A.C. No. 36-00929-03652
Docket No. PENN 89-131
A.C. No. 36-00929-03654
Marion Mine

DECISIONS
Appearances:

Mark V. Swirsky, Esq., Office of the Solicitor,
U.S. Department of labor, Philadelphia,
Pennsylvania, for the Petitioner; ,
Joseph A. Yuhas, Esq., Tunnelton Mining Company,
Ebensburg, Pennsylvania, for the Respondent.

Before:

Judge Koutras
statement of the Proceedings

These proceedings concern proposals for assessment of civil
penalties filed by the petitioner against the respondent pursuant
to section llO(a) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 820(a), seeking civil penalty assessments for
seven alleged violations of certain mandatory safety standards
found in Part 75, Title 30, Code of Federal Regulations. The
respondent filed timely answers denying the violations, and the
cases were heard in Indiana, Pennsylvania, with several other
docketed cases during the hearing term October 31, and
November 1, 1989.
Issues
The is.sues presented in these proceedings are ( 1) whether
the conditions or practices cited by the inspector constitute
violations of the cited mandatory safety standards, (2) the
appropriate civil penalties to be assessed for the violations,

2524

taking into account the statutory civil penalty criteria found in
section llO(i) of the Act; and (3) whether the violations were
"significant and substantial."
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 301, et seq.
2.

Commission Rules, 29 C.F.R.

§

2700.1, et seq.

Stipulations
The parties presented stipulations in Docket No.
PENN 89-109, and they agreed that these stipulations were equally
applicable to all of the cases. The matters stipulated to are as
follows:
1.
Tunnelton Mining Company is a subsidiary of
Pennsylvania Mines Corporation.
2.
Tunnelton Mining Company is subject to the
jurisdiction of the Federal Mine Safety and Health Act
of 1977.

3. The Administrative Law Judge has jurisdiction
in these proceedings.
4. The subject citations were properly served by
a duly authorized representative of the Secretary of
Labor upon an agent of the respondent at the dates,
times, and places stated therein, and may be admitted
into evidence for the purpose of establishing their
issuance, and not for the truthfulness or relevancy of
any statements asserted therein.
5. The respondent demonstrated good faith in the
abatement of the citations.
6. The assessment of civil penalties in these
proceedings will not affect respondent's ability to
continue in business.
7. The appropriateness of the penalties, if any,
to the size of the respondent's business should be
based on the fact that:
a. The Pennsylvania Mines Corporation
annual production tonnage is 1,435,690;

2525

b. The Tunnelton Mining Company's
annual production tonnage is 733,668.
8. The respondent Tunnelton Mining Company was
assessed 294 violations over 539 inspection days during
the 24 months preceding the issuance of the subject
citations.
9. The parties stipulate to the authenticity of
their exhibits, but not to their relevance, nor to the
truth of the matters asserted therein.
Discussion
All of the contested citations in issue in these proceedings
are section 104(a) citations, with "S&S" findings. During opening statements at the hearings, the parties confirmed that they
agreed to settle all of the violations, and they presented arguments on the record in support of their proposed settlement
disposition of the cases, including arguments in support of the
civil penalty reductions for three of the citations. The respondent agreed to make full payment of the proposed civil penalty
assessments for the remaining four citations.
With regard to Citation No. 2888721 (Docket No. PENN
89-109), the parties agreed that an injury was unlikely, and
petitioner's counsel agreed to modify the gravity.finding to
non~s&s.
In Docket No. PENN 89-108, the parties agreed that the
cited battery charger in question was enclosed in a designated
battery charging station, thereby reducing the likelihood of any
hazard (Citation No. 2888733). With regard to Citation
No. 2888734, concerning an inoperable warning device, the parties
agreed that the cited machine was an inherently loud and slowmoving vehicle, thereby mitigating any potential hazard that it
could not be heard or seen. In both instances, the inspector
made "low negligence" findings, and the citations were abated
within 10 and 25 minutes (Tr. 5-15).
Findings and Conclusions
After careful consideration of the pleadings and arguments
made by the parties in support of the proposed settlement of the
violations in question, including a review of all of the conditions and practices cited, and the civil penalty criteria found
in section llO(i) of the Act, the proposed settlement dispositions were approved from the bench, and my decisions in this
regard are herein reaffirmed. The violations, proposed c1vil
penalty assessments, and the settlement amounts are as follows:

2526

Docket No. PENN 89-108
Citation No.

Date

30 C.F.R. Section

Assessment

Settlement

2888733
2888734

01/04/89
01/06/89

75.1107-l(a) (3) (ii)
75.1403

$ 91
$ 74

$ 68
$ 54

30 C.F.R. section

Assessment

Settlement

$ 98
.$ 74

$ 98
$ 37

Docket No. PENN 89-109
Citation No.

Date

2888866
2888721

12/06/88
12/06/88

75.523-2(c)
75.400

Docket No. PENN 89-131
Citation No.

Date

2884557
2884558
2884559

02/08/89
02/09/89
02/09/89

30 C.F.R. section
75.202(a)
75.202(a)
75.202(a)

Assessment

Settlement

$ 85
$ 85
$112

$ 85
$ 85
$112

ORDER
Respondent IS ORDERED to pay civil penalties in the settlement amounts shown above in satisfaction of the citations in
question within thirty (30) days of the date of these decisions
and order, and upon receipt of payment by the petitioner, these
proceedings are dismissed.

///
~It:(~
/.2!;%1,. t,uf!:s ~

~a~inistrative Law Judge

Distribution:
James E. Culp, Esq., and Mark V. Swirsky, Esq., Office of the
Solicitor, U.S. Department of Labor, Room 14480 Gateway Building,
3535 Market street, Philadelphia, PA 19104 (Certified Mail)
Joseph A. Yuhas, Esq., Tunnelton Mining Company, P.O. Box 367,
Ebensburg, PA 15931 (Certified Mail)
/fb

2527

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

DEC 111989

.
..

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 89-150
A.C. No. 46-05976-03501 BCD

v.

Lobby No. 4 Mine
O'NEAL MACHINE & REPAIR, INC.,:
Respondent

..

DECISION APPROVING SETTLEMENT
Before:

Judge Melick

This case is before me upon a petition for assessment of
civil penalty under Section 105(d) of the Federal Mine Safety
and Health Act of 1977 (the Act). Petitioner has filed a
motion to approve a settlement agreement and to dismiss the
case. A reduction in penalty from $5,300 to $2,600 is
proposed. I have considered the representations and
documentation submitted in this case, and I conclude that the
proffered settlement is appropriate under the criteria set
forth in Section llOCi) of the Act.

WHEREFORE, the motion for approval of settlement is
GRANTED, and it is ORDERED that Respondent .pay/a penalty of
$2,600 within 30 days of thi·~ o der.

lI
If.I /_

! /

I

,~ \_ \

(

(

. !,~,-\_

ar . :Meiick
/
"jAdmxnistrati ve ~aw-Judge
Distribution:

lr
':

;i

'----

I
!

Page H. Jackson, Off ice of the ·solicitor, U.S. Department of
Labor, 4015 Wilsonn Boulevard, Room 516, Arlington, VA 22203
(Certified Mail)
Mr. Winston R. O'Neal, O'Neal Machine & Repair, Inc., P.O.
Box 641, Fayetteville, WV 25840 (Certified Mail)
nt

2528

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE 'OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

OEC 141989
WINSTON MADDEN,

DISCRIMINATION PROCEED~NG
Complainant

v.
RONALD SUMMERS AND SUMCO,
Respondents

.

.

Docket No. KENT 89-62-D
BARB CD 88-46

SUPPLEMENTAL DECISION AND ORDER
Before:

Judge Maurer

On October 18, 1989, I issued a default decision in this
case. 11 FMSHRC 2027 Cl989) CALJ). Therein, I ordered the
complainant to file a statement within twenty days requesting
specific relief. The complainant did so on November 9, 1989, and
no objection has been heard from the respondent.
Accordingly, respondents are ORDERED:
1. To pay to Complainant Madden within 30 days of the date
of this order the sum of $9590.40, representing back wages from
June 14, 1988, to December 10, 1988, plus $624.71 for
reimbursible expenses for a total of $10,215.11, with interest
thereon computed in accordance with the Commission decision in
UMWA v. Clinchfield Coal Co., 10 FMSHRC 1493 (1988).
2. To pay to Complainant Madden within 30 days of the date
of this order, $4212.50 as reimbursement for attorney fees.
3. To pay to Complainant Madden within 30 days of the date
of this order $75.24 as reimbursement for costs.

This order supplements the default decision issued by
myself on October 18, 1989, and with that decision represents my
final decision and order in this proceeding.

2529

Distribution:
Tony Oppegard, Esq., Appalachian Research & Defense Fund of
Kentucky, Inc., P.O. Box 360, Hazard, KY 41701 (Certified Mail)
Rodney E. Buttermore, Esq., Forester, Buttermore, Turner &
Lawson, P.O. Box 935, Harlan, KY 40831
(Certified Mail)
/ml

2530

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Petitioner

22041

CIVIL PENALTY PROCEEDING
Docket No. SE 89-109-M
A.C. No. 09-00053-05522

v.
Clinchf ield Mine
MEDUSA CEMENT COMPANY-DIV/
MEDUSA CORPORATION,
Respondent
DECISION
Appearances:

Michael T. Hagan, Esq., Office of the Solicitor,
U.S. Department of Labor, Atlanta, Georgia, for the
Petitioner;
Tom W. Daniel, Esq., Hulbert, Daniel & Lawson,
Perry, Georgia, for the Respondent.

Before:

Judge Maurer

This proceeding concerns a proposal for assessment of civil
penalty filed by the petitioner against the respondent pursuant
to section llO(a) of the Federal Mine Safety and Health Act of
1977, 30 u.s.c. § 820(a), seeking a civil penalty assessment of
$126 for an alleged violation of the mandatory safety standard
found at 30 C.F.R. § 56.142ll(d).
Pursuant to notice, a hearing was held in Macon, Georgia on
September 26, 1989, and post-hearing briefs with proposed
findings have been filed by both parties, which I have considered
along with the entire record in making this decision.
STIPULATIONS
The parties stipulated to the following, which I accepted at
the hearing:
1. Medusa Corporation is the owner and operator of the
subject mine, and subject to the Federal Mine Safety & Health Act
of 1977; 30 u.s.c. §§801, et seq.
2. The Federal Mine Safety and Health Review Commission has
jurisdiction in this case.

2531

3. The inspector who issued the subject citation was a duly
authorized representative of the Secretary and a true and correct
copy of the subject citation was properly served on respondent.
4. Imposition of a penalty will not affect the operator's
ability to continue in business.

5.

The alleged violations were abated in good faith.

6. The operator's history of prior violations, as shown
on the computer printout (Secretary's Exhibit 1) is correct; and
the operator's size is large.
7. If a violation of the standard exists as cited, the
proposed penalty of $126 is a reasonable penalty.
8. The Lorain mobile crane had a "mechanical pawl locking
device" in good working order and hydraulic check valves in place
on both hydraulic lifting cylinders at the time of the
inspection.
DISCUSSION AND FINDINGS

Pursuant to a telephone safety complaint, MSHA Inspector
Grabner conducted an inspection of the respondent's facility on
February 15, 1989, and as a result issued three citations, only
one of which is contested herein.
a::i

Citation No. 2857907, issued on February 15, 1989, alleges
follows:
The Lorain Mobile Crane Model No. LRT-40 U, Serial
No. 36706 was being used to raise, and lower men in a
work platform which was attached to swivel hook ~oad
wire rope. No provision was provided to prevent free
and uncontrolled descent of the work platform.

The citation charges a violation of 30 C.F.R. § 56.14211Cd)
which provides:
Under this section, a raised component of mobile
equipment is considered to be blocked or mechanically
secured if provided with a functional load-locking
device or a device which prevents free and uncontrolled descent.
The inspector determined that there were adequate
functional load-locking devices on the crane, but not on the
work platform itself. He testified that there were no
devices to prevent free and uncontrolled descent of the work

2532

platform in certain foreseeable situations. He opined that
the wire rope could snap if it were inadvertently drawn up
to the top of the crane's extendable boom, in which event
the ball and hook attached to the end of the wire rope would
run into the shieve wheel on the end of the boom, and likely
separate.
If that occurred, the work platform and everybody on it
would plummet to earth. There would obviously be serious
injuries likely to result if the work platform was more than
15-20 feet above ground level when and if this occurred.
As a matter of fact, a scenario very much like this did
occur on February 10, 1989, when two of the respondent's
employees were working approximately thirty feet up in the air
with the work platform attached to the crane by the wire rope
and swivel hook, in the pre-abatement configuration.
The two employees testified at the hearing. They related a
harrowing tale that the crane's extendable boom started to go out
on its own, apparently uncontrollable by the operator. They went
£rom about 30 feet above the ground to approximately 60 feet up
in the air before the boom stopped. Most importantly, as the
boom extends out, the wire rope shortens up relative to the end
of the boom. By the time they stopped, the ball and hook
arrangement on the end of the wire rope was only a couple feet
away from the end of the boom and the shieve wheel located there.
Mr. Hair opined that the wire rope supporting the work platform
would have snapped if the ball and hook had dead-headed against
the shieve. Of course, had this happened the two employees would
ha,1e fallen some sixty feet to the ground.
The work platform is the raised component of mobile
equipment spoken to in the cited regulation, the crane being the
mobile equipment. The work platform itself must be provided with
a functional load-locking device or a device to prevent free and
uncontrolled descent to comply with the standard.
It was not,
and therefore a violation exists. Furthermore, I find that it is
a "3ignificant and substantial" violation. Mathies Coal Co.,
6 FMSHRC 1, 3, 4 (January 1984)
Based on the entire record, I further conclude that the
violation was serious and was caused by a moderate degree of
negligence.
Additionally, under the criteria in section llO(i)
of the Act, I find an appropriate penalty for the violation is
$126, as originally proposed.

2533

ORDER
Accordingly, it is ORDERED that Citation No. 2857907 IS
AFFIRMED.
It is further ORDERED that the operator pay $126 within
30 days from the date of this decision as a civil penalty for the
violation found herein.

Distribution:
Michael K. Hagan, Esq., U.S. Department of Labor, Office of the
Solicitor, Room 339, 1371 Peachtree Street, N.E., Atlanta, GA
30367
(Certified Mail)
Tom W. Daniel, Esq., Hulbert, Daniel & Lawson, 912 Main Street,
P.O. Box 89, Perry, GA 31069-0089
(Certified Mail)
/ml

2534

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lath FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 18 1989
ROCHESTER & PITTSBURGH COAL
COMPANY,
Contestant
v.

CONTEST PROCEEDING

.
..

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Respondent

Docket No. PENN 89-64-R
Order No. 2890946; 12/22/88
Docket No PENN 89-78-R
Order No. 2890947; 12/22/88

..

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Greenwich Collieries #2 Mine
Mine ID 36-02404
CIVIL PENALTY PROCEEDING

.
..
.

ROCHESTER & PITTSBURGH COAL
COMPANY,
Respondent

Docket No. PENN 89-132
A. C. No. 36-02404-03749
Greenwich Collieries #2 Mine

DECISION
Appearances:

Paul Inglesby, Esq., Office of the Solicitor, U.
Department of Labor, Philadelphia, Pennsylvania,
for the Secretary;
Joseph Yuhas, Esq., Rochester & Pittsburgh Coal
Company, Ebensburg, Pennsylvania, for the
Respondent.

Before:

Judge Weisberger

s.

Statement of the Case
In these consolidated cases the Secretary (Petitioner) seeks
civil penalties for alleged violations by the Operator
(Respondent) of 30 C.F.R. §§ 75.1722(c) and 75.303(a). The
Respondent has contested the issuance of Order Nos. 2890946 and
2890947, and has filed an Answer, on May 5, 1989, with regard to
the Petition for Assessment of Civil Penalty, which had been
filed on April 27, 1989. Pursuant to notice, a hearing in this
matter was held in Ebensburg, Pennsylvania, on September 26, 1989.
At the hearing, Vincent James Jardina, Jr. testified for
Petitioner, and Robert John Elick, William Loughran, and Michael
S. Skarbek testified for Respondent. Proposed Findings of Fact
and Briefs were filed by the Respondent and Petitioner on
November 14 and 21, 1989, respectively.

2535

Stipulations
At the hearing, the Parties indicated that the facts that
they stipulated to, as set forth in Respondent's Response to the
Prehearing Order filed June 7, 1989, are as follows:
1. Greenwich Collieries is owned by Pennsylvania Mines
Corporation and managed by Respondent, Rochester and
Pittsburgh Coal Company.
2. Greenwich Collieries is subject to the jurisdiction
of the Federal Mine Safety and Health Act of 1977.
The Administrative Law Judge ha~ jurisdiction over
these proceedings.

3.

4. The subject Orders were properly served by a duly
authorized representative of the Secretary of Labor
upon an agent of the Respondent at the dates, times and
places stated therein, and may be admitted into
evidence for the purpose of establishing their issuance, and not for the truthfulness or relevancy of any
statements asserted therein.
5. The Respondent demonstrated good faith iri the
abatement of the Orders.
6. The assessment of a civil penalty in this proceeding will not affect Respondent's ability to
continae in business.
7. The appropriateness of the penalty, if any, to the
size of the coal operator's business should be based
on the facts that:
a. The Respondent company's annual production
tonnage i3 9,386,168:
b. And that the Greenwich Collieries No. 2
Mine's annual production tonnage is 1,411,039.
8. Greenwich No. 2 Mina waa assessed 914 violations
over 1,250 inspection days during the 24 months preceding the issuance of the subject Order.

2536

9. The Parties stipulate to the authenticity of their
exhibits, but not to their relevance, ~or to the truth
of the matters asserted therein.
Findings of Fact and Discussion
Order No. 2890946
I.

On December 22, 1988, at approximately 8:30 in the morning,
Vincent James Jardina, Jr., inspected Respondent's M-16 Section.
He observed that the guarding for the No. 1 belt entry tail consisted of two pieces of mesh metal screen. The left side was
standing "partially upright," but was bent and twisted a "little
bit" (Tr. 17), and the right side was "smashed and flattened
down almost to ground level" (Tr. 18). He indicated that with
the use of a ruler, the distance between the guard and the pulley
was measured at 11 to 18 inches, and the two pieces of the guard
were "approximately" 15 inches apart CTr. 19). William Laughran,
a beltman employed by Respondent, testified that when Jardina
wrote the Order in question, he CLaughran) was present and stood
2 to 3 feet or less from the guarding. He indicated that the
left side did not have any damage, and the right side was just
bent down. He did not take any measurements, but testified that
the guarding was from 4 to 6 inches away from the tail, and the
two pieces of the guarding were 2 to 4 inches apart. I place
more weight on Jardina's testimony d11e to my observations of his
demeanor, and also based upon the fact that his testimony finds
corroboration in his detailed contemporaneous notes. Also, I
find his testimony as to the measurement of various distances
involved to be reliable, as he used a ruler in making the original measurements.
According to Jardina, the end of the guarding, where it
contacted the tail, was leaning in an upright position, but none
of the guarding was secure in any way. This testimony has not
been rebutted by ahy of Respondent's witnesses or by any docu1nentary evidence. .Accordingly I find, that the guarding in
question was not secured in place. Hence, I find that Respondent
herein violated 30 C.F.R. § 75.1722(c), as cited by Jardina,
which provides, as pertinent, that " • • . guards shall be
securely in place while machinery is being operated."
II.

According to Jardina, he observed a miner ~alking acro~s the
1 belt entry, and going in the direction of the No. 2 belt
head. He indicated that this would be the shortest route between
those two areas. He also observed two shovels in the area, one

~o.

2537

being approximately 2 feet to the left of the tail. Two beltmen
were in the area, and had the responsibility of cleaning the belt
at least once a shift. According to Jardina, depending upon the
amount of coal accumulation, shoveling to clean the belt could
take up to an hour, and cause the miner shoveling the coal to get
up to within a foot of the belt. Further, according to Jardina,
a miner greasing the belt would be in proximity to the tail and
the exposed fin portion.
In this connection, he indicated that
he did not observe any extension to the grease hose.
I find more
credible the testimony of Loughran, who actually performed the
greasing. Loughran indicated that the hose to be greased
extended out a foot, and that the bearings were guarded.
Jardina indicated that it would be easy to lean on the
guarding and make contact with the moving tail conveyor, as there
was nothing securing the guarding.
He opined that due to the
fact that the guard was not secured, and the area was "very wet
and slippery" (Tr. 22), it was "very likely" (Tr. 23) that those
working in the area could make contact with the belt conveyor
tail.l/ He subsequently testified that, if the tail is not
adequately guarded, contact with the tail conveyor is "reasonably
likely" (Tr. 29), "by passing by, slipping, shoveling, the pulley
being able to pull their shovel in and their arm, there could be
a loss of a hand or even an arm, it could even pull them into the
pulley" (Tr. 29). He was asked, on cross-examination, how a hand
or arm could get caught in the belt. He answered-as follows:
"In that situation, cleaning the belt which I've shown on --- as
I said, on the side view. But let's look at another situation
where hazard exists also" (Tr. 82) (sic).
He also testified that in cleaning the side part of the
pulley, contact can be 1nade with "the moving fin part of the
pulley" (Tr.73). However, this item was not described by
Jardina, nor did he testify as to its dimensions and specific
location. He also indicated that a shovel could be pulled in the
direction of the belt, but did not testify as to the speed of the
belt, nor as to the likelihood and nature of any injuries as a
consequence of this occurrence.
Jardina testified that he evaluated the violation as signif icant and substantial, because there was ~ violation of a mandatory
safety standard and " • . . the conditions that prevailed at the
time were evident that a serious injury could occur,
. and the
Eact also that the belt was in operation at the time and the condition of the guarding" {Tr. 35) (3ic).

1/ Although Jardina used the term "moving machine part3,"
TTr. 23), he subsequently indicated that this term is meant to be
"the No. 1 belt conveyor tail" CTr. 34). Accordingly, I find
that, as used by Jardina, t~ese terms are synonymous.

2538

In order for it to be found that the violation herein was
significant and substantial, it must be established, in addition
to an existence of a violation of a mandatory safety standard,
that there was ". • .
(2)
a discrete safety hazard--that is, a
measure of danger to safety--contributed to by the violation;
(3) a reasonable likelihood that the hazard contributed to will
result in an injury; and, (4)
a reasonable likelihood that the
injury in question will be of a reasonably serious nature."
(Mathies Coal Co., 6 FMSHRC 1, at 3-4 (1984)).
I do not place much weight on Jardina's testimony, as it
does not set forth in sufficient detail the basis for his
opinions and conclusions.
Specifically, I find that Petitioner
has failed to establish that there was a reasonable likelihood
that, as a consequence of the violation herein, there was a
hazard contributed to, with a reasonable likelihood of a
resulting injury of a reasonably serious nature.
Accordingly, I
find that it has not been established that violation herein was
.3ignif icant and substantial.
(See, Mathies Coal Company, supra.)
III.
The record is devoid of any evidence establishing, with any
degree of specificity, the length of time the violation herein
existed.
According to Jardina, at about 8:30 a.m. on the morning
of December 22, when he informed two beltmen who were in the
area, that the guarding was not securely in place, one of them
said, " . • • that wasn't like that yesterday" (Tr. 17). Robert
John Elick, a supervisor for Respondent, indicated that he worked
the 4:00 p.m. to midnight shift on December 21, 1988, and in the
course of his duties examined the M-16 tail between 9:30 and
9:40 p.m., and that "to the best of my knowledge" the guarding
was in place (Tr. 113). He also indicated that "to my knowledge," no work was performed at the tail after he made his
examination (Tr. 114). He indicated, however, that on that
shift, two mechanics had dragged a cable out of the section, and
in so doing could possibly have hit the guarding with the cable.
In this connection, Jardina indicated that he noted the area near
the tail was "worn from crawling and dragging feet or equipment • . • " CTr. 28}.Loughran, who was on the section at
appro~imately 7:15 a.m., did not see the guarding until Jardina
cited the condition.
According to Jardina, when he observed the guarding, the
belt was in operation, and no corrective action had been taken to
secure it.
He indicated that records he examined prior to going
unJ.erg.round.on December 22, 1988, indicated that a preshift
exa.rnination of the M-16 belt tail track had been performed, and

2539

it was noted that there were no hazardous or unsafe conditions.
According to Jardina, the No. 1 belt entry tail was exposed, and
was seen by him from a man trip as he approached the area.~/
Michael s. Skarbek testified that on December 22, 1988,
between 5:00 and 6:15 a.m., he performed a preshift examination
of the M-16 Section, including the belt entries. He said that he
got off the man trip at the tail area, checked the head area, but
did not specifically remember the guarding, and did not specifically remember looking at it. On cross-examination, he indicated
that on a preshift examination he always checks the guarding, and
does not recall it being down. He said that on the second shift,
a cable had been pulled out of the section. He opined that it
was possible that the cable could have caught the guarding and
bent it. lie indicated that when the belt started at the commencement of the third shift, it could have further caught the
guarding.
I find, based upon Jardina's testimony, that the unsecured
condition of the guarding was exposed. However, since the
evidence goes not establish the guarding in question was· not
secured at the time of the preshift examination, I can not find
that Respondent was negligent in this regard to any significant
degree. In the same fashion, as the record does not clearly
establish when the violation herein occurred, and how long it had
been in the condition observed by Jardina, I do not find that the
violation herein was as the result of Respondent's "aggravated
conduct." As such, I find it was not been established that the
violation herein was as the result of Respondent's unwarrantable
failure.
(See, Emery Mining Co., 9 FMSHRC 1997 (1987)).
I find that, should a person come in contact with the moving
belt, as a consequence of the guarding herein not having been
secure, there could have been a serious injury. I further find,
that Respondent was negligent to a nonsignificant degree
concerning the violation herein. I have also taken into account
the remaining statutory factors set forth in section llO(i) of
the Act, as stipulated to by the Parties. Considering all of the
above, I conclude that a penalty herein of $100 is appropriate
for the violation found herein.
2/ In contrast, Loughran indicated that at 7:30 a.m., on
December 22, 1988, he passed the area in question in an open 1nan
trip, and did not notice tha guarding. He said that it i$ not
possible to see the tail piece fcom the man trip. Based on
observation' of the witnesses' demeanor, I accept Jardina's
testimony that when he tcaveled on the man trip, he was able to
aee the area in question.

2540

Order No. 2890942
Jardina indicated that he also issued Order No. 2890942
alleging a violation of 30 C.F.R. § 75.303(a), in that the
Operator failed to discover and correct the hazardous condition
at the tail, i.e., the fact that the guard was not secure.
According tQ Skarbek, he did perform an inspection of the
working section of M-16 3 hours prioI to commencement of the
second shift, but does not recall looking at the guarding. He
also indicated that he did not specifically recall the guarding
being apart oc down. No indication was made in the examination
book that any hazardous or unsafe conditions were discovered at
the preshift examination.
Jardina testified that the data board, which indicated that
an examination had been conducted in the belt tail area, was
approximately 10 feet from the defective guard, and that the
No. 1 tail was not hidden or concealed. Jardina conducted his
inspection of this area at appro~imatcly 8:26 a.m., on
December 22, 1988, less than 2 and 1/2 hours after Skarbek had
been in the area. It was Jardina's opinion that it would have
been impossible to miss the condition of the defective guard
because it was neither concealed nor hidden, was in plain view,
and could be seen from either a moving man trip or by walking up
the track.
In essence, section 75.303(a), supra, requires a mine
examiner to notify the Operator if he " • . • finds a condition
which constitutes a violation of a mandatory health or safety
standard or any condition which is hazardous to persons who may
enter or be in such an area • • • • " (emphasis added). Thus,
in order for Petitioner to prevail, and establish a violation of
section 75.303(a), supra, Petitioner must establish, by a preponderance of the evidence, that there was a hazardous condition
that should have been noted. I conclude, for the reasons set
forth, infra, II., that the record does not contain sufficient
evidence to establish the length of time the violative condition
e~isted.
I thus conclude that Petitioner has failed to establish
that, at the time of Skarbek's preshift examination, the guarding
was not secured and was in the condition observed subsequently by
Jardina. I therefor find that it has not been established that
Respondent violated section 75.303(a), supra.
ORDER
It is ORDERED that Order No. 2890947 be DISMISSED. It is
further ORDERBD that Order No. 2980946 ba AMENDED to a
section 104(a} Citation to reflect the fact that the violation
was not the result of Respondent's unwarrantable failure, and it

2541

shall further be AMENDED to reflect the fact that the violation
therein was not significant and substantial. It is further
ORDERED that, within 30 days of this Decision, Respondent shall
pay $100 as civil penalty for the violation found herein.

ff . ~

~isberger .

. Administrative Law Judge
Distribution:
Joseph A. Yuhas, Esq., Rochester & Pittsburgh Coal Company,
P. O. Box 367, Ebensburg, PA 15931 (Certified Mail)
Paul Inglesby, Esq., Office of the Solicitor, U. s. Department of
Labor, Room 14480-Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 CCertif ied Mail)
dcp

2542

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

ROBERT SIMPSON,

:

DISCRIMINATION PROCEEDING

.

Docket No. KENT 83-155-D

Complainant

. v.
KENTA ENERGY, INC.
and
ROY DAN JACKSON,
Respondents

..

PARTIAL DECISION ON REMAND
ORDER PERMITTING DISCOVERY
Before:

Judge Broderick

On September 29, 1989, the Commission remanded this case to
me "for resolution of whether the attorney's fees being sought
for administrative and court appeal proceedings are properly
awardable under the Mine Act and, if so, for all appropriate
findings of fact relevant to determination of the amount to be
awarded." The Commission further found "it appropriate also to
determine at this time the amount of additional back pay due
since December 17, 1984, with the amount of interest due thereon,
calculated according to the procedures set forth at 54 Fed. Reg.
2226 C January 19, 19 89)."
I interpret these instructions to mean that I should
determine the amount of attorney's fees to be awarded if I
conclude that they are "properly awardable," and that I should
determine the additional back pay and interest due Complainant at
this time.
On October 6, 1989, I issued an order directing Complainant
to submit on or before November 13, 1989 (1) d legal memorandum
on the question whether attorney fees for administrative and
court appeal proceedings are properly awardable under the Mine
Act; (2) a statement of attorneys fees claimed after December 17,
1984; and (3) a statement of back pay due Complainant since
December 17, 19 84, '~i th interest calculated according to the
procedures set forth in 54 Fed. Reg. 2226 (January 19, 1989).
Respondent was ordered to reply to Complainant's submissions on
or before December 1, 1989.
On November 16, 1989, Complainant filed a memocandum on the
legal issue presented, a statement of attorney fees and expenses

. 2543

for work performed from December 18, 1984 through November 15,
1989, and a motion for leave to take discovery on the question of
the amount of back pay due Complainant since December 17, 1984.
On December 4, 1989, counsel for· Roy Dan Jackson replied that my
order had been forwarded to Mr. Jackson requesting "his
instruction regarding his position on this issue." Jackson did
not reply and counsel states that he "is unable to state
Mr. Jackson's position."
I.

THE ACT

Section 105(c)(3) of the Mine Act provides in part:
Whenever an order is issued sustaining the
complainant's charges under this subsection, a sum
equal to the aggregate amount of all costs and expenses
(including attorney's fees) as determined by the
Commission to have been reasonably incurred by the
miner, for, or in connection with, the institution and
prosecution of such proceedings shall be assessed
against the person committing such violation.
The legislative history of this provision makes it clear
that it was intended to make the Complainant whole, to put him in
the position, as nearly as possible, which he would have been in
had the discriminatory action not have occurred. See S.Rep. No.
95-181 at 37 (1977), reprinted in Legislative History of the
Federal Mine Safety and Health Act of 1977, at 625 (1978).
The language of the Act, supported by the Legislative
history plainly requires the reimbursement of attorney fees
reasonably incurred in appellate proceedings where such
proceedings are necessary to "sustain Complainant's charges."
II.

SOME CASES

Although not specifically included in the remand
instructions, the question may be raised as to whether the trial
judge is the proper tribunal to determine and award attorney fees
for appellate proceedings.
It can reasonably be argued that the
appellate tribunal, Commission or Court, is in better position
to determine whether services for which a fee is claimed are
necessary, and the worth of those services. For example, in my
award of fees following the trial of this case, I made a judgment
concerning the necessity for two attorneys being employed to
perform certain services. The claim for fees on appeal includes
a claim for the services of two attorneys. I have no way, absent
a full scale hearing, and probably not then since Respondent has
not replied to the claim, to determine the necessity and
propriety of two attorneys being utilized on appeal.
In Craik v.

2544

Minnesota State University Board, 738 F.2d 348 (8th Cir. 1984),
the 8th Circuit Court of Appeals said, "Normally we decide the
question of fees and costs on appeal ourselves. We are naturally
more familiar than the District Court with the nature and quality
of the services rendered on appeal; the case is relatively fresh
on our minds; and our decision on the question can furnish guides
for the District Court to follow when it decides the amount of
fees and costs for services rendered before it."
Id., at 348.
This holding was based in part on an 8th Circuit Court Rule
providing that the Court of appeals may either determine for
itself an appropriate attorney fee award for appellate services
or remand to the District Court for such a determination. There
is no such court rule in the Court of Appeals for the District of
Columbia Circuit.
In a private action under section 4 of the Clayton Act, the
Supreme Court held that the Act authorized an award of counsel
fees for legal services performed at the appellate level and that
"the amount of the award for such services should, as a general
rule, be fixed in the first instance by the District Court, after
hearing evidence as to the extent and nature of the services
rendered."
Perkins v. Standard Oil Co. of California, 399 U.S.
222, 223 (1970).
In Hutto v. Finney, 437 U.S. 678 (1978), the
Supreme Court affirmed a. Court of Appeals decision which
affirmed a District Court's finding that the conditions in a
State prison system constituted cruel and unusual punishment in
violation of the 8th and 14th Amendments. The District Court
issued remedial orders including an award of attorney's fees.
The Court of App~als affirmed and itself assessed an additional
attorney fee for services on appeal.
In Northcross v. Board of Education, 611 F.2d 624 (6th Cir.
1979), the Court of Appeals remanded the case to the District
Court for redetermination of an attorney fee award and for
determination of a reasonable fee for time spent "pursuing this
appeal." See also Kingsville Independent School District v.
Cooper, 611 F.2d 1109 (5th Cir. 1980).
In Toussaint v. McCarthy,
826 F.2d 901 (9th Cir. 1981), and Yates v. Mobile County
Personnel Board, 719 F.2d 1530 (11th Cir. 1983), the Court of
Appeals determined the attorney fee for legal services on appeal.
Finally, the marathon proceeding of Glenn Munsey v. Smitty
Baker, et al., may provide a clue as to the law of the Commission
and the District of Columbia circuit on this issue. The case
arose under section llO(b) of the Coal Mine Health and saeety Act
of 1969 and was originally heard in the Department of the
Interior. Section 110Cb)(3) of the Coal Act provides that when
an order is issued finding discrimination, "a sum equal to the
aggregate amount of all costs and expenses (including the
attorney's fees) • • . reasonably incurred by the applicant for,

2545

or in connection with the institution of such proceedings, shall
be assessed • • • " This is almost identical to the language in
section 105(c)(3) of the Mine Act. In 1978, the D.C. Circuit
remanded the Munsey case to the Commission to determine what
Munsey's remedy should be and who must provide it. Munsey v.
FMSHRC, 595 F.2d 735 (D.C. Cir. 1978). The Commission remanded
the case to the ALJ "for assessment of attorney's fees and other
costs incurred by Munsey in this litigation." Munsey v. Smitty
Baker, 2 FMSHRC 3463 (1980). The ALJ awarded back pay, attorney
fees and legal expenses including fees and expenses in conection
with proceedings before the Commission and the Court of Appeals
but denied fees for services performed by Munsey's attorney while
he was in the employ of Munsey's union as "inappropriate." 3
FMSHRC 2056 (1981). The case returned to the D.C. Circuit which
reversed the determination of the ALJ that Munsey could not be
awarded costs or attorney fees for the period during which he
received free representation by staff counsel of the United Mine
Workers, but otherwise affirmed the ALJ. Munsey v. FMSHRC, 701
F.2d 976 (D.C. Cir. 1983). The Commission later remanded the
case to an ALJ for further proceedings consistent with the
Court's decision. 5 FMSHRC 991 (1983). On remand the ALJ
awarded further legal fees for services including services before
the Commission and the Court of Appeals. Thus both the D.C.
Court of Appeals and the Commission upheld the award made by the
Administrative Law Judge of attorney fees for services on appeal
to the Commission and from the Commission to the Court of Appeals.
Based on the history of the Smitty Baker case and on the
Commission's remand of this case to me, I conclude that I can
properly determine and award attorney fees for legal services on
appeal.
III. FEES AND EXPENSES
Complainant seeks an award of attorney fees for 403.2 hours
during the period December 18, 1984 through November 15, 1989.
The services are billed at an hourly rate of $125. I have no
reason to question this rate as the market rate for the services
performed, and Respondent has not objected to it. I note that I
approved an hourly rate of $75 for the work performed prior to
December 1984. An increase in the rate seems justified on the
following bases:
Cl) the attorneys are more experienced; (2) the
work was more complex, involving appeal from an adverse
Commission decision; and (3) inflation in attorney fees during
the five year interim. Therefore, I find that $125 is an
appropriate hourly rate for the services performed after
December 17, 1984, and will approve it.
I have carefully reviewed the statement filed by
Complainant's attorneys, Tony Oppegard and Stephen A. Sanders.
Oppegard claims fees for 316.l hours, Sanders for 87.1 hours.

2546

There is nothing on the face of the statements which would cause
me to doubt the validity of the number of hours expended or the
necessity or propriety of the work described.
I am not in a
position to conclude that there was need for both attorneys to
participate in brief preparation, oral argument before the
Commission, and oral argument before the Court of Appeals.
But
neither can I conclude that it was not necessary. The factual
and legal isues were complex. The attorney's employment was
contingent. The result was very favorable to Complainant.
In
the absence of any reply to Complainant's statement, I find that
Complainant's attorneys reasonably expended 403.2 hours on this
case between December 17, 1984 and November 15, 1989.
Complainant claims $2,120.31 as other litigation expenses.
The itemized expenses are reasonable and reimbursement is
awarded.
ORDER
Respondents Kenta and Jackson are ORDERED to pay
Complainant's attorneys the sum of $50,400, as attorney fees and
$2,120.31 as litigation expenses. These amounts are in addition
to the attorney fees and expenses which I ordered Respondents to
pay in my decision issued February 26, 1985.
IT IS FURTHER ORDERED that Complainant's Motion for Leave to
Take Discovery on the issue of back pay due Complainant since
December 17, 1984, is GRANTED. Following the discovery,
Complainant shall file his claim for back pay on or before March
19, 1990. Respondent shall file a reply to said claim on or
before April 6, 1990.

'//.:

1
i

;

<'.

_)/·/

.

.

'

•/ /

'"·d~me~ A. Broderick
Administrative Law Judge

Distribution:
Tony Oppegard, Esq., Appalachian Research and Defense Fund of
Kentucky, Inc., P.O. Box 360, Hazard, KY 41701 (Certified Mail)
Stephen A. Sanders, Esq., Appalachian Research & Defense Fund of
Kentucky, Inc., 205 Front Street, Prestonsburg, KY 41653
(Certified Mail)
Peter A. Greene, Esq., Thompson, Hine & Flory, 1920 N Street,
N.W., Washington, D.C. 20036 (Certified Mail)
slk

2547

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

DEC ~O 1989
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 88-332
A.C. No. 05-03455-03561

v.

Southfield Mine

ENERGY FUELS COAL, INC.,
Respondent
DECISION
Appearances:

Before:

Margaret A. Miller, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Peti tioner1
Phillip D. Barber, Esq., Welborn, Dufford, Brown
and Tooley, Denver, Colorado,
for Respondent.

Judge Lasher

This proceeding was initiated by the filing of a petition
for assessment of penalties by the Secretary of Labor pursuant
to Section 110 of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. Section 820 (1977) (herein the Act). At the outset of
the formal hearing on the record on November 28, 1989, counsel
reached an amicable resolution of all 10 enforcement documents
(Citations) involved. Pursuant to the agreement of the parties,
Section 104(a), Citations numbered 2875361 and 2874012 are to
be vacated on the basis of insufficient evidence to support the
same. As to 3 of the Section 104Ca> Citations, numbered 2874013,
2874015 and 2874032, the "significant and substantial" designations are to be deleted and the initially-proposed assessments
($68, $74, and $74, respectively) are to be paid in full by
Respondent. As to the remaining 5 enforcement documents, all
likewise are Section 104(a) Citations which are to be affirmed
without modification and the initially-proposed penalties therefor are to be paid in full by Respondent as follows:
Citation

Penalty

2874014
2874017
2874020
2874029
2874030

$98
20
98
68
68

The settlement of the parties is found appropriate and
supported in the record, the approval thereof from the bench
CT. 8) is here affirmed, and the penalties (totalling $568)
agreed to by the parties are here assessed.
2548

ORDER
Citations numbered 2875361 and 2874012 are VACATED.
Citations numbered 2874013, 2874015, and 2874032 are
MODIFIED to delete the "Significant and Substantial" designations
thereon, and are otherwise AFFIRMED.
Citations numbered 2874014, 2874017, 2874020, 2874029 and
2874030 are AFFIRMED.
Respondent, if it has not previously done so, shall pay to
the Secretary of Labor within 30 days from the date of this
written decision the total penalties hereinabove assessed of
$568.

~~~;~/ ~ ~4//!,
Michael A. Lasher, Jr.
Administrative Law Judge

Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, U.S. Department of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
CO 80294
(Certified Mail)
Phillip D. Barber, Esq., Welborn, Dufford, Brown and Tooley,
1700 Broadway, Suite 1100, Denver, CO 80203
(Certified Mail)
/ot

2549

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

DEC 201989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 89-28
A.C. No. 05-03455-03562

v.

Southfield Mine

ENERGY FUELS COAL, INC.,
Respondent

.
DECISION

Appearances:

Margaret A. Miller, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Phillip D. Barber, Esq., Welborn, Dufford, Brown
and Tooley, Denver, Colorado,
for Respondent.

Before:

Judge Lasher

This proceeding was initiated by the filing of a petition
for assessment of penalties by the Secretary of Labor pursuant
to Section 110 of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. Section 820 (1977) (herein the Act). At the commencement of hearing a settlement was consummated and announced by
the parties resolving all three enforcement documents involved.
Pursuant to the agreement reached, Section 104Ca> Citation No.
2873988 is to be modified to delete the "significant and substantial" designation on the face thereof and Respondent is
to pay in full the initially-assessed penalty of $68; Section
104(d)(l) Citation No. 2873989 is to be affirmed and Respondent
is to pay in full the initially-assessed penalty of $700; and
as to the third enforcement document, Section 104(d)(l) Order
No. 2873990, such is to be modified to a Section 104(a) Citation
and the penalty reduced from $800 to $400. The approval of the
settlement from the bench CT. 5-6) is here affirmed, the settlement is found appropriate and supported in the record, and the
penalties agreed to by the parties are here assessed.

2550

ORDER
Citation No. 2873988 is modified to delete the "significant
and substantial" designation thereon.
Order No. 2873990 is modified to change its nature and
issuance authority from a Section 104Cd)(l) Withdrawal Order
to a Section 104(a) Citation.
Respondent, if it has not previously done so, shall pay
to the Secretary of Labor within 30 days from the date of this
written decision the total penalties herein assessed of $1168.

,~4 / · /·~ /
.. ~#~:/
o/,,·
/?- ~( /:! .
Michael A. Lasher, Jr.
Administrative Law Judge

7{?pp~C:

Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, U.S. Department of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
CO 80294
(Certified Mail)
Phillip D. Barber, Esq., Welborn, Dufford, Brown and Tooley,
1700 Broadway, Suite 1100, Denver, CO 80203
(Certified Mail)
/ot

2551

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

DEC 2 61989
DAVID THOMAS,

DISCRIMINATION PROCEEDING
Complainant
Docket No. KENT 89-13-D

v.

BARB CD 88-16
AMPAK MINING, INC.,
JOHNSON COAL COMPANY, INC.,
SOUTHERN HILLS MINING CO., INC:
Respondents

Mine No. 1

GEORGE ISSACS,

DISCRIMINATION PROCEEDING
Complainant
Docket No. KENT 89-14-D

v.

:

BARB CD 88-34
AMPAK MIING, INC.,
JOHNSON COAL COMPANY, INC.,
SOUTHERN HILLS MINING CO., INC:
Respondents
:

Mine No. 1

DECISION
Appearances:

Before:

Tony Oppegard, Esq., and Stephen A. Sanders, Esq.
Appalachian Research and Defense Fund of
Kentucky, Inc., Hazard, Kentucky for the
Complainants;
Geary Burns, Vice President, Ampak Mining, Inc.,
Van Lear, Kentucky for Respondent Ampak Mining, Inc.,
G. Graham Martin, Esq., Martin Law Offices, P.S.C.,
Prestonsburg, Kentucky for Respondent Johnson Coal
Company, Inc.

Judge Melick

These cases are before me upon the Complaints of
David Thomas and George Isaacs against Ampak Mining, Inc.,
(Ampak), Johnson Coal Company, Inc., (Johnson), and Southern
Hills Mining Company, Inc., (Southern Hills), pursuant to
Section 105(c)(3) of the Federal Mine Safety· and Health Act of
1977, 30 U.S.C. § 801 et seq., the "Act," alleging separate acts

2552

of discrimination in violation of Section 105(c)(l) of the
Act.!./
Mr. Thomas argues that Ainpak, ~iolated Section 105Cc)(l) of
the Act by demoting him on December 21, 1987, in retaliation for
his refusal to perform unsafe work and for his refusal to sign a
training certificate for training he had not received. Thomas
also alleges that had he not been discriminatorily demoted in
December 1987 he would not have been laid off by Ampak on
February 15, 1988, and that, therefore, his lay off likewise
violated Section 105Cc)Cl) of the Act.
Mr. Isaacs argues that he was laid off by Ampak on
April 22, 1988, because of his many protected activities,
including repeated safety complaints, refusal to perform unsafe
work, and by giving deposition testimony in a separate 105Cc)
discrimination proceeding involving Ampak.
In their post-hearing briefs the Complainants withdrew
their Complaints against Southern Hills on the grounds that it
is purportedly no longer in business, has no assets and could
not in any event provide any relief. Under the circumstances
the Complaints in case Docket Nos. KENT 89-13-D and KENT 89-14-D
against Southern Hills Mining Company, Inc., are dismissed.
Complaint of David Thomas - KENT 89-13-D
On October 17, 1987, Ampak assumed operations at the former
Johnson Coal Company No. 11 mine, located in Knott County,

I/ Section 105Cc)(l) of the Act provides as follows:
No person shall discharge or in any manner discriminate against
or cause to be discharged or cause discrimination against or
otherwise interfere with the exercise of the statutory rights of
any miner, representative of miners or applicant for employment
in any coal or other mine subject to this Act because such
miner, representative of miners or applicant for employment, has
filed or made a complaint under or related to this Act,
including a complaint notifying the operator or the operator's
agent, or the representative of the miners at the coal or other
mine of an alleged danger or safety or health violation in a
coal or other mine or because such miner, representative of
mine.r.:; or applicant for employment is the subject o.E medical
evaluations and potential transfer under a standard published
pursuant to section 101 or because such representative of miners
or applicant for e1nployment has instituted or caused to be
·
instituted· any proceedings under or related to this ~ct or has
testi~ied ~r is about to testify in any such proceeding, or
~ecause oE the e~ercise by such-miner, representative of miners
or applicant for einployment on behalf of himself or others of
~ny ~tatutory right afforded by this ~ct.

2553

Kentucky, under contract with Johnson Coal. Before Ampak took
over David Thomas had worked for Johnson Coal for almost a year
as a continuous miner operator at the mine •
When Ampak took o<Jer, Thomas was assigned to the third
shift as a continuous miner operator at a rate of $12.90 per
hour. He continued to work on the third shift until
mid-December, 1987, when Johnny Pittman, Ampak's general mine
foreman, transferred him to the second shift. When Thomas
reported for his first day of work on the second shift, the
section foreman, Alger Jent, told him to replace George Isaacs
on the continuous mining machine and to tell Isaacs to operate
the roof bolting machine. When Isaacs balked at operating the
bolting machine, Jent assigned Thomas to help James Sexton on
the roof bolter.~/
Thomas worked as the roof bolting machine helper for about
3 1/2 hours until Sexton injured his back and had to leave the
mine. The other roof bolting machine operator on the second
shift, Dennis Rucker, was off work due to an injury so Ampak was
left without either of its regular bolting machine operators.
Jent therefore asked Thomas to operate the .coof bolting machine
as best he could. When Thomas told the foreman that he was not
a certified bolter and was afraid to operate the machine, Jent
told Thomas to just do the best he could for the remainder of
the shift.3/ Jent also assured Thomas that he would not have to
operate the bolting machine again. Thomas then agreed.
Thomas operated the roof bolting machine for the remaining
2 hours of the shift. According to Thomas he bolted slowly
because of his unfamiliarity with and fear of the bolting
machine. He was not given any training before bolting and he
received no supervision while operating the bolter. He

2/ Isaacs testified that he objected to operating the roof

bolti~g machine because the machine's "dust motor",

which
vacuums up loose coal dust, was inoperative and its boom was
defective, which made the roof bolter difficult to control.
These defects were also reported by the bolting machine's
regular operator, Dennis Rucker, and by Thomas.
~/ Thomas testified that he had not operated a roof bolting
machine or received any roof bolter training for about 3 years.
30 C.F.R. § 48.7 requires a mine operator to provide task
training, prior to the performance of assigned work, to, among
others, any roof cont.col operator who has not performed the
assigned task during the preceding 12 1nonths. Thomas explained
that he waa afraid to operate the machine because he had naver
~eEore 11sed resin roof bolts and did not know how to properly
install them, because the dust collector was not working, and
becauae the defecti~~ head on the bolter posed a safety hazard.

2554

maintains that he did not then know of his right to refuse an
unsafe job assignment, including a task for which he had not
been trained.
At the end of the shift, Thomas maintains that he told
Section Foreman Jent that he would not operate the bolting
machine again because he was not certified to do so and because
he was afraid of the machine due to its poor operating condition.
Jent repeated his earlier promise that Thomas would not have to
operate the bolting machine again, and stated that the crew
would have another bolting machine operator for the next working
shift.
Before the start of the 2nd shift the following day, Thomas
was standing with other crew members in the mine shop.
According to Thomas, Jent approached Thomas and told him he
would have to bolt again that day. Thomas refused, telling Jent
that he was not certified to operate the roof bolting machine
that he was afraid of the bolter, and that he would not bolt
double (40 foot) cuts.
The roof control plan for the Ampak No. 1 mine provided
that continuous miner cuts could be no more than 20 feet in
length. However, the evidence shows that since the end of
November, 1987, Alger Jent had been ordering the continuous
miner operators on the 2nd shift to take 40 foot cuts (also
called "double" or "deep" cuts).
It is not disputed that this
practice was extremely dangerous for the bolting machine
operator because a 40 foot cut exposed him to twice the area of
unsupported top. A deep cut also created greater instability in
the mine roof which also increased the chances of a roof fall.
Double cutting ::>aves time however because the crew does not have
to move the mining equipment as frequently and could
theoretically increase production.
l'Jhen Thomas initially refused Jent' s work assignment, Jent
left the shop and went to the mine off ice located across the
parking lot from the shop. When Jent returned, he handed Thomas
a tcaining certificate that had been filled out to indicate that
Thomas had received task training as a roof bolting machina
operator.
Jent told Thomas to sign the certificate, but Thomas
refused because, as he told Jent, he had not received the
training.
According to Thomas, Jent then told him that if he
wanted to stay at Ampak he would have to bolt 40 foot cuts.
Jent leEt the mine shop again and when he returned told
Thomas that Johnny Pittman, the general mine foreman, wanted to
se~ him.
The evidence .shows that after Thomas left the shop,
Jent stated that he did not need men like Thomas on hi.s section
and that he would get rid of Thomas. When Thomas arrived at the
mine office, Pittman asked him "what the problem was".
It is
not disputed that Thomas told ~ittman that he was not certified
to operate the bolting machine, that he was afraid of it, and

2555

that he would not bolt double cuts. According to Thomas,
Pittman replied that if he did not want to operate the bolting
machine, "we don't need you".
Thomas testified that he was afraid he would be fired if he
refused to operate the bolter, so he returned to the shop and
told Jent that he would operate the bolting machine, but that he
would not bolt double cuts.4/ Thomas was waiting to enter the
mine when Pittman called him on the paging phone and told him to
go home and to report back for work on the 3rd shift on his
regular job.
Thomas did report for work that night on the third shift
and resumed his regular job as continuous miner operator.
However, Thomas maintains that after his refusals to bolt the
double cuts and to sign the false training certificate Pittman's
attitude towards him changed. For the next few days, Pittman
would not talk to Thomas. In contrast, before the safety
disputes, Pittman had always joked around with him. Then, about
three days after Thomas' refusal to bolt the deep cuts and his
refusal to sign the false training certificate, Pittman informed
Thomas that his job classification was being changed from
continuous miner operator to belt ~nan (or head drive operator)
and that his pay rate was being cut by $1.30 an hour. Pittman
gave Thomas no reason for his demotion from a skilled to an
unskilled job.
After ·Thomas' demotion, effective December 21, 1987, he
worked at the head drive of the conveyor belt during the entire
shift. Paul Hughes, who formerly had been the 3rd shift
repairman, was assigned to operate the continuou3 miner.
Hughes, had not previously run the miner on the 3rd shift and
had to be trained by Thomas to operate it.
Shortly after Thomas was demoted, he called the Federal
Mine safety and Health Administration {MSHA) and reported that
Ampak was taking double cuts with the continuous miner on the
2nd shift. As a result of Thomas' call, MSHA Inspector Stanley
"Bobo" Allen went to the Ampak No. l mine on December 22, 1987,
to determine if double cuts were, in fact, being made. Although
Allen did not issue any citations for illegal cuts, he did issue
five c i ta~tions to 7\1npak during this inspection - four for roof
control violations, and one for Ampak's failure to provide a
ventilation brattice at the working face.
4j Thomas maintains that he was still not aware oE his
right-to refuse unsafe work. lie 3tate<i that he learned of this
~ight when he later called the MSHA field off ice in Hazard,
Kentucky to report that Ampak was taking 40 Eoot cuts with the
continuous miner and that he had been told to sign a training
certificate for training he had not received.

2556

The MSHA inspector also told Pittman that the December 22nd
inspection was made in response to a complaint about
double-cutting. Ampak's management was thus aware that one of
its employees had complained. According to George Isaacs and
Dennis Rucker, Alger Jent suspected (correctly} that Thomas was
the informer.
In fact, Jent told.Isaacs that Thomas was "going
to be a short-timer" at Ampak because he had notified the
inspector about the double cuts.
On or about January 20, 1988, approximately one month after
he was demoted from 3rd shift continuous miner operator to 3rd
shift belt man, Thomas was transferred to Ampak's day shift as a
belt man (head drive operator) with a further pay reduction of
$.20 per hour. Thomas continued to work as a belt man on the
day shift until he was laid off on February 15, 1988.
When Thomas was given his layoff notice on February 15th,
Pittman told him that he had been chosen for layoff because,
according to the Johnson Coal Company seniority list, Thomas was
the least senior head drive operator at the mine.
On March 1,
1988, Pittman likewise told the MSHA special investigator during
MSHA's investigation of Thomas' discrimination complaint that
"Thomas was selected for layoff because he was the youngest
[least senior] head drive operator we [Ampak] had".
Ampak laid off a total of 14 miners on February 15, 1988.
Of these 14 employees, 7 or 8 were belt men (head drive
operators}. None of the miners laid off on February 15th were
continuous miner operators.
Evaluation of the Evidence
In order to establish a orima facie violation of Section
105(c}(l} of the Act, the Complainant must prove by a
preponderance of the evidence that he engaged in protected
activity and that the adverse action taken against him by the
Respondent was motivated in any part by the protected activity.
In order to rebut a prima facie case, the Respondent must show
either that no protected activity occurred or that the adverse
action was in no part motivated by the miner's protected
activity.
Secretary of Labor on behalf of Pasula v.
Consolidation Coal Co., Inc., 2 FMSHRC 2786 (1980), rev'd on
other grounds sub nom. Consolidated Coal Co. v.·Marshall,
663 F.2d 1211 (3rd Cir. 1981); Secretary of Labor on behalf of
Robinette v. United Castle Coal Co., 3 FMSHRC 803 (1981).
If
the Respondent cannot rebut the prima facie case in this manner,
it nevertheless can defend affirmatively by proving that it was
also moti~ated by the ffiiner's unprotected activities and it
would have ta~en the adverse action in any event for the
unprotected activities alone. The operator bears the burden of
proof with regard to this affirmative defense. Haro v. Magma
Copper Co., 4 FMSHRC 1935 (1982).

2557

In the instant case, it is undisputed that Thomas engaged
in protected activities in mid-December, 1987, when he Cl>
refused to bolt 1ouble cuts which were being made in violation
of Ampak's roof control plan and (2) refused to sign a
certificate of training which falsely indicated that he had been
given task training by Ampak as a roof bolting machine operator.
Moreover it is not disputed that Thomas' refusal to bolt the
double cuts was made in the good faith and reasonable belief in
its hazardous nature.
Respondents failed to call Alger Jent or any other witness
to dispute Thomas' testimony that Jent ordered him to bolt the
double cuts and to sign the fraudulent training certificate and
that when Thomas refused these orders, Jent threatened him with
the loss of his job. Thoma.:3' testimony, on the other hand, was
corroborated, in whole or in part, by George Isaacs,
Robert Slone, Everett Watkins, and Jackie Littrell. Moreover,
even General Mine Foreman Johnny Pittman admitted that when
Thomas reported to his off ice in the midst of the dispute with
Jent, Thomas told him that he was afraid to operate the bolting
machine and that he would not bolt 40 foot cuts. Pittman also
admitted that he reassigned Thomas to the 3rd shift that same
day after Thomas' dispute with the company over the roof
bolting of double cuts.
It is also uncontroverted that Pittman demoted Thomas from
the skilled continuous miner operator's position to the
unskilled belt man job and cut his pay from $12.90 to $11.60 an
hour only a few days after Thomas' refusals to bolt the double
cuts and sign the false training certificate.
It is likewi3e
uncontroverted that Pittman's relationship with Thomas changed
for the worse following Thomas' refusal to accede to A.mpak'.3
unsafe and unlawful directives and that Pittman gave Thomas no
explanation for his demotion and pay reduction.
Indeed, Ampak
offered no explanation even at trial for demoting Thomas on
December 21, 1987.
Within this framework of evidence it is clear that Thoma.::;
was demoted from continuous miner operator to belt man (head
drive operator) by Ampak on December 21, 1987, because of his
refusals a few days earlier to bolt double cuts and his refusal
to sign the false training certificate. Indeed Thomas was
demoted by Pittman only a few days after these orotected
ac ti.vi ties.
When a. company's adverse action against an employ.~e
closely follows the employee's protected activity, that fact
itself is evidence of an illicit motive. Donovan v. ~t~fford
Construction Co., 732 F.2d 954, 960 (O.C. Cir. 1984); Secretary
of Labor on behalf of Chacon v. Phelps Dodge Corporation, 3
FMStlRC 2503 (1981), rev'd on other grounds sub nom., Donovan v.
Phelps Dodge Corporation, 709 F.2d 86 (D.C. Cir. 1983).
I find
that to be the case herein.

2558

The deterioration of the employee-employer relationship
after Thomas' protected activity, is also strong evidence of a
retaliatory motive. See Stafford supra. In the instant case
the evidence shows that Pittman refused to talk to Thomas after
his protected activities. Retaliatory intent is also shown in
this case by Ampak's failure to explain the reason for its
adverse action to Thomas. See Secretary of Labor on behalf of
Brackner v. Jim Walter Resources, Inc., 9 FMSHRC 263, 268
(Judge Broderick, 1987), NLRB v. Senftner Volkswagen Corp., 681
F.2d 557 (8th Cir. 1982). Indeed Ampak gave Thomas no reason
whatsoever for his· abrupt demotion. It may reasonably be
inferred from this evidence that Pittman was punishing Thomas
for the assertion of his safety rights.
The operator has failed moreover to present any evidence to
rebut Thomas' prima facie case. It has therefore failed to
show that Thomas' demotion was not motivated by his protected
activities. Ampak's demotion of Thomas' was therefore in clear
violation of Section 105(c)(l) of the Act.
Following his discriminatory demotion December 21, 1987,
Thomas remained in the belt man (head drive operator) position
unt.il his layoff on February 15, 1988. At the time of the
layoff Mine Foreman Pittman told Thomas that he had been chosen
for layoff based on seniority. Specifically, Pittman told
Tho1nas that Ampak was following Johnson Coal Company's seniority
list, and that Thomas was the least senior head drive operator
at the mina.
Although Pittman testified at trial that he and Herb
Wolford made the decision as to which employees to lay off and
which to retain on February 15, 1988, based on who they thought
"could operate the equipment the best and do the the best job",
this proffered explanation clearly is not credible as it relates
to Thomas.5/ Indeed, the reason given by Pittman at the time of
the layofE-Cthat Thomas was the least senior head drive
operator) is precisely the reason that Pittman gave the MSHA
special investigator who was investigating Thomas'
didcrimination complaint. In his sworn statement to MSHA on
March 1, 1988, just 15 days after the layoff, Pittman stated
that "Thomas was selected for layoff because he was the youngest
head drive operator we had". Pittman also told the MSHA special
investigator that "seniority based on the Johnson (Coal Company)
hire list" was considered in choosing the miners for layoff.
~/Pittman's trial testimony concerning the circumstances
surrounding the Ar;>ril 22nd layoff at Ampak also differs .narkedly
from the sworn statement he gave the MSHA special investigator
in the ~eorge Isaacs case. For this additional reason t do not
cind him to be a credible witness.

2559

Significantly another miner laid off on February 15th, Dennis
Rucker, was also told that he was chosen for layoff based on his
seniority status.~/
In determining whether or not Thomas would have been laid
off on February 15th had he not been discriminatorily demoted on
December 21st, it is necessary to_ review the status of the
miners who were laid off on February 15, 1988, and the positions
they-held at the time of the-layoff.
It is undisputed that 14
miners were laid off on February 15th. The positions of 12 of
these miners have been stipulatad. With regard to the two
miners, Slone and Bentley, whose positions could not be agreed
upon, I find that the Complainant has nevertheless established
their positions by credible testimony.
The miners laid off by Ampak on February 15, 1988, and
their positions are therefore established as follows:
PETE BENTLEY - tractor, scoop, and shuttle car operator
DAVID BROWN - repair~an
DARRELL ESTEP - repairman
KENNETH EVERAGE - belt man
ROY JOHNSON - belt man
rillCHIE KING - shuttle car operator or belt man
JEWITT MULLINS - inside laborer
BOBBY OWNES - shuttle car operator
ELLIOT'r ROWE' JR. - belt man
DENNIS RUCKER - roof bolting machine operator
LUTHER SEXTON - belt man
DAVID THOMAS - head drive operator
ROBERT SLONE - head drive operator: acoop ooerator
CON BENTLEY - belt 1nan
Among the miners laid off on February 15, 1988, were 7 or 8
belt men (head drive operators), 1 inside laborer, 2 repairmen,
3 shuttle car and/or scoop operators, and 1 roof bolting machine
operator. No continuous miner operators were laid off however
and indeed the evidence shows that Paul Hughes, the employee who
took Thomas' place as 3rd shift continuous miner operator in
December, was not laid off in February.
It may reasonably be
inferred therefore that had Thomas not been discriminatorily
demoted from his continuous miner operator's position in
December, he would not have been subject to layoff in February.
Ampak's discriminatory demotion of 'I'homas in December 1937,
was thus "inextricably linked" to the company's decision to lay
him off in_ February 1988. See Wiggins v. Eastern Associated

6/ The Complainant maintains in this ~ase that he is not
challenging A1npak' s assertion that its layoff of miners on
Februacy 15th was necessary because the mine was losing money.
Rather, hG assert5 that whether or not layoffs were economically
necessary, Ampak's decision to choose "him for layoff was
inextricably linked to his earlier demotion and was, therefore,
violative of the Act.
2560

Coal Corp., 7 FMSHRC 1766 (1985). Since Ampak did not lay off
any continuous miner operators in February and since it may be
inferred that Thomas would still have been a continuous miner
operator had he not been discriminatorily demoted, it is
apparent that Thomas would not have been laid off but for
Ampak's prior discriminatory action. Therefore, Ampak's layoff
of Thomas was in violation of the Act.
Pittman's testimony concerning Ampak's alleged reason for
Thomas' layoff i.e., that Thomas was not among the miners that
Ampak believed could do the "best job", is, as previously noted,
simply not credible. Ampak therefore could not prove that
Thomas would have been laid off for other reasons alone.
Moreover although Pittman testified as to alleged complaints
about Thomas' work, he never contended that these supposed
complaints were the basis for Thomas' layoff. Therefore, it is
clear that Thomas would not have been laid off solely for any
unprotected activities.
Complaint of George Isaacs - KENT 89-14-D
The record shows that George Issacs worked for Johnson Coal
for about 10 years before Ampak took over the former Johnson No.
11 mine on October 17, 1987. Issacs had worked as a continuous
miner operator for Johnson Coal since the latter part of 1985
and he continued in that position after Ampak took over. Isaacs
worked on the 2nd shift (3:00 - 11:00 p.m.) on the 003 section
oE Ampak's No. 1 mine. He worked in tandem with Jackie Littrell
alternating with him as continuous miner operator and miner
helper.
When Ampak took over the mine, Robet:'t Slone was the section
foreman on the 003 section and Alger Jent, the 2nd shift mine
forerna.n, was Slone's immediate boss. As previously noted in the
factual recitation in the Thomas' case, beginning in the latter
pact of November 1987, Jent regularly ordered the continuous
miner opet:'ators on the 2nd shift to take illegal 40 foot
double cuts with the miner. Jent gave the orders over the
objection of Slone, who instructed his operators not to cut more
than 20 feet deep.
Indeed Slone testified that "Jent asked me
to [ot:'der the miner operators to take deep cuts], and I told him
that it was against the law, and I never would give no orders to
do that. Whenever there was a deep cut took, he [Jent] was the
man that give the orders."
In early December 1987, Jent reportedly told Slone directly
that his crew had "to cun coal and take double cuts." Jent also
r8portadly told Slone that ".Johnny [Pittman] knows what I'm a
doin' and [he] don't care". In mid-December 1987, Slone was
reassigned as a scoop operator, and Jent took his place as
section foreman on the 003 section. Pursuant to Jent's orders,
the continuous miner operators on the 2nd shift regularly took
double cuts until March 14, 1988, ~hen Jent was suspended.· All

2561

of the miners who testified (Jackie Littrell, Robert Slone,
Dennis, Rucker, Gary Day, Everett, Watkins, and David Thomas)
confir;ned that double cuts were regularly made at .Jent' s
direction.
Isaacs maintains that he complained to Jent nearly everyday
about the taking of double cuts, but that Jent ignored him.
Gary Day, a shuttle car driver also confirmed that Issacs told
Jent it was unsafe to take 40 foot cuts. Littrell, the other
continuous miner operator, likewise complained to Jent.
Issacs
also maintains that he complained to Johnny Pittman twice about
the taking of double cuts. On the first occasion, on January
1988, Pittman ridiculed Isaacs for only taking "baby cuts" of
36-40 feet with the continuous miner and Pitt.man chided Isaacs
that "he was going to have to get [another] miner man".
On the
second occasion, in February 1988, Isaacs told Pittman that they
needed to start taking short cuts because of hazardous roof
conditions. Pittinan replied that "there's no way he could
afford to take short cuts".
Isaacs maintains that he refused Jent's instructions to
take double cuts on two occasions.
The first refusal was
immediately after the mine roof had fallen on his continuous
miner while he was taking a deep cut.
It took two hours to
clean the rock off Isaacs' continuous miner and when he was
then instructed to double cut the adjoining place, Isaacs told
Jent that he would only cut 20 feet deep and that if Jent wanted
it cut deeper, he would have to cut it himself.
According to
Isaacs Jent then became upset and did not talk to him for two or
three days.
Isaacs maintains that he also refused to take double cuts
during a shift on the 001 section because of unstable roof.
This section was called the "bad section" or "scratchback"
because of its bad top and low coal seam. When Isaacs refused
Jent reportedly again "got upset and ..• cussed a little bit ...
and pouted" for a few days.
Isaacs maintains that durin9 February and early March 1988,
he also complained repeatedly to Ampak's management about the
absence of lights on the continuous miner.
Isaacs and Littrell
both estimated that the miner had been without any lights for
three weeks.
Issacs testified that to operate the miner without lights
he would have to stick his head out of the operator's d~ck and
11se his cap light for illumination.
Isaacs described this as
~e~tremely dangerous".
Littrell called it as "dangerous as a
cocked Qistol".
Isaacs maintains that he complained to ,Jent -'ind
Pittillan about this condition but to no avail.
In fact, Pittman
reportedly told Isaacs that in the event of an MSHA inspection
he should pretend that he was repairing the lights, and then
resume cutting the coal ~ithout lights when the inspector left.

2562

Isaacs reportedly also complained to Jent and to Pittman in
February and March 1988, about the inoperative water sprays on
the continuous miner. Pittman purportedly responded "Don't
worry aboQt the water, just worry about running coal".
Isaacs
maintains that he also complained to Pittman about Ampak'3
fail11re to hang ventilation curtains and about Ampak's practice
of having the continuous miner remove pillars.
On February 16, 1988, the day after he was laid off, David
Thomas filed his complaint of discrimination with MSHA in which
he alleged that Jent had ordered him to roof bolt a 40 foot cut.
As a part of its investigation of Thomas' complaint, the MSBA
special investigators interviewed Pittman, Jent, and Herb
Wolford, Ampak's superintendent, on March 1, 1988, at the Ampak
mine off ice. After his interview with the investigators, Jent
proceeded to go underground.
As he began to enter the mantrip,
Jent accused James Sexton, a roof bolting machine operator, of
telling MSHA about the illegal 40 foot cuts. Sexton denied
it but ,Jent responded that "somebody had to tell 'em .•• they
knew too much what's going on. 11 After telling Sexton that he
did not know if the cuts had been 40 feet long because "you
do not carry no forty foot tape measure", Jent warned the crew
that they'd better watch what they said to MSHA or else they
would be in trouble.
Two days after ,Jent accused James Sexton of telling the
MSHA special investigators about the inining of double cuts,
Jent approached Isaacs and Littrell while they were working at
the mine face.
Jent told them that he was not going to the
11
pen" for double-cutting. When Isaacs stated, in effect, that
he and Littrell could also be in trouble for cutting the double
cuts, Jent warned them to watch what they told the investigators.
As he did so, Jent patted his pocket in which he carried a
pistol.
Isaacs considered this gesture to be a threat.
About a week later, on the morning of March 10, 1988, the
entire Ampak No. 1 mine was shut down pursuant to a
Section 104(d)(l) "unwarrantable failure" order issued by MSHA.
The closure order was issued for Ampak's failure to comply with
its ventilation plan. Ampak· called Jackie Littrell's home that
day to inform him not to report for work. When Littrell called
back to the mine off ice to ask why they would not be working,
Superintendent Wolford told Littrell that the mine had been shut
down because of ventilation problems. Littrell then told
Wolford that there were some problems at the mine that he needed
to know about, and Wolford suggested that they meet at a gas
stat ion.
When Wolford and Littrell met, the superintendent asksd
Littrell if he know who had been calling the MSHA inspectors.
Littrell then told Wolford that Jent had been ordering the miner
operators to take double cuts, and that Jent had threatened he

2563

and Isaacs. A day or so later, Wolford telephoned Isaacs and
asked him if double cuts were being made on the 2nd shift.
When
Isaacs answered affirmatively Wolford asked who was ordering
the double cuts to be taken.
Isaacs reported it was Jent and
Pittman.
Isaacs also recounted to Wolford the incident in which
Jent had threatened he and Littrell with a gun.
Wolford then notified Pittman that Littrell and Isaacs had
complained about Jent ordering them to take double cuts and
Wolford arranged a meeting at the Ampak mine off ice among Jent,
Pittman, and himself. At that meeting, Wolford told Jent that
Isaacs and Littrell had alleged that he was ordering them to
take double cuts.
As a· result of the complaints made by Isaacs
and Littrell, Jent was suspended for the work week of
March 14-18, 1988. At the end of that week, Wolford and Pittman
tnet with Jent again and told Jent that he was being reinstated.
Jent was moved, however, to the 3rd shift (as section foreman)
in ordec to separate him from Isaacs and Littrell, who remained
on the 2nd shift.
In the midst of MSHA's investigation of David Thomas'
discrimination complaint, MSHA's March 10th closure oE the Ampa~
No. 1 mine, the complaints made by Littrell and Isaacs regarding
double-cutting on the 2nd shift, and Jent's suspension of
March 14-18, there also was another pending safety
discrimination case - against Johnson Coal Company - which
involved Johnny Pittman. On August 25, 1987, 5 former employees
of Johnson Coal Company - Calvin Baker, Edsel Baker, Elliott
Rowe, Agnel Amburgey and Everett Watkins - had filed complaints
of discrimination against Johnson Coal, which alleged they had
been laid off because they had made various safety complaints.
All of the complaints named Pittman as one of the persons
responsible for the discriminatory actions.
The Secretary of Labor filed a complaint on behalf of these
5 miners against Johnson Coal with the Federal Mine Safety &
Health Review Commission. On April 21, 1988, at a Hazard,
Kentucky law office, Isaacs gave his deposition on behalf of the
5 complaining miners. "Pittman saw and spoke to Isaacs at the
law office on Aoril 21st and Pittman stated at trial that he
assumed that Is~acs was testifying on behalf oE the complaining
miners.
Significantly, Pittman also admitted that he assumed on
April 21st that Isaacs was testifying about unsafa pcactices
that he (Pittman) h~~ taken part in.
On Apcil 22, 1988, the day after Isaacs' deposition
testi1nony, Isaacs was laid off ( ter1ninated) by Ampak.
Pittman
lr1forrned Isaac3 of hi.3 layoff but gave him no reason for the
action. Of the four full-time continuous miner operators
~mployed by Ampak, the two employees who had coinplainad to
management about the taking oE double cuts and had regularly
voiced other $afety complaints (i.e. George Isaacs and
Jackie Littrell) were laid off. On the other hand, the evidence

2564

shows that the two full-time miner operators who were retained,
Danny Hall and Eli Jent, had never complained about unsafe
working conditions at Ampak.
It is also apparent that Pittman,
who was fully aware of Isaacs' safety complaints, was solely
responsible for choosing the miners for layoff on April 22nd.
Although Pittman knew that Alger Jent had consistently
ordered his crew to perform unsafe practices on the 2nd shift,
Pittman did not lay off Jent on April 22nd. Rather, Pittman
retained Jent and returned him to his previous job as 2nd shift
section foreman.
Evaluation of the Evidence
Isaacs, like Thomas, does not challenge Ampak's assertion
that its layoff of miners on April 22, 1988, was necessary
because the No. 1 mine was losing money. He argues that whether
or not layoffs were economically necessary, Ampak's (Pittman's)
decision to choose him for layoff (while retaining other
continuous miner operators) was discriminatory. For the reasons
set forth below I agree.
The evidence shows that of the 10 miners laid off at that
time two full-time continuous miners operators, George Isaccs
and Jackie Littrell, were laid off while two other full-time
miner operators, Danny Hall and Eli Jent, were retained.
Therefore, of the four Ampak employees classified solely as
continuous miner operators, Isaacs was one of the two chosen for
layoff.
As noted by Isaacs in his post hearing brief, there were
four strong indicia of discriminatory motivation on the part of
Johnny Pittman in choosing him for layoff: (1) Pittman had
knowledge of Isaacs' many protected activities: (2) Pittman had
previously demonstrated hostility toward safety complaints by
demoting Thomas for refusing to bolt double cuts; (3) the
pro2Cimity in time between Isaacs' deposition testimony· (on
behalf of the 5 former Johnson Coal Company miners) and his
layoff; and (4) Pittman's personal motivation for getting ri1 of
Isaacs because of Isaacs' complaints to Wolford and his
deposition testimony in the related Johnson Coal Company case,
both of which implicated Pittman in unsafe mining practices.
It is clear that Isaacs engaged in numerous protected
activities in the 3 months prior to his April 22nd layoff
(termination). These protected activities were as follows:
(1) regular complaints to Jent about the taking of double cuts;
.C2) two complaints to Pitt~an - in January and February 1988 about the practice of double-cutting on the 2nd shift; (3) two
refusals to perform unsafe work (i.e., to take double cuts):
(4) frequent complaints to Jent and to Pittman about the lack of
lights on the continuous miner; C 5) complaints to .Jent and
Pittman about the inadequate water sprays on the continuous

2565

miner; (6) complaints to Jent and Pittman about Ampak's failure
to provide or hang ventilation curtains; (7) complaints to
Pittman about performing pillar removal work fro1n the deck of
the continuous miner (without remote control>; (8) the complaint
to Wolford in mid-March about the double-cutting on the 2nd
shift; (9) two conversations with the MSHA special investigators
in March 1988, concerning Thomas' allegations of double-cutting;
and Cl0) his deposition testimony in the Johnson Coal Company
case on April 21, 1988.
There is, moreover, no dispute concerning the good faith or
reasonableness of the work refusals. It is also clear that
Pit.tman knew directly of almost all of these protected
activities, particularly those which occurred closest in
proximity to Isaacs' layoff. Indeed, because of Pittman's
position at the mine and his close personal relationship with
Jent, it can reasonably be inferred that Pittman was also aware
of the complaints that Isaacs made to Jent.
Pittman was also directly involved in some of Isaacs'
protected activities, which gave him a personal reason to get
rid of Isaacs. In addition to complaining personally to Pittman
about the mining conditions on the 003 section, Isaacs had told
Wolford, Pittman's immediate superior, about the illegal
double-cutting on the 2nd shift and, moreover, he told Wolford
that Pittman and Jent were responsible for the ordering of the
illegal cuts.
l?ittman, who was named as the person responsible for the
discriminatory actions in the related Johnson Coal Company
complaints also assumed that Isaacs' deposition testimony on
April 21st was on behalf of the former Johnson Coal Co1npany
miners and that Isaacs had testified about Pittman's involvement
in unsafe acts. Isaacs and Littrell had, in fact, also been
responsible for Jent's 5 day suspension and subsequent transfer.
It can reasonably be inferred form this evidence that Pittman
was therefore antagonistic towards Isaacs (and Littrell) as a
result.
The fact that adverse action closely follows an employee's
protected activity is itself evidence of an unlawful motivation.
Donovan v. Stafford Construction Co., supra. Although the April
22nd layoff in the instant case may have been economically
necessary} the fact that Isaacs was chosen for layoff while
other continuous miner operators wer.e not, and on the day after
his deposition testimony, is thereEore strong evidence of
Pittman's discriminatory intent.
Hostility towards protected activity is another
circumstantial Eactor pointing to discriminatory motivation.
Chacon, supra. Such hostility towards safety complaints by
Pittman ia also present in this case. Not only did Pittman
ridicule Isaacs' concerns over the taking of deep cuts with the

2566

miner, but as has been already determined, he discriminatorily
retaliated against David Thomas after Thomas' refusal to bolt
double cuts in December.
Although Jackie Littrell is not a party to this action, it
is clear that Pittman selected both Isaacs and Littrell for
layoff because they were the two continuous miner operators who
objected to the unsafe practices required by Pittman and Jent.
On the other hand, as Pittman admitted, the two continuous miner
operators who were not laid off i.e. Danny Hall and Eli Jent,
never made safety complaints.
Mr. Isaacs has therefore, within this framework of
evidence, proven that his layoff was indeed motivated at least
in part by his protected activities. The Respondents have
failed to rebut this evidence and have failed to affirmatively
defend.
Ampak's only apparent defense in this case was that it
chose which miners to lay off by "look[ing] at the jobs we
needed filled and the guys most capable of filling them".
However, no evidence was presented as to the relative skills of
George Isaacs vis-a-vis Ampak's other continuous miner operators.
On the contrary, Pittman admitted that Isaccs had had no
disciplinary problems while employed at'Ampak and that when he
chose Isaacs for layoff, he knew that Isaacs was a certified
foreman and that he was capable of performing "quite a few jobs"
in the mines.
Ampak's primary evidence in its defense was that the miners
who were laid off on Friday, April 22nd, had actually been
chosen for layoff on the preceding Wednesday night, April 20th.
Pittman testified that J. L. Workman called he and Herb Wolford
at the No. 1 mine on Wednesday afternoon, and told them to
report to Ampak's "main office". when Pittman and Wolford
reported to the office, Workman allegedly told them that Ampak
was "losing money" and "needed to make some cuts". Therefore,
Pittman and Wolford then allegedly compiled a list of the miners
who would be laid oEf.
Pittman's testimony in this regard is, however,
contradicted by his sworn statement to the MSHA special
investigator on June 14, 1988, during th~ investigation of
Isaacs' disc-rimin:ition complaint. Pittman then stated that "!
made the decision as to who would stay and ~ho would be laid
off". He also stated that "Herbart Wolford left this mine
[Ampak No. l] on April 15, 1988. He went to another operation
of 7'\1npak Mines, Inc., and I took over as superintendent". Thus
Pitt~an had previously stated that Wolford had left the mine a
week before the layotfs took place and that he (Pittman) was
solely responsible for choosing which miner3 would be laid off.
Pittman is therefore not a credible witness. In this regard his
testimony of his lack of knowledge of the double-cutting at the

2567

Ampak mine and his denial that Isaacs ever made safety
complaints to him in light of the overwhelming evidence to the
contrary, are also incredible.
In sum, since Isaacs has proved a prima iacie case of
discrimination herein and since the Respondents have failed to
prove that Ampak' s adverse action was also moti,1ated by
unprotected activities (and that it would have laid Isaacs off
in any event for the unprotected activities alone), Ampak's
layoff of.Isaacs on April 22, 1988, violated Section 105(c)(l}
of the Act.
Liability for Damages
Ampak has been·found in these cases to have discriminated
against both Complaintants Thomas and Isaacs in violation of
Section 105(c)(l) of the Act. According to the Complaints Ampak
is out of business, has no assets and can provide no relief.
They concede however that Johnson Coal did not exercise
"substantial control over the most significant aspects of the
operation of the mine" so as to establish liability under the
agency theory applied by the Commission in Bryant v. Dingess
Mine Service, et al., 10 FMSHRC 1173, 1178 (1988). The
Complainants therefore seek legal remedies, on a strict
liability theory, against Johnson Coal the owner of the mine in
this case and with which Ampak contracted to operate the mine.
The cases cited in support of their argument are, howe,1er,
inapposite. The cases essentially attach liability to mine
owners for violations o.E the Act cocrunitted by their independent
contractors based on the specific statutory liability of mine
operators under Sections 3(d) and 111 of the Act.
Under the Act the Secretary of Labor could cite and propose
a civil penalty against the mine operator, Johnson Coal, for the
violations in this case of Section 105Cc)Cl). The question of
strict liability by Johnson Coal to the individual miners is a
different matter. Section 105(c)(l) limits liability to only
those persons who discriminated against the Complainants.
In
addition, while the Commission has found in the Bryant case that
liability may be eKtended to mine operators under agency theory,
i t has not extended responsibility under the principles of
strict liability.
~bsent evidence that would support liability under an
agency theory such as in the Bryant case, there is no legal
basis to find Johnson Coal liable in these cases. see also
Bryant v. Dingess Mine Service et al., 9 FMSHRC 336 (Judge
Brode.rick; 1987) and UMWA v. Algonquin Coal Co., 7 FMSHRC 906
(Judge Steffey, 198~).

2568

ORDER
The Complaints of Discrimination herein are dismissed
against Southern Hills Mining Co., and Johnson Coal Company, Inc.
The Complaints against Ampak t~ining Inc. are upheld and Ampak
Mining, Inc. is liable for the acts of discrimination found
herein. Accordingly the remaining parties are directed to
confer regarding possible stipulations to establish costs and
damages and to report the results thereof to the undel:'signed on
or before January 5, 1990. In the event such stipulations
cannot be reached, further proceedings will be held limited to
the issue of costs and damages, at 9:00 a.m., on January 17,
1990, in Lexington, Kentucky. The assigned courtroom will be
designated at a later date. This decision is not final and will
not be final until such time as a decision establishing costs
and damages is issued.

Gary\ Melick
Administrative
Distribution:

\)

Tony Oppegard, Esq., Appalachian Research and Defense Fund of
Kentucky, P.O. Box 360, Hazard, KY 41701 (Certified Mail)
Graham Martin, Esq., Main Street, United Federal Building,
Hindman, KY 41822 CCertif ied Mail)
Mr. Geary Burns, Vice President, Ampak Mining, Inc., Rt. 302,
van Lear, KY 41265 (Certified Mail)
nt

2569

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 26 1989
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
:

Docket No. PENN 89-194
A.C. No. 36-05466-03687

v.
Emerald No. 1 Mine
CYPRUS EMERALD RESOURCES
CORPORATION,
Respondent
CYPRUS EMERALD RESOURCES
CORPORATION,
Contestant

CONTEST PROCEEDINGS
Docket No. PENN 89-45-R
Citation No. 3087308; 8/30/88

v.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. PENN 88-318-R
Order No. 3087446; 8/31/88
Docket No. PENN 88-325-R
Order No. 3087309; 8/30/88
Emerald No. 1 Mine
Mine ID 36-05466
DECISIONS

Appearances:

Susan M. Jordan, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for the Petitioner/Respondent;
R. Henry Moore, Esq., Buchanan Ingersoll,
Pittsburgh, Pennsylvania, for the
Respondent/Contestant.

Before:

Judge Koutras
· Statement of the Proceedings

These consolidated proceedings concern Notices of Contest
filed by the contestant (Cyprus) against MSHA pursuant to section
105(d) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 815(d), challenging the legality of the captioned
citation and orders. Docket No. PENN 89-194, concerns proposed

2570

civil penalty assessments filed by MSHA against Cyprus seeking
civil penalty assessments for five alleged violations of certain
mandatory safety standards found in Part 77, Title 30, Code of
Federal Regulations. Cyprus filed timely answers denying the
alleged violations, and three of the alleged violations were
subsequently settled by the parties (section 104(a) Citation Nos.
3087305 and 3087444, and section 104(d) (2) Order No. 3087600).
Docket No. PENN 88-318-R, concerns a Notice of Contest
challenging the legality of a section 104(d) (2) Order
No. 3087446, with special "S&S" findings, issued on August 31,
1988, and citing an alleged violation of mandatory safety standard 30 C.F.R. § 77.205(b).
Docket No. PENN 89-45, concerns a Notice of Contest challenging the legality of a section 104(a) Citation No. 3087308,
with special "S&S" findings, issued on August 30, 1988, and
citing an alleged violation of 30 C.F.R. § 77.209. Docket No.
PENN 88-325-R concerns a challenge to a section 107(a) Imminent
Danger Order No. 3087309, issued on August 30, 1988, in conjunction with the section 104(a) Citation No. 3087308.
Hearings were held in Washington, Pennsylvania, and the
parties filed posthearing briefs. I have considered their
respective arguments in the course of my adjudication of these
matters.
Issues
The issues presented in these proceedings include the
following:
(1) whether Cyprus violated the cited mandatory
safety standards; (2) whether the alleged violations were
significant and substantial (S&S); (3) whether the alleged
violation cited in the section 104(d) (2) order resulted from an
unwarrantable failure by Cyprus to comply with the cited standard; and (4) whether the condition or practice cited in the
contested imminent danger order was in fact an imminent danger.
Assuming the violations are established, the question next
presented is the appropriate civil penalties to be assessed
pursuant to the civil penalty assessment criteria found in
section llO(i) of the Act. Additional issues raised by the
parties are identified and disposed of in the course of the
adjudication of these cases.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 301, et seq.
2. Sections llO(a), llO(i), 104(d), 105(d), and 107(a) of
the Act.

2571

3.

Commission Rules, 29 C.F.R.

§

2700.1, et seg.

Stipulations
1. The subject mine is owned and operated by
Cyprus, and it is subject to the jurisdiction of the
Act.
2. The presiding judge has jurisdiction to hear
and decide these cases.
3. The contested citation and orders were properly served on Cyprus by a duly authorized representa·ti ve of the Secretary of Labor (MSHA).
4. The parties agreed to the authenticity of all
documents received in evidence in these proceedings,
but not to the truth of the matters asserted therein.
5. The history of prior violations for the subject mine is reflected in an MSHA computer print-out
received in evidence in a prior civil penalty proceeding (Docket No. PENN 88-287).
6. The annual coal production for Cyprus during
the relevant time period in question in these proceedings is 1.8 million tons, and Cyprus may be considered
a large operator.
7. The proposed civil penalty assessments for the
contested violations will not adversely affect the
ability of Cyprus to continue in business.
8. All of the contested alleged violations were
timely abated by Cyprus in good faith.
9. There were no intervening clean inspections
between the issuance of the contested section 104(d) (2)
order and a previously issued section 104(d) (2) order.
settlements - Docket No. PENN 85-194
Section 104Cal "S&S" Citation No. 3087305, was issued on
August 30, 1988, in conjunction with a section 107(a) imminent
danger order, and the inspector cited a violation of 30 C.F.R.
§ 77.400, because a cyclone fence being used to prevent persons
from entering an area under the counterweight for the No." 2
stacker belt conveyor was inadequate. MSHA proposed a civil
penalty assessment of $800 for this alleged violation.
The parties filed a.proposal to settle this alleged violation, and in support of the proposed settlement, MSHA stated that

2572

the inspector was concerned that persons would walk over the coal
stock pile and go underneath the counterweight and be struck by
the counterweight. However, MSHA asserted that normal movement
of the counterweight would not bring it in contact with persons
below it, the belt and pulley structure were only 2 years old and
in good condition, the counterweight was at least 30 feet above
the level of the coal on the day the order was issued, and there
was a sign posted that indicated that the area was restricted.
Under the circumstances, MSHA vacated the imminent danger order,
and the parties agreed to settle the alleged violation noted in
the citation for a reduced civil penalty assessment of $400.
Section 104Cdl (2) "S&S" Order No. 3087600, was issued on
August 30, 1988, and the inspector cited a violation of 30 C.F.R.
§ 77.1607(bb), after finding an inoperable start up alarm for the
No. 1 belt between the No. 1 stacker and the coal transfer building. MSHA proposed a civil penalty assessment of $850 for this
alleged violation.
The parties filed a proposed settlement for this alleged
violation, and in support of the settlement, MSHA stated that
additional evidence established that the condition cited was
caused by an "isolated output card" that had gone bad, and there
is no evidence as to how long the bad output card had existed
before the inspector found it. MSHA concluded that there was
insufficient evidence of an unwarrantable failure by the respondent to comply with the cited standard, and the order was modified to a section 104(a) "S&S" citation. The parties agreed to
settle this alleged violation for a reduced civil penalty assessment of $450.
Section 104(a) "S&S" Citation No. 3087444, was issued on
August 31, 1988, in conjunction with a section 107(a) imminent
danger order, and the inspector cited a violation of 30 C.F.R.
§ 77.404(a), after finding that an electrical junction box
supplying power to a boiler heater located on the third floor of
the preparation plant was not maintained in a safe operating
condition in that openings in the box had allowed water and
moisture to enter the box. MSHA proposed a civil penalty assessment of $650 for this violation.
The parties filed a proposed settlement for this alleged
violation, and in support of the settlement MSHA stated that
there was insufficient evidence that an accident would occur if
normal mining operations had continued. MSHA stated further that
although a person could be shocked if they came in contact with
the box, it was mounted on a wall 10 to 12 feet off the ground,
and the cables were protected by an adequate ground fault system.
Under the circumstances, MSHA vacated the imminent danger order,
and the parties agreed to settle the alleged violation noted in
the citation for a reduced civil penalty assessment of $325.

2573

In further support of the proposed settlement disposition of
the aforementioned citations, MSHA submitted information pertaining to the six statutory civil penalty criteria found in section
llO(i) of the Act. After careful and consideration of the arguments presented in support of the proposed settlement disposition
of these violations, I conclude and find that the settlements are
reasonable and in the public interest. Accordingly, pursuant to
Commission Rule 30, 29 C.F.R. § 2700.30, the settlements ARE
APPROVED.
Docket No. PENN 88-318-R
This case concerns a contested section 104(d) (2) "S&S" Order
No. 3087446, issued by MSHA Inspector Charles Pogue on August 31,
1988. The inspector cited an alleged violation of mandatory
·safety standard 30 C.F.R. § 77.205(b), and the condition or
practice cited in the order states as follows:
"Loose coal, two
wash down hoses, 21 feet and 17 feet in length, 6 supply structure springs, and coal dust 24 inches in depth was permitted to
accumulate in the walkways of the refuse belt and 300 ton bin
building."
The cited standard, section 77.205(b), provides as follows:
"Travelways and platforms or other means of access to areas where
persons are required to travel or work, shall be kept clear of
all extraneous material and other stumbling or slipping hazards."
The particular mine areas that are the subject of the order
are the preparation plant building, a 300 ton refuse bin building, which is a separate building, and an inclined refuse belt
conveyor which connected the two buildings (Exhibit G-6) .
Although there were actually two belts, one of them had been out
of service for several years, and the cited belt area in question
was used as a refuse belt. The belt was an enclosed structure,
with an adjacent walkway of approximately 24 inches wide, and it
was approximately 232 feet long, and was equipped with a handrail
and lighting.
In support of the cited conditions, MSHA presented the
testimony of Inspector Pogue, and the UMWA walkaround representative Keith Higginbotham, who accompanied the inspector during his
inspection on August 31, 1988. Mr. Pogue and Mr. Higginbotham
confirmed that they personally observed the conditions which
prompted Mr. Pogue to issue the order.
In defense of the alleged violation, Cyprus presented the
testimony of preparation plant foreman Ronald D. Kerr, and safety
representative Jack B. Monas. Mr. Kerr confirmed that he did not
accompany the inspector during his inspection, and that he did
not observe the cited conditions (Tr. 126). Mr. Monas confirmed
that he was involved in accompanying MSHA inspectors during the
course of an MSHA inspection of the preparation plant which began

2574

on August 26, 1988, and that he was at the plant when Inspector
Pogue conducted his inspection on August 31, 1988. He further
confirmed that he observed the accumulations of refuse materials
at the lower part of the belt walkway "at the door as the walkway
exited" the building, but he could not recall seeing any materials from the door back to the tail roller. He confirmed that
he observed these materials after the order was issued, before
any clean up operations were started, and observed a closure tag
on the door. He believed that the conditions he observed were
the same conditions observed by the inspector. Mr. Monas further
confirmed that he could not see the cited hoses from the location
of the accumulated materials, and that he did not walk up the
belt or into the other areas cited by the inspector (Tr.
173-175).
Inspector Pogue testified that he observed loose coal refuse
materials in the walkway in and around the walkway around the
tail roller of the refuse belt. He stated that the materials
were the size of golf balls and baseballs, and that he and
Mr. Higginbotham had to walk through and over the accumulations
as they walked up the inclined beltline. As he proceeded up the
belt walkway, Mr. Pogue observed a wash down hose approximately
one and one half inches in diameter, and 17 feet long, and it was
connected to a water tap. Upon proceeding further up the walkway, Mr. Pogue observed another wash down hose approximately
21 feet long, and it too·was connected to a water tap. He confirmed that both hoses were "scattered back and forth across the
walkway" (Tr. 10-14). He also confirmed that they are usually
hung on a hanger (Tr. 45).
Mr. Higginbotham confirmed that he also observed the accumulated coal refuse materials and hoses. He described the accumulations materials as "lump sized coal, probably the size of your
fist down to a golf ball size," and stated that they were
"scattered throughout the walkway going up the ramp," and that
they extended for a distance of approximately 15 feet up the
inclined walkway (Tr. 87). He stated that the hoses were "laid
clear across the walkway in a very unorderly fashion," and "were
snaked through," and that he had to walk on or over the hoses to
pass (Tr. 88).
Mr. Pogue further testified that after observing the hoses,
he proceeded inside the 300 ton refuse bin building to an "elevated walkway or platform" which was adjacent to the refuse belt
roller. He gained access to this platform area by climbing up
four to five steps similar to "step ladder rungs," and he
described the platform as an area 10 feet by 10 feet, with an
enclosed railing around it. He stated that there was a safety
chain in place across the opening at the top of the platform, and
that he had to unclip it to walk on the platform (Tr. 18, 21).

2575

Mr. Pogue stated that he observed six spring mechanisms on
the platform which were not stacked or set aside, and he
described the springs as the approximate size of a basketball or
volleyball (Tr. 19). Mr. Higginbotham confirmed that he also
observed the springs, and he indicated that there was "grease and
stuff all over the place" and that the springs were obstructing
the walkway (Tr. 88).
Mr. Pogue stated that after leaving the platform area, he
proceeded to the floor below, and entered through a door on the
side of the building to a walkway next to the counterweight where
he found an accumulation of fine refuse material approximately
24 inches deep and 24 inches in width in the walkway. He stated
that "you had to kind of ·step over it in order to get on the back
side of the top floor of this bin area" (Tr. 16).
Mr. Higginbotham confirmed that he also observed the
accumulations (Tr. 89).
Cyprus' counsel did not dispute the existence of the cited
materials observed by the inspector and Mr. Higginbotham at the
four locations in question (Tr. 118). Mr. Pogue confirmed that
he cited a violation of section 77.205(b) because it requires
that walkways be kept free of stumbling or slipping hazards where
men are required to work or travel (Tr. 20). He believed that
the accumulations of refuse materials adjacent to the belt tail
assembly and the hoses in the walkway constituted a stumbling and
slipping hazards because one had to walk through the accumulations and step over the hoses while walking along the walkway
(Tr. 21). He further believed that the springs on the platform
could cause a tripping hazard to someone on the elevated
platform, and that if the safety chain were not put back in place
someone could possibly fall through the platform opening (Tr.
21) •
Although plant foreman Kerr's unrebutted credible testimony
reflects that the top belt conveyor had been taken out of service
in 1984, he confirmed that the bottom refuse belt is used continuously when the plant is in operation (Tr. 128). Mr. Kerr
further confirmed that the hoses in question are used to wash
down debris which collects under the belt, and that the belt is
routinely washed down when the plant and belt are in operation
(Tr. 139). Mr. Higginbotham, who testified that he had walked
the belt on prior occasions, testified that the belt walkway is
used by cleanup, maintenance, and inspection personnel, and
Mr. Pogue agreed that this was the case (Tr. 16, 18, 93).
Mr. Kerr conceded that cleaning and maintenance personnel used
the belt walkway, and that he and other employees used it as an
accessway to the bin building.
With regard to the cited walkway area in the bin building,
Mr. Pogue and Mr. Higginbotham believed that the walkway was used
by maintenance and inspection personnel, and Mr. Kerr confirmed

2576

that the walkway provided an access way for maintenance personnel
servicing the refuse belt, or for cleanup personnel washing down
the area (Tr. 19, 94, 140-141).
Findings and Conclusions
Fact of Violation
I conclude and find that three of the cited areas, namely,
the refuse belt walkway where the inspector found the accumulated
coal refuse materials, the walkway areas where the inspector
found the two hoses strewn across the walkway, and the walkway in
the refuse bin building where the inspector found accumulated
coal refuse, were all travelway areas which provided access to
areas where persons were required to travel and work, and were
therefore areas which fall within the scope of section 77.205(b).
I further conclude and find that MSHA has established by a
preponderance of the evidence that the cited materials which were
found in these travelways constituted extraneous materials which
presented stumbling or slipping hazards, and that the failure by
Cyprus to keep the cited areas clear of these materials constitutes a violation of section 77.205(b). Accordingly, insofar as
these cited locations are concerned, the inspector's finding that
a violation occurred IS AFFIRMED.
With regard to the cited platform area in the refuse bin
building, Cyprus argues that since the platform had not been in
use since 1984, when the second belt was taken out of service, it
does not fall within the purview of section 77.205(b), since no
one is required to work on, or travel on, the platform (Tr. 124).
With regard to the use of the platform, Mr. Higginbotham believed
that it was probably used on a regular basis for maintenance and
greasing of the belt, and for the servicing of a compressor
located in the building (Tr. 94). Mr. Pogue believed that the
platform would be used for routine examinations of equipment, and
to provide a work platform for maintenance personnel (Tr. 19).
However, Mr. Pogue could not recall the last time anyone may have
been on the platform, and he confirmed that he made no inquiries
of management as to where the springs came from, even though he
knew that the plant foreman was in charge of the area and should
have known where they came from, how long they were on the platform, and that a maintenance record may have given him such
information (Tr. 65). When asked to explain why he made no
further inquiries, Mr. Pogue stated that he relied on the presence of fine dust on the springs which he believed was "something
that can give you that indication that it's been left to lay
there" (Tr. 66). Mr. Pogue confirmed that the platform was
equipped with a top railing, a middle railing, and a toe board,
as well as a safety chain blocking off the platform access ladder
(Tr. 55).

2577

Mr. Kerr, whose testimony I find more credible than that of
Mr. Pogue and Mr. Higginbotham, testified that the platform was
once used for the head drive of the filter cake refuse belt which
had been taken out of service in 1984, and that the springs had
been used for a mechanical belt wiper. Mr. Kerr knew of no
reason why anyone would have a need to be on the platform, and he
confirmed that there is no compressor in the building, as claimed
by Mr. Higginbotham (Tr. 53, 159). Although there was a hydraulic unit in the building, Mr. Kerr stated that it was located at
the lower level of the bin building, and that it was located in a
room at the bin bottom (Tr. 160). He speculated that someone may
have stored the springs on the platform, and he had no personal
knowledge where the springs came from. He reiterated that the
platform was not used to-service or maintain the belt which was
in use (Tr. 164).
After careful review and consideration of all of the evidence, I conclude and find that MSHA has failed to establish that
the cited platform area constituted a walkway or platform area
where persons were required to work and travel. To the contrary,
Cyprus' evidence, which I find credible and probative, establishes that the cited area, which had previously been used as a
means of ac~ess to equipment associated with one of the belts,
has not been used since the belt was taken out of service in
1984. Accordingly, I find that the platform in question does not
fall within the purview of section 77.205(b), and that insofar as
that particular location is concerned, a violation has not been
established. That portion of the order which refers to this
platform IS VACATED.
The Unwarrantable Failure Issue
The governing definition of unwarrantable failure was
explained in Zeigler Coal Company, 7 IBMA 280 (1977), decided
under the 1969 Act, and it held in pertinent part as follows at
295-96:
In light of the foregoing, we hold that an inspector should find that a violation of any mandatory
standard was caused by an unwarrantable failure to
comply with such standard if he determines that the
operator involved has failed to abate the conditions or
practices constituting such violation, conditions or
practices the operator knew or should have known
existed or which it failed to abate because of a lack
of due diligence, or because of indifference or lack of
reasonable care.
In several recent decisions concerning the interpretation
and application of the term "unwarrantable failure," the
Commission further refined and explained this term, and concluded

2578

that it means "aggravated conduct, constituting more than ordinary negligence, by a mine operator in relation to a violation of
the Act." Energy Mining Corporation, 9 FMSHRC 1997 (December
1987); Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007 (December
1987); Secretary of Labor v. Rushton Mining Company, 10 FMSHRC
249 (March 1988).
Referring to its prior holding in the Emery
Mining case, the Commission stated as follows in Youghiogheny &
Ohio, at 9 FMSHRC 2010:
We stated that whereas negligence is conduct that
is "inadvertent," "thoughtless" or "inattentive,"
unwarrantable conduct is conduct that is described as
"not justifiable" or "inexcusable." Only by construing
unwarrantable failure by a mine operator as aggravated
conduct constituting more that ordinary negligence, do
unwarrantable failure sanctions assume their intended
distinct place in the Act's enforcement scheme.
In Emery Mining, the Commission explained the meaning of the
phrase "unwarrantable failure" as follows :at 9 FMSHRC 2001:
We first determine the ordinary meaning of the
phrase "unwarrantable failure." "Unwarrantable" is
defined as "not justifiable" or "inexcusable."
"Failure" is defined as "neglect of an assigned,
expected, or appropriate action." Webster's Third New
International Dictionary (Unabridged) 2514, 814 (1971)
("Webster's"). Comparatively, negligence is the
failure to use such care as a reasonably prudent and
careful person would use and is characterized by
"inadvertence," "thoughtlessness," and "inattention."
Black's Law Dictionary 930-31 (5th ed. 1979). Conduct
that is not justifiable and inexcusable is the result
of more than inadvertence, thoughtlessness, or
inattention. * * *
The issue here is whether or not Cyprus• failure to address
the cited conditions constituted aggravated conduct exceeding
ordinary negligence.
Inspector Pogue testified that he based his
"high negligence" finding on his belief that Cyprus should have
taken some corrective action to prevent at least one of the cited
conditions from existing because the condition was readily
observable from the preparation plant (Tr. 25). When asked to
explain the basis for his unwarrantable failure finding,
Mr. Pogue stated as follows at (Tr. 25):
A. Well, previously, to make an inspection of this
area, I had inspected other areas of the surface
facility and I had found that there was four other
locations throughout the surface facility that had
obstructions in walkways that could result in slipping
or stumbling hazards. When I got to this location in

2579

the preparation plant and I could observe these
accumulations adjacent to the belt and going up the
belt conveyor system, it was just a condition that I
felt that the operator should have been aware of, and
that it's a highly traveled area and seemed to be that
it was reasonable for a person that would be traveling
through the area to observe the accumulations, at least
in the preparation plant and then just be able to look
up the conveyor and see the wash down hoses laying in
the conveyor walkway.
In support of Inspector Pogue's unwarrantable failure finding, MSHA argues that the cited accumulations at the bottom of
the belt were readily observable from inside the preparation
plant, and that the cited hoses were visually obvious from the
bottom of the belt in the preparation plant. MSHA further argues
that the cited conditions had existed for some length of time,
that some of the conditions had existed for a protracted period
of time, and that given the amount of accumulated materials, and
the number of locations involved where significant stumbling
hazards existed for some length of time with no apparent attempts
to clean them up, the violation was serious and extensive. MSHA
also relies on the fact that the inspector had previously issued
other violations of section 77.205(b) several days prior to the
issuance of the contested order, and it concludes that these
prior citations indicates indifference to general cleanup
activities in travelways, or a serious lack of reasonable care,
and consequently, aggravated conduct.
One critical factor in support of Inspector Pogue's unwarrantable failure finding, is his belief that some of the cited
conditions were readily visible from the third floor of the
preparation plant. The fact is that the only cited condition
which may have conceivably been observable from Mr. Pogue's
vantage point in the preparation plant itself was the accumulated
refuse material at the lower end, or tail piece, of the conveyor
belt (Tr. 38). Mr. Pogue conceded that the walkway location in
the bin building where he observed the accumulated refuse were
not observable from the preparation plant (Tr. 26). With regard
to the two hoses which were scattered across the belt walkway,
Mr. Pogue conceded that it was difficult to see the top of the
conveyor belt walkway enclosure (Tr. 26).
I find no credible
evidence to support any conclusion that the second hose located
at the upper inclined end of the belt walkway was observable from
the preparation plant. With regard to the first hose located at
the lower end of the walkway, Mr. Pogue believed that it would
have been·observable from the "general area of the tail roller"
looking up the belt from the preparation plant floor (Tr. 53,
62) .
Mr. Pogue•s further conclusion that it was reasonable to
expect anyone to readily observe the refuse accumulations at the

2580

base of the conveyor belt, and the hoses located on the inclined
portion of the belt walkway, was based on his opinion that these
areas were "highly traveled." I find no credible evidence to
support any such conclusion. Mr. Pogue made no apparent effort
to speak to anyone concerning any work which may have taken place
prior to the inspection, and he observed no one on the belt
walkway, or in any of the other cited locations. Further, no
testimony was forthcoming from the inspector with respect to any
plant activities which may have been taking place during the
inspection, and no testimony was forthcoming from the inspector
to establish the presence of anyone on the third floor of the
plant who may have observed the accumulations which Mr. Pogue
said he saw from this location. Mr. Higginbotham, who was with
Mr. Pogue, testified that while they were on the third floor of
the plant, they stopped to rest, and while leaning on the handrail which was around the floor, they looked down and saw what
Mr. Higginbotham characterized as "obvious spillage."
Mr. Higginbotham conceded that had they not stopped to rest at
that particular location, they would have had no reason to look
over the rail, and that anyone simply walking by the area would
not have seen the spillage "unless you actually looked down at
it" (Tr. 90).
At page 12 of her posthearing brief, MSHA's counsel asserts
that the plant area where the cited accumulations were found "was
an active area." In support of this conclusion, counsel cites
transcript pages 11, 25, 38, 87-90. I have carefully reviewed
these transcript references, and I find no testimony to support
counsel's conclusions that the preparation plant was "active."
The fact that the inspector was in the plant conducting an
inspection does not necessarily establish that any active plant
processing work was taking place at the time of the inspection.
I assume counsel made this argument to support an inference that
since the plant was active, someone would reasonably be expected
to notice the accumulations. I reject any such notion. One
reasonable method for an inspector to determine whether anyone in
the plant was in a position to observe the accumulations is to
seek out witnesses and ask questions. Relying on a casual observation made during a rest period while leaning over a hand rail
is hardly credible evidence that management indulged in aggravated conduct because it should have observe the condition and
failed to do so.
The evidence in this case establishes that the plant and
conveyor belt in question were shutdown at the time of the
inspection, and that they had been shutdown for at least the week
of August 26, 1988. Plant foreman Kerr and walkaround representative Higginbotham confirmed that this was the case, and
Mr. Kerr testified that no one from his shift was assigned to the
belt during the period of shutdown, and he confirmed that the
onJy work that he was aware of was clean up work and work to
abate several citations (Tr. 158-159, 165).

2581

Walkaround representative Higginbotham confirmed that he saw
no one on the belt walkway at the time of the inspection, and
that on the three to five prior occasions he has used the walkway, he could recall seeing no one on the walkway other than an
inspector or management personnel (Tr. 107). He was of the
opinion that the hoses were left on the walkway since the last
time it was washed down, but he had no knowledge as to when they
may have been last used for this purpose (Tr. 107).
Mr. Pogue could not recall whether he had previously
inspected the cited belt conveyor, and he confirmed that he saw
no signs that anyone had been on the belt walkway recently, and
that the belt was not running when he inspected it. Although he
believed that he had checked to determine when the last monthly
electrical inspections were performed, he did not do so "specifically for this area," and he could not recall when the last
electrical inspection was conducted in the cited area (Tr. 47).
Mr. Pogue confirmed that he observed no one using the belt walkway during his inspection and he saw no footprints in the accumulated refuse or dust.
Plant foreman Kerr's unrebutted and credible testimony
reflects that when the plant is in operation, the conveyor belt
is not totally unattended, and that someone is required to .be
there at some time over a 24-hour period (Tr. 152). Mr. Kerr
conceded that cleanup and maintenance personnel are on the walkway, and that other employees, including himself, used the belt
walkway occasionally as an access way to the plant or refuse bin
building, and that he might use it once every 2 months. He
denied that the walkway is heavily travelled, and indicated that
it is only slightly used (Tr. 144, 147). Absent any evidence
that Mr. Pogue had ever visited or inspected the belt in the
past, and the fact that on the few occasions that
Mr. Higginbotham was there and saw no one on the belt other than
an inspector or management person, I give credence to Mr. Kerr's
testimony and find little support for the inspector's belief that
since the belt was heavily travelled, the conditions were readily
observable and obvious, and therefore support a finding of
aggravated conduct.
Mr. Pogue confirmed that no management representative was
with him when he conducted his inspection and observed the conditions.· He confirmed that when he issued the order, he found no
"written record" or other evidence to establish that management
had knowledge of the cited conditions prior to the issuance of
the order {Tr. 61). Although I recognize the fact that such
"hard evidence" may not be available, on the facts of this case,
the inspector apparently made no effort to review any maintenance
records, mine inspection reports, or to seek out any available
plant personnel to determine when anyone may have been present

2582

using the hoses, cleaning up around the belt tail piece, etc.
etc.
After careful consideration of all of the testimony on this
issue, I find no credible evidentiary support for MSHA's assertion that the cited accumulations at the belt tail piece, and the
hoses on the walkway, were located in "heavily traveled" areas,
and were "readily observable" by management.
I further find and
conclude that with respect to these factors, the evidence
presented does not establish aggravated conduct by Cyprus. I
take particular note of the following: When asked "what you're
saying about the unwarrantable failure is that management should
have known that it was there," Mr. Pogue responded "exactly" {Tr.
60). In my view, negligence based on "should have known" is
something less than high negligence, and does not amount to
inexcusable or aggravated conduct.
Mr. Pogue identified copies of four previous citations which
he issued on August 26 and 29, 1988, during his inspection of the
mine, and in each instance he cited violations of section
77.205(b) (exhibits G-2 through G-5; Tr. 29-35). He confirmed
that he issued the citations for tripping hazards, but that the
areas cited where at different locations and in different buildings from the areas which he cited in the contested order {Tr.
36) .
Mr. Pogue confirmed that the prior citations on the slope
belt occurred "a good distance away" from the preparation plant,
and although he believed that Cyprus was responsible for them, he
stated that Cyprus did not cause them, and that "there was contractors in there on some of them" performing work at the plant
(Tr. 52).
Mr. Pogue was asked about his prior deposition in January,
1989, and his response to a question concerning the basis for his
unwarrantable failure finding in this case. He confirmed that he
stated that "I felt that because if the conditions on the walkway
in relationship to the plant, that a foreman should have seen the
condition being inside the plant" {Tr. 56). When asked whether
he took into consideration the prior citations at the time he
issued the order in this case, Mr. Pogue responded "to a degree,
yes." However, he conceded that he did not mention these prior
citations at the time he gave his deposition, and could not
recall when he mentioned these citations to MSHA's counsel, but
did not believe he mentioned them in preparation for the instant
case {Tr. 57). Mr. Pogue confirmed that when he gave his deposition, he stated that the basis for the order was the fact that
the cited condition could be observed by someone from management,
"plus the amount of area that was covered" (Tr. 57).

2583

When asked what role the prior citations played in his
unwarrantable failure finding at the;time he issued the order,
Mr. Pogue responded as follows at (Tr. 67):
THE WITNESS: Probably because of the fact that the
management, there should be some effort on management
to make a follow-up examination of the work area after
a job is completed or in progress that gives workmen
and even company officials a safe travel way in and
around the surface area of the plant, and they know
these areas that are under construction or maintenance
is being performed in them.
Mr. Pogue stated that at the time he issued the order, he
recognized that the operator had a problem with the general clean
up of work sites during and after routine maintenance (Tr. 72).
He conceded that some of these problems were caused by contractors, and although he confirmed that he has cited contractors in
the past, he did not cite them for the prior violations in question because the contractor was not at the mine and had left the
job, and the obligation for the violations was on the operator
(Tr. 72).
Plant foreman Kerr confirmed that two of the prior citations
were the result of a painting contractor's removal of certain
materials from a building which was being sandblasted and
painted, and that one of the citations concerned some material
which was removed from an area where a counterweight was located
so that access could be gained to the· counterweight while maintenance was being performed (Tr. 142-143).
I take note of the fact that three of the tripping hazard
violations previously issued by Inspector Pogue on August 26,
1988, were all section 104(a) citations. Three days later, on
August 29, 1988, he issued another tripping hazard violation, and
it too was a section 104(a) citation. In each instance, the
inspector made a finding of "moderate" negligence.
In the
instant case, MSHA asserts that the fact that four other locations were cited in such a short period of time indicates a lack
of indifference by Cyprus to general cleanup activities in
travelways, and constitutes aggravated conduct.
In my view, if the basis for the inspector's unwarrantable
finding with respect to the contested order was the fact that he
had previously issued four citations for violations of the same
standard shortly before the order was issued, then logic would
dictate that he would follow the same procedure in connection
with the issuance of the prior citations. The three section
104(a) citations were issued by Mr. Pogue on August 26, 1989, for
violations of section 77.205(b). Three days later, on August 29,
1989, he found another violation of section 77.205(b), but
instead of issuing an unwarrantable failure citation, he issued

2584

another section 104(a) citation, with a finding of moderate
negligence.
I find this to be rather contradictory and inconsistent, and it raises doubts in my mind that the prior citations
weighed heavily on the inspector when he made his unwarrantable
failure finding in this case. In any event, I cannot conclude
that the prior citations which were issued for different conditions, and at different locations far removed from the scene of
the conditions which prevailed at the time of the inspection on
August 31, 1988, may serve to support a finding of aggravated
conduct. In my view, in order to support an unwarrantable
failure order, which is a severe sanction, an inspector must make
an informed judgment, on a case-by-case basis, with respect to
the prevailing conditions which he believes justifies such an
order. On the facts of the instant case, I reject MSHA's
attempts to justify the order on the basis of prior violations
issued for the same standard.
With regard to the time factor, Mr. Pogue was of the opinion
that the cited conditions had existed for at least 5-work days
prior to his inspection, and he based this on his observation of
fine refuse dust deposited on the accumulated refuse materials
along the belt walkway. The existence of this fine dust led him
to conclude that the conveyor had been running and "this material
had been left deposited in the walkway and on the platform for a
period of time" (Tr. 28).
Mr. Higginbotham was of the opinion that the coal refuse
accumulations at the belt tail had been there for "a lengthy
period of time," "days," "roughly a week," because the area was
dusty (Tr. 99). He conceded that refuse dust does accumulate on
the belt, but indicated that the belt is required to be cleaned
when it gets dirty and that accumulations are not permitted.
Since the hoses were also covered with dust, he believed they
were left in the walkway for "at least" or "probably a week to
two weeks" (Tr. 101). With regard to the accumulations in the
bin building, he stated that the belt is not used every day or
regularly, but "probably weekly," but he did not know for certain
(Tr. 103) .
MSHA's assertion that the cited accumulations presented
extensive and significant obstructions must be taken in context.
The accumulations of refuse materials at the tail piece of the
refuse belt extended a distance of approximately 10 to 15 feet
along a belt line which was approximately 232 feet long, and the
accumulations on the walkway in the bin building were described
by Inspector Pogue as 24 inches deep and 24 inches wide.
Mr. Higginbotham stated that they extended for a distance of
2-1/2 feet, 6 inches longer than Mr. Pogue's estimate. Since
Mr. Pogue indicated that "you had to kind of step over it," I can
only conclude that the pile was as described by the inspector,
and that the accumulations did not extend along the entire length
of the walkway.

2585

With regard to the hoses, Mr. Higginbotham stated that he
stepped on top of the hoses to pass through the area, and
although he believed that a fall or slip were unavoidable,
neither he or Mr. Pogue expressed any difficulty in passing
through the area where the hoses were located. With regard to
the accumulations at the belt tail, Mr. Pogue stated that he had
to walk through the materials and over the larger coal and slate
and Mr. Higginbotham indicated that the larger pieces were
"scattered_throughout the walkway."
After careful consideration of all of the evidence in this
case, I find no credible evidence to establish that the cited
accumulated materials in· question had existed for any inordinate
period of time.
Inspector Pogue had never previously visited the
belt area in question, and his reliance on the existence of dust
on the accumulations in support of his conclusion that the
materials had been present for at least a week is speculative at
best. Had he made further inquiry, rather than relying on a
rather cursory inspection of the belt areas, he may have found
more probative evidence to support a conclusion of aggravated
conduct. As for Mr. Higginbotham's testimony, I find it vague
and lacking in probative weight. He believed the accumulations
on the belt walkways were there "probably" or "roughly" for a
"lengthy" period of "days" or "weeks" simply because they were
dusty. As for the accumulations in the bin building, he had no
idea as to how often the belt was used which would have caused
these accumulations, and I find his testimony to be speculative
and unsupported by any facts.
On the basis of the' foregoing findings and conclusions, I
conclude and find that the evidence advanced by MSHA in support
of the inspector's unwarrantable failure finding does not establish that the failure by Cyprus to act was inexcusable or constituted aggravated conduct within the guidelines established by
the Commission's line of cases with regard to this issue.
Accordingly, the inspector's finding in this regard IS VACATED,
and the contested order is modified to a section 104(a) citation.
Significant and Substantial Violation
A "significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 C.F.R. § 814(d) (1). A violation is properly designated
significant and substantial "if, based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or
illness of a reasonably serious nature." Cement Division,
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).

2586

In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a mandatory safety standard is significant and substantial
under National Gypsum the Secretary of Labor must
prove:
(1) the underlying violation of a mandatory
safety standard; (2) a discrete safety hazard--that is,
a measure of danger to safety-contributed to by the
violation; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a
reasonable likelihood that the injury in question will
be of a reasonably serious nature.
In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129, the Commission stated further as follows:
We have explained further that the third element
of the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard
contributed to will result in an event in which there
is an injury." U.S. Steel Mining Co., 6 FMSHRC 1834,
1836 (August 1984). We have emphasized that, in
accordance with the language of section 104(d) (1), it
is the contribution of a violation to the cause and
effect of a hazard that must be significant and substantial. U.S. Steel Mining Company, Inc., 6 FMSHRC
1866, 1868 (August 1984); U.S. Steel Mining Company,
Inc., 6 FMSHRC 1573, 1574-75 (July 1984).
Inspector Pogue believed that the accumulated coal refuse on
the walkways, and the hoses scattered across the two walkway
locations in question, constituted a significant and substantial
violation because anyone walking through those areas would be
exposed to a tripping or slipping hazard. In the event of such
an incident, he believed that the individual would suffer bumps,
bruises, a broken arm, or twisted back (Tr. 22). He further
believed that it was reasonably likely to expect that mine
personnel, such as a belt examiner or maintenance person, who may
be walking along the walkways would slip or fall over the accumulated materials, and that the potential for an injury would
increase if the individual were carrying equipment or tools (Tr.
23). He confirmed that at least one person, the examiner or
maintenance person, would be exposed to the hazard (Tr. 38).
Mr. Higginbotham believed that the cited accumulated materials presented a tripping or falling hazard, particularly with
respect to the belt walkway because it was inclined. He confirmed that he stepped on top of a portion of the hoses, and
while he did not fall, he nonetheless believed that a fall was
"highly likely" and "almost unavoidable." In the event of a slip

2587

or fall, he believed that someone could "definitely break an
arm," and his principal concern for anyone walking through the
hoses and accumulated coal refuse materials on the inclined belt
was "your feet going out from under you" (Tr. 91-92).
Cyprus argues that the accumulated materials did not present
a significant and substantial hazard because the walkways were
not highly travelled, and that any hazard exposure would be
limited by the fact that the belt was not in operation and there
was little or no likelihood of injury. Cyprus argues further
that there is no testimony that the materials presented stumbling
or slipping hazards, and that the hoses were easily compressed
when stepped on, and that Mr. Monas testified that they presented
no stumbling hazard unless they were in a pile. Cyprus argues
further that there was adequate lighting and visibility along the
refuse belt walkway, and that lacking any credible evidence as to
how long the materials had existed, a significant and substantial
finding is inappropriate.
Cyprus' assertion that there is no testimony of any
stumbling or slipping hazards is not well taken. Inspector Pogue
and Mr. Higginbotham personally observed the accumulated materials and gave credible testimony as to the existence of these
hazards. The fact that they did not fall or slip while walking
through and over the materials is irrelevant. They obviously
took care while walking through the area, but the same may not be
the case for anyone else casually walking along the cited travelways in question.
While it is true that the refuse belt and plant were down at
the time of the inspection, plant foreman Kerr admitted that
during the course of normal operations, the belt is never left
unattended, and that someone is always present during any 24-hour
period. Further, the evidence establishes that cleanup or maintenance personnel have occasion to walk the cited areas, and the
fact that there was another access route to the bin building is
immaterial. Mr. Kerr confirmed that the cited refuse belt walkway was used as an accessway to and from the plant and bin building, and that he used this route on occasion. The opinion by
Mr. Monas that the hoses would present a tripping hazard only if
they were piled up, rather than scattered, is rejected. In my
view, if the hoses were piled neatly at one location on the
walkway, they may pose less of a hazard since someone could
simply walk around the pile. However, since they were scattered
and "criss-crossed" on the walkway, I believe the hazard of
slipping or falling over them was increased.
The fact that there was no immediate hazard because the belt
was not in operation at the time of the inspection, and the fact
that Mr. Pogue and Mr. Higginbotham did not slip or fall while

2588

walking through and stepping over the cited material is irrelevant to any determination of a significant and substantial violation. See:
Consolidation Coal Company, 6 FMSHRC. 34, 37 (January
1984); U.S. Steel Mining Company, Inc., 6 FMSHRC 1369, 1376 (May
1984); RB J Coal Company, Inc., 8 FMSHRC 819, 820 (May 1986);
Mathies Coal Company, 6 FMSHRC 1 (January 1984). In Halfway
Incorporated, 8 FMSHRC 8, 13 (January 1986),·the Commission
upheld a significant and substantial finding concerning a roof
area which had not been supported with supplemental support, and
ruled that a reasonable likelihood of injury existed despite the
fact that miners were not directly exposed to the hazard at the
precise moment of the inspection.
In that case, the Commission
stated as follows at 8 FMSHRC 12:
[T]he fact that a miner may not be directly exposed to
a safety hazard at the precise moment that an inspector
issues a citation is not determinative of whether a
reasonable likelihood for injury existed. The operative time frame for making that determination must take
into account not only the pendency of the violative
condition prior to the citation, but also continued
normal mining operations. National Gypsum, supra,
3 FMSHRC at 825; U.S. Steel Mining Co., Inc., 6 FMSHRC
1573, 1574 (July 1984).
After careful consideration of all of the testimony and
evidence adduced in this case, I agree with the inspector's
significant and substantial finding.
I conclude and find that
the cited accumulated materials at all three of the cited locations in question posed a discrete stumbling or slipping hazard,
and that the hazards contributed to by these conditions would
likely result in an injury of a reasonably serious nature.
.
Accordingly, the inspector's significant and substantial finding
IS AFFIRMED.
After consideration of the six statutory.criteria found in
section llO(i) of the Act, I further conclude and find that the
violation was serious, that it resulted from ordinary negligence,
and that the conditions were subsequently abated in good faith by
Cyprus.
Docket Nos. PENN 89-45-R and PENN 88-325-R
These proceedings concern a contested section 104{a) citation and section 107(a) imminent danger order issued on
August 30, 1988, by MSHA Inspector Joseph Koscho. during.an
inspection of Cyprus' surface coal preparation plant. The facts
establish that after the coal is cleaned and processed through
the preparation plant, it is transported by overhead belts for
storage at the No. 1 and No. 2 stackers, which are tall cylindrical buildings surrounded by coal stockpiles. The transported
coal is dropped into the top of the stackers, and when it reaches

2589

a certain level it is deposited onto a stockpile through openings
located on all sides of the stacker levels. Coal is removed from
the stockpiles by a series of feeders, designated A through F,
located under the stockpiles. In order to remove the coal by
these feeders, coal must be above the feeders or within an area
close enough to the feeders to permit gravity to bring it to the
feeders.
The stockpiled coal which is fed through the feeders
drops onto a belt system in an underground tunnel below the
stackers and feeders, and it is transported away to be loaded
onto trains.
Cyprus utilizes bulldozers to push the stockpiled coal
toward the feeders and to compact and arrange the stockpile.
During the course of his inspection, Mr. Koscho, in the company
of UMWA safety representative Greg Shuba, and preparation plant
foreman Ronald Kerr, were walking on an overhead belt catwalk
between the No. 1 and No. 2 stackers. Although there were no
bulldozers operating on the stockpile at the time, the inspector
looked down and observed bulldozer tracks in the coal pile in
close proximity to the points that he believed would be directly
over the B and E feeders. The inspector observed what he
believed to be a depression in the coal where coal had been
feeding into the B feeder, and he estimated that the bulldozer
tracks were within 3 to 4 feet of the hole. The inspector also
observed bulldozer tracks and blade marks in close proximity to
the E feeder, and he concluded that these track and blade marks
.showed that a bulldozer had reached across with its blade and run
backwards to smooth over the coal pile in front of the dozer. He
estimated the blade marks of the dozer to be 7 feet on the other
side of a depression over the E feeder, and he concluded that the
dozer had to have been over top of the feeder to be able to reach
this point.
After viewing the aforementioned tracks from· the catwalk,
Mr. Koscho and Mr. Shuba came off the catwalk and walked onto the
coal pile to verify their observations. Mr. Kerr did not accompany them onto the pile, and left the area on another matter.
After viewing the tracks from where he believed was a safe distance, Mr. Koscho concluded that the tracks were no more than
3 days old, and he was concerned that bulldozers were operating
in too close proximity to the feeders during the stockpiling and
reclaiming operations, and that the bulldozer operators were at
risk of becoming entrapped in the holes or voids in the coal
pile. Based on his observations of the track and blade marks in
the coal pile, Mr. Koscho issued an "S&S" citation for an alleged
violation of mandatory safety standard 20 c.F.R. § 77.209, and in
conjunction with that citation, he also issued an imminent danger
order citing Cyprus for operating bulldozers over feeders, or too
close to feeders.
The section 104(a) Citation No. 3087308,
issued by Mr. Koscho states as follows:

2590

From evidence of the visual observation in the area of
the feeder, in the area of the No. 2 stacker, showed
equipment is coming in too close of a proximity of the
feeder.
The evidence at the B feeder at the No. 2
stacker showed dozer tracks went over the feeder or too
close to the feeder to be a safe distance back from the
angle of repose at the feeder. At the No. 2 stacker
E feeder a dozer reached across the reclaim area above
the feeder for a distance of 7 feet and then set the
dozer blade.down to drag back the blade, making a
smooth surface.
In doing this he had to reach over the
angle of repose at the E feeder.
The section 107(a) imminent danger Order No. 3087309, issued
by Mr. Koscho states as follows:
This is an order to prevent persons from exposing
themselves to the type of dangers evident by visual
observation in the area of the No. 2 stacker feeders.
Equipment is being operated too close or over the
feeders.
Tracks over the B feeder shows that either
the equipment runs over the feeder or comes too close
to the feeder in that the tracks go into the arigle of
repose. On the E feeder of the No. 2 stacker the
evidence shows that the push blade of a dozer was
7 feet to the opposite side of the feeder, set down on
coal and was dragged back for a smooth surface. The
equipment had to be on top of the feeder to be able to
reach this point. The operator of equipment shall be
instructed by management and a representative of MSHA
to watch the operation before work is to be resumed at
the No. 2 stacker. Cit. No. 3087309 was also issued.
MSHA's Testimony and Evidence
MSHA Inspector Joseph Koscho confirmed that he conducted an
inspection at the mine on August 30, 1988, and that he issued
section 104(a) Citation No. 2087308, and section 107(a) imminent
danger Order No. 3087309, in conjunction with the citation
(exhibits G-1 and G-2). Union Safety Representative Greg Shuba,
and mine management representative Doug Kerr accompanied him
during the inspection. Mr. Koscho stated that he walked up one
of the belts above the coal stockpile, and looking out from a
window which overlooks the west side of the stockpile he observed
bulldozer tracks in close proximity to the feeders, particularly
feeders No. B and E. He came down from the belt and walked up on
the stockpile to look at the tracks which he had observed from
the belt. He observed tracks "too close in the vicinity of the
B feeder." The tracks were located within 3 to 4 feet from a
depression where the coal had been feeding into the feeder, and
the tracks were "right along side of it. Too close for safety"
(Tr • 1 7 - 2 2 ) .

2591

Mr. Koscho stated that he also observed tracks near the
E feeder where there was a depression approximately 3-1/2 to
4 feet in diameter and 2 feet deep where the dozer had reached
across with its 7 to 8 foot long blade, and then backed up
smoothing out the depression in the pile. He believed that the
dozer had reached across the depression, and the dozer tracks
were up to the depression. Mr. Koscho confirmed that the feeders
were not in operation at the time of his inspection, and that no
coal reclaiming work was taking place at the stockpile area (Tr.
23) •
Mr. Koscho stated that he issued the order "because there is
a very strong likelihood" that someone could fall into the
depression and be covered by the coal even though he would be
sitting in a dozer, and "that there could be imminent danger"
(Tr. 24). He was concerned that someone could suffocate if he
fell into a void or hole in the stockpile, and that the fact that
he would be in the equipment cab would make no difference because
the cab glass around the operator could be pushed in and the
operator would be unable to get out of the cab because the coal
would block the doors.
Mr. Koscho stated that a void can be created by the feeders
feeding coal onto the belt, and that the resulting hole under the
surf ace of the coal pile would not be observable because the
surf ace of the coal would be intact above the area of the hole
(Tr. 25) •
Mr. Koscho stated that he had previously issued a section
104(a) citation on August 23, 1988, citing a violation of section
77.209. He explained that he investigated an incident where a
bulldozer had slid into a void created by a feeder while it was
reclaiming coal. The dozer was evidently operating too close to
the edge of the feeder and it had to be pulled out, and the dozer
operator used a radio which was in the cab to summon help (Tr.
26) •
Mr. Koscho stated that there is no way for anyone to determine whether a void is present over the feeders that are feeding
coal into the reclaim belt, and that a void may occur at any
time. Since the coal on the stockpile is compacted, a crest
could form over the feeders, and one would be unaware of any
voids created between the feeders and the surf ace of the coal
pile (Tr. 27).
Mr. Koscho estimated the height of the coal stockpile as
approximately 60 feet, and he stated that a chain which is normally in place to indicate the height of the coal pile was not in
place, and that the coal was half-way up the side of the stacker.
He stated that the height of the coal pile would affect the

2592

likelihood of an accident, and the higher the pile of coal present, the wider the hole would be (Tr. 29).
Mr. Koscho confirmed that he had no knowledge as to the
number of dozers which may have been previously operating on the
pile, and no one was on the pile at the time of the inspection.
He also confirmed that he had no knowledge whether any dozers
were operating on the pile while the feeders were in operation,
but that this made no difference "because a void could exist at
any time" and "when these bulldozers go up on this pile, that
void could be there without them even knowing about it." He also
believed that voids could be present even if the feeders are not
operating because "they could have been pulled out previously"
(Tr. 29-30).
Mr. Koscho confirmed that he had no knowledge when the
tracks he observed were made, or when the dozers last operated on
the pile, but he was of the opinion that the tracks were made
"within the last two or three days" because they were "more
pronounced and acute" (Tr. 34).
Mr. Koscho stated that dozers would be on the pile to level
out and spread the coal so that more coal can be stocked on the
pile after it feeds out of the stackers. He had no way of knowing whether the dozers were recovering coal through the feeder or
just spreading it out (Tr. 35). He believed that the pile around
the No. 2 stacker was used every week, but did not know how often
during the week it was in operation (Tr. 36).
Mr. Koscho stated that he cited a violation of section
77.209, because "its the only thing we have to cover this." He
explained that even though section 77.209, addresses people
walking or standing on a reclaim pile, anyone in a piece of
equipment "is just as open to that danger as a man standing on
it" (Tr. 37). He confirmed that the "reclaiming area" includes
the feeders, stockpile, and the area where the coal is being
stocked and reclaimed (Tr. 39).
Mr. Koscho stated that the previous violation he issued was
a section 104(a) citation rather than an imminent danger order
because it was terminated within 5 minutes and he determined that
management had instructed the dozer operator. However, when he
observed the dozer tracks on August 30, he believed that the
dozer operators were not following instructions and that mine
management was responsible for seeing to it that the job was
being done "to save their lives" (Tr. 46).
Mr. Koscho stated that he considered citation No. 3087308 to
be "S&S" because "its a serious proposition" (Tr. 47). He
believed there was a danger of suffocation if the equipment
operator fell into a void, and "it would be a lost life." He

2593

believed this "could happen at any time, whenever the equipment
would be put back on the stockpile" (Tr. 48).
On cross-examination, Mr. Koscho explained the modifications
which were made with respect to Citation No. 3087308 (Tr. 48-52).
He confirmed that the imminent danger order was terminated after
a meeting was held with all of the equipment operators who were
present and they were instructed to stay a "safe distance" from
the feeders (Tr. 51, 54).
Mr. Koscho stated that while he was on the pile observing
the area around the B feeder, he stayed a "safe distance" away
from the feeder, and that he stood back further than 20 feet, but
could not recall the exact distance. He could not recall how far
away from the E feeder he was standing, but that it was "a safe
distance." He confirmed that he did not measure the 7 or 8 foot
distance over the cited feeder, but was close enough to estimate
that distance (Tr. 53).
Mr. Koscho confirmed that when he walked on the stockpile,
he did not notify anyone that he was there because a management
supervisor was with him. He also confirmed that he did not have
a self-rescuer with him, was not attached to a life line, and he
could not determine whether any voids were present on the pile.
He stated that "I was in an area where I felt there wouldn't be a
void," and conceded that he did nothing to check whether any
voids were present over the feeders because "there's no way for
us to know if there was voids" (Tr. 56).
Mr. Koscho confirmed that the locations of the feeders are
marked, and that if anyone was operating in the area and observed
no changes in the surface of the coal, he would know there was a
problem with a void over the feeder (Tr. 56) . He confirmed that
he observed small depressions over the B and E feeders and therefore knew where the feeders were located. The tracks he observed
were in the vicinity of both feeders, and the tracks at the B
feeder were within 2 feet of the void (Tr. 57). He confirmed
that the prior citation concerned the dozer which was too close
to the C feeder while pushing coal into the A feeder, and it
slipped into the C feeder (Tr. 58). He confirmed that the prior
citation was based on a condition which he did not observe, and
that he based the citation on what someone told him, and a statement by the dozer operator that he had made a mistake which
caused the problem (Tr. 60).
Mr. Koscho confirmed that when he issued the contested
citation and order in this case he did not know when the feeders
were last operated, or whether mine management had observed
dozers operating on the cited stockpile (Tr. 60). He stated that
he made no effort to determine who had operated on the pile in
question (Tr. 62). He also confirmed that no one was in danger
when he issued the order, that he cited what he perceived to be a

2594

practice of pushing coal too close to the feeder, and that it was
a "practice that seems to exist" (Tr. 62).
Mr. Koscho confirmed that he did not recall the prior citation at the time he gave his deposition on January 26, 1989, in
this case "but it may have been in my mind at the time that I
issued the order" (Tr. 63). He confirmed that when he gave his
deposition he stated that he did not know whether the cited
conditions in this case was an "isolated occurrence" because he
did not remember his prior citation (Tr. 65). He believed that
two occurrences or violations of section 77.209, "does become a
practice" (Tr. 66). He explained further as follows at (Tr.
67-68):
Q. So apparently, as you were testifying earlier, that
instruction apparently didn't work, that somebody
wasn't paying attention?

A.

Well, somebody hadn't paid attention.

Q.

You don't know

A.

According to what I saw.

Q. You don't know whether it was somebody in management or somebody in the hourly workers?

A.

There's no way for me to know.

Q.
I take it you don't know whether it's one
particular individual who did it, or two or six.
just don't know?

A.
There was nobody working at the time.
know.

You

I wouldn't

Q.
So you really don't know whether it's some hourly
employee who took it upon himself to do this and
figured he could get away with it on this one time, or
whether it was actually a practice?

A. To answer you, from experience, it seems to me that
it's management's responsibility to see that it is done
properly, and that's the basis that I was using.
Q.
So you were -- regardless of whether or not it was
somebody who was violating management's instructions,
you said management is responsible so I'll issue the
citation and the Imminent Danger Order?

A.

Yes.

2595

Q. You didn't know whether it was somebody in management who was violating the instructions, someone in the
hourly work force.
You just didn't know that when you
issued your order, isn't that correct?
A.

I wouldn't know.

Mr. Koscho stated that during a meeting held after the order
was issued and terminated, Cyprus' vice-president and general
manager Lamar Samples told the assembled employees that "if he
caught anyone doing this again he would fire them" (Tr. 71).
Mr. Koscho stated that a void hazard would exist all the
time, regardless of whether the feeders were operating. He
conceded that when the feeders are shut off the depressions can
be filled up with the ongoing movement of the coal out of the
pile and into the feeders and that a firm working coal surface
would be established. However, he stated "that don't mean it
would fill completely up," and that even though one would know
that the coal was going down into the feeder, "it could block
itself off by pushing coal down in there" (Tr. 72).
When asked whether he issued the order to get management's
attention because of the previously cited condition a week
earlier, Mr. Koscho replied "I wouldn't say yes, but it sounds
good" (Tr. 72). He confirmed that when he issued the order the
prior citation "wasn't even in my mind probably. Probably not"
(Tr. 74).
Mr. Koscho stated that when he issued the order he did not
check any dozers to determine whether they were equipped with
self-rescuers or operative radios. Although the dozers are
usually equipped with cabs and safety glass, he did not check
them at the time he issued the order (Tr. 75).
Mr. Koscho stated that an equipment operator who fell into a
void while in a dozer would have time to be rescued while using a
self-rescuer, assuming that the cab is not crushed, but that
anyone falling into the void while walking or standing on the
pile would not have this option (Tr. 75-76).
Mr. Koscho stated that if someone were to be walking in the
stockpile area where he walked, or if a dozer were operating
there, it would be safe. He agreed that there was a "safe area"
on the pile, and if a feeder were operating and the coal above it
were to run down in a conical shape, there would be a need to get
more coal around the feeder, and that this is normally done by
pushing coal to the feeder. He confirmed that this method is not
unique to the Emerald Mine and that other mines have similar coal
feeder systems (Tr. 78).

2596

Mr. Koscho conceded that the only information he had to
support his belief that dozers were operating too close to the
feeders is the tracks in the coal (Tr. 79). He confirmed that he
had inspected the dozers in the past, and he identified them as
D-9 caterpillars equipped with safety-glass cabs with no wiremesh in the glass (Tr. 81). Although he was not aware of other
surface mine facilities in his district that use a stacker feeder
system, he was aware that this system is used at other mines (Tr.
82) .
Greg T. Shuba, mobile equipment operator, and member of the
mine safety committee, confirmed that he accompanied Inspector
Koscho during his inspection of August 30, 1988. He confirmed
that he observed the dozer tracks testified to by the inspector.
With regard to the tracks at the B feeder, Mr. Shuba stated that
part of the track impressions on the ground was broken away from
the coal that had gone into the feeder, and that this indicated
to him that someone was either directly over or too close to the
feeder. He also agreed with the inspector's testimony concerning
the dozer blade marks over the E feeder and he believed that the
dozer had been over the feeder and "back-dragged" to smooth over
the ground in front of the dozer (Tr. 89-92).
Mr. Shuba estimated the height of the coal stockpile as
70 feet.
He confirmed that he has operated a dozer on the stockpile "on and off" since February, 1989. He also confirmed that
he operated a dozer on the pile prior to the time of the inspection, but could not state when. He believed it would have been
"months" before the inspection (Tr. 93).
Mr. Shuba stated that a dozer would be operating on the
stockpile to reclaim coal or to stockpile it. Reclaiming consists of pushing the coal to the feeders to load the train, and
this would be done when the feeders are operating. Stockpiling
the coal, or pushing it on the pile or spreading out the pile,
would be done while the feeders were not operating (Tr. 93-94).
Mr. Shuba stated that he has never crossed over a feeder
while operating a dozer on the pile, but other operators have
told him that 11 there were times" when they crossed the feeders,
and that this would have been prior to August 30, 1988 (Tr. 94).
Mr. Shuba stated that the stockpile reclaiming system is designed
poorly, and that an operator can either get over a feeder or
"literally destroy the machine" because of the restricted equipment turning area while attempting to push coal with the dozer
blade. He stated that some operators may cross over feeders or
operate over them because its easier to get behind the coal and
push it in a straight line. He identified feeders C and D as the
problem areas (Tr. 94-95). He stated that the problem with the
cited B and E feeder areas was "the possibility of a void" (Tr.
96). He believed that the "probable" reason for operators to
cross over the B and E feeders would be "to get from one side to

2597

the other"·{Tr. 96). He believed that the feeder system in
question has been in effect for "a couple of years" (Tr. 97).
Mr. Shuba explained the operation of the feeder system, and
he was of the opinion that "we are creating our own hazards by
expanding the piles the way we are." He stated that there have
been "a couple of close calls" where dozer operators have gone by
areas where it has given in and that the front part of a dozer
would start down in but they were able to get back out before
anything materialized (Tr. 99).
Mr. Shuba confirmed that mine management has instructed
equipment operators not to operate directly over feeders and that
the instructions were also probably given prior to August 30,
1988. Mr. Shuba believed that management had reason to know that
people were working over the feeders because the plant superintendent's office is directly below the piles, and the office has
two windows where he can see out to the piles, and that "it
doesn't take an expert to drive by in a pick-up truck and see
which way a dozer is pushing" (Tr. 101).
Mr. Shuba confirmed that he has been instructed by management about the "safety zone" around the top of the feeders where
one could safely operate, and he explained that a 65 degree angle
of repose for the coal was the "safety zone." He also confirmed
that a diagram explaining this safety zone was posted in each
machine that operated on the pile, and he identified the diagram
as exhibit G-4, (Tr. 103). He stated that for a 60 foot coal
pile, the safety zone would be 32 feet away from the center of
the feeder, or a radius of 64 four feet (Tr. 104). He confirmed
that the stockpile at the number 2 stacker covered six feeders
(Tr. 107).
On cross-examination, Mr. Shuba stated that the feeder
operator has a radio to communicate with the equipment operators
but conditions change momentarily and its difficult to maintain
communications (Tr. 109-110). Mr. Shuba did not believe that he
was in an unsafe position while on the pile with the inspector,
and as long as he is not within the angle of repose he would not
be in a hazardous area (Tr. 112).
Mr. Shuba stated that he had discussed the matter concerning
the feeders with management as early as November 16, 1987, and
that management's instructions that dozer operators were not to
operate close to the feeders began at this time (Tr. 113). He
confirmed that the angle of repose could change depending on the
coal compaction, and that it was a guideline established by MSHA
(Tr. 114) • ·
Mr. Shuba confirmed that the biggest problem arises when
coal is being stockpiled because the coal is stacked next to the
stacker, and one has to get directly over the feeders to get

2598

behind the coal to push it (Tr. 120, 122). He stated that while
management has given instructions to equipment operators not to
operate close to or over the feeders, it has been unable to tell
the operators how to push the coal and stay within the law (Tr.
123) .
Dr. Kelvin K. Wu, Chief, Mine Waste and Geo-Technical
Division, MSHA, testified as to his background and experience,
and he confirmed that he is a registered professional mining
engineer, holds a PHD degree from the University of Wisconsin,
and is an adjunct professor at the University of Pennsylvania
(Tr. 127). Dr. Wu confirmed that he was familiar with the mine
surface facility in question, and that in November, 1987, he was
requested by MSHA's district office to make site visits and work
with company personnel to try to come up with some safe operating
procedures. He confirmed that he visited the site and observed
the loading process. He identified exhibit G-5, as the field
investigation report and recommendation he prepared. He stated
that he made one site inspection on November 24, 1987, and
believed he made a second visit, but was not sure (Tr. 129).
Dr. Wu explained his recommendations, including the establishment of a 65 degree angle of repose for the coal stockpile.
The diagram used as a guide for the equipment operators was
prepared by a company engineer, and it was based on his
recommendations (Tr. 129-133).
Dr. Wu stated that he was concerned about voids that are not
visually detectable from the surface (Tr. 134). He confirmed
that his interpretation of the conditions cited in the citation
and order describing the equipment tracks as being "too close'' to
the B feeder indicates to him that they were over and "right on
top of the feeders." With regard to the E feeder, he agreed with
the testimony that the dozer reached out over the feeder and then
backing up to level out the coal (Tr. 137-138).
On cross-examination, Dr. Wu confirmed that the angle of
repose was established in consultation with mine management who
agreed that it was reasonable. He also confirmed that the coal
was not tested because everyone observed the operation during his
inspection, and he explained how the angle of repose was established (Tr. 140-142). He confirmed that the 65 degree angle of
repose was based on a fatality which had occurred at the
Loveridge Mine in 1985 where five individuals were fatally
injured while walking on a coal stockpile. Although this accident involved people walking on a stockpile, there is no difference in the hazard simply because it concerns operators who
are in a dozer (Tr. 143).
Dr. Wu confirmed that he was familiar with section 77.209,
and notwithstanding the fact that it only refers to persons
walking or standing on a stockpile, he believed that the intent

2599

of the standard is to address the hazard exposure to a person on
the pile, regardless of whether he is on foot or in a piece of
equipment (Tr. 144-145). He also confirmed that the feeder
system in use at the mine is not unique or unusual. If the
feeders are not operating, one may need to fill any depressions
over the feeders during the stockpiling process, but there is no
guarantee that voids are not present. If there is any blockage
while the feeders are closed, voids could develop (Tr. 145-149).
Dr. Wu agreed that it was necessary for a bulldozer to
operate on top of a coal stockpile in order to push the coal into
the feeders. When there is a 65 degree angle of repose and the
coal is flowing freely into the feeder, any coal beyond the angle
of repose would not feed into the feeder and the bulldozer must
push the coal into the hole (Tr. 150). In this situation, there
would be no need for anyone to be on the pile on foot. There is
a need for bulldozers on the pile in order to spread or push the
coal to the storage area and to maintain the volume of coal (Tr.
152). He confirmed that a standardized angle of repose cannot be
applied "across the board" to all surface stacker feeder systems
because of the variety of differences in the loading process,
materials stockpiles, and the equipment used in the process (Tr.
153-154).
MSHA Supervisory Inspector Robert W. Newhouse, testified to
his experience and training, and he confirmed that he is a certified mine foreman, and has an associate•s degree in mining from
Penn State University (Tr. 157). He confirmed that he is
Mr. Koscho's supervisor and that he discussed the citation and
order with him when they were issued. Mr. Newhouse also confirmed that in November, 1987, he visited the mine and observed
the feeder operation after receiving information which raised
questions about the feeder operating procedures and practices.
He stated that he learned that dozers had been travelling over
the feeders at some point through conversations with dozer operators, and plant superintendent Thurman Phillips. Mr. Newhouse
confirmed that he never personally observed any dozers operating
over the feeders (Tr. 158).
Mr. Newhouse was of the opinion that the condition described
in the citation and order constitute violations of section
77.209, because the standard is designed to protect persons on
stockpiles during reclaiming operations, and the standard states
that it is "to protect people from being in an endangered area on
those piles" (Tr. 159). He stated that MSHA made a determination
that section 77.209 covers dozers operating over feeders in
November, 1987, and the determination was ~ade by MSHA's National
office in Arlington, Virginia, and it was communicated verbally
by him to plant superintendent Thurman Phillips. He also confirmed that this policy is current District 2 policy, which he
confirmed through discussions with the district manager, Donald
Huntley at various times prior to November, 1987 (Tr. 160).

2600

Mr. Newhouse confirmed that he issued a citation regarding
the operation of dozers over or near feeders at the same facility
on June 10, 1988, and that he cited a violation of section 77.209
(Tr. 160, exhibit G-6). He stated that on this occasion, he
observed dozer tracks directly over a feeder, and also observed a
dozer working on an opposite pile, and made a determination that
it was in "close proximity" to the feeder. He confirmed that he
did not observe the dozer crossing over the feeders, but did
observe it operating in "close proximity" to the feeder (Tr.
162). Mr. Newhouse stated that the dozer was working "on the
side of the pile within the 65 degree," but he did not know how
far it was from the center of the feeder, but that it was within
the agreed upon safety zone (Tr. 162).
Mr. Newhouse confirmed that he did not issue an imminent
danger in conjunction with his citation, but that in hindsight,
he probably should have, and was probably mistaken for not doing
so. However, the machine made a "momentary pass" in the feeder
area, and as soon as he mentioned it to management, immediate
corrective action was taken (Tr. 164). He explained that stockpiling takes place when the coal is spread out in all directions
on the pile, and that reclaiming takes place when the feeder
gates are opened and the coal is drawn into the belts under the
feeders (Tr. 165).
Mr. Newhouse stated that he has received reports of accidents and fatalities which have occurred at other facilities by
dozers operating on stockpiles, and he identified exhibit G-7 as
an MSHA informational bulletin containing a synopsis of accidents
which have occurred from 1979 to 1983 on certain storage piles
(Tr. 167). He identified the fatal accidents which have occurred
(Tr. 168-186, exhibits G-7, G-9).
Mr. Newhouse confirmed that he advised mine management of
the application of section 77.209 to its feeder operation, and
that the 65 degree angle of repose, "plus or minus five degrees,"
was an agreed upon prudent figure for the dozer operator to
follow, and that this communication was made in November, 1987
(Tr. 186-188) •
On cross-examination, Mr. Newhouse confirmed that the
district policy in question was stated in a letter from
Mr. Huntley to Safety Supervisor Dennis Dobish (exhibit 0-4), and
that prior to this time, the policy was verbally communicated to
mine management (Tr. 189). He further confirmed that the current
MSHA policy manual published in July, 1988, does not address
section 77.209 (Tr. 190).
Mr. Newhouse confirmed that the citation which he issued in
June, 1988, was abated after the equipment operators were

2601

instructed· not to operate over or too close to the feeders (Tr.
198). With regard to the alleged "common practice" engaged in by
Cyprus, Mr. Newhouse stated as follows at (Tr. 199-200):

Q. Now, you had the time you were cited and the equipment operators were instructed and then Mr. Koscho
cited them at the end of August and they were
instructed again. Do two times make it a common
practice? Two times that they were cited?
A.
I'll tell you, I would say it's a common practice
based on all the information collected over a year of
fooling with that operation down there and the
different questions and comments from operators.

Q.
I take it that during that year, as far back as
November 1987, the company said they would instruct the
employees who operate that equipment not to take dozers
over the feeders or too close to the feeders?
A. Yes.
It started out to be a simple safety message
to the operators not to run over feeders, and then it
progressed into the threat of firing anybody that did
take them over the feeders.
Possibly if they had those
control measures in the first place, we wouldn't have
got the violations. I don't know.

Q. Now, I take it that in November 1987 that there
weren't any violations or Imminent Danger Orders
issued?
A.

No.

Q. And I take it that in January 1988 that when you
were out there again you didn't issue any violations?
A.

Not that I recall.

Mr. Newhouse could not recall whether he issued any violations during his visit to the mine in January, 1988, when a
section 103(g) inspection was conducted (Tr. 200). He identified
exhibit 0-5, as a finding made by Inspector Koscho that "no
hazardous conditions existed and unsafe practices were not
observed" (Tr. 201).
Cyprus' Testimony and Evidence
Donald·D. Kerr, preparation plant foreman, testified as to
his experience and duties, and he explained the coal loading
process at the coal stockpile in question. He stated that the
feeder loading operation is supervised by a foreman who is in
radio contact with the bulldozer operators, and the foreman will

2602

inform the operators as to which feeders are in operation (Tr.
227-231). He confirmed that he was with Inspector Koscho during
his inspection, but did recall going onto the coal pile with him.
He also confirmed that he observed the dozer tracks at the B and
E feeders as testified to by Mr. Koscho, but could not recall
observing any depressions in the pile (Tr. 232).
Mr. Kerr stated that he could observe the dozer operators
operating on the pile from the catwalk and roadway which passes
by the piles, but that he is rarely on the catwalk. The front of
the pile can be observed from the roadway, but the back of the
pile cannot be observed from the roadway, and one cannot determine whether the dozers are operating over the feeders from this
vantage point (Tr. 234).·
Mr. Kerr estimated that 600 tons of coal was loaded through
the feeders during the period between August 21 and 30, 1988, and
he believed that feeders C or D were in operation during this
time, but that it was unlikely that the coal was loaded from the
B or E feeders.
With regard to the dozer tracks which the
inspector observed on August 21, Mr. Kerr explained that after
the completion of the loading and reclaiming operation, the dozer
operators go back and push the coal into the voids created by the
feeders in order to seal them to prevent any rain or inclement
weather from washing the coal down into the reclaim tunnel, and
that this procedure is a normal practice. Mr. Kerr was not
certain if the tracks left at the B feeder were left there by the
incident which occurred on August 21, but he believed they may
have been left over tracks because "we hadn't operated the
stacker system that much in that time" (Tr. 236).
On cross-examination, Mr. Kerr stated that the bulk of the
600 tons of coal in question came from the No. 2 stacker, and he
confirmed that he did not check his loading records for the week
prior to this time. He agreed that the B and E feeders are used
on a regular basis, and he assumed that the August 21, incident
occurred at the B feeder, and possibly the c feeder (Tr. 238).
He believed that the tracks which were observed on August 30,
were tracks which were left over by the dozer operating by the
c feeder (Tr. 239). Since the feeders are close to each other,
it was possible that the dozer operator strayed over near the
B feeder while moving around to smooth out the pile. He confirmed that his records would not reflect when any particular
dozer may have been operating on the coal pile (Tr. 240).
Mr. Kerr confirmed that he observed the dozer tracks and
blade marks which were observed at the E feeder, and although he
believed that the tracks at the B fe~der were "left over" from
the previous citation, he did not dispute the existence of the
tracks at the E feeder (Tr. 243}.

2603•

James Graznak, outside foreman, stated that part of his
responsibilities include the supervision of dozer operators on
the coal piles, and he confirmed that he was aware of the meetings held with respect to the issue of dozers operating in and
around the feeders. He confirmed that the issue "came to a head"
in November, 1987, and that MSHA was requested to bring some of
its technical personnel to the site to address the problem. He
identified a copy of an MSHA report, exhibit 0-8, and confirmed
that it reflects that he had "advised all operators not to cross
over the feeders" (Tr. 255). He confirmed that these instructions would have been given 2 or 3-days prior to the November 19,
date of the report, and that he also instructed that overhead
markers and signs be placed over the piles to indicate the location of the feeders (Tr. 256).
Mr. Graznak confirmed that he was present at one of the
meetings conducted by Dr. Wu, and that Cyprus agreed that "no man
or equipment will be allowed directly over the feeders at any
time, whether the feeders are operating or not" and that this
instruction was communicated to the dozer operators (Tr. 258).
Mr. Graznak had no knowledge of any discussions concerning the
65 degree angle of repose, but he confirmed that when he found
out about this guideline, he found it difficult to follow because
the angle of repose at which the coal was falling was steeper
than 65 degrees, and that this was obvious by observation (Tr.
259). He confirmed that radios were installed in the dozers at
the coal loadout for dependable communications between the dozers
and the person in charge of the loading (Tr. 261).
In response to a question as to whether it is possible to
reclaim coal without going too close to the feeders, Mr. Graznak
stated that this would depend on "what is considered too close."
He explained that although the contestant follows MSHA's recommended 65 degree angle of repose, it operates within that zone
because it "has no choice" because it cannot get close enough to
get the coal to the feeder otherwise. He confirmed that he was
aware of the potential hazard by operating too close to the
feeders, and he believes the dozer operators exercise judgment in
determining how close they should push the coal (Tr. 263). He
identified exhibit 0-11, as copies of safety contacts made with
employees as reminders of safe operating procedures while working
on the coal piles (Tr. 263-265).
In response to a question as to whether or not the dozer
operators made it a practice to operate over the feeders while
reclaiming or stockpiling coal, Mr. Graznak responded as follows
(Tr. 266-267):
Now, as far as you know, as of August 30, 1988, was
there a practice of dozer operators running over the
feeders when they were doing reclaiming or stockpiling?

Q.

2604

A.

There was not a practice of it, no.

Now, was there a practice, as far as you know, of
the dozer operators either doing reclaiming or stockpiling in August 1988 of going too close to the
feeders?

Q.

A. I don't really know of any.
reclaiming?
Q.

You said during

Reclaiming or stockpiling.

A. I really don't know of any problems with regard to
reclaiming. For stockpiling, it's very difficult.
Like we had some testimony earlier today, there are
times when it is very difficult. Occasionally, but as
far as, you know, was it a practice, no. That's the
reason I kept reminding the people to try and stay on
the dozer and be on the alert.
Q. You say it's very difficult. Is it possible to
both reclaim and to stockpile without going over the
feeders or too close to the feeders? Too close to the
feeders being in a hazardous position.

A.

It can be done, but it's tough.

Q.

You have to work at it?

A. Well, we probably put up 500 tons per hour at that
stacker, so it keeps the men busy. He has to stay on
his toes.
Mr. Graznak stated that the contestant's stacker system is
not unique and that it is common to other coal mines and power
plants in the area, and that after the imminent danger order was
issued he visited other mines in the area to check out their
systems (Tr. 268). He stated that he was aware of four other
operations where dozers were operating over the feeders during
their stockpiling operations, and that in these instances, the
reclaiming systems were locked out while the dozers travelled
over the feeders while stockpiling coal (Tr. 269).
On cross-examination, Mr. Graznak confirmed that one of the
operations he observed did not have coal stacking "tubes" similar
to the contestant's No. 1 and No. 2 stackers, and that he did not
discuss these other operations with MSHA, did not know whether
these operators had approved MSHA plans, and had no information
concerning the coal stacking capacities of these other operations
(Tr. 271) .

2605

Mr. Graznak stated that during reclaiming operations, the
dozers do not have to cross over the feeders, but during stockpiling, it is difficult to maneuver the equipment. He denied
that dozers were crossing over feeders on a regular basis as of
August 30, 1988, but that "occasionally someone would" (Tr. 276).
Mr. Graznak could not recall the specifics concerning his safety
contacts with the employees from November 30, 1987, to
January 21, 1988, (exhibit 0-11). He confirmed that these contacts may have been prompted by reports of someone observing
dozer tracks, and that he sometimes makes them as "a blanket for
the whole crew" after an indication that someone had crossed over
or operated too close to a feeder. He also indicated that he
issued these reports to insure that everyone was aware of the
"gravity of the situation" (Tr. 278-280). Mr. Graznak could
recall only one past incident where a bridged over cavity developed over one of the feeders (Tr. 284).
Mr. Graznak believed that with "certain limitations that we
can live by," the dozers should be permitted to cross over the
feeders during its stockpiling operation. He did not believe
there was any reason for a dozer to cross over a feeder during
the reclaiming operation because "we would move the material up
to the edge of the draw hole and just let it go in by itself"
(Tr. 285). With regard to dozers operating on top of the coal
piles, Mr. Graznak stated that this was common to many coal mine
operations for expanding the holding capacity of the stacking
facilities (Tr. 286).
Dennis Dobish, safety supervisor, confirmed that he is a
certified mine foreman, and that he is familiar with the feeder
issue in this case. He confirmed that after the imminent danger
order was issued~ he sent a letter to Inspector Newhouse outlining the practice to be followed in the future, and to abate
the order (Tr. 291). Since that time, he has worked to develop a
plan which would permit the dozers to operate over the feeders,
and he has met with various company, union, and MSHA officials in
this regard, including a meeting with MSHA's sub-district manager
~ager Uhazie on November 17, 1987 (exhibit 0-6, Tr. 292).
The
plan was unacceptable to Mr. Uhazie, and a further meeting was
held with former district manager Don Huntley, and a letter and
the proposed plan was submitted to Mr. Huntley on December 1,
1988. The plan would permit the operation of dozers over the
feeders during stockpiling operations after certain safety precautions were taken (Tr. 294).
Mr. Dobish stated that Mr. Huntley responded to the proposed
plan by letter of January 4, 1989, exhibit 0-4, and the letter
does not state that dozers could -not at anytime operate over the
feeders.
The letter stated in part "when reclaiming operations
have been completed, however, a procedure may be developed to
assure that there are no voids over the feeders.
Compliance with
such procedures would allow a dozer operation over the feeders at

2606

that time." Mr. Dobish believed that this procedure would be in
effect during the stockpiling operation (Tr. 295). He identified
the proposed plan as exhibit 0-3, and confirmed that it was a
"consensus" plan developed from the mine experience, and after
discussions with the equipment operators in the presence of the
safety committee. He further confirmed that the operators agreed
unanimously that they could safely operate under these procedures
and they knew that adjustments to the procedure may be needed.
He stated that he gave the proposed plan to Mr. Koscho, who
passed it on to Mr. Newhouse, but that no reply or opinion has
been received from MSHA (Tr. 296).
Mr. Dobish stated that prior to the issuance of the imminent
danger order, he participated in meetings held with the dozer
operators, and they were instructed not to run over feeders at
anytime and to comply with the 65 degree angle of repose. He
confirmed that he has visited other mines, and has observed the
same type of feeder operation which is in use at the Emerald Mine
in one mine outside of district 2, where dozers travel over the
feeders during stockpiling while the feeders are shutdown (Tr.
298-299).
on cross-examination, Mr. Dobish identified the mine which
he visited as the Cyprus Shoshone mine in Hanna, Wyoming, and he
confirmed that it had a stacker system like the one at the
Emerald Mine. He did not know the height of the stockpile at
this other mine, and stated that the stacker was shorter than the
one used at Emerald Mine (Tr. 300).
Findings and Conclusions
Fact of Violation
Cyprus is charged with an alleged violation of regulatory
mandatory safety standard 30 C.F.R. § 77.209, which provides as
follows:
"No person shall be permitted to walk or stand
immediately above a reclaiming area or in any other area at or
near a surge or storage pile where the reclaiming operation may
expose him to a hazard."
It is undisputed in this case that there is no evidence that
anyone walked or stood on the coal pile in question, or in the
vicinity of the areas affected by the operation of the feeders.
The only persons who walked or stood on the pile, or in the area
of the pile, were the inspector and the UMWA walkaround representative who accompanied him during the course of the inspection.
They both testified that they walked on the pile to gain·a closer
look at the· tracks which they had observed from a catwalk, and
they both believed that they were in a "safe location" on the
pile.

2607

Cyprus takes the position that section 77.209, does not
address or cover the operation of equipment on storage piles, and
that the clear language found in section 77.209, with respect to
the ordinary meaning of the terms "walk" or "stand" cannot
properly be construed to mean "operating equipment" such as a
bulldozer. Citing the dictionary definitions of the terms
"stand" and "walk," the inspector's concession that these terms
are not normally defined to include the operation of equipment,
and the applicable case law dealing with statutory construction,
Cyprus argues that the language of the standard simply does not
prohibit the operation of equipment on a storage pile and that
the citation must be vacated. Cyprus observes that while MSHA
had the opportunity when the standard was promulgated to clearly
include the operation of equipment as part of the standard, it
did not do so.
In response to MSHA's argument that MSHA District 2 had
previously interpreted section 77.209 to include the operation of
equipment and that such an interpretation is reasonable and
entitled to deference, Cyprus points out that the District 2
interpretation does not appear to have been accepted by other
MSHA Districts. As an example, Cyprus makes reference to an MSHA
Report of Investigation, issued by MSHA District 3, on April 25,
1983, where a fatality occurred when a bulldozer operating on a
coal stockpile broke through material bridged over a feeder and
fell into the bridge over cavity engulfing the bulldozer operator's compartment {exhibit G-8). Although MSHA's concluded that
the accident occurred because the bulldozer was allowed to be
operated on bridged material over top of the cavity in the coal
stockpile, MSHA nonetheless made a finding that its "investigation did not reveal violations of the Coal Mine Safety and Health
Act of 1977 of Title 30 Code of Federal Regulations'' (pg. 7,
report).
Cyprus points out that no violation of section 77.209,
was issued in this instance.
Cyprus also refers to an MSHA Regulatory Information
Bulletin No. 83-4C, issued on August 3, 1983, by MSHA's
Administrator for Coal Mine Safety and Health Joseph A. Lamonica,
concerning "Fatalities Occurring at Surge or Storage Piles"
(exhibit G-7). The bulletin discusses the hazards associated
with equipment operators working on surge or storage piles where
they are often required to maneuver in close proximity to "drawdown areas of feeders and hoppers," and it includes an attachment
consisting of abstracts of eight fatal accidents mentioned in the
bulletin, four of which involved persons walking over the feeder
area or a void created by the reclaiming operation, and four of
which involved bulldozers. Conceding that the bulletin does
include a reference to section 77.209, in connection with bulldozers and front-end loaders operating in storage piles, Cyprus
points out that it does not state that such operations are prohibited by section 77.209, and that Mr. Lamonica's reiteration of
the language of the standard that "No person shall be permitted

2608

to walk and stand immediately above a reclaiming areas or in any
other area at or near a surge or storage pile where the reclaiming operation may expose him or her to a hazard," does not
suggest that equipment was subject to the same prohibition found
in the standard. To the contrary, Cyprus concludes that within
the context of the bulletin, the absence of any indication that
equipment was subject to the same prohibition suggests the
absence of such a prohibition.
Citing the Commission's decision in Western Fuels-Utah,
Inc., 11 FMSHRC 278, 284 (March 1989), Cyprus argues that deference to MSHA's interpretation of a standard is not required where
it is clearly inconsistent with the language of the standard. In
the Western Fuels-Utah, Inc., case, the Commission states in
relevant part as follows at 11 FMSHRC 283-284, 287:
It is a cardinal principle of statutory and regulatory interpretation that words that are not technical
in nature "are to be given their usual, natural, plain,
ordinary, and commonly understood meaning." Old Colony
R.R. Co. v. Commissioner of Internal Revenue, 284 U.S.
552, 560 (1932). When the meaning of the language of a
statute or regulation is plain, the statute or regulation must be interpreted according to its terms, the
ordinary meaning of its words prevails, and it cannot
be expanded beyond its plain meaning. Old Dominion
R.R. Co. v. Commissioner of Internal Revenue, 284 U.S.
552, 560 (1932); see Emery Mining Corp. v. Secretary of
Labor, 783 F.2d 155, 159 (10th Cir. 1986).

*

*

*

*

*

*

*

While the Secretary's interpretations of her
regulations are entitled to weight, that deference is
not limitless and the Secretary's interpretations are
not without bounds. Deference is not required when the
Secretary's interpretations are plainly erroneous or
inconsistent with the regulation. See Udall v.
Tallman, 380 U.S. 1, 16-17 (1965) (quoting Bowles v.
Seminole Rock Co., 325 U.S. 410, 413-14 (1945)). Nor
does it weigh in the Secretary's favor when the
Secretary has not offered reasonable interpretations of
the standards. See Brock on behalf of Williams v.
Peabody Coal Co., 822 F.2d 1134, 1145 (D.C. Cir. 1987).
The Mine Act does not contemplate that the Commission
merely "rubber-stamp" the Secretary's interpretations
without evaluating the reasonableness of those interpretations and their fidelity to the words of the
regulations.

*

*

*

*

2609

*

*

*

Finally, a regulation subjecting an operator to
enforcement action under the Mine Act must give fair
notice to the operator of what is required or
prohibited and "cannot be construed to mean what an
agency intended but did not adequately express."
Phelps Dodge Corp. v. FMSHRC, 681 F.2d 1189, 1193
(9th Cir. 1982). * * *
MSHA takes the position that the cited locations where the
dozer tracks were observed are either "immediately above a
reclaiming area" or "in any other area at or near a surge or
storage pile" as stated in section 77.209. MSHA argues that the
coal storage or surge pile in question is part of the reclaiming
operations, and that clean coal is stockpiled to create a reserve
until it is reclaimed or loaded out for shipment to customers.
MSHA asserts that bul.ldozers are used in the actual reclaiming
operations when the coal is pushed toward the angle of repose
above the feeders when the feeders are running and coal is,· being
loaded, and that they .are also used in stockpiling operations
when coal is being sent through the stackers to be stored in·the
area until needed later and the dozers push the coal away from
the stackers and spread it around to cover a larger area so that
more coal can be put on top of the pile as it comes out of the
stackers. MSHA maintains that dozer operators are exposed to
hazards from the reclaiming operations, as well as the stockpiling operations, because a dozer can fall into the holes that
occur over the feeders when the feeders are operating or they can
fall into voids that may exist under the surface of the coal
pile.
MSHA asserts that it is well recognized that holes or
depressions normally occur over the feeders as coal is drawn down
the angle or repose into.the feeder, and that voids may occur in
the pile where cavities occur and are bridged over with coal.
Since voids are not observable from the surface, MSHA concludes
that dozers operating too close to the holes or depressions run
tne risk of falling into the holes during reclaiming operations,
and that dozers operating over or too close to the areas over the
feeders are at risk. of breaking through any bridged over material
and falling into voids during either reclaiming or stockpiling
operations.
MSHA strongly disagrees with Cyprus' contention that section
77.209 is directed only to persons walking or standing on coal
piles, and not to persons on pieces of equipment which may be
operating on these piles. MSHA argues that the narrow interpretation advanced by Cyprus is at odds with the purpose of
section 77.209, which is to protect miners from the hazards of
reclaiming operations around coal storage piles. Recognizing the
fact that the standard contains the terms "walk or stand," MSHA
takes the position that it applies to "persons" in general, and
that persons in bulldozers or other pieces of equipment are

2610

exposed to the same hazards as persons walking on foot on a coal
pile. MSHA asserts that the hazard presented is the possibility
of falling into voids or holes in the coal pile. Recognizing the
fact that if a miner on a bulldozer fell into a hole or void, he
may have a better chance of survival than if on foot because the
dozer cabs are enclosed and there are self-contained selfrescuers in the cab, MSHA nonetheless believes that the hazard of
falling into a void or hole is the same, if not greater, for a
dozer because of its weight, and the pressure on the coal pile by
a dozer would make it more likely to fall into holes or voids
under the surface of the coal, and the chances of survival are
not as good.
In support of its argument that section 77.209, applies to
persons in general, regardless of whether they are walking,
standing, or operating a piece of equipment on a coal pile, MSHA
relies on the testimony of MSHA Supervisory Inspector Robert
Newhouse who testified that the standard is designed to protect
persons on coal piles, and that this interpretation is MSHA
policy and practice, as well as the testimony of MSHA's other
witnesses who agreed with Mr. Newhouse (Mr. Shuba and Dr. Wu).
MSHA asserts that in order to effectuate the broad purposes of
the standard and the Act, it must be concluded that section
77.209, applies to persons in general on a storage pile, and that
limiting the application of the standard to persons on foot and
excluding persons on equipment is too narrow and technical and
would def eat the purpose of the standard to protect persons from
falling into holes and voids. MSHA takes note of the fact that
Cyprus was issued at least two previous violations of section
77.209 involving bulldozers and did not contest either citation
(exhibits G-3, G-6). MSHA concludes that its evidence, consisting of the dozer tracks and marks, clearly indicates that dozers
were operated over or too close to the feeders, and that a violation of section 77.209, has been established.
After careful consideration of all of the arguments advanced
by the parties in these proceedings, I agree with the position
taken by Cyprus that section 77.209, only applies to persons
walking or standing on or near a coal surge or storage pile where
the reclaiming operation may expose him to a hazard.
I conclude
and find that the plain wording of the standard is limited to
persons on foot and does not apply to equipment being operated on
or near such a pile while reclaiming or stockpiling operations
are actively in progress. Under the circumstances, the contested
citation IS VACATED.
With regard to MSHA's purported policy interpretation, and
its asserted practice of expanding the application of section
77.209 to equipment being operated on coal piles, I find no
credible evidence supporting any conclusion that MSHA has promulgated any such policy, or that it has been communicated to all
coal mine operators. MSHA's primary support for the existence of

2611

any such policy lies in the testimony of its District No. 2
Supervisory Inspector Robert Newhouse.
Mr. Newhouse conceded that MSHA's most current policy
manual, published in July, 1988, does not address the application
of section 77.209, and I find nothing there to suggest that it
applies to equipment operating on coal piles. Mr. Newhouse's
assertion that MSHA's National Office in Arlington, Virginia,
made a policy determination in November, 1987, that section
77.209, applie$ to equipment operating on coal piles is
unsupported, and no documentation of any such policy has been
forthcoming from MSHA.
Mr. Newhouse also contended that the purported policy is
current District 2 policy, and that he confirmed this through
discussions which he had with MSHA's former district manager
Donald Huntley at various times prior to November, 1987.
Mr. Newhouse also asserted that this policy was communicated
orally to respondent's safety supervisor Dennis Dobish and plant
superintendent Thurman Phillips, and that the written embodiment
of the policy is stated in an exchange of correspondence between
Mr. Dobish and Mr. Huntley in December, 1988, and January, 1989.
The exchange of correspondence referred to by Mr. Newhouse
is a letter dated December 1, 1988, from Mr. Dobish to
Mr. Huntley, in which Mr. Dobish requested an interpretation of
section 77.209, with regard to the following points (exhibits
0-6):
1. Does the statement "No person shall be permitted to walk or stand • . . " apply to bulldozer
operation?
2. Please clarify the statement "immediately
above a reclaiming area or in any other area at or near
a surge or storage pile where the reclaiming operation
may expose him to a hazard." MSHA has stated their
intention of enforcing a 65° angle of repose adjacent
to each feeder.
Due to weather conditions, compaction,
and moisture, this figure is unrealistic and arbitrary.
3. If the feeders are not operating and locked
out and no reclaiming operation is in progress, does
30 C.F.R. § 77.209 apply? If precautions have been
taken to assure no void exists in the coal pile following reclaiming operations, and the feeders are locked
out, the operation is no different from any other
stockpile and 30 C.F.R. § 77.209 should not apply.
In his reply of January 4, 1989, to Mr. Dobish's letter,
Mr. Huntley stated in pertinent part as follows (exhibit 0-4):

2612

This is in reply to your letter dated December 1,
1988, in reference to 30 C.F.R. § 77.209. In reviewing
this provision of law, it would appear to us that this
regulation applies to persons immediately above a
reclaiming area, whether on a bulldozer, walking, or
standing. This provision was written to protect
persons from falling into a void that occurred due to
reclamation operations.
Your pl°an is designed to allow a bulldozer to
operate over feeders in an area susceptible to
collapse. As stated above, this would not be in compliance with the regulations, therefore, bulldozers
should not be operated in such areas when coal is being
reclaimed from a stockpile. When reclaiming operations
have been completed, however, a procedure may be
developed to assure that there are no voids over the
feeders.
Compliance with such procedure should allow
dozer operation over the feeders at that time.
Since you raised the question about the use of
65 degrees, we will not specify any angle--the inspector will use his judgement to determine whether a
person is "above" a reclaiming area or exposed to a
hazard from the reclaiming operation.
(Emphasis
supplied).
I take note of the fact that Mr. Huntley's letter makes no
reference to any National MSHA policy regarding the operation of
equipment over feeders.
In addition to his responses,
Mr. Huntley furnished Mr. Dobish with an outdated MSHA Information Bulletin No. 83-4 c, August 8, 1983, concerning fatalities
which have occurred at coal surge or storage piles (exhibit G-7).
The bulletin includes a reference to section 77.209, as one of
several standards found in Part 77, Code of Federal Regulations,
which have been cited as contributing to one or more of the
accidents discussed in the attachment to the bulletin. The
bulletin also quotes the verbatim text of section 77.209, but I
find nothing in the bulletin alluding to any MSHA policy prohibitions concerning equipment operating on coal piles. As a matter
of fact, the safety procedures found on page two of the bulletin
suggests that equipment may be permitted to operate on coal piles
as long as the recommended safety procedures are followed, g.g.,
adequate communication, training, adequate means for identifying
the location of feeders, the use of substantial screen guards
over all windows of bulldozers and front-end loaders used around
surge or storage piles, and the placement of self-contain.ed selfrescuers in·all dozers and front-end loaders.
I also take note of the fact that Mr. Huntley's letter
suggests that dozers may be operated over the feeders when
reclaiming is completed as long as certain safety precautions are

2613

developed, and it contradicts MSHA's position that equipment
operation on the coal pile is not permitted at any time, including reclaiming or stockpiling of the coal. This advice by
Mr. Huntley also supports Cyprus' contention that it is permitted
to operate its equipment on the coal pile during stockpiling
operations as long as it follows certain safety precautions
(exhibits 0-3 and 0-7). It also supports the unrebutted testimony of Mr. Dobish that other mine operators carrying on similar
operations are permitted to operate equipment on their coal piles
during stockpiling operations while the feeders are shutdown.
Further, I find Mr. Huntley's apparent disregard for the
65-degree angle of repose as a yardstick safety precaution to be
rather contradictory, particularly in light of MSHA's imposition
of this requirement on Cyprus.
The Imminent Danger Order
The definition of an "imminent danger" is found in section
3(j) of the Act, and it is as follows:
"The existence of any
condition or practice in a coal or other mine which could reasonably be expected to cause death or serious physical harm
before such condition can be abated."
The validity of the contested imminent danger order in this
case is not dependent on any finding of a violation of section
77.209. MSHA maintains that it has established that it was more
than just an isolated occurrence that dozers crossed over the
feeders during stockpiling operations and operated too close to
the danger zone above the feeders during stockpiling and reclaiming. MSHA takes the position that there is substantial evidence
supporting a conclusion that Cyprus engaged in a practice of
crossing over and working in too close proximity to the feeders.
The "substantial evidence" alluded by MSHA is (1) the physical
evidence of equipment tracks observed by Inspector Koscho and
Mr. Shuba during the inspection, (2) Mr. Shuba's testimony that
other dozer operators told him that there "were times" when they
crossed feeders, and his knowledge of "close calls" involving
dozers over the feeders;' (3) two prior citations because of
dozers operating too close to the feeders; (4) "safety contacts"
made by Cyprus with its dozer operators instructing them not to
cross over feeders; and (5) the ongoing issue between MSHA,
Cyprus, and the union since November 1987.
The thrust of MSHA's case is its contention that the alleged
practice of dozer operators working above and/or in too close
proximity to the feeders during reclaiming and stockpiling operations presented an imminent danger because of unknown voids or
holes in the coal pile, and that an accident could have happened
at any time if the practice of crossing over or in too close
proximity of the feeders had continued. MSHA's position is that
such a practice constitutes an imminent danger regardless of
whether the feeders are operating.

2614

The evidence establishes that no one was operating a bulldozer on or near the coal pile in question at the time. it was
observed by Inspector Koscho, the feeders were not in operation,
no reclaiming or stockpiling operations were taking place, and no
one was in any danger. I take particular note of the fact that
the narrative description of the cited conditions does not
include any assertion that Cyprus was engaging in any practice,
and Inspector Koscho confirmed that in his pretrial deposition he
admitted that at the time he issued the order he did not know if
there was in fact a practice of operating equipment too close to
the feeders.
Further, although the order does not include any
assertion that dozers were operating over or near nay voids or
holes, Inspector Koscho testified that the tracks which he
observed in the vicinity of the B feeder were within 3 to 4 feet
of a "depression where the coal had been feeding into the
feeder," and that the tracks near the E feeder led him to believe
that the dozer blade, which was 7 to 8 feet long, had reached
across a depression, and then backed up smoothing out the
depression in the pile.
In order to prevail in this case, MSHA has the burden of
establishing that in the context of its continued reclaiming and
stockpiling operations, Cyprus was guilty of engaging in an
imminently dangerous practice of operating its bulldozers over or
in close proximity to feeders at all times, even when they were
not operating. As recently noted by the Commission in Garden
Creek Pocahontas Company, Docket Nos. VA 88-09, etc.,
November 21, 1989, slip QP. at pg. 6, "{T]he litigation process
requires the parties to obtain the evidence necessary to prove
their allegations." With regard to the imminent danger order,
the only evidence to support Inspector Koscho's belief that
dozers were operating "to close" to the feeders were the equipment tracks which he observed. Although several inferences may
be made with regard to these tracks in the coal pile, any such
inferences must be reasonable and based on evidentiary facts,
Mid-Continent Resources, 6 FMSHRC 1132 (May 1984).
In my view, in order to establish the existence of hazards
such as operating over voids or holes in the coal pile, which
could materialize at any time, although not necessarily
immediately, MSHA must show the circumstances under which the
tracks were made.
In this case, although the inspector believed
that the coal pile in question was in use every week, and
believed that the tracks were no more than 2 or 3 days old
because they were "more pronounced and acute," he conceded that
he made no effort to determine who had operated on the pile,
whether any·dozers had actually operated on the pile while the
feeders were in operation, when any dozers may have last worked
on the pile, or when the feeders were last operated. Although
the inspector agreed that dozers normally used by Cyprus are
equipped with operator cabs and safety glass, and the evidence

2615

establishes that self-rescuers and radios are provided for the
dozer operators, the inspector conceded that he did not inspect
any dozers which are used during the reclaiming and stockpiling
operations. Further, the inspector made no effort to identify or
speak with any of the dozer operators, nor did he review any mine
production or work shift records which may have provided him with
some factual information or answers to some of the aforementioned
critical questions. I believe that it is incumbent on the
inspector to at least attempt to develop and establish a factual
basis to support his imminent danger order, particularly in a
case of this kind where there is a contention that Cyprus has
engaged in, and presumably still engages in, an imminently dangerous practice. On the facts of this case, it seems obvious to
me that the "inspection" made in support of the order was cursory
in nature, and I find nothing to suggest that the information and
evidence which was not developed was not readily available to the
inspector.
Mr. Shuba, the safety committeeman who accompanied the
inspector during his inspection, testified that dozer operators
have told him that there "were times" when they crossed the
feeders, and he alluded to several "close calls" involving dozers
operating over the feeders. However, none of these operators
were identified or called to testify, and no further specific
information was elicited from Mr. Shuba. Mr. Shuba, who confirmed that he operated a dozer on the pile intermittently since
February, 1989, and for some unspecified "months" prior to the
inspection, denied that he had ever crossed the feeders while
operating a dozer on the pile. However, in its posthearing
brief, MSHA asserts that several "safety contacts" made by mine
management reflect that dozer operators were instructed not to
cross over the feeders, and MSHA "assumes" that these contacts
were made in response to.instances of dozers crossing these
feeders.
If this assumption is correct, then Mr. Shuba has not
been truthful since three of these "safety contacts" were issued
to him (exhibit 0-11). Under the circumstances, I have given no
weight to Mr. Shuba's unreliable and uncorroborated hearsay
testimony concerning what the other unidentified equipment operators may have told him.
With regard to the "safety contacts" (exhibit 0-11), with
the exception of Mr. Shuba, none of the individuals who were
"contacted" testified in these proceedings, and the circumstances
under which they were "contacted" are not known. Some of the
contacts reflect that the foremen reviewed the safe operating
procedures with the employees who presumably worked on the piles,
and others caution employees to be careful while working on or
near the piles. Foreman Graznak, who issued all of the contacts,
prior to the issuance of the imminent danger order on August 30,
1988, could not recall the specifics of each of the contacts, but
conceded that they may have been prompted by someone observing
dozer tracks or other indications that someone had occasionally

2616

crossed over the feeders or operated too close to them. However,
he denied that dozers were crossing over feeders on a regular
basis, and he could recall only one prior incident where a
bridged over cavity developed over one of the feeders.
Mr. Graznak confirmed that the contacts were issued to alert
the individuals of the hazards of working in and around the
stockpiles, and Mr. Shuba, the safety committeeman, confirmed
that mine management has instructed equipment operators not to
work over the feeders, that he was instructed about the proper
"safety zone" for safely working over the feeders, and that a
diagram explaining the safety zone was posted in each machine
that operated on the pile. Further, the evidence presented by
Cyprus establishes that it has a communication system in effect
with respect to the dozers operating in and round the coal pile,
has marked the feeders, has equipped the dozers with cabs, safety
glass, and self-rescuers, has consistently instructed the dozer
operators as to the safety precautions to be taken while working
in and around the pile, and has made it known that it will discharge any operator found running over feeders.
Mr. Shuba confirmed that due to the confined areas where the
bulldozers must operate during stockpiling, it may be necessary
for a dozer operator to position his dozer over the feeder in
order to get behind the coal and push it towards the pile.
Dr. Wu agreed that it was necessary for a dozer to operate on top
of the pile in order to push the coal into the feeders, and he
confirmed that if the feeders are not operating, there may be a
need to fill any depressions over the feeders during the stockpiling process. Mr. Graznak confirmed that there is no need for
a dozer to cross over a feeder during the reclaiming operation
because the material which has been moved to the edge of the
feeder draw hole will fall into the hole. Mr. Graznak also
confirmed that it is difficult to maneuver the equipment and
avoid crossing the feeder during stockpiling operations when the
feeders are not operating. He also confirmed that he was aware
of other mine operations where stockpiling activities permitted
the travel of dozers over the feeders while they were locked out
and not in operation. Safety supervisor Dobish corroborated that
this was the case, and the letter of January 4, 1989, from MSHA
District 2 Manager Huntley supports Mr. Dobish's belief that
under certain conditions when the feeders are shutdown, dozers
are permitted to operate over the feeders. Under all of these
circumstances, MSHA's contention that a dozer operating over a
feeder is at all times an imminent danger is not well-taken and
contradictory.
With regard to the two prior citations issued to Cyprus for
violations of section 77.209, one of them was issued by Inspector
Koscho on August 23, 1988, a week before he issued the imminent
danger order, and it is a section 104(a) citation with special
"S&S" findings (exhibit G-3). Mr. Koscho ~tated that he issued

2617

the citation after determining that a bulldozer had slid into a
void created by a feeder while reclaiming coal, and although he
did not personally observe the incident, someone told him about
it, and the dozer operator admitted that he had made a "mistake."
Mr. Koscho further explained that he issued a section 104(a)
citation rather than an imminent danger order because the violation was abated within 5 minutes and mine management had previously instructed the dozer operator as to the proper operating
procedure. Mr. Koscho also explained that at the time he issued
the contested imminent danger order, he believed that the dozer
operators were not following management's instructions. I fail
to see the distinction since in both cases the dozer operators
obviously were not following instruction. In addition, the
condition cited in the prior citation was far more serious than
that cited in the subsequently issued imminent danger order in
that the dozer actually slid into a void and had to be assisted
by another dozer to get out, and Mr. Koscho found that a fatality
was highly likely. Even so, he did not believe this was an
imminent danger, nor did he allege that the incident was the
result of any practice.
The second citation for a violation of section 77.209, was
issued by Inspector Newhouse on June 10, 1988, and it too is a
section 104(a) citation with special "S&S" findings.
The citation states that Mr. Newhouse observed a bulldozer operating on a
coal pile at the No. 2 stacker over a reclaim chute that was in
operation, and that he also observed dozer tracks indicating that
bulldozers were working directly over reclaim chutes at the No. 1
stacker, and Mr. Newhouse made a finding that a fatality was
highly likely. When asked why he did not issue an imminent
danger order, particularly since he had personally observed the
dozer over the reclaim chutes while they were in operation,
Mr. Newhouse indicated that "in hindsight" he was "probably
mistaken for not doing so," and he explained that the dozer he
observed did not cross the feeders, and that it was only in
"close proximity" to the feeders.
This is contrary to the citation which specifically states that the dozers were operating
directly over the reclaim chutes or feeders while they were in
operation.
I find the explanations offered by Mr. Koscho and
Mr. Newhouse as to why they did not consider the prior incidents
to be imminently dangerous to be rather contradictory and selfserving.
In those instances, the inspectors had reliable and
probative evidence that dozers were in fact operating on the coal
piles over the feeders during reclaiming operations while the
feeders were in operation, and they both found that a fatality
was highly likely. Yet, they concluded that no imminent dangers
were presented. In the instant case, Mr. Koscho had no reliable
and probative evidence that any dozers were operating over any
feeders wh±.i.e they were in operation, and he based his imminent
danger finding on speculative assumptions based on the equipment

2618

tracks which· he observed on the coal pile.
I simply cannot
reconcile these contradictory and inconsistent findings by the
inspectors.
I find no credible or probative evidence in this case to
support any conclusion that the tracks observed by Inspector
Koscho and Mr. Shuba were made while dozers were operating on the
coal pile during reclaiming operations while the feeders were in
operation.
Mr. Koscho conceded that he had no way of knowing
whether or not the dozers were reclaiming coal or simply spreading i t out on the pile when the tracks were made.
The tracks at
the E feeder were found at a location where the dozer had
apparently reached across a depression with its 7 to 8 foot blade
and then backed up to smooth out the depression in the pile.
If
this was done while the feeders were not in operation during the
stockpiling operation, then I can only conclude that the dozer
operator was following a normal practice of addressing
depressions by smoothing them out, and this could not have been
done if the feeder were operating. With regard to the tracks at
the B feeder, there is no credible evidence that the dozer tracks
extended over the feeder, and Inspector Koscho placed the tracks
"in the vicinity" and to the side of the feeder approximately 3
to 4 feet from a depression which he believed resulted from the
coal being fed into the feeder.
I do not believe that these
tracks could have been made and left intact if the feeder was
operating.
Given the fact that the evidence and testimony in this case
strongly suggests that the operations of dozers on a coal pile
during stockpiling operations while the feeders are shutdown and
not operating in order to fill the holes and voids left by the
operation of the feeders is not specifically prohibited and seems
to be an acknowledged method of operation, I believe i t is just
as reasonable as not for one to conclude that the tracks in
question were made during the stockpiling operation while the
feeders were not in operation, and that the dozer operators were
not exposed to the danger of any voids or holes when the tracks
were made.
In view of the foregoing findings, and conclusions, and
after careful consideration of all of the evidence and testimony
in this case, I cannot conclude that MSHA has established by a
preponderance of the evidence that Cyprus has engaged in any
imminently dangerous practice. Under the circumstances, the
inspector's finding in this regard is rejected and the contested
imminent danger order IS VACATED.
ORDER
On the basis of the foregoing findings and conclusions, IT
IS ORDERED AS FOLLOWS:

2619

1. Docket No. PENN 89-45. Section 104(a) "S&S"
Citation No. 3087308, August 30, 1988, citing a violation of 30 C.F.R. § 77.209, IS VACATED, and MSHA's
proposed civil penalty assessment IS DENIED AND
DISMISSED.
2. Docket No. PENN 88-325-R. Section 107(a)
Imminent Danger Order No. 3087309, August 30, 1988, IS
VACATED.
3. Docket No. PENN 88-318-R. Section 104(d) (2)
Order No. 3087446, August 31, 1988, citing a violation
of 30 C.F.R. § 77.205(b), IS MODIFIED to a section
104(a) "S&S" citation, and the violation IS AFFIRMED.
Cyprus is assessed a civil penalty in the amount of
$400 for the violation.
4. Docket No. PENN 89-194. Cyprus IS ORDERED to
pay civil penalty assessments for the following section
104(a) "S&S" citations which have been affirmed and/or
settled in these proceedings:
Citation No.

Date

30 C.F.R. Section

Assessment

3087305
3087444
3087600
3087446

08/30/88
08/31/88
08/30/88
08/31/88

77.400
77.404(a)
77.1607(bb)
77.205(b)

$400
$325
$450
$400

Payment of the civil penalty assessments shall be made by
Cyprus to MSHA within thirty {30) days of the date of these
decisions and order, and upon receipt by MSHA, the civil penalty
proceeding is dismissed.

g

~
/ 4tl_,_''A-- %.' l~;.-~;:_-:"-.:Z--- /
7

./

Ge~rge 1i1; Koutras
Administrative Law Judge

Distribution:
Susan M. Jordan, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 14480 Gateway Building, 3535 Market Street,
Philadelphia, PA 19104 (Certified Mail)

R. Henry Moore, Esq., Buchanan Ingersoll, 58th Floor, 600 Grant
street, Pittsburgh, PA 15219 {Certified Mail)
/fb

2620

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

OEC 2 9 l9B9
.. CIVIL PENALTY PROCEEDING
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
. Docket No. WEST 88-243-M
ADMINISTRATION (MSHA),
Petitioner

A.C. No. 04-00036-05523

v.
CALIFORNIA PORTLAND CEMENT
COMPANY I
Respondent

.
.
.

Mojave Cement Plant

DECISION
Appearances:

George B. O'Haver, Esq., Office of the Solicitor,
San Francisco, California,
for Petitioner;
Scott H. Dunham, Esq., O'Melveny & Myers,
Los Angeles, California,
for Respondent.

Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, (MSHA), charges respondent, California
Portland Cement Company, with violating 30 C.F.R. § 56.9047, 1/
a safety regulation promulgated under the Federal Mine Safetyand Health Act, 30 u.s.c. § 801 et seq., (the "Act").
After notice to the parties a hearing on the merits was held
in Los Angeles, California.
The parties filed post-trial briefs.

1/

The cited regulation reads as follows:
§

56.9047

Securing parked railcars.

Parked railcars, unless held
effectively by brakes, shall
be blocked securely.

2621

STIPULATION
At the commencement of the hearing the parties stipulated as
follows:
1.

The respondent is the owner and operator of the subject

mine.
2. The respondent and the mine are subject to the jurisdiction of the Federal Mine Safety and Health Act of 1977.
3.

The Administrative Law Judge has jurisdiction in this

case.
4.

The Federal Mine Safety and Health Administration
inspector who issued the subject citation was an authorized representative of the Secretary of Labor.
C"MSHA")

5. A true and correct copy of the subject citation was
properly served upon respondent.
6.
A copy of the subject order or citation and narrative
findings for a special assessment at issue are authentic and may
be admitted into evidence for purposes of establishing their
issuance, but not for the purpose of establishing the truthfulness or relevance of any statements asserted therein.
7. The imposition of the civil penalty in this case will
not affect the respondent's ability to continue in business.

·a.

The alleged violation was abated in good faith.

9.
The respondent's history of prior violations is
described in the narrative findings for special assessment.
10.

The respondent is a large operator.

11. Ronald Harrison, an employee of the respondent, was
seriously injured when a train of seven Southern Pacific Company
railroad cars rolled down a track and hit him.
12. The train of seven cars was parked on approximately
a 4% grade approximately 164 feet beyond where the employee was
welding on the track. The cars had been parked on the track for
at least five hours prior to the time the accident occurred.
13. Before beginning work on the track, the employee
visually inspected the first car and determined that the air
brakes were engaged on that car and tightened the pull chain
which provides an additional manual brake on the cars.

2622

14.

The cars of the train were not blocked in any way.

15. The employee began work on his shift at 3:00 p.m. on
February 19, 1988. At approximately 8:00 p.m., the brakes which
had been holding the cars of the train in place failed to the
extent that the cars rolled from their parked spot on the track
striking the employee.
16. An engineering analysis of the brakes on the railcars
conducted by an independent laboratory following the accident
revealed that the brakes on the four westernmost cars of the
train were defective.
(A copy of a preliminary analysis as well
as a final analysis by Vollmer-Gray, .Engineering Consultants, is
attached hereto. as Exhibit A.)
The valve connecting the fourth
and fifth cars was also frozen in a closed position. Thus, there
was no air brake application affected on the easternmost three
cars.
The movement of the railcars was caused by air leakage
from the air brake system of the four westernmost cars. This
resulted in a pressure decay which eventually Cover a period of
approximately 6-1/2 hours) released the brakes on all the railcars.
ISSUES
On the undisputed facts the issues are whether a violation
of 30 C.F.R. § 56.9047 occurred.
If a violation occurred, then
what penalty is appropriate.
THE EVIDENCE
EARL WAYNE MCGARRAH, an MSHA inspector, is a person experienced in mining (Tr. 10, 11).

On February 22, 1988, he conducted an accident investigation
at respondent's cement plant. During his inspection he learned
that a string of seven parked and loaded railcars, had been moved
from their parking spot and rolled over a welder's hand.
At the
time the welder was welding a frog 2/ on the track (Tr. 11, 12;
Ex. P-1, P-2).
Inspector McGarrah also observed the brake
shoes on the railcars. On car number 3 there were three missing
brake shoes (Tr. 15, 16; Ex. P-3). This condition was obvious
and it was not necessary to crawl under the car to take pictures
of the condition (Tr. 16).

~/

A frog is part of the switch that guides the cars onto
another track CTr. 12, 13).

2623

The air valve on the fourth car was frozen in a closed
position.
It could not be opened by hand (Tr. 171 Ex. P-4). A
valve in this position prevented the air from setting the brakes
on the following three railcars.
Since the parked cars were not
blocked they rolled. The brakes did not hold them effectively.
A block under a wheel, on the downgrade side, will keep cars
from rolling CTr. 18) •
After the accident the cars were blocked with a factory-type
block CTr. 19).
Inspector McGarrah learned the company had set the air
brakes and one hand brake 3/ before the accident occurred.
REUBEN PAUL VOLLMER testified for respondent. Mr. Vollmer,
a professional engineer, specializes in reconstructing accidents
and failures involving train accidents (Tr. 27 - 30).
On February 22, 1988, he inspected the railcars involved in
this accident (Tr. 32).
He found the brake linings were adequate on all the railcars
with the exception of car No. 3 which had broken shoe material.
On two of the brakes the shoe material was completely worn away
(Tr. 33). The lack of brake lining would not affect a train at
rest (Tr. 38, 46).
He also learned that each of the four cars had been charged
with air prior to the accident.
In addition, the angle valve on
the brake pipe between cars 4 and 5 was closed.
Due to the
closed valve 4/ the air brakes would not be functioning on the
easternmost three cars (Tr. 33).
Mr. Vollmer did a leakage test on the brakes. The charging
system was set at 70 pounds per square inch.
The test was made
to determine if the brake locks tightened on the wheels of the
cars when the brakes were applied CTr. 34, 35). Mr. Vollmer's
test established the brake system was functional and operating
on the four cars (Tr. 35).

ll

The end hand brake looks like a wheel on the top of the
westernmost car on the downgrade (Tr. 20, 25).
The brake works
like an emergency brake on an automobile (Tr. 25). It furnishes
additional braking power CTr. 26).
4/

This valve appears in Exhibit P-4 (Tr. 34).

2624

Other tests by witness Vollmer included monitoring the
air cylinders which operate the linkage to the brake locks of
each wheel.
It was found that cars 1, 2 and 4 bled down in
approximately one and one-half hours. Car No. 3, the one with
the least service, held for approximately six and one-half
hours before it bled.
In other words, the brakes on Car No. 3
were effective for six and one-half hours.
If the brakes were
set on one car of a seven-car train and there was no air leakage
the brakes would effectively hold the train n for ever" CTr. 3 5,
36) •
A test was also conducted by applying leak-detector solution
to all the fittings visible on the railcars. This test indicated
there were relatively significant leaks on Cars 1, 2 and 4.
There was no indication of the air leaks unless a person got
close to the fittings.
In such a position you could audibly
hear the air movement, similar to a sizzling sound (Tr. 36, 37,
42).
The air leaks caused the cars to move.
However, the cars
had been held effectively braked for six an4 one-half hours
(Tr. 4_4) • .
DISCUSSION

The regulation§ 56.9047, simply provides that parked
railcars "unless held effectively by brakes" shall be securely
blocked. The regulation itself does not further define nor
discuss the meaning of "effectively held by brakes. n
It is
accordingly appropriate to consider the ordinary meaning of
the words.
Webster's dictionary 5/ defines "effective, 11 the adjective,
as "producing a decided, decisive or desired effect." Effectively is listed as the adverb for n effective."
This definition, which is its primary meaning of the word,
indicates the brakes here did not produce the desired nor
decisive effect.
Respondent contends no violation occurred because the brakes
held for at least five hours.
(In fact, the evidence establishes
the brakes held for six and one-half hours.) Respondent argues
the Secretary's interpretation is improper because it would
render the phrase "unless effectively blocked" meaningless. By
phrasing the regulation in the terms it did, the Secretary intended that railcars could be parked without the use of blocks.

~/

Webster's New Collegiate Dictionary, 1973, at 359.

262-5

Respondent also argues that if the Secretary desires that
railcars always be blocked, she could have explicitly so stated
(Brief at 5).
In short, respondent argues the Secretary's
position emasculates the regulation and eliminates the portion
providing "unless held effectively by brakes" (Tr. 9) •
•

I disagree with respondent's contentions.
Respondent's
construction would rewrite the regulation to read that "railcars, unless held effectively for at least five hours, by brakes,
shall be blocked securely." such a regulation would not promote
the safety of miners.
The Commission and the appellate courts have repeatedly
stated that if there is a conflict between an interpretation that
promotes safety and an interpretation that would serve another
purpose as a possible compromise of safety the first should be
preferred.
District 6, United Mine Workers of America, v. United
States Department of Interior Board of Mine Operations Appeals,
562 F.2d 1260, 1265 CD.C. Cir. 1977). See also Pittsburg and
Midway Coal Mining Company, 8 FMSHRC 4, 6 (1986).
Section 56.9047 reasonably addresses the various safety
issues that may be present in any factual scenario. Whether
parked railcars can be held effectively by brakes would no doubt
depend on the number, weight and length of the railcars, the
track grade and the condition of the braking systems (air and
manual).
I have considered respondent's engineering analysis and
the testimony of its expert witness. But I conclude Mr. Vollmer
simply confirmed the railcars moved when air leakage caused a
pressure decay in the air brake system (Tr. 46, 47).
I further
note that this air leakage could have been detected.
In addition, the frozen closed valve on Car No. 4 was readily observable.
The leakage of air and the closed valve reduced and eventually
eliminated the braking capacity of the railcars.
For the foregoing reasons the citation herein should be
affirmed.
CIVIL PENALTIES
The statutory criteria for assessing a civil penalty is
contained in Section llO(i) of the Act, now codified at 30 C.F.R.
§ 820(i).

2626

Considering these factors I conclude that respondent is a
large operator (Stipulation 10).
The imposition of a penalty will not affect respondent's
ability to continue in business (Stipulation 7).
A favorable history appears in that respondent has been
assessed for 23 violations in the preceding 24 months (Stipulation 9).
Respondent's negligence is moderate.
The operator could
have detected the leaking air in the brake system or observed
the closed valve.
The gravity is high inasmuch as a workman's hand was
severed.
Respondent abated the violative condition and is entitled to
statutory good faith.
On balance I deem that a civil penalty of $600 is appropriate.
For the foregoing reasons I

enter the following:

ORDER
Citation No. 3287171 is affirmed and a civil penalty of $600
is assessed.

Law Judge

Distribution:
George B. O'Haver, Esq., Office of the Solicitor, U.S. Department of Labor, 71 Stevenson Street, Suite 1020, P.O. Box 3495,
San Francisco, CA 94119-3495
CCertif ied Mail
Scott H. Dunham, Esq., O'Melveny & Myers, 400 South Hope Street,
Los Angeles, CA 90071-2899
(Certified Mail)

/ot
2627

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
Off ice of Administrative Law Judges
2 Skyline, 10th Floor
5203 Leesburg Pike
Falls Church, Virginia 22041

DEC 2 9 1989
JOSEPH G. DELISIO,
Complainant

v.
MATHIES COAL COMPANY,
. Respondent

DISCRIMINATION PROCEEDING

.
.
.

Docket No. PENN 89-8-D
MSHA Case No. PIT'r co 88-25
Mathies Mine

DECISION
AND
FINAL ORDER
Appearances:

Michael J. Healy, Esq., for the Complainant
Richard R. Riese, Esq., for the Respondent

Before:

Judge Fauver

Following a decision on liability, November 24, 1989,
the parties have filed a Stipulation of the amount of
Complainant's back pay with interest and his litigation
expenses including a reasonable attorney's fee.
WHEREFORE it is ORDERED that:

1. Respondent shall pay Complainant, within 30 days of
this order, the following amounts.:

1.

Backpay with accrued interest:

2.

Litigation expenses, including
a resonable attorney's fee:

99

$

$2,000
TOTAL

$2,099

2. The decision on liability entered on
November 24, 1989, is now a final decision effective this
date.

~~l.AAv~
William ~at:;r
Administrative Law Judge

2628

ADMINISTRATIVE LAW JUDGE ORDERS

I

I

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 17, 1989

BLUE DIAMOND COAL COMPANY,
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

.
.
.:
..
..

CONTEST PROCEEDING
Docket No. KENT 89-258-R
Order No. 3370844; 8/16/89
Scotia mine
Mine ID 15-02055

ORDER DENYING MOTION TO DISMISS
ORDER DIRECTING SECRETARY TO ANSWER
The Secretary has filed a motion to dismiss the above
captioned notice of contest on the ground that it was not filed
within the 30 days allowed by section 105(d) of the Act. See
also 29 C.F.R. § 2100.20. The operator has filed a motion in
opposition.
The subject order was issued under section 104(d) (1) of the
Act on August 16, 1989. The terms of the order were modified
later that day. The operator's motion sets forth the facts of
the matter as follows:
"On August 18, 1989, two (2) days after the aforementioned Order was modified by the Inspector, the
petitioner submitted a "Request for Health and Safety
Conference" to an authorized representative of the
Secretary of Labor, Ronald C. Wilder, 812 F.M. Stafford
Avenue, Paintsville, Kentucky 41240 [MSHA sub-district
manager, Paintsville, Kentucky]. Subsequent to this,
the petitioner was notified that a revised form would
have to be used for such contest. Accordingly, on
August 30, 1989, the petitioner filed another Notice
and Request, stating that the following issues needed
to be resolved:
'To establish whether or not a violation existed
and if a violation did exist, if it was
unwarrantable failure.•
Attached hereto and incorporated herein by
reference is a copy of the petitioner's "Request for
Health & Safety Conference" dated August 30, 1989, and
marked as petitioner's "Exhibit A".

2629

on September 19, 1989, a conference was conducted
whereby representatives of the petitioner, the miners
and MSHA were all present. Following this conference
a conference worksheet was issued, a copy of which is
attached hereto and incorporated herein by reference as
petitioner's "Exhibit B".
Following the issuance of the conference worksheet
the petitioner was informed by authorized representatives of the Secretary of Labor that the next step to
contest the Order and "special findings" would be to
file a notice of contest. This was done on September
25, 1989. Attached hereto and incorporated herein by
reference is a copy of the petitioner's September 25,
1989, notice.
It is clear that before the petitioner retained
counsel that not only was it confused as to the interrelationship of contest proceedings and civil penalty
proceedings, but apparently duly authorized representatives of the Secretary of Labor were as well.
It is apparent from the foregoing that the operator was not
dilatory in pursuing its challenge to the subject order. Its
error was in not filing the notice of contest with the Commission
while it was addressing the matter with MSHA. However, it is
noted that MSHA entered into discussions with the operator but,
until the conference was concluded did not advise that a notice
of contest should be filed with the Commission. Moreover, the
delay was only ten days after the expiration of the 30 day limit
and immediately followed upon conclusion of the conference.
Under the circumstances I conclude the operator's filing of the
notice of contest should be allowed.
This conclusion is in accord with recent Commission precedent. In Rivco Dredging v. Secretary of Labor, 10 FMSHRC 624
(May 1988), the operator filed timely notices of contest ·
immediately challenging citations and orders, but failed to
notify the Secretary that it intended to contest the civil
penalties subsequently proposed for the contested citations and
orders. The operator mistakenly believed its initial notices of
contest also put the penalties in issue. The Secretary moved to
dismiss the contest proceeding because the penalties had not been
challenged and the administrative law judge granted the motion.
The Commission however, reversed the dismissal stating in
pertinent part as follows:
It appears that this operator, acting pro se,
acted in good faith but misunderstood the need to
object separately to the two different aspects of the
same dispute. See 30 u.s.c. § 815(a) (contest of
proposed civil penalties). Cf. Old Ben Coal co., 7

2630

FMSHRC ~05 (February 1985). This Commission has
recognized that, in cases like this, innocent procedural missteps alone should not operate to deny a party
the opportunity to present its objections to citations
or orders. * * *
The Commission also has shown itself willing to accept late
filings in a variety of circumstances so long as a justifiable
excuse exists. See, M.M. Sundt Constr. Co., 8 FMSHRC 1269
(September 1986): Kelley Trucking Co., 8 FMSHRC 1867 (December
1986): Salt Lake County Road Department, 3 FMSHRC 1714 (July
1981): Coal Junction Coal Company, 11 FMSHRC 502 (April 1989):
Howard v. B & M Trucking, 11 FMSHRC 505 (April 1989):
Westmoreland Coal Company, 11 FMSHRC 275 (March 1989): Amber Coal
Company, 11 FMSHRC 131 (February 1989): Ten-A Coal Company, 10
FMSHRC 1132 (September 1988); Middle States Resources, Inc., 10
FMSHRC 1130 (September 1988).
The circumstances of this case constitute justifiable and
adequate cause for this late filing.
In light of the foregoing, the Secretary's motion to dismiss
is DENIED.
It is ORDERED that the Secretary file an answer to the
notice of contest within 20 days from the date of this order.

:
Paul Merlin
Chief Administrative Law Judge
Distribution:
Randall Scott May, Esq., Barret, Haynes, May, Carter & Roark,
P.S.C., Post Office Drawer 1017, Hazard, KY 41701 (Certified
Mail)
Mr. Stanley D. Sturgill, Safety Analyst, Blue Diamond Coal
Company, HC 67, Box 1290, Cumberland, KY 40823 (Certified Mail)
W. F. Taylor, Esq., Office of the Solicitor, U. s. Department of
Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN 37215
(Certified Mail)
Lawrence Beeman, Director, Office of Assessments, u. s. Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Handcarried)
/gl

2631

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

December 19, 1989
RICK STEVENSON,
Complainant

.

DISCRIMINATION PROCEEDING
Docket No. WEST 89-130-D

v.
DENV CD 89-02
BEAVER CREEK COAL COMPANY,
Respondent

Trail Mt. No. 9 Mine
INTERIM ORDER

This case involves a discrimination complaint filed by
complainant on his own behalf pursuant to the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 801 et seg., (the "Act").
Now pending for a ruling is the motion of respondent Beaver
Creek Coal Company, ( "BCCC") , for a summary decision pursuant to
Commission Rule 64, 29 C.F.R. § 2700.64.
Before considering the merits of the motion it is appropriate to consider the relevant procedural history of the case.
On March 6, 1989, complainant Stevenson, appearing prose,
filed his complaint pursuant to section 105(c) of the Act.
On April 7, 1989, BCCC filed its answer denying any disIn part,
crimination. Further, BCCC raised several defenses.
BCCC asserts complainant signed a general release of all claims
arising out of the termination of his employment.
On April 13, 1989, the case was set for a hearing on the
merits.
On April 20, 1989, BCCC filed interrogatories, a request for
documents and a request for admissions.
On May 15, 1989, BCCC moved for a rescheduling of the
hearing.
On May 16, 1989, the hearing was rescheduled to August 8,
1989.

On May 22, 1989, after a conference call, complainant was
ordered to answer BCCC's interrogatories and to appear for a
deposition.
On June 6, 1989, complainant filed his answer to interrogatories.

2632

On June 20, 1989, the hearing of August 8, 1989, was rescheduled to a full hearing on the merits.
On August 1, 1989, at the request of complainant, the
hearing of August 8, 1989 was cancelled.
On August 14, 1989, BCCC filed a motion and brief for a
summary decision.
On September 7, 1989, counsel entered his appearance for
complainant.
On October 10, 1989, complainant filed his affidavit and
brief in opposition to BCCC's motion.

On October 23, 1989, BCCC filed a reply memorandum.
Allegations
1. Complainant states that while he was a representative
of miners he made numerous complaints to the Mine Safety and
Health Administration C"MSHA"). These complaints resulted in
MSHA inspections and in the issuance of numerous citations.
2.
On September 26, 1988, complainant was laid off.
He
claims this was because of his safety and health activities.
3.
It is uncontroverted that the day following his termination complainant executed and delivered to BCCC a general
release. The agreement reads, in its pertinent part, as follows:
Part III
Notice: various State and Federal laws
prohibit employment discrimination based on
on age, sex, race, color~ national origin,
religion, handicap or veteran status. These
laws are enforced through the Equal Employment
Opportunity Commission (EEOC), Department
of Labor and State Human Rights Agencies.
If you feel that your election of the Atlantic Richfield Special Termination Plan was
coerced and is discriminatory, you are encouraged to speak with your Employee Relations
representative or follow the steps described
in the Employee Problem Resolution procedure.
You may also want to discuss the following
release language with your lawyer.
In any
event, you should thoroughly review and
understand the effect of the release before
acting on it. Therefore, please take this
Release home and consider it for at least (5)
working days before you decide to sign it.

2633

General Release:
In consideration for the Atlantic Richfield Special Termination Plan offered to
me by the Company I release and discharge
the C.ompany, its successors, subsidiaries,
employees, officers and directors <hereinafter
referred to as "the Company") from all claims,
liabilities, demands and causes of action
known or unknown, fixed or contingent, which
I may have or claim to have against the Company as a result of this termination and do
hereby covenant not to file a lawsuit to
assert such claims. This includes but is
not limited to claims arising under federal,
state, or local laws prohibiting employment
discrimination or claims growing out of any
legal restrictions on the Company's right
to terminate its employees. This release
does not have any effect on any claim I may
have against the Company unrelated to this
termination.
I have carefully read and fully understand
all of the provisions of this Separation Agreement and General Release which sets forth the
entire agreement between me and the Company and
I acknowledge that I have not relied upon any
representation or statement, written or oral,
not set forth in this document.
4.
In support of its position that complainant is bound
by the release BCCC further cites portions of complainant's disposition (taken July 25, 1989). The relevant portions are as
follows:
A. When delivering the general release to Beaver Creek
Complainant Stevenson also delivered a handwritten statement
which stated that Stevenson was signing the form with the "sole
purpose of receiving any and all moneys (sic) owed me by Beaver
Creek Coal. No other purpose is intended" (Tr. 119, 120, BC-19).
B. Beaver Creek refused to accept Stevenson's conditional note CBC-19) along with the BC-18 agreement, (Tr. 120,
121).

2634

C.
Stevenson received a letter dated October 4, 1988
from Beaver Creek which states in pertinent part: 11 • • • in order
to get your severance pay you must sign the release given to you
on September 27, 1988 without any conditions. 11 The October 4,
1988 letter also noted that Stevenson had "already received all
monies owed" to him.
(Emphasis in original) (Tr. 121, BC-20).
D.
Stevenson delivered to Beaver Creek a handwritten
signed note dated October 10, 1988 which read, "Disregard previous note concerning severance pay and all related conditions."
(Tr. 122, 123, BC-21)
E.
Stevenson knew that the severance pay of nearly
$8,000.00 was a company benefit given in exchange for the unconditional execution of the General Release CTr. 116-123).
F.
Stevenson knew that upon signing the release and
rece1v1ng the severance pay he "could not pursue ••• a Federal
Mine Health and Safety Discrimination case. 11
(Tr. 114, 122).
G.
the release:

Stevenson testified that with respect to signing
a)

He thought about not signing it.
115).

b)

He kept it a couple days before signing it.
(Tr. 113, 114).

c)

His wife witnessed his signature.
115, BC-18).

d)

He was aware that by signing, he released
Beaver Creek of liability.
(Tr. 115).

e)

He talked it over with his wife and also talked
it over with a friend.
CTr. 115, 117).

f)

Upon signing, he was unconditionally releasing
Beaver Creek.
(Tr. 123).

g)

He had a right not to sign the release and not
receive the severance pay.
(Tr. 124).

h)

He considered consulting a lawyer.

i)

He was not forced to sign the release.
(Tr. 126).

j)

He "knew perfectly well what [I] was signing.
(Tr. 122).

2635

(Tr. 114,

(Tr. 114,

(Tr. 125).

H.
Stevenson has not refunded the nearly $8,000.00
in severance money to Beaver Creek.
(Tr. 124).
I. Stevenson is a high school graduate (Tr. 5) with
substantial mining experience and has had six years experience
operating a video store which he owned.
(Tr. 5-8).
Complainant, in opposition to BCCC's motion, asserts he is
not bound by the release.
In support of his position he states
in an affidavit as follows:
1. His mailing address is Box 170, Star Route, East Carbon,
Utah 84520.
2. He was employed at Trail Mountain Mine No. 9 on July 30,
1985 to September 26, 1988, for a period of over three years.
3. Respondent purchased the above mine on or about
September 24, 1987, and agreed to honor, among other things,
the existing severance pay benefit.
4. Upon becoming separated from BCCC, Stevenson was
eligible for the severance pay benefit, which he earned as part
of his compensation package during over three years of employment at said mine.
The amount of his entitlement was based upon
his length of service at said mine.
5. .BCCC improperly required Stevenson to sign a document
entitled "Special Termination Plan Documentation, Acknowledgment and Payment Schedule", which contained a "General Release"
provision (refer to Deposition Exhibit BC-18 attached to Respondent's Brief), as a condition of obtaining his severance
benefit money owed to him upon his s~paration for past service,
notwithstanding the incorrect statement of Mr. J. F. Kasper,
Employee Relations Manager of BCCC in his letter of October 4,
1988 to the contrary (refer to Deposition Exhibit BC-20,
attached to Respondent's Brief).
6. BCCC did not offer him an Enhanced Retirement Program,
which is described on the above acknowledgment form, so that he
wasn't provided any opportunity to elect between a severance pay
benefit and an Enhanced Retirement Program benefit.
The above
form indicates that he could decline to sign the release language
and receive an Enhanced Retirement Program benefit instead of the
severance pay benefit. He was not provided with this option to
elect. He was simply told by BCCC that if he refused to sign
the above document with the general release language, he would
not receive any severance pay benefit or any other additional
benefit.

2636

7. BCCC never advised Stevenson, or any other coal min.er to
his knowledge prior to separation, that a general release would
be required to receive the severance pay benefit, and no such
requirement existed, to his knowledge, prior to the BCCC takeover.
Moreover, he received nothing in return for giving to BCCC a .
general release, because he was owed the severance pay benefit
anyway, whether he agreed to the release or not.
8. BCCC would not agree to his request to delete the effect
of the general release language and required that said language
be included for him to obtain his severance pay benefit. BCCC
refused to negotiate or agree to any change.
9. Stevenson was forced to retract his attempt to delete
the effect .of the general release language, because of economic
duress and coercion resulting from his child support obligation
Cover $900.00 per mo.nth for four children>1 the loss of his video
business1 his inability to qualify for Unemployment Insurance
benefits because of the availability of a severance pay benefit,
his lack of a job and lack of aitside income and because of
additional pressing economic d::>ligations.
(Refer to page 126
of his deposition of July 25, 1989.)
10. At the time that Stevenson submitted the signed doc.ument with the release language, he doubted that the release
language was valid or enforceable. This was because it was
obtained by coercion and duress ("blackmail") and because he was
owed the severance pay money anyway, whether I signed the release
or not.

11. At his deposition of July 25, 1989, Stevenson offered
to pay back the severance pay money upon his reinstatement.
(Page 124 of his deposition of July 25, 1989).
Discussion
As a threshold matter Complainant contends BCCC's motion was
untimely.
Commission Rule 64 simply provides that a motion for summary
decision may not be filed before the scheduling of a hearing on
the merits. In this case the hearing on the merits then scheduled for August 8, 1989, was cancelled on August 1, 1989. BCCC
filed its motion for summary decision on August 14, 1989 when
there was no scheduled hearing. This factual scenario causes
me to conclude that Commission Rule .64 is not applicable.

2637

The writer believes the applicable case law governing the
effect of a release as a valid waiver of rights is generally
expressed in an ADEC l/ case, Cirillo v. Arco Chemical Company,
a Division of Atlantic Richfield Company and Ramey, 862 F.2d 448
C3rd. Cir. 1988).
Specifically, therein the Court adopted a "totality of the
circumstances" approach, necessitating careful evaluation of the
release form itself as well as the complete circumstances in
which it was executed.
~!

~elevant factors to be considered in the totality of the
circumstances include, bu~ are not limited to, the following
considerations: Cl) the clarity and specificity of the release
language; (2) the plaintiff's education and business experience;
(3) the amount of time plaintiff had for deliberation about the
release before signing it; (4) whether plaintiff knew or should
have known his rights upon execution of the release; (5) whether
plaintiff was encouraged to seek, or in fact received benefit
of counsel; (6) whether there was an opportunity for negotiation
of the terms of the Agreement; and (7) whether the consideration
given in exchange for the waiver and accepted by the employee
exceeds the benefits to which the employee was already entitled
by contract or law. 862 F.2d at 451.

It is apparent on the facts presented herein that a genuine
issue of fact exists under the totality of circumstances rule.
In particular, the issue arises as to whether the consideration
was adequate.
Or as otherwise stated: was the consideration
given for the waiver and accepted by Stevenson in excess of the
benefits to which he was already entitled by contract or law.
Since a genuine issue of fact exists on this point it
follows that BCCC's motion for a summary decision should be
denied.
Accordingly, the following order is appropriate:

1/

Age Discrimination in Employment Act of 1967, 29 U.S.C.A.

§ 621, et seg.

2638

ORDER
1.

Respondent's motion for a summary decision is denied.

2.

Complainant is granted 40 days to conduct discovery.

3. Counsel are directed to confer and within 10 days they
are to suggest to the judge, in writing, an appropriate hearing
site for this case.
4.
If the parties cannot agree on an appropriate hearing
site the judge will set the case for a hearing in Price, Utah
in February 1990.
5.
This is not an appealable order since it does not
dispose of the alleged discrimination issues.

Law Judge

Distribution:
Jonathan Wilderman, Esq., Martin J. Linnet, Esq., 4155 East
Jewell Avenue, Suite 500, Denver, CO 80222
(Certified Mail)
Thomas F. Linn, Esq., David M. Arnolds, Esq., 555 Seventeenth
Street, 20th Floor, Denver, CO 80202
(Certified Mail)
/ot

2639

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

December 2 7 , 19 8 9
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING

.

Docket No. WEST 88-275-M
A.C. No. 04-01937-05505

v.

Docket No. WEST 89-71-M
A.C. No. 04-01937-05506

SANGER ROCK & SAND,
Respondent

Sanger Pit and Mill
ORDER

At the close of the evidence in the above cases on
December 13, 1989, respondent requested leave to file interrogatories.
Petitioner objected to respondent's request.
Discussion
Commission Rule 55, 29 C.F.R. § 2700.55 encompasses discovery in general and Rule 56, 29 C.F.R. § 2700.55 addresses the
use of interrogatories. These rules indicate discovery is to be
initiated early in the proceedings.
In fact, Rule 55 states
discovery shall be initiated within 20 days after a notice of
contest.
Further, discovery is to be completed within 60 days
after a notice of contest. For good cause shown, the judge may
permit the time for discovery to be extended.
However, the
purpose of interrogatories is to assist a party to prepare and
present its case at the evidentiary hearing.
In the instant case respondent requested leave to file
interrogatories after the evidentiary hearing had been closed.
It is apparent respondent's motion for leave to file interrogatories addressed to the Secretary was not timely filed and
it is denied.

Law Judge
Distribution:
Susanne Lewald, Esq., Office of the Solicitor, U.S. Department
of Labor, 71 Stevenson Street, P.O. Box 3495, San Francisco, CA
94119-3495
J.F. Baun, President, Sanger Rock and Sand, 17125 E. Kings Canyon
Road, Sanger, CA 93657
/ot
26 40

-tf U.S. GOVERNMENT PRINTING OFFICE: 1990 - 2 6 l - l 0 2 t 0 4 7 6 3

